Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 1 of 397 PageID #: 5868




                            EXHIBIT 1
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 2 of 397 PageID #: 5869
                                   EXHIBIT 1

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  WYETH LLC, WYETH                      )
  PHARMACEUTICALS LLC, PF PRISM         )
  C.V., PBG PUERTO RICO LLC and         )
  PF PRISM IMB B.V.                     )
                                        )
                   Plaintiffs,          )
                                        )
             v.                         ) C.A. No. 16-1305 (RGA)
                                        ) CONSOLIDATED
  SUN PHARMACEUTICAL INDUSTRIES         )
  LIMITED and SUN PHARMACEUTICAL        )
  INDUSTRIES, INC.,                     )
                                        )
                   Defendants.          )
                                        )
                                        )

                  JOINT STATEMENT OF UNCONTESTED FACTS
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 3 of 397 PageID #: 5870
                                                         EXHIBIT 1

                                                            Contents

  I.     PARTIES AND BACKGROUND ............................................................................................ 1

         A.        Plaintiffs (collectively, “Pfizer”) ....................................................................................1

         B.        Defendants (collectively, “Sun”) ....................................................................................2

  II.    PATENTS-IN-SUIT .................................................................................................................. 2

         A.        United States Patent No. 7,417,148 (the “’148 patent”) .................................................2

         B.        United States Patent No. 7,767,678 (the “’678 patent”) .................................................4

         C.        United States Patent No. 7,919,625 (the “’625 patent”) .................................................5

  III.   CLAIM CONSTRUCTION ....................................................................................................... 6

  IV.    SUN’S PROPOSED ANDA PRODUCT .................................................................................. 7
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 4 of 397 PageID #: 5871
                                             EXHIBIT 1

  I.     PARTIES AND BACKGROUND

         A.      Plaintiffs (collectively, “Pfizer”)

         1.      Wyeth LLC is a limited liability company organized and existing under the laws

  of Delaware and having its principal place of business at 235 East 42nd Street, New York, New

  York 10017. Pfizer Inc. is the ultimate parent company of Wyeth LLC.

         2.      Wyeth Pharmaceuticals LLC is a limited liability company organized and existing

  under the laws of Delaware and having its principal place of business located at 500 Arcola

  Road, Collegeville, Pennsylvania 19426. Pfizer Inc. is the ultimate parent company of Wyeth

  Pharmaceuticals LLC.

         3.      PF PRISM C.V. is a limited partnership (commanditaire vennootschap) organized

  under the laws of the Netherlands, having its registered seat in Rotterdam, the Netherlands, and

  registered at the Trade Register held by the Chamber of Commerce in Rotterdam, the

  Netherlands, under number 51840456. Pfizer Inc. is the ultimate parent company of PF PRISM

  C.V.

         4.      PBG Puerto Rico LLC is a domestic limited liability company organized and

  existing under the laws of Puerto Rico with offices at Professional Offices Park V, 996 San

  Roberto Street, 4th Floor, San Juan, PR 00926. Pfizer Inc. is the ultimate parent company of

  PBG Puerto Rico LLC.

         5.      PF PRISM IMB B.V. is a private limited liability company (besloten

  vennootschap) under the laws of the Netherlands, having its registered seat in Rotterdam, the

  Netherlands, and having its business address at Rivium Westlaan 142, 2909 LD, Capelle aan den

  IJssel, the Netherlands. Pfizer Inc. is the ultimate parent company of PF PRISM IMB B.V.
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 5 of 397 PageID #: 5872
                                             EXHIBIT 1

         B.     Defendants (collectively, “Sun”)

         6.     Sun Pharmaceutical Industries Limited is a company organized and existing under

  the laws of India, having its principal place of business at CTS No. 201 B/1, Western Express

  Highway, Goregaon (E), Mumbai, Maharashtra, India 400063.

         7.     Sun Pharmaceutical Industries, Inc. is a company organized and existing under

  the laws of Michigan, having its principal place of business at 1 Commerce Drive, Cranbury,

  New Jersey 08512.

  II.    PATENTS-IN-SUIT

         A.     United States Patent No. 7,417,148 (the “’148 patent”)

         8.     The ‘148 patent issued on August 26, 2008 and is entitled “4-anilino-3-

  quinolinecarbonitriles for the treatment of chronic myelogenous leukemia (CML).”

         9.     The ’148 patent names Frank Boschelli, Kim T. Arndt, and Jennifer M. Golas as

  inventors.

         10.    The ’148 patent is assigned to Wyeth LLC.

         11.    The ’148 patent issued from U.S. Patent Application No.. 60/517,819, filed on

  November 6, 2003.

         12.    Claims 1 and 7 of the ’148 patent are shown below.

         13.    Pfizer asserts infringement against Sun of claim 7 of the ‘148 patent.

         14.    Sun asserts at least claim 7 of the ‘148 patent is invalid.

                                      Claim: 1 (not asserted)
  1. A method of treating or inhibiting the proliferation of CML comprising, providing to a
  patient in need thereof a therapeutically effective amount of a compound of the formula:




                                                   2
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 6 of 397 PageID #: 5873
                                           EXHIBIT 1




  wherein:
  n is an integer from 1-3;
  X is N, CH, provided that when X is N, n is 2 or 3;
  R is alkyl of 1 to 3 carbon atoms;
  R1 is 2, 4-diCl, 5-OMe; 2, 4-diCl; 3, 4, 5-tri-OMe; 2-Cl, 5-OMe; 2-Me, 5-OMe; 2, 4-di-Me; 2,
     4-diMe-5-OMe, 2, 4-diCl, 5-OEt;
  R2 is alkyl of 1 to 2 carbon atoms, and pharmaceutically acceptable salts thereof.
                                       Claim 7 (asserted)
  7. The method of claim 1 wherein the compound is: 4-[(2,4-Dichloro-5-
  methoxyphenyl)amino]-6-methoxy-7-[3-(4-methyl-1-piperazinyl)propoxy]-3-
  quinolinecarbonitrile.


         15.     The compound specified as “4-[(2,4-Dichloro-5-methoxyphenyl)amino]-6-

  methoxy-7-[3-(4-methyl-1-piperazinyl)propoxy]-3-quinolinecarbonitrile” in claim 7 of the ’148

  patent is bosutinib.

         16.     The ‘148 patent is listed in FDA’s “Approved Drug Products with Therapeutic

  Equivalence Evaluations” (“Orange Book”), with respect to BOSULIF.




                                                3
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 7 of 397 PageID #: 5874
                                             EXHIBIT 1

         B.      United States Patent No. 7,767,678 (the “’678 patent”)

         17.     The ’678 patent issued on August 3, 2010 and is entitled “Crystalline forms of 4-

  [(2,4-dichloro-5-methoxyphenyl)amino]-6-methoxy-7-[3-(4-methyl-1-piperazinyl)propoxy]-3-

  quinolinecarbonitrile and methods of preparing the same.”

         18.     The ’678 patent names Marc Sadler Tesconi, Gregg Feigelson, Henry Strong, and

  Hong Wen as inventors.

         19.     The assignee of the ’678 patent is listed as Wyeth LLC.

         20.     The ‘678 patent issued from Application No. US11/478,216 (“the ’216

  application”), filed on June 29, 2006. The ’216 application claims priority to U.S. Provisional

  Application No. 60/696,381, filed July 1, 2005.

         21.     Claims 1, 2 and 3 of the ’678 patent are shown below.

         22.     Pfizer asserts infringement against Sun of claims 2 and 3 of the ‘678 patent.

         23.     Sun asserts at least claims 2 and 3 of the ‘678 patent are invalid.

                                       Claim: 1 (not asserted)
  1. An isolated crystalline form of 4-[(2,4-dichloro-5-methoxyphenyl)amino]-6-methoxy-7-[3-
  (4-methyl-1-piperazinyl)propoxy]-3-quinolinecarbonitrile monohydrate having an x-ray
  diffraction pattern wherein at least one of the 2θ angles (°) of the significant peaks are at about:
  9.19, 11.48, 14.32, 19.16, 19.45, 20.46, 21.29, 22.33, 23.96, 24.95, 25.29, 25.84, 26.55, 27.61,
  and 29.51.
                                         Claim: 2 (asserted)
  2. The crystalline form of 4-[(2,4-dichloro-5-methoxyphenyl)amino]-6-methoxy-7-[3-(4-
  methyl-1-piperazinyl)propoxy]-3-quinolinecarbonitrile monohydrate of claim 1, having an x-
  ray diffraction pattern wherein 2θ angles (°) of significant peaks are at about: 9.19, 9.98, 11.48,
  14.32, 14.85, 15.64, 19.16, 19.45, 19.71, 20.46, 21.29, 22.33, 22.58, 23.96, 24.95, 25.29, 25.84,
  26.55, 27.61, 28.42, 29.51, 30.32, 31.40, and 32.39.
                                         Claim: 3 (asserted)
  3. The crystalline form of 4-[(2,4-dichloro-5-methoxyphenyl)amino]-6-methoxy-7-[3-(4-
  methyl-1-piperazinyl)propoxy]-3-quinolinecarbonitrile monohydrate of claim 2, having the x-
  ray diffraction pattern substantially as shown in FIG. 1 as Pattern A.




                                                    4
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 8 of 397 PageID #: 5875
                                             EXHIBIT 1

         24.     The compound specified as “4-[(2,4-dichloro-5-methoxyphenyl)amino]-6-

  methoxy-7-[3-(4-methyl-1-piperazinyl)propoxy]-3-quinolinecarbonitrile” in claims 1, 2, and 3 of

  the ’678 patent is bosutinib.

         25.     The ’678 patent is listed in the Orange Book with respect to BOSULIF.

         C.      United States Patent No. 7,919,625 (the “’625 patent”)

         26.     The ’625 patent issued on April 5, 2011 and is entitled “4-anilino-3-

  quinolinecarbonitriles for the treatment of chronic myelogenous leukemia (CML).”

         27.     The ’625 patent names Frank Boschelli, Kim T. Arndt, and Jennifer M. Golas as

  inventors.

         28.     The assignee of the ’625 patent is listed as Wyeth LLC.

         29.     The ’625 patent issued from Application No. 12/139,834 (“the ’834 application”),

  filed on June 16, 2008. The ’834 application is a continuation of the ’097 application, which

  claims priority to U.S. Provisional Application No. 60/517,819, filed November 6, 2003.

         30.     Pfizer asserts infringement against Sun of claim 1 of the ‘625 patent.

         31.     Sun asserts claim 1 of the ‘625 patent is invalid.

                                         Claim: 1 (asserted)
  1. A pharmaceutical composition comprising a CML inhibiting amount of the compound 4-
  [(2,4-Dichloro-5-methoxyphenyl)amino]-6-methoxy-7-[3-(4-methyl-1-piperazinyl)propoxy]-3-
  quinolinecarbonitrile.


         32.     The compound specified in claim 1 of the ’625 patent as “4-[(2,4-Dichloro-5-

  methoxyphenyl)amino]-6-methoxy-7-[3-(4-methyl-1-piperazinyl)propoxy]-3-

  quinolinecarbonitrile” is bosutinib.

         33.     FDA’s Orange Book lists the ’625 patent with respect to BOSULIF.




                                                   5
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 9 of 397 PageID #: 5876
                                               EXHIBIT 1

  III.     CLAIM CONSTRUCTION

           34.     The parties agreed to the constructions of certain terms as follows. (Joint Claim

  Construction Br., D.I. 91 at 3-4).

                           Term                                  Parties’ Agreed Construction

   “[a] method of treating or inhibiting                The preamble is limiting.
   the proliferation of CML”

   Appears in ’148 patent claim 1.

   “therapeutically effective amount”                   “an amount sufficient to cure or ameliorate
                                                        symptoms of CML”
   Appears in ’148 patent claim 1.

   “4-[(2,4-dichloro-5-methoxyphenyl)amino]-6-          “bosutinib”
   methoxy-7-[3-(4-methyl-1-
   piperazinyl)propoxy]-3-quinolinecarbonitrile”

   Appears in ’678 patent claims 1, 2, 3, 4,
   and 12.
   “an x-ray diffraction pattern wherein at least       “an x-ray diffraction pattern wherein one or
   one of the 2θ angles (°) of the significant          more of the 2θ angles of the ‘significant
   peaks are at about”                                  peaks’ are at about”

   Appears in ’678 patent claim 1.

   “therapeutically effective amount”                   “an amount sufficient to cure or ameliorate
                                                        symptoms of the disease being treated, such
   Appears in ’678 patent claim 12.                     as cancer”


           35.     The Court held a claim construction hearing and issued a Markman Order on June

  27, 2018. (Markman Order, D.I. 98).

                            Term                                      Court’s Construction

  A      “crystalline form of [bosutinib]               a crystalline form of bosutinib containing one
         monohydrate”                                   molecule of water per molecule of bosutinib
                                                        wherein the water molecule appears at a
         Appears in ’678 patent claims 1-4.             regular position within the crystalline lattice




                                                    6
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 10 of 397 PageID #: 5877
                                               EXHIBIT 1


  B     “[a]n isolated crystalline form of [bosutinib]   “isolated” means more than fifty percent of
        monohydrate”                                     the crystalline bosutinib present is [a
                                                         particular form]
        Appears in ’678 patent claims 1 and 4.

  C     “significant peaks”                              “significant peaks” does not need
                                                         construction
        Appears in ’678 patent claims 1-2.

  D     “crystalline form”                               “crystalline form” in Claims 2 and 3 is an
                                                         “isolated crystalline form”
        Appears in ’678 patent claims 2-3.

  E     “substantially as shown”                         “substantially as shown” does not need
                                                         construction
        Appears in ’678 patent claims 3, 12.

  F     “more than 50% by weight of said                 no further construction is necessary
        therapeutically effective amount consists of
        a crystalline form having an x-ray
        diffraction pattern substantially as shown in
        FIG. 1 as Pattern A and in FIG. 11 as Form
        I”

        Appears in ’678 patent claim 12.

  G     “pharmaceutical composition”                     “a pharmaceutically acceptable composition
                                                         containing the specified compound and one
        Appears in ’625 patent claim 1.                  or more excipients”


  IV.     SUN’S PROPOSED ANDA PRODUCT

          36.     Pursuant to Abbreviated New Drug Application (“ANDA”) No. 209577 Sun

  seeks to market generic 100 mg and 500 mg bosutinib tablets (“Sun’s ANDA Tablets”) prior to

  the expiration of the ‘148, ‘625 and ‘678 patents.




                                                    7
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 11 of 397 PageID #: 5878




                             EXHIBIT 2
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 12 of 397 PageID #: 5879




                    REDACTED
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 13 of 397 PageID #: 5880




                             EXHIBIT 3
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 14 of 397 PageID #: 5881




                    REDACTED
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 15 of 397 PageID #: 5882




                             EXHIBIT 4
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 16 of 397 PageID #: 5883



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  WYETH LLC, WYETH                       )
  PHARMACEUTICALS LLC, PF PRISM          )
  C.V., PBG PUERTO RICO LLC and          )
  PF PRISM IMB B.V.                      )
                                         )
                     Plaintiffs,         )
                                         )
              v.                         ) C.A. No. 16-1305 (RGA)
                                         ) CONSOLIDATED
  SUN PHARMACEUTICAL INDUSTRIES          )
  LIMITED and SUN PHARMACEUTICAL         )
  INDUSTRIES, INC.,                      )
                                         )
                     Defendants.         )
                                         )
                                         )

                      PLAINTIFFS’ STATEMENT OF ISSUES OF
                   LAW THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 17 of 397 PageID #: 5884
                                                           EXHIBIT 4


                                                      Table of Contents

  I.    WHETHER PLAINTIFFS HAVE PROVEN BY A PREPONDERANCE OF
        THE EVIDENCE THAT SUN INFRINGES THE ’148, ’625, AND ’678
        PATENTS ........................................................................................................................... 1
        A.   Background: The Hatch-Waxman Act................................................................... 1
        B.   Whether Plaintiffs Have Proved by a Preponderance of the Evidence that
             (i) Physicians Prescribing and Patients Self-Administering Sun’s ANDA
             Products Will Directly Infringe Claim 7 of the ’148 Patent; and (ii) Sun
             Will Directly Infringe the Asserted Claims of the ’625 and ’678 Patents .............. 4
        C.   Whether Plaintiffs Have Proved by a Preponderance of the Evidence that
             Sun’s ANDA Products Will Cause Indirect Infringement of Claim 7 of
             the ’148 Patent ........................................................................................................ 7
             i.       Whether Plaintiffs Have Proved by a Preponderance of the
                      Evidence that the Proposed Labeling for Sun’s ANDA Products
                      Will Induce Infringement of Claim 7 of the ’148 Patent ............................ 7
             ii.      Whether Plaintiffs Have Proved by a Preponderance of the
                      Evidence that Sun’s ANDA Products Are Especially Made or
                      Adapted for Infringement Such that Sun Will Contribute to
                      Infringement of Claim 7 of the ’148 Patent ................................................ 9
        D.   Whether Sun Directly Infringed the Bosulif Patents by Submitting Its
             ANDA 10

  II.   WHETHER DEFENDANTS HAVE PROVEN THAT BY CLEAR AND
        CONVINCING EVIDENCE THAT THE ASSERTED CLAIMS OF THE
        BOSULIF PATENTS ARE INVALID............................................................................. 11
        A.   Whether Defendants Have Proven by Clear and Convincing Evidence that
             Claim 1 of the ’625 Patent and Claims 2 and 3 of the ’678 Patent Are
             Anticipated ............................................................................................................ 12
        B.   Whether Plaintiffs Have Proven By a Preponderance of the Evidence that
             the ’148 and ’625 Patents Are Entitled to Invention Dates Prior to
             November 6, 2002 or, Alternatively, Prior to December 6, 2002 ......................... 13
        C.   Whether Plaintiffs Have Proven By a Preponderance of the Evidence that
             the Boschelli 2002 and Golas 2003 References Were the Work of the
             Inventors of the ’148 and ’625 Patents ................................................................. 14
        D.   Whether the Defendants Have Proven by Clear and Convincing Evidence
             that the Asserted Claims of the Bosulif Patents Are Invalid as Obvious............. 14
             i.      Obviousness in General ............................................................................ 14
             ii.     Reasonable Expectation of Success .......................................................... 18
             iii.    Teaching Away ......................................................................................... 19
             iv.     Level of Ordinary Skill in the Art ............................................................. 20
             v.      Secondary Considerations of Nonobviousness ......................................... 22
        E.   Whether the Defendants Have Proven by Clear and Convincing Evidence
             that the Bosulif Patents Are Invalid for Lack of Enablement ............................... 26
        F.   Whether the Defendants Have Proven by Clear and Convincing Evidence
             that the ’148 and ’625 Patents Are Invalid for Lack of Written Description ....... 28



                                                                    i
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 18 of 397 PageID #: 5885
                                                             EXHIBIT 4

         G.         Whether the Defendants Have Proven by Clear and Convincing Evidence
                    that the Bosulif Patents Are Invalid for Indefiniteness ......................................... 30
         H.         Whether the Defendants Have Proven by Clear and Convincing Evidence
                    that Claims 2 and 3 of the ’678 Patent Are Invalid in View of Claim 7 of
                    the ’148 Patent for Obviousness-Type Double Patenting ..................................... 31
         I.         The Bosulif Patents Are Valid .............................................................................. 32

  III.   WHETHER PLAINTIFFS ARE ENTITLED TO REMEDIES FOR
         DEFENDANTS’ INFRINGEMENT OF THE PATENTS ASSERTED AGAINST
         THEM ............................................................................................................................... 33
         A.   Whether Plaintiffs Are Entitled to a Permanent Injunction Enjoining Sun
              from Infringing the Bosulif Patents During Their Terms ..................................... 33
         B.   Whether Plaintiffs Are Entitled to an Order Setting an FDA Approval
              Date for Sun’s ANDA Not Earlier Than the Expiration Dates of the
              Bosulif Patents ...................................................................................................... 35
         C.   Whether Plaintiffs Have Shown by a Preponderance of the Evidence that
              this is an Exceptional Case Warranting an Award of Attorneys’ Fees,
              Costs, and Expenses .............................................................................................. 35
         D.   The Plaintiffs Are Entitled to the Relief Sought ................................................... 36




                                                                     ii
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 19 of 397 PageID #: 5886
                                                                  EXHIBIT 4


                                                    TABLE OF AUTHORITIES

  Cases ..................................................................................................................................... Page(s)

  Abbott Labs. v. TorPharm, Inc.,
     300 F.3d 1367 (Fed. Cir. 2002)..................................................................................................3

  Acorda Therapeutics Inc. v. Mylan Pharm. Inc.,
     817 F.3d 755 (Fed. Cir. 2016)....................................................................................................3

  Adams Respiratory Therapeutics, Inc. v. Perrigo Co.,
     616 F.3d 1283 (Fed. Cir. 2010)..................................................................................................6

  Advanced Display Sys., Inc. v. Kent State Univ.,
     212 F.3d 1272 (Fed. Cir. 2000)................................................................................................24

  Akamai Techs., Inc. v. Limelight Networks, Inc.,
     797 F.3d 1020 (Fed. Cir. 2015)..................................................................................................4

  Alcon Research, Ltd. v. Apotex Inc.,
     790 F. Supp. 2d 868 (S.D. Ind. 2011), aff’d and rev’d in part on other
     grounds, 687 F.3d 1362 (Fed. Cir. 2012) ................................................................................30

  Alcon Research Ltd. v. Barr Labs., Inc.,
     745 F.3d 1180 (Fed. Cir. 2014)................................................................................................29

  Alcon, Inc. v. Teva Pharm. USA, Inc.,
     664 F. Supp. 2d 443 (D. Del. 2009) .........................................................................................27

  Allergan, Inc. v. Alcon Labs., Inc.,
      324 F.3d 1322 (Fed. Cir. 2003)........................................................................................7, 9, 11

  Allergan, Inc. v. Apotex Inc.,
      754 F.3d 952 (Fed. Cir. 2014)..................................................................................................14

  Allergan, Inc. v. Sandoz Inc.,
      796 F.3d 1293 (Fed. Cir. 2015)....................................................................................14, 20, 27

  Amgen Inc. v. F. Hoffman-La Roche Ltd,
    580 F.3d 1340 (Fed. Cir. 2009)................................................................................................18

  Amgen Inc. v. F. Hoffman-LaRoche Ltd.,
    581 F. Supp. 2d 160 (D. Mass. 2008), aff’d in relevant part, 580 F.3d 1340
    (Fed. Cir. 2009) ........................................................................................................................33

  Amgen Inc. v. Hoechst Marion Roussel, Inc.,
    314 F.3d 1313 (Fed. Cir. 2003)................................................................................................26




                                                                         iii
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 20 of 397 PageID #: 5887
                                                                  EXHIBIT 4

  Amgen Inc. v. Sanofi,
    872 F.3d 1367 (Fed. Cir. 2017)..........................................................................................27, 33

  Amgen Inc. v. Sanofi,
    No. CV 14-1317-RGA, 2019 WL 4058927 (D. Del. Aug. 28, 2019) (Andrews,
    J.)..............................................................................................................................................30

  Apple Inc. v. Samsung Elecs. Co., Ltd.,
     839 F.3d 1034 (Fed. Cir. 2016)................................................................................................15

  Application of Facius, 408 F.2d 1396 (C.C.P.A. 1969).................................................................14

  Application of Wesslau, 353 F.2d 238 (C.C.P.A. 1965) ................................................................19

  Ariad Pharm., Inc. v. Eli Lilly & Co.,
     598 F.3d 1336 (Fed. Cir. 2010)................................................................................................29

  Arkie Lures, Inc. v. Gene Larew Tackle, Inc.,
     119 F.3d 953 (Fed. Cir. 1997)..................................................................................................21

  Ashland Oil, Inc. v. Delta Resins & Refractories, Inc.,
     776 F.2d 281 (Fed. Cir. 1985)..................................................................................................15

  AstraZeneca LP v. Apotex, Inc.,
      633 F.3d 1042 (Fed. Cir. 2010)..............................................................................................8, 9

  ATEN Int’l Co., Ltd. v. Uniclass Tech. Co., Ltd.,
     932 F.3d 1364 (Fed. Cir. 2019)................................................................................................12

  ATI Techs. ULC v. Iancu,
     920 F.3d 1362 (Fed. Cir. 2019)................................................................................................13

  Avanir Pharm., Inc. v. Actavis S. Atl. LLC,
     36 F. Supp. 3d 475 (D. Del. 2014), aff’d sub nom. Avanir Pharm. Inc. v. Par
     Pharm. Inc., 612 F. App’x 613 (Fed. Cir. 2015) .....................................................................29

  BASF Corp. v. Enthone, Inc.,
     749 F. App’x 978 (Fed. Cir. 2018) ..........................................................................................19

  Bausch & Lomb, Inc. v. Barnes-Hind/Hydrocurve, Inc.,
     796 F.2d 443 (Fed. Cir. 1986)............................................................................................19, 21

  Bayer AG v. Elan Pharm. Research Corp.,
     212 F.3d 1241 (Fed. Cir. 2000)................................................................................................35

  Bayer Pharma AG v. Watson Labs., Inc.,
     212 F. Supp. 3d 489 (D. Del. 2016) ...................................................................................22, 24




                                                                           iv
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 21 of 397 PageID #: 5888
                                                              EXHIBIT 4

  Bayer Pharma AG v. Watson Labs., Inc.,
     874 F.3d 1316 (Fed. Cir. 2017)................................................................................................20

  Blue Calypso, LLC v. Groupon, Inc.,
     815 F.3d 1331 (Fed. Cir. 2016)................................................................................................29

  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp.,
     320 F.3d 1339 (Fed. Cir. 2003)................................................................................................24

  Bristol-Myers Squibb Co. v. Royce Labs., Inc.,
      69 F.3d 1130 (Fed. Cir. 1995)..............................................................................................3, 35

  C.R. Bard, Inc. v. M3 Sys., Inc.,
     157 F.3d 1340 (Fed. Cir. 1998)................................................................................................15

  Cadence Pharm., Inc. v. Exela Pharma Scis., LLC,
     No. CV 11-733-LPS, 2013 WL 11083853 (D. Del. Nov. 14, 2013), aff’d, 780
     F.3d 1364 (Fed. Cir. 2015) ......................................................................................................24

  Catalina Lighting, Inc. v. Lamps Plus, Inc.,
     295 F.3d 1277 (Fed. Cir. 2002)..................................................................................................4

  Centrak, Inc. v. Sonitor Techs., Inc.,
     915 F.3d 1360 (Fed. Cir. 2019)..................................................................................................4

  Cephalon, Inc. v. Watson Pharm., Inc.,
     707 F.3d 1330 (Fed. Cir. 2013)................................................................................................28

  Cephalon, Inc. v. Watson Pharm., Inc.,
     939 F. Supp. 3d 456 (D. Del. 2013) .........................................................................................18

  Chiron Corp. v. Genentech, Inc.,
     363 F.3d 1247 (Fed. Cir. 2004)................................................................................................11

  Chunghwa Picture Tubes, Ltd. v. Eidos Display, LLC,
     136 S. Ct. 502 (2015) ...............................................................................................................30

  Commil USA, LLC v. Cisco Sys., Inc.,
    135 S. Ct. 1920 (2015) ...............................................................................................................7

  Crocs, Inc. v. Int’l Trade Comm’n,
     598 F.3d 1294 (Fed. Cir. 2010)................................................................................................22

  Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc.,
     424 F.3d 1293 (Fed. Cir. 2005)............................................................................................4, 16

  Cumberland Pharm. Inc. v. Mylan Institutional LLC,
    846 F.3d 1213 (Fed. Cir. 2017)................................................................................................16



                                                                      v
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 22 of 397 PageID #: 5889
                                                              EXHIBIT 4

  Daiichi Sankyo Co., Ltd. v. Apotex, Inc.,
     501 F.3d 1254 (Fed. Cir. 2007)................................................................................................21

  Depomed, Inc. v. Actavis Elizabeth LLC,
     No. CIV.A. 12-1358 JAP, 2014 WL 4215435 (D.N.J. Aug. 25, 2014) ...................................10

  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co.,
     464 F.3d 1356 (Fed. Cir. 2006)................................................................................................20

  eBay Inc. v. MercExchange, L.L.C.,
     547 U.S. 388 (2006) .................................................................................................................33

  Ecolochem, Inc. v. S. Cal. Edison Co.,
     227 F.3d 1361 (Fed. Cir. 2000)................................................................................................17

  Eidos Display, LLC v. AU Optronics Corp.,
     779 F.3d 1360 (Fed. Cir. 2015)................................................................................................30

  Eisai Co. Ltd. v. Dr. Reddy’s Labs., Ltd.,
     533 F.3d 1353 (Fed. Cir. 2008)................................................................................................19

  Eli Lilly & Co. v. Actavis Elizabeth LLC,
      435 F. App’x 917 (Fed. Cir. 2011) ......................................................................8, 9, 10, 19, 28

  Eli Lilly & Co. v. Barr Labs., Inc.,
      251 F.3d 955 (Fed. Cir. 2011)..................................................................................................32

  Eli Lilly & Co. v. Hospira, Inc.,
      933 F.3d 1320 (Fed. Cir. 2019)..................................................................................................4

  Eli Lilly & Co. v. Teva Parenteral Meds., Inc.,
      845 F.3d 1357 (Fed. Cir. 2017)..................................................................................7, 8, 15, 32

  EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc.,
    859 F.3d 1341 (Fed. Cir. 2017)................................................................................................14

  Emory Univ. v. Nova Biogenetics, Inc.,
    No. 1:06-CV-0141-TWT, 2008 WL 2945476 (N.D. Ga. July 25, 2008) ................................34

  Endress + Hauser, Inc. v. Hawk Measurement Sys. Pty. Ltd.,
     122 F.3d 1040 (Fed. Cir. 1997)................................................................................................21

  Ferring B.V. v. Watson Labs., Inc.-Florida,
     764 F.3d 1401 (Fed. Cir. 2014)..................................................................................................6

  Forest Labs. Holdings Ltd. v. Mylan Inc.,
     206 F. Supp. 3d 957 (D. Del. 2016) .....................................................................................8, 10




                                                                     vi
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 23 of 397 PageID #: 5890
                                                              EXHIBIT 4

  Forest Labs., Inc. v. Ivax Pharm., Inc.,
     501 F.3d 1263 (Fed. Cir. 2007)............................................................................................7, 11

  Forest Labs., LLC v. Sigmapharm Labs., LLC,
     918 F.3d 928 (Fed. Cir. 2019)..................................................................................................25

  Genentech, Inc. v. Novo Nordisk A/S,
     108 F.3d 1361 (Fed. Cir. 1997)................................................................................................27

  Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc.,
     655 F.3d 1291 (Fed. Cir. 2011)................................................................................................26

  Georgia-Pacific Corp. v. U.S. Gypsum Co.,
     195 F.3d 1322 (Fed. Cir. 1999)................................................................................................23

  Gilead Sciences Inc. v. Natco Pharma Ltd.,
      753 F.3d 1208 (Fed. Cir. 2014)................................................................................................32

  Glaxo Grp. Ltd. v. Teva Pharm. USA, Inc.,
     No. C.A.02-219 GMS, 2004 WL 1875017 (D. Del. Aug. 20, 2004) .......................................28

  GlaxoSmithKline LLC v. Banner Pharmacaps, Inc.,
     744 F.3d 725 (Fed. Cir. 2014)..................................................................................................29

  Global-Tech Appliances, Inc. v. SEB S.A.,
     563 U.S. 754 (2011) ...................................................................................................................7

  Graham v. John Deere Co. of Kan. City,
     383 U.S. 1 (1966) .............................................................................................15, 16, 22, 23, 24

  Grunenthal GMBH v. Alkem Labs. Ltd.,
     919 F.3d 1333 (Fed. Cir. 2019)..........................................................................................10, 18

  Hewlett-Packard Co. v. Bausch & Lomb Inc.,
     909 F.2d 1464 (Fed. Cir. 1990)................................................................................................17

  Hodosh v. Block Drug Co., Inc.,
     786 F.2d 1136 (Fed. Cir. 1986)................................................................................................16

  Hologic, Inc. v. Minerva Surgical, Inc.,
     764 F. App’x 873 (Fed. Cir. 2019) ..........................................................................................21

  Howmedica Osteonics Corp. v. Zimmer, Inc.,
    640 F. App’x 951 (Fed. Cir. 2016) ..........................................................................................18

  Hybritech Inc. v. Monoclonal Antibodies, Inc.,
     802 F.2d 1367 (Fed. Cir. 1986)................................................................................................22




                                                                     vii
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 24 of 397 PageID #: 5891
                                                            EXHIBIT 4

  Impax Labs., Inc. v. Aventis Pharm. Inc.,
     468 F.3d 1366 (Fed. Cir. 2006)................................................................................................17

  In re ’318 Patent Infringement Litig.,
      583 F.3d 1317 (Fed. Cir. 2009)..........................................................................................26, 30

  In re Bill of Lading Transmission & Processing Sys. Patent Litig.,
      681 F.3d 1323 (Fed. Cir. 2012)..................................................................................................9

  In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig.,
      676 F.3d 1063 (Fed. Cir. 2012)..........................................................................................18, 24

  In re Depomed, Inc.,
      680 F. App’x 947 (Fed. Cir. 2017) ....................................................................................23, 24

  In re Depomed Patent Litig.,
      No. 13-4507, 2016 WL 7163647 (D.N.J. Sept. 30, 2016), aff’d sub nom.
      Grunenthal GMBH v. Alkem Labs. Ltd., 919 F.3d 1333 (Fed. Cir. 2019) .........................12, 18

  In re Dow Chem. Co.,
      837 F.2d 469 (Fed. Cir. 1988)..................................................................................................19

  In re Fine,
      837 F.2d 1071 (Fed. Cir. 1988)................................................................................................17

  In re Hedges,
      783 F.2d 1038 (Fed. Cir. 1986)................................................................................................19

  In re Katz,
      687 F.2d 450 (C.C.P.A. 1982) .................................................................................................14

  In re Montgomery,
      677 F.3d 1375 (Fed. Cir. 2012)................................................................................................12

  In re Soni,
      54 F.3d 746 (Fed. Cir. 1995)....................................................................................................25

  In re Vaidyanathan,
      381 F. App’x 985 (Fed. Cir. 2010) ..........................................................................................19

  In re Wands,
      858 F.2d 731 (Fed. Cir. 1988)............................................................................................27, 28

  In the Matter of Mahurkar Double Lumen Hemodialysis Catheter Patent Litig.,
      831 F. Supp. 1354 (N.D. Ill. 1993), aff’d, 71 F3.d 1573 (Fed. Cir. 1995)...............................23

  Innogenetics, N.V. v. Abbott Labs.,
     512 F.3d 1363 (Fed. Cir. 2008)................................................................................................16



                                                                  viii
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 25 of 397 PageID #: 5892
                                                              EXHIBIT 4

  Institut Pasteur & Universite Pierre Et Marie Curie v. Focarino,
      738 F.3d 1337 (Fed. Cir. 2013)................................................................................................22

  Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd.,
      821 F.3d 1359 (Fed. Cir. 2016)................................................................................................19

  Interconnect Planning Corp. v. Feil,
      774 F.2d 1132 (Fed. Cir. 1985)................................................................................................16

  Intercontinental Great Brands LLC v. Kellogg N. Am. Co.,
      869 F.3d 1336 (Fed. Cir. 2017)................................................................................................15

  Invitrogen Corp. v. Biocrest Mfg., L.P.,
      424 F.3d 1374 (Fed. Cir. 2005)................................................................................................14

  Invitrogen Corp. v. Clontech Labs., Inc.,
      429 F.3d 1052 (Fed. Cir. 2005)..........................................................................................26, 28

  Kinetic Concepts, Inc. v. Smith & Nephew, Inc.,
     688 F.3d 1342 (Fed. Cir. 2012)................................................................................................16

  Knoll Pharm. Co. v. Teva Pharm. USA, Inc.,
     367 F.3d 1381 (Fed. Cir. 2004)................................................................................................26

  KSR Int’l Co. v. Teleflex Inc.,
     550 U.S. 398 (2007) .....................................................................................................16, 18, 19

  Leo Pharm. Prods., Ltd. v. Rea,
     726 F.3d 1346 (Fed. Cir. 2013)..........................................................................................23, 25

  Life Techs., Inc. v. Clontech Labs., Inc.,
      224 F.3d 1320 (Fed. Cir. 2000)................................................................................................17

  LifeNet Health v. LifeCell Corp.,
      837 F.3d 1316 (Fed. Cir. 2016)..................................................................................................4

  Markman v. Westview Instruments, Inc.,
    517 U.S. 370 (1996) ...................................................................................................................4

  Medgraph, Inc. v. Medtronic, Inc.,
    843 F.3d 942 (Fed. Cir. 2016)....................................................................................................4

  Medichem, S.A. v. Rolabo, S.L.,
    437 F.3d 1157 (Fed. Cir. 2006)................................................................................................20

  Metro-Goldwyn-Mayer Studios Inc. v. Grokster Ltd.,
     545 U.S. 913 (2005) ...................................................................................................................7




                                                                      ix
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 26 of 397 PageID #: 5893
                                                              EXHIBIT 4

  Microsoft Corp. v. I4I Ltd. P’ship,
     564 U.S. 91 (2011) ...................................................................................................................11

  Millennium Pharm., Inc. v. Sandoz Inc.,
     862 F.3d 1356 (Fed. Cir. 2017)..........................................................................................17, 24

  Mintz v. Dietz & Watson, Inc.,
     679 F.3d 1372 (Fed. Cir. 2012)................................................................................................21

  Nautilus, Inc. v. Biosig Instruments, Inc.,
     134 S. Ct. 2120 (2014) .............................................................................................................31

  Norgren Inc. v. Int’l Trade Comm’n,
     699 F.3d 1317 (Fed. Cir. 2012)................................................................................................21

  Novartis Pharm. Corp. v. Breckenridge Pharm. Inc.,
     909 F.3d 1335 (Fed. Cir. 2018)................................................................................................32

  Novartis Pharm. Corp. v. Par Pharm., Inc.,
     48 F. Supp. 3d 733 (D. Del. 2014) (Andrews, J.), aff’d sub nom. Novartis
     Pharm. Corp. v. Watson Labs., Inc., 611 F. App’x 988 (Fed. Cir. 2015)..................................3

  Novartis Pharm. Corp. v. West-Ward Pharm. Int’l Ltd.,
     923 F.3d 1051 (Fed. Cir. 2019)................................................................................................15

  Novozymes A/S v. Genencor Int’l, Inc.,
     474 F. Supp. 2d 592 (D. Del. 2007) ...................................................................................33, 34

  Nuvo Pharm. (Ir.) Designated Activity Co. v. Dr. Reddy’s Labs. Inc.,
     923 F.3d 1368 (Fed. Cir. 2019)................................................................................................28

  Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
     134 S. Ct. 1749 (2014) .......................................................................................................35, 36

  Omega Patents, LLC v. CalAmp Corp.,
    920 F.3d 1337 (Fed. Cir. 2019)..................................................................................................7

  One-E-Way, Inc. v. Int’l Trade Comm’n,
     859 F.3d 1059 (Fed. Cir. 2017)................................................................................................31

  Ortho Pharm. Corp. v. Smith,
     959 F.2d 936 (Fed. Cir. 1992)..................................................................................................11

  Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc.,
     520 F.3d 1358 (Fed. Cir. 2008)................................................................................................17

  Otsuka Pharm. Co., Ltd. v. Sandoz, Inc.,
     678 F.3d 1280 (Fed. Cir. 2012)..........................................................................................16, 20



                                                                      x
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 27 of 397 PageID #: 5894
                                                           EXHIBIT 4

  Outside the Box Innovations, LLC v. Travel Caddy, Inc.,
     695 F.3d 1285 (Fed. Cir. 2012)................................................................................................21

  Panduit Corp. v. Dennison Mfg. Co.,
     810 F.2d 1561 (Fed. Cir. 1987)................................................................................................16

  Pazandeh v. Yamaha Corp. of Am.,
     718 F. App’x 975 (Fed. Cir. 2018) ............................................................................................4

  Perfect Surgical Techniques, Inc. v. Olympus Am., Inc.,
     841 F.3d 1004 (Fed. Cir. 2016)................................................................................................13

  Perfect Web Techs., Inc. v. InfoUSA, Inc.,
     587 F.3d 1324 (Fed. Cir. 2009)................................................................................................23

  Perricone v. Medicis Pharm. Corp.,
     432 F.3d 1368 (Fed. Cir. 2005)................................................................................................32

  Pfizer Inc. v. Watson Pharm., Inc.,
      920 F. Supp. 2d 552 (D. Del. 2013) (Andrews, J.) ..................................................................17

  Pfizer, Inc. v. Apotex, Inc.,
      480 F.3d 1348 (Fed. Cir. 2007)..........................................................................................11, 12

  Pfizer, Inc. v. Teva Pharm. USA, Inc.,
      429 F.3d 1364 (Fed. Cir. 2005)................................................................................................35

  Plantronics, Inc. v. Aliph, Inc.,
     724 F.3d 1343 (Fed. Cir. 2013)................................................................................................16

  Pozen Inc. v. Par Pharm., Inc.,
     696 F.3d 1151 (Fed. Cir. 2012)................................................................................................20

  Procter & Gamble Co. v. Teva Pharm. USA, Inc.,
     566 F.3d 989 (Fed. Cir. 2009)................................................................................14, 23, 24, 25

  Robert Bosch LLC v. Pylon Mfg. Corp.,
     659 F.3d 1142 (Fed. Cir. 2011)................................................................................................33

  Ruiz v. A.B. Chance Co.,
     234 F.3d 654 (Fed. Cir. 2000)..................................................................................................22

  Sanofi v. Watson Labs., Inc.,
     875 F.3d 636 (Fed Cir. 2017).....................................................................................................8

  Sanofi-Aventis Deutschland GmbH v. Glenmark Pharm. Inc., USA,
     748 F.3d 1354 (Fed. Cir. 2014)................................................................................................26




                                                                   xi
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 28 of 397 PageID #: 5895
                                                              EXHIBIT 4

  Sanofi-Aventis Deutschland GmbH v. Glenmark Pharm. Inc., USA,
     821 F. Supp. 2d 681 (D.N.J. 2011), aff’d, 748 F.3d 1354 (Fed. Cir. 2014).................33, 34, 35

  Sanofi-Synthelabo v. Apotex, Inc.,
     470 F.3d 1368 (Fed. Cir. 2006)................................................................................................34

  Santarus, Inc. v. Par Pharm., Inc.,
     694 F.3d 1344 (Fed. Cir. 2012)................................................................................................20

  Seal-Flex, Inc. v. Athletic Track & Court Constr.,
     172 F.3d 836 (Fed. Cir. 1999)....................................................................................................4

  Shire LLC v. Amneal Pharm., LLC,
      802 F.3d 1301 (Fed. Cir. 2015)................................................................................................11

  Sonix Tech. Co., Ltd. v. Publ’ns Int’l, Ltd.,
     844 F.3d 1370 (Fed. Cir. 2017)................................................................................................31

  Stratoflex, Inc. v. Aeroquip Corp.,
      713 F.2d 1530 (Fed. Cir. 1983)................................................................................................22

  Summit 6, LLC v. Samsung Elecs. Co., Ltd.,
     802 F.3d 1283 (Fed. Cir. 2015)................................................................................................12

  Sunovion Pharm., Inc. v. Teva Pharm. USA, Inc.,
     731 F.3d 1271 (Fed. Cir. 2013)..........................................................................................3, 4, 6

  Takeda Pharm. U.S.A., Inc. v. West-Ward Pharm. Corp.,
     785 F.3d 625 (Fed. Cir. 2015)....................................................................................................8

  TEK Global, S.R.L. v. Sealant Sys. Int’l, Inc.,
    920 F.3d 777 (Fed. Cir. 2019)..............................................................................................6, 33

  Teva Pharm. USA, Inc. v. Sandoz, Inc.,
     135 S. Ct. 831 (2015) ...............................................................................................................30

  Tobinick v. Olmarker,
     753 F.3d 1220 (Fed. Cir. 2014)................................................................................................29

  TP Labs., Inc. v. Prof’l Positioners, Inc.,
     724 F.2d 965 (Fed. Cir. 1984)..................................................................................................15

  Trusted Knight Corp. v. Int’l Bus. Mach. Corp.,
     681 F. App’x 898 (Fed. Cir. 2017) ..........................................................................................31

  U.S. Water Servs., Inc. v. Novozymes A/S,
     843 F.3d 1345 (Fed. Cir. 2016)................................................................................................12




                                                                     xii
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 29 of 397 PageID #: 5896
                                                                EXHIBIT 4

  UCB, Inc. v. Accord Healthcare, Inc., 201 F. Supp. 3d 491 (D. Del. 2016), aff’d,
    890 F.3d 1313 (Fed. Cir. 2018)....................................................................................22, 24, 31

  UCB, Inc. v. Accord Healthcare, Inc., 890 F.3d 1313 (Fed. Cir. 2018) ........................................11

  Union Carbide Chems. & Plastics Tech. Corp. v. Shell Oil Co.,
     308 F.3d 1167 (Fed. Cir. 2002)................................................................................................27

  Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd.,
     887 F.3d 1117 (Fed. Cir. 2018)......................................................................................3, 7, 8, 9

  Visual Memory LLC v. NVIDIA Corp.,
     867 F.3d 1253 (Fed. Cir. 2017)................................................................................................27

  Warner Chilcott Co., LLC v. Lupin Ltd.,
    No. CIV.A. 11-5048 JAP, 12-2928 JAP, 2014 WL 202659 (D.N.J. Jan. 17,
    2014), aff’d, 580 F. App’x 911 (Fed. Cir. 2014) ...............................................................23, 25

  Wyeth & Cordis Corp. v. Abbott Labs.,
     720 F.3d 1380 (Fed. Cir. 2013)..........................................................................................26, 27

  Wyeth v. Sandoz, Inc.,
     703 F. Supp. 2d 508 (E.D.N.C. 2010)........................................................................................9

  Yeda Research & Dev. Co., Ltd. v. Abbott GMBH & Co. KG,
     837 F.3d 1341 (Fed. Cir. 2016)................................................................................................30

  Statutes

  21 U.S.C. § 355 ......................................................................................................................1, 2, 35

  35 U.S.C. § 103 ..................................................................................................................15, 17, 20

  35 U.S.C. § 112 ..............................................................................................................................26

  35 U.S.C. § 271 ....................................................................................................1, 2, 3, 7, 9, 10, 35

  35 U.S.C. § 282 ..............................................................................................................................11

  35 U.S.C. § 285 ..............................................................................................................................35

  Rules

  Local Rule 16.3(c)(5) .......................................................................................................................1

  Other Authorities

  21 C.F.R. § 201.57 ...........................................................................................................................5



                                                                       xiii
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 30 of 397 PageID #: 5897
                                                                EXHIBIT 4

  21 C.F.R. § 208.1 .............................................................................................................................5

  21 C.F.R. § 208.3 .............................................................................................................................5

  21 C.F.R. § 208.24 ...........................................................................................................................6

  21 C.F.R. § 208.26 ...........................................................................................................................6

  21 C.F.R. § 314.54 ...........................................................................................................................2

  U.S. Dept. of Health & Human Services, FDA, Guidance For Industry: Labeling
     For Human Prescription Drug & Biologic Prods.—Implementing The PLR
     Content & Format Requirements 2 (2013) ................................................................................5




                                                                       xiv
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 31 of 397 PageID #: 5898
                                              EXHIBIT 4

         Pursuant to Local Rule 16.3(c)(5), Plaintiffs identify the following issues of law that

  remain to be litigated, including citations to the authorities upon which Plaintiffs rely. The

  following statements are not exhaustive, and Plaintiffs reserve the right to prove any matters

  identified in their pleadings, interrogatory responses, and/or expert reports. Plaintiffs intend to

  offer evidence as to the issues of fact and issues of law identified in this pretrial order. Plaintiffs

  also intend to offer evidence to rebut evidence offered by Defendants. Plaintiffs reserve the right

  to modify or amend this Statement to the extent necessary to reflect any future rulings by the

  Court and to supplement or amend this Statement to fairly respond to any new issues that

  Defendants may raise. To the extent that Plaintiffs’ Statement of Issues of Fact that Remain to

  be Litigated, which is submitted as Exhibit 2, contains issues of law, those issues are

  incorporated herein by reference. Moreover, if any issue of law identified below should properly

  be considered an issue of fact, then such statement shall be considered to be part of Plaintiffs’

  Statement of Issues of Fact That Remain to be Litigated. Plaintiffs incorporate by reference their

  expert reports in support of any proof to be presented by expert testimony.

  I.     WHETHER PLAINTIFFS HAVE PROVEN BY A PREPONDERANCE
         OF THE EVIDENCE THAT SUN INFRINGES THE ’148, ’625, AND
         ’678 PATENTS

  A.     Background: The Hatch-Waxman Act

         1.      The Hatch-Waxman Act of 1984 established an expedited process for bringing

  generic drugs to market. 21 U.S.C. § 355; 35 U.S.C. § 271(e). The statute allows generic drug

  manufacturers to file less extensive (and less expensive) applications for FDA approval than

  would otherwise be required. This short form application, known as an Abbreviated New Drug

  Application (ANDA), relies on the FDA’s prior determinations of safety and efficacy in

  evaluating the branded drug. The generic drug manufacturer need only demonstrate that a



                                                    1
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 32 of 397 PageID #: 5899
                                              EXHIBIT 4

  proposed generic product is “bioequivalent” to the FDA-approved branded product. See 21

  C.F.R. § 314.54.

         2.      Patents with claims that cover the approved branded drug or an approved use of

  the branded drug are listed in the FDA’s “Approved Drug Products With Therapeutic

  Equivalence Evaluations,” commonly referred to as the Orange Book. When filing an ANDA, a

  generic drug manufacturer must provide a certification regarding the patent status of any Orange

  Book-listed patent covering the branded drug. 21 U.S.C. § 355(b)(2)(A). Specifically, the

  generic drug manufacturer must certify that “in the opinion of the applicant and to the best of his

  knowledge,” the proposed generic drug does not infringe any patent listed with the FDA as

  covering the branded drug.       Id.   The generic drug manufacturer can make one of four

  certifications: (i) that no patent information has been listed in the Orange Book in relation to the

  branded drug; (ii) that any Orange Book-listed patent has expired; (iii) that the Orange

  Book-listed patents will expire on a specific date, and the FDA can delay approval of the ANDA

  until that date; or (iv) that any Orange Book-listed patent is invalid or will not be infringed by the

  manufacture, use, or sale of the generic drug. Id. After making the last certification, known as a

  Paragraph IV certification, the generic drug manufacturer must provide notice to the branded

  drug manufacturer of the certification and a supporting explanation of the basis for the assertion

  of invalidity or non-infringement. 21 U.S.C. § 355(b)(3).

         3.      The Hatch-Waxman Act provides for a litigation process unique to generic drugs.

  Pursuant to the statute, it is an “artificial” or “paper” act of infringement to submit an ANDA for

  a drug, the use of which is claimed in a patent, with the purpose of marketing that drug before

  the patent expires. 35 U.S.C. § 271(e)(2)(A).




                                                    2
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 33 of 397 PageID #: 5900
                                             EXHIBIT 4

         4.      The’148, ’625, and ’678 patents (the “Bosulif Patents”) are listed in the Orange

  Book with respect to the approved innovator dug product Bosulif®, and the filing of an ANDA

  seeking approval to market generic versions of Bosulif prior to the expiration of the Bosulif

  Patents is an act of infringement of those patents. 35 U.S.C. § 271(e)(2)(A).

         5.      Under 35 U.S.C. § 271(e)(2)(A), the “infringement inquiry” is “whether, if a

  particular drug were put on the market, it would infringe the relevant patent . . . .” Acorda

  Therapeutics Inc. v. Mylan Pharm. Inc., 817 F.3d 755, 760 (Fed. Cir. 2016) (emphasis in

  original) (citing Bristol-Myers Squibb Co. v. Royce Labs., Inc., 69 F.3d 1130, 1135 (Fed. Cir.

  1995)); accord Novartis Pharm. Corp. v. Par Pharm., Inc., 48 F. Supp. 3d 733, 738 (D. Del.

  2014) (Andrews, J.), aff’d sub nom. Novartis Pharm. Corp. v. Watson Labs., Inc., 611 F. App’x

  988 (Fed. Cir. 2015) (“Under 35 U.S.C. § 271(e)(2)(A), a court must determine whether, if the

  drug were approved based upon the ANDA, the manufacture, use, or sale of that drug would

  infringe the patent in the conventional sense.” (internal annotations omitted) (citation omitted)).

         6.      The patentee “has the burden of proving infringement by a preponderance of the

  evidence.” Novartis, 48 F. Supp. 3d at 738 (citation omitted). The infringement inquiry is

  “based on consideration of all the relevant evidence, including the ANDA filing, other materials

  submitted by the accused infringer to the FDA, and other evidence provided by the parties.”

  Abbott Labs. v. TorPharm, Inc., 300 F.3d 1367, 1373 (Fed. Cir. 2002) (citation omitted)). See

  also Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117, 1125 (Fed. Cir. 2018);

  Sunovion Pharm., Inc. v. Teva Pharm. USA, Inc., 731 F.3d 1271, 1278 (Fed. Cir. 2013).




                                                   3
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 34 of 397 PageID #: 5901
                                             EXHIBIT 4


  B.     Whether Plaintiffs Have Proved by a Preponderance of the Evidence that (i)
         Physicians Prescribing and Patients Self-Administering Sun’s ANDA Products Will
         Directly Infringe Claim 7 of the ’148 Patent; and (ii) Sun Will Directly Infringe the
         Asserted Claims of the ’625 and ’678 Patents

         7.      “Infringement is a question of fact.”       Sunovion, 731 F.3d at 1275 (citation

  omitted); see also Pazandeh v. Yamaha Corp. of Am., 718 F. App’x 975, 979 (Fed. Cir. 2018).

  In order to prove infringement, a patentee must “prove by a preponderance of the evidence that

  the accused product met each and every limitation” of the asserted claims. Catalina Lighting,

  Inc. v. Lamps Plus, Inc., 295 F.3d 1277, 1285 (Fed. Cir. 2002) (citation omitted).

         8.      To show infringement of a patent, a patentee must “supply sufficient evidence to

  prove that the accused product or process contains, either literally or under the doctrine of

  equivalents, every limitation of the properly construed claim.” Seal-Flex, Inc. v. Athletic Track

  & Court Constr., 172 F.3d 836, 842 (Fed. Cir. 1999), cited in Eli Lilly & Co. v. Hospira, Inc.,

  933 F.3d 1320, 1328 (Fed. Cir. 2019). A patent claim is literally infringed when each element of

  the claim is literally found in the accused product. Markman v. Westview Instruments, Inc., 517

  U.S. 370, 384-91 (1996). Direct infringement of an apparatus claim “requires that each and

  every limitation set forth in a claim appear in an accused product.” Cross Med. Prods., Inc. v.

  Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1310 (Fed. Cir. 2005) (citation omitted), cited in

  Centrak, Inc. v. Sonitor Techs., Inc., 915 F.3d 1360, 1371 (Fed. Cir. 2019) and LifeNet Health v.

  LifeCell Corp., 837 F.3d 1316, 1325 (Fed. Cir. 2016).

         9.      Direct infringement under 35 U.S.C. § 271(a) occurs where all steps of a claimed

  method are performed by or attributable to a single entity. Akamai Techs., Inc. v. Limelight

  Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015). See also Medgraph, Inc. v. Medtronic,

  Inc., 843 F.3d 942, 947 (Fed. Cir. 2016) (highlighting that to show attribution, evidence would

  have to allow a finding that a party “conditions participation in an activity or receipt of a benefit



                                                   4
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 35 of 397 PageID #: 5902
                                             EXHIBIT 4

  upon performance of a step or steps of a patented method and establishes the manner and timing

  of performance”).

         10.     The product labeling for generic medications manufactured pursuant to an ANDA

  is regulated by the FDA and governed by federal regulations, which require the inclusion of

  Prescribing Information that recommends to healthcare providers when, how, and on whom to

  use the drug. See U.S. Dept. of Health & Human Services, FDA, Guidance For Industry:

  Labeling For Human Prescription Drug & Biologic Prods.—Implementing The PLR Content &

  Format Requirements 2 (2013). The FDA requires that the Full Prescribing Information must

  contain, as section 2 of the label, instructions for “Dosage and administration,” which “must state

  the recommended dose and, as appropriate: (A) [t]he dosage range, . . . (D) [t]he intervals

  recommended between doses, (E) [t]he optimal method of titrating dosage, [and] (F) [t]he usual

  duration of treatment when treatment duration should be limited . . . .”                 21 C.F.R.

  § 201.57(c)(3)(i). Furthermore, other “[d]osing regimens must not be implied or suggested in

  other sections of the labeling if not included in” section 2 of the Full Prescribing Information. 21

  C.F.R. § 201.57(c)(3)(ii).

         11.     If the FDA determines that patient labeling could help prevent serious adverse

  effects, there are serious risks (relative to benefits) of which patients should be made aware, or

  the drug product is important to health and patient adherence to directions for use is crucial to the

  drug’s effectiveness, then that drug product must also be accompanied by a Medication Guide to

  provide information that “is necessary to patients’ safe and effective use of drug products.” 21

  C.F.R. § 208.1(b)-(c). This guide is “FDA-approved patient labeling,” 21 C.F.R. § 208.3(h),

  which the distributor of any drug product must provide (or provide means to produce) in

  sufficient numbers “to permit the authorized dispenser to provide a Medication Guide to each




                                                   5
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 36 of 397 PageID #: 5903
                                            EXHIBIT 4

  patient receiving a prescription for the drug product.” 21 C.F.R. § 208.24(b)(1), (2). If the

  Medication Guide cannot be fitted on the drug product’s packaging, the drug product’s label

  must “instruct the authorized dispenser to provide a Medication Guide to each patient to whom

  the drug product is dispensed, and shall state how the Medication Guide is provided.” 21 C.F.R.

  § 208.24(d). Authorized dispensers must, in turn, provide a Medication Guide to each patient

  unless the FDA specifically exempts the drug product at issue or the licensed practitioner who

  prescribed the drug product specifically states that receiving the Medication Guide is not in the

  particular patient’s best interest, except that in the latter case the patient shall receive that

  Medication Guide upon request. 21 C.F.R. §§ 208.24(e), 208.26.

         12.    In the context of Hatch-Waxman litigation, it is permissible to consider evidence

  beyond the accused infringer’s ANDA unless that ANDA is dispositive of infringement. See

  Ferring B.V. v. Watson Labs., Inc.-Florida, 764 F.3d 1401, 1409 (Fed. Cir. 2014) (“In cases in

  which the ANDA specification does not resolve the infringement question in the first instance,

  we have endorsed the district court's reference to relevant evidence, including biobatch data and

  actual samples of the proposed generic composition that the ANDA filer had submitted to the

  FDA.”); Sunovion, 731 F.3d at 1279-80. To support a finding of infringement, it is permissible

  to compare an allegedly infringing product to a commercial embodiment of the asserted claims.

  TEK Global, S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d 777, 788 (Fed. Cir. 2019) (“[W]hen a

  commercial product meets all the claim limitations, then a comparison [of the accused product]

  to that [commercial] product may support a finding of infringement.”) (quoting Adams

  Respiratory Therapeutics, Inc. v. Perrigo Co., 616 F.3d 1283, 1288-89 (Fed. Cir. 2010)).




                                                 6
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 37 of 397 PageID #: 5904
                                             EXHIBIT 4


  C.      Whether Plaintiffs Have Proved by a Preponderance of the Evidence that Sun’s
          ANDA Products Will Cause Indirect Infringement of Claim 7 of the ’148 Patent

            i.    Whether Plaintiffs Have Proved by a Preponderance of the Evidence that the
                  Proposed Labeling for Sun’s ANDA Products Will Induce Infringement of
                  Claim 7 of the ’148 Patent

          13.     Pursuant to 35 U.S.C. § 271(b), “[w]hoever actively induces infringement of a

  patent shall be liable as an infringer.”

          14.     “[L]iability for induced infringement under § 271(b) must be predicated on direct

  infringement.” Eli Lilly & Co. v. Teva Parenteral Meds., Inc., 845 F.3d 1357, 1363-64 (Fed. Cir.

  2017) (internal quotations and citation omitted).

          15.     “Section 271(e)(2) may support an action for induced infringement.” Forest

  Labs., Inc. v. Ivax Pharm., Inc., 501 F.3d 1263, 1272 (Fed. Cir. 2007) (citing Allergan, Inc. v.

  Alcon Labs., Inc., 324 F.3d 1322, 1331 (Fed. Cir. 2003)).

          16.     “[L]iability for inducing infringement attaches only if the defendant knew of the

  patent and that ‘the induced acts constitute patent infringement.’” Commil USA, LLC v. Cisco

  Sys., Inc., 135 S. Ct. 1920, 1926 (2015) (quoting Global-Tech Appliances, Inc. v. SEB S.A., 563

  U.S. 754, 766 (2011)), cited in Omega Patents, LLC v. CalAmp Corp., 920 F.3d 1337, 1349

  (Fed. Cir. 2019). “When a person actively induces another to take some action, the inducer

  obviously knows the action that he or she wishes to bring about.” Global-Tech, 563 U.S. at 760.

          17.     Inducement is present where active steps taken to encourage direct infringement,

  such as instructing how to engage in an infringing use, show intent that the product be used to

  infringe. See Metro-Goldwyn-Mayer Studios Inc. v. Grokster Ltd., 545 U.S. 913, 936 (2005),

  cited in Global-Tech, 563 U.S. at 763; see also Vanda, 887 F.3d at 1129 (“We have held that

  ‘[i]nducement can be found where there is ‘[e]vidence of active steps taken to encourage direct

  infringement,’ which can in turn be found in ‘advertising an infringing use or instructing how to



                                                      7
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 38 of 397 PageID #: 5905
                                             EXHIBIT 4

  engage in an infringing use.’”) (quoting Takeda Pharm. U.S.A., Inc. v. West-Ward Pharm. Corp.,

  785 F.3d 625, 630-31 (Fed. Cir. 2015)).

         18.     “[L]iability for active inducement may be found where evidence . . . shows

  statements or actions directed to promoting infringement,” and actions such as “instructing how

  to engage in an infringing use” demonstrate “an affirmative intent that the product be used to

  infringe.” AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1059 (Fed. Cir. 2010) (internal

  quotations and citations omitted); see also Forest Labs. Holdings Ltd. v. Mylan Inc., 206 F.

  Supp. 3d 957, 975 (D. Del. 2016) (“‘We have long held that the sale of a product specifically

  labeled for use in a patented method constitutes inducement to infringe that patent, and usually is

  also contributory infringement.’” (quoting Eli Lilly & Co. v. Actavis Elizabeth LLC, 435 F.

  App’x 917, 926 (Fed. Cir. 2011))).

         19.     In pharmaceutical cases, the label accompanying the drug may itself encourage,

  recommend, or promote infringement. Sanofi v. Watson Labs., Inc., 875 F.3d 636, 644 (Fed Cir.

  2017) (quoting Takeda, 785 F.3d at 631).

         20.     Moreover, the “contents of the label itself may permit the inference of specific

  intent to encourage, recommend, or promote infringement.” Vanda, 887 F.3d at 1129 (citing

  Sanofi, 875 F.3d at 646). Proof of intent may be established even if not every practitioner will

  prescribe in a manner that infringes. Vanda, 887 F.3d at 1132; see also Eli Lilly v. Teva, 845 F.3d

  at 1368-69 (explaining that “evidence that the product labeling that Defendants seek would

  inevitably lead some physicians to infringe establishes the requisite intent for inducement”).

         21.     The instructions in an ANDA applicant’s labeling need not lead to infringement

  by every patient taking medication in accordance with that labeling; a label is infringing if it




                                                   8
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 39 of 397 PageID #: 5906
                                             EXHIBIT 4

  provides instructions that, if followed, “would inevitably lead some consumers to practice the

  claimed method.” AstraZeneca, 633 F.3d at 1060, cited in Vanda, 887 F.3d at 1130.

           ii.   Whether Plaintiffs Have Proved by a Preponderance of the Evidence that
                 Sun’s ANDA Products Are Especially Made or Adapted for Infringement
                 Such that Sun Will Contribute to Infringement of Claim 7 of the ’148 Patent

         22.     “Whoever offers to sell or sells within the United States or imports into the United

  States a component of a patented machine, manufacture, combination or composition, or a

  material or apparatus for use in practicing a patented process, constituting a material part of the

  invention, knowing the same to be especially made or especially adapted for use in an

  infringement of such patent, and not a staple article or commodity of commerce suitable for

  substantial noninfringing use, shall be liable as a contributory infringer.” 35 U.S.C. § 271(c).

         23.      “Where an ANDA is involved, contributory infringement claims may be brought

  under section 271(e)(2).” Wyeth v. Sandoz, Inc., 703 F. Supp. 2d 508, 522 (E.D.N.C. 2010)

  (citing Allergan v. Alcon, 324 F.3d at 1331 (“[I]n Glaxo, we did not limit the scope of section

  271(e)(2) to direct infringement actions.”)).

         24.     A “substantial non-infringing use is any use that is not unusual, far-fetched,

  illusory, impractical, occasional, aberrant, or experimental.” In re Bill of Lading Transmission &

  Processing Sys. Patent Litig., 681 F.3d 1323, 1337 (Fed. Cir. 2012) (internal quotations and

  citation omitted).

         25.     “We have long held that the sale of a product specifically labeled for use in a

  patented method constitutes inducement to infringe that patent, and usually is also contributory

  infringement.” Eli Lilly v. Actavis, 435 F. App’x at 926 (citing AstraZeneca, 633 F.3d at 1060).

         26.     The potential for unauthorized, off-label use of a drug product will not render a

  drug product a “staple article of commerce suitable for substantial noninfringing use” and “does

  not avoid infringement by a product that is authorized to be sold solely for the infringing use.”


                                                   9
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 40 of 397 PageID #: 5907
                                               EXHIBIT 4

  Eli Lilly v. Actavis, 435 F. App’x at 927; see also Grunenthal GMBH v. Alkem Labs. Ltd., 919

  F.3d 1333, 1340 (Fed. Cir. 2019) (“In a pharmaceutical case, the noninfringing use must be in

  accordance with the use for which the product is indicated.”); Forest Labs. Holdings, 206 F.

  Supp. 3d at 978 (“[A]n off-label use . . . cannot constitute a substantial non-infringing use.”);

  Depomed, Inc. v. Actavis Elizabeth LLC, No. CIV.A. 12-1358 JAP, 2014 WL 4215435, *22

  (D.N.J. Aug. 25, 2014) (“Defendant argues that this element of the contributory infringement

  analysis (i.e., that there are not significant noninfringing uses) has not been met due [to] the

  existence of a number of off-label uses . . . for the ANDA. However, because [the defendant]

  cannot expressly market its product for any of these uses, the Court finds this third element to be

  met.”).

  D.        Whether Sun Directly Infringed the Bosulif Patents by Submitting Its ANDA

            27.   Sun has directly infringed the asserted claims of the Bosulif Patents by submitting

  its ANDA application seeking approval to make, use and sell its generic bosutinib tablets prior to

  the expiration of the Bosulif Patents. See 35 U.S.C. § 271(e)(2)(A).

            28.   Upon FDA approval of its ANDA, Sun will infringe the asserted claims of the

  Bosulif Patents under 35 U.S.C. § 271(a) by making, using, offering to sell, importing, and/or

  selling its generic bosutinib tablets in the United States.

            29.   Upon FDA approval of Defendants’ ANDA, doctors prescribing and patients

  taking Defendants’ generic bosutinib tablets will directly infringe the asserted claim of the ’148

  patent.

            30.   Upon FDA approval of Defendants’ ANDA, Defendants will induce infringement

  of the asserted claim of the ’148 patents under 35 U.S.C. § 271(b) by making, using, offering to

  sell, importing and/or selling Defendants’ generic bosutinib tablets in the United States.




                                                    10
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 41 of 397 PageID #: 5908
                                             EXHIBIT 4

  “Section 271(e)(2) may support an action for induced infringement.” Forest Labs. v. Ivax, 501

  F.3d at 1272 (citing Allergan v. Alcon, 324 F.3d at 1331).

            31.   Upon FDA approval of Defendants’ ANDA, Defendants will contributorily

  infringe the asserted claims of the ’148 patent under 35 U.S.C. § 271(c) by making, using,

  offering to sell, importing, and/or selling Defendants’ generic bosutinib tablets in the United

  States.

  II.       WHETHER DEFENDANTS HAVE PROVEN THAT BY CLEAR AND
            CONVINCING EVIDENCE THAT THE ASSERTED CLAIMS OF THE
            BOSULIF PATENTS ARE INVALID

            32.   “Each claim of a patent” is “presumed valid.” 35 U.S.C. § 282(a). Thus, each of

  the asserted claims of the Bosulif Patents is presumed valid.

            33.   Because each claim of a patent is presumed valid, an accused infringer “must

  submit evidence supporting a conclusion of invalidity of each claim the challenger seeks to

  destroy.” Ortho Pharm. Corp. v. Smith, 959 F.2d 936, 942 (Fed. Cir. 1992) (citation omitted);

  see also Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1260 (Fed. Cir. 2004).

            34.   “The burden of establishing invalidity of a patent or any claim thereof shall rest

  on the party asserting such invalidity.” 35 U.S.C. § 282(a). Thus, Defendants have the burden

  of proving invalidity.

            35.   Defendants “bear[] the burden of proving invalidity by ‘clear and convincing

  evidence . . . .’” Shire LLC v. Amneal Pharm., LLC, 802 F.3d 1301, 1306 (Fed. Cir. 2015)

  (quoting Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 95 (2011)); UCB, Inc. v. Accord

  Healthcare, Inc., 890 F.3d 1313, 1323 (Fed. Cir. 2018).

            36.   “The ‘clear and convincing’ standard is an intermediate standard which lies

  somewhere in between the ‘beyond a reasonable doubt’ and the ‘preponderance of the evidence’

  standards of proof.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1359 n.5 (Fed. Cir. 2007)


                                                  11
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 42 of 397 PageID #: 5909
                                              EXHIBIT 4

  (citations omitted). “Although an exact definition is elusive, ‘clear and convincing evidence’ has

  been described as evidence that ‘place[s] in the ultimate factfinder an abiding conviction that the

  truth of its factual contentions are highly probable.’” Id. (citation omitted).

  A.     Whether Defendants Have Proven by Clear and Convincing Evidence that Claim 1
         of the ’625 Patent and Claims 2 and 3 of the ’678 Patent Are Anticipated

         37.     A patent claim is anticipated “only if each and every element is found within a

  single prior art reference, arranged as claimed.” Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802

  F.3d 1283, 1294 (Fed. Cir. 2015); ATEN Int’l Co., Ltd. v. Uniclass Tech. Co., Ltd., 932 F.3d

  1364, 1368 (Fed. Cir. 2019).

         38.     “A prior art reference anticipates a patent claim under 35 U.S.C. § 102(b) if it

  discloses every claim limitation. A reference may anticipate inherently if a claim limitation that

  is not expressly disclosed ‘is necessarily present, or inherent, in the single anticipating

  reference.’ The inherent result must inevitably result from the disclosed steps; ‘[i]nherency . . .

  may not be established by probabilities or possibilities.’” In re Montgomery, 677 F.3d 1375,

  1379-80 (Fed. Cir. 2012) (citations omitted); see also U.S. Water Servs., Inc. v. Novozymes A/S,

  843 F.3d 1345, 1350 (Fed. Cir. 2016).

         39.     In order for a prior art method to anticipate a polymorph claim the prior art must

  “necessarily and inevitably” produce the claimed polymorph. See In re Depomed Patent Litig.,

  No. 13-4507, 2016 WL 7163647, at *45-49 (D.N.J. Sept. 30, 2016), aff’d sub nom. Grunenthal

  GMBH v. Alkem Labs. Ltd., 919 F.3d 1333 (Fed. Cir. 2019).




                                                   12
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 43 of 397 PageID #: 5910
                                              EXHIBIT 4


  B.     Whether Plaintiffs Have Proven By a Preponderance of the Evidence that the ’148
         and ’625 Patents Are Entitled to Invention Dates Prior to November 6, 2002 or,
         Alternatively, Prior to December 6, 2002

         40.     A patent owner may antedate a reference by proving earlier conception and

  reasonable diligence in reduction to practice. ATI Techs. ULC v. Iancu, 920 F.3d 1362, 1370

  (Fed. Cir. 2019).

         41.     “Reasonable diligence must be shown throughout the entire critical period, which

  begins just prior to the competing reference’s effective date and ends on the date of the

  invention’s reduction to practice.” Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841

  F.3d 1004, 1007 (Fed. Cir. 2016), cited in ATI Techs. ULC, 920 at 1369.

         42.     “A patent owner need not prove the inventor continuously exercised reasonable

  diligence throughout the critical period; it must show there was reasonably continuous

  diligence.” Perfect Surgical, 841 F.3d at 1009 (emphasis in original). “[A]n inventor is not

  required to work on reducing his invention to practice every day during the critical period. And

  periods of inactivity within the critical period do not automatically vanquish a patent owner’s

  claim of reasonable diligence. . . . In determining whether an invention antedates another, the

  point of the diligence analysis is not to scour the patent owner’s corroborating evidence in search

  of intervals of time where the patent owner has failed to substantiate some sort of activity. It is to

  assure that, in light of the evidence as a whole, ‘the invention was not abandoned or

  unreasonably delayed.’” Id. (citations omitted).

         43.     “Diligence is not negated if the inventor works on improvements and evaluates

  alternatives while developing an invention.” ATI, 920 F. 3d at 1372.




                                                   13
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 44 of 397 PageID #: 5911
                                              EXHIBIT 4


  C.     Whether Plaintiffs Have Proven By a Preponderance of the Evidence that the
         Boschelli 2002 and Golas 2003 References Were the Work of the Inventors of the
         ’148 and ’625 Patents

         44.     “[O]ne’s own work is not prior art under § 102(a) even though it has been

  disclosed to the public in a manner or form which otherwise would fall under § 102(a).” See

  Allergan, Inc. v. Apotex Inc., 754 F.3d 952, 968 (Fed. Cir. 2014) (quoting In re Katz, 687 F.2d

  450, 454 (C.C.P.A. 1982)). See also EmeraChem Holdings, LLC v. Volkswagen Grp. of Am.,

  Inc., 859 F.3d 1341, 1347 (Fed. Cir. 2017); Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d

  1374, 1381 (Fed. Cir. 2005) (“[A]n inventor’s own work cannot be used to invalidate patents

  protecting his own later inventive activities . . . .”); Application of Facius, 408 F.2d 1396, 1406

  (C.C.P.A. 1969) (“[C]ertainly one’s own invention, whatever the form of disclosure to the

  public, may not be prior art against oneself, absent a statutory bar.”).

  D.     Whether the Defendants Have Proven by Clear and Convincing Evidence that
         the Asserted Claims of the Bosulif Patents Are Invalid as Obvious

            i.   Obviousness in General

         45.     In order to establish that the patents-in-suit are invalid for obviousness under 35

  U.S.C. § 103, Defendants must prove by clear and convincing evidence that on the relevant

  effective dates of the applications for the patents-in-suit “the differences between the claimed

  subject matter and the prior art [were] such that the subject matter as a whole would have been

  obvious at the time of invention to a person having ordinary skill in the art.” Allergan, Inc. v.

  Sandoz Inc., 796 F.3d 1293, 1303 (Fed. Cir. 2015).

         46.     A party seeking to invalidate a patent based on obviousness must demonstrate “by

  clear and convincing evidence that a skilled artisan would have been motivated to combine the

  teachings of the prior art references to achieve the claimed invention, and that the skilled artisan

  would have had a reasonable expectation of success in doing so.” Procter & Gamble Co. v. Teva



                                                   14
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 45 of 397 PageID #: 5912
                                             EXHIBIT 4

  Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009), cited in Novartis Pharm. Corp. v. West-

  Ward Pharm. Int’l Ltd., 923 F.3d 1051, 1059 (Fed. Cir. 2019) and Eli Lilly v. Teva, 845 F.3d at

  1372.

          47.    A patent is only invalid if the invention was obvious “before the effective filing

  date of the claimed invention to a person having ordinary skill in the art to which the claimed

  invention pertains.” 35 U.S.C. § 103.

          48.    The burden of proving invalidity “is constant and remains throughout the suit on

  the challenger” and “does not shift at any time to the patent owner.” TP Labs., Inc. v. Prof’l

  Positioners, Inc., 724 F.2d 965, 971 (Fed. Cir. 1984).

          49.    The underlying facts that must be considered in determining whether the

  challenging party has met its burden of proof of obviousness by clear and convincing evidence

  are: (a) the scope and content of the prior art; (b) the level of ordinary skill in the art; (c) the

  differences between the prior art and the claims at issue; and (d) objective indicia of

  nonobviousness (or “secondary” considerations). Graham v. John Deere Co. of Kan. City, 383

  U.S. 1, 17-18 (1966).

          50.    A patent challenger must prove each of the Graham factors by clear and

  convincing evidence. Apple Inc. v. Samsung Elecs. Co., Ltd., 839 F.3d 1034, 1062 (Fed. Cir.

  2016); C.R. Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1351 (Fed. Cir. 1998); Ashland Oil, Inc.

  v. Delta Resins & Refractories, Inc., 776 F.2d 281, 292 (Fed. Cir. 1985).

          51.    It is not sufficient to establish obviousness that there are pieces of the invention

  disclosed in the prior art which, if they were combined, would lead to the invention. There must

  be some reason to assemble the specific combination of elements that is the invention.

  Intercontinental Great Brands LLC v. Kellogg N. Am. Co., 869 F.3d 1336, 1344 (Fed. Cir. 2017)




                                                  15
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 46 of 397 PageID #: 5913
                                              EXHIBIT 4

  (“The court should consider a range of real-world facts to determine ‘whether there was an

  apparent reason to combine the known elements in the fashion claimed by the patent at issue.’”

  (citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007))); Interconnect Planning Corp. v.

  Feil, 774 F.2d 1132, 1143 (Fed. Cir. 1985); Hodosh v. Block Drug Co., Inc., 786 F.2d 1136,

  1143 n.5 (Fed. Cir. 1986); Panduit Corp. v. Dennison Mfg. Co., 810 F.2d 1561, 1575 (Fed. Cir.

  1987) (“Virtually all inventions are necessarily combinations of old elements. . . . The notion,

  therefore, that combination claims can be declared invalid merely upon finding similar elements

  in separate prior patents would necessarily destroy virtually all patents and cannot be the law

  under the statute . . . .”). See also Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 (Fed. Cir.

  2013) (“An invention may be a combination of old elements disclosed in multiple prior art

  references.” (quoting Cross Med. Prods., 535 F.3d at 1321)).

         52.     Even if the prior art discloses “all of the limitations of the asserted claims,” a

  challenger must “proffer evidence indicating why a person having ordinary skill in the art would

  combine the references to arrive at the claimed invention.” Kinetic Concepts, Inc. v. Smith &

  Nephew, Inc., 688 F.3d 1342, 1366 (Fed. Cir. 2012); see also Cumberland Pharm. Inc. v. Mylan

  Institutional LLC, 846 F.3d 1213, 1221-22 (Fed. Cir. 2017); Innogenetics, N.V. v. Abbott Labs.,

  512 F.3d 1363, 1374 (Fed. Cir. 2008).

         53.     Fact-finders must be aware “of the distortion caused by hindsight bias and must

  be cautious of arguments reliant upon ex post reasoning.” KSR, 550 U.S. at 421 (citing Graham,

  383 U.S. at 36).

         54.     “The inventor’s own path itself never leads to a conclusion of obviousness; that is

  hindsight. What matters is the path that the person of ordinary skill in the art would have

  followed, as evidenced by the pertinent prior art.” Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678




                                                   16
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 47 of 397 PageID #: 5914
                                              EXHIBIT 4

  F.3d 1280, 1296 (Fed. Cir. 2012), cited in Millennium Pharm., Inc. v. Sandoz Inc., 862 F.3d

  1356, 1367 (Fed. Cir. 2017); see also Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d

  1358, 1364 (Fed. Cir. 2008) (“Of course, [hindsight] reasoning is always inappropriate for an

  obviousness test based on the language of Title 35 that requires the analysis to examine ‘the

  subject matter as a whole’ to ascertain if it ‘would have been obvious at the time the invention

  was made.’” (emphasis in original) (quoting 35 U.S.C. § 103(a) (pre-AIA))); Life Techs., Inc. v.

  Clontech Labs., Inc., 224 F.3d 1320, 1325 (Fed. Cir. 2000) (“[T]he path that leads an inventor to

  the invention is expressly made irrelevant to patentability by statute.”).

         55.     “In retrospect, [the inventor’s] pathway to the invention, of course, seems to

  follow the logical steps to produce these properties, but at the time of invention, the inventor’s

  insights, willingness to confront and overcome obstacles, and yes, even serendipity, cannot be

  discounted.” Ortho-McNeil, 520 F.3d at 1364. “One cannot use hindsight reconstruction to pick

  and choose among isolated disclosures in the prior art to depreciate the claimed invention.” In re

  Fine, 837 F.2d 1071, 1075 (Fed. Cir. 1988), cited in Ecolochem, Inc. v. S. Cal. Edison Co., 227

  F.3d 1361, 1371 (Fed. Cir. 2000).

         56.     “When the prior art was before the examiner during prosecution of the

  application, there is a particularly heavy burden in establishing invalidity.” Impax Labs., Inc. v.

  Aventis Pharm. Inc., 468 F.3d 1366, 1378 (Fed. Cir. 2006) (citing Hewlett-Packard Co. v.

  Bausch & Lomb Inc., 909 F.2d 1464, 1467 (Fed. Cir. 1990)); see also Pfizer Inc. v. Watson

  Pharm., Inc., 920 F. Supp. 2d 552, 563 (D. Del. 2013) (Andrews, J.) (While “the standard of

  proof does not depart from that of clear and convincing evidence, a party challenging validity

  shoulders an enhanced burden if the invalidity argument relies on the same prior art considered

  during examination by the [PTO].”).




                                                   17
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 48 of 397 PageID #: 5915
                                             EXHIBIT 4

         57.     A defendant cannot prove that a claim is obvious by showing that the particular

  combination was “obvious to try” unless, at a minimum, “there is a design need or market

  pressure to solve a problem and there are a finite number of identified, predictable solutions,”

  and the combination “leads to the anticipated success . . . .” KSR, 550 U.S. at 421.

         58.     “Evidence of obviousness, especially when that evidence is proffered in support

  of an ‘obvious-to-try’ theory, is insufficient unless it indicates that the possible options skilled

  artisans would have encountered were ‘finite,’ ‘small,’ or ‘easily traversed’ and that skilled

  artisans would have had a reason to select the route that produced the claimed invention.” In re

  Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1072

  (Fed. Cir. 2012) (citations omitted).

         59.     For a patent challenger to establish obviousness of a claimed polymorph, “it is

  insufficient to allege a general motivation to discover an undefined solution that could take many

  possible forms.” In re Depomed Patent Litig., 2016 WL at *53 (quoting Cephalon, Inc. v.

  Watson Pharm., Inc., 939 F. Supp. 3d 456, 500 (D. Del. 2013)). In addition to proving a

  motivation to combine, a patent challenger must also “prove a reasonable expectation of success

  in arriving at [the claimed polymorph form] or, relatedly, it would have been obvious to try to

  find [the claimed polymorph form].” Grunenthal v. Alkem, 919 F.3d at 1341.

           ii.   Reasonable Expectation of Success

         60.     “An obviousness determination requires that a skilled artisan would have

  perceived a reasonable expectation of success in making the invention in light of the prior art.”

  Amgen Inc. v. F. Hoffman-La Roche Ltd, 580 F.3d 1340, 1362 (Fed. Cir. 2009), cited in

  Howmedica Osteonics Corp. v. Zimmer, Inc., 640 F. App’x 951, 961 (Fed. Cir. 2016).




                                                  18
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 49 of 397 PageID #: 5916
                                              EXHIBIT 4

           61.    “[O]ne must have a motivation to combine accompanied by a reasonable

  expectation of achieving what is claimed in the patent-at-issue.” Intelligent Bio-Sys., Inc. v.

  Illumina Cambridge Ltd., 821 F.3d 1359, 1367 (Fed. Cir. 2016).

           62.    “To the extent an art is unpredictable, as the chemical arts often are, . . . solutions

  are less likely to be genuinely predictable.” Eisai Co. Ltd. v. Dr. Reddy’s Labs., Ltd., 533 F.3d

  1353, 1359 (Fed. Cir. 2008), cited in BASF Corp. v. Enthone, Inc., 749 F. App’x 978, 983 (Fed.

  Cir. 2018).

           iii.   Teaching Away

           63.    When evaluating nonobviousness, the entire teachings of the prior art must be

  considered, “including that which might lead away from the claimed invention.” In re Dow

  Chem. Co., 837 F.2d 469, 473 (Fed. Cir. 1988).

           64.    “It is impermissible . . . to pick and choose from any one reference only so much

  of it as will support a given position, to the exclusion of other parts necessary to the full

  appreciation of what such reference fairly suggests to one of ordinary skill in the art.”

  Application of Wesslau, 353 F.2d 238, 241 (C.C.P.A. 1965); see also Eli Lilly v. Actavis, 435 F.

  App’x at 921; In re Vaidyanathan, 381 F. App’x 985, 992 (Fed. Cir. 2010) (“[P]rior art reference

  should be considered in its entirety for what it fairly suggests to one of ordinary skilled in the

  art.”); Bausch & Lomb, Inc. v. Barnes-Hind/Hydrocurve, Inc., 796 F.2d 443, 448 (Fed. Cir.

  1986).

           65.    “[W]hen the prior art teaches away from combining certain known elements,

  discovery of a successful means of combining them is more likely to be nonobvious.” KSR, 550

  U.S. at 416.

           66.    Whether a reference teaches away is determined by considering the prior art as a

  whole from the view of a person of ordinary skill in the art. In re Hedges, 783 F.2d 1038, 1041


                                                    19
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 50 of 397 PageID #: 5917
                                              EXHIBIT 4

  (Fed. Cir. 1986) (“[T]he prior art as a whole must be considered. The teachings are to be viewed

  as they would have been viewed by one of ordinary skill.” (citations omitted)). See also Otsuka,

  678 F.3d at 1296 (“Taken as a whole, . . . the prior art taught away from using [a lead compound]

  as a starting point for further antipsychotic research.”).

         67.     A reference teaches away when it suggests that a combination of elements found

  in the prior art is unlikely to be productive of the result sought or when one skilled in the art

  “would be led in a direction divergent from the path that was taken by the [patentee].” Pozen

  Inc. v. Par Pharm., Inc., 696 F.3d 1151, 1164-1165 (Fed. Cir. 2012). This is demonstrated

  where the prior art “suggests that the line of development flowing from the reference’s disclosure

  is unlikely to be productive of the result sought by the applicant . . . .” Medichem, S.A. v.

  Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006) (citation omitted), cited in Bayer Pharma AG

  v. Watson Labs., Inc., 874 F.3d 1316, 1327 (Fed. Cir. 2017) and Santarus, Inc. v. Par Pharm.,

  Inc., 694 F.3d 1344, 1344 (Fed. Cir. 2012).

         68.     Where the prior art teaches away from the claimed invention, claims to the

  unexpected properties of the claimed invention, “even if inherent in that [invention],” do not

  render it obvious, because “previously unknown and unexpected properties of a new and

  nonobvious [invention] constitute additional, objective evidence of nonobviousness.” Allergan

  v. Sandoz, 796 F.3d at 1307 (emphasis in original).

         69.     Whether a prior art reference teaches away from the claimed invention is a

  question of fact. Santarus, 694 F.3d at 1354; DyStar Textilfarben GmbH & Co. Deutschland KG

  v. C.H. Patrick Co., 464 F.3d 1356, 1360 (Fed. Cir. 2006).

           iv.   Level of Ordinary Skill in the Art

         70.     Obviousness is judged from the perspective of “a person having ordinary skill in

  the art to which the claimed invention pertains.” 35 U.S.C. § 103.


                                                    20
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 51 of 397 PageID #: 5918
                                              EXHIBIT 4

         71.     “The ‘person of ordinary skill in the art’ is a theoretical construct used in

  determining obviousness under § 103, and is not descriptive of some particular individual.”

  Endress + Hauser, Inc. v. Hawk Measurement Sys. Pty. Ltd., 122 F.3d 1040, 1042 (Fed. Cir.

  1997); cited in Norgren Inc. v. Int’l Trade Comm’n, 699 F.3d 1317, 1325 (Fed. Cir. 2012).

         72.     The purpose of conducting the obviousness analysis from the perspective of one

  skilled in the art “is to assure an appropriate perspective of the decisionmaker, and to focus on

  conditions as they existed when the invention was made.” Arkie Lures, Inc. v. Gene Larew

  Tackle, Inc., 119 F.3d 953, 956 (Fed. Cir. 1997). “Good ideas may well appear ‘obvious’ after

  they have been disclosed, despite having been previously unrecognized.” Id., cited in Outside

  the Box Innovations, LLC v. Travel Caddy, Inc., 695 F.3d 1285, 1298 (Fed. Cir. 2012).

         73.     “Factors that may be considered in determining level of skill include: type of

  problems encountered in art; prior art solutions to those problems; rapidity with which

  innovations are made; sophistication of the technology; and educational level of active workers

  in the field.” Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1376 (Fed. Cir. 2012) (citation

  omitted).

         74.     The Federal Circuit has made clear that while the educational background of the

  inventors themselves may be a factor in determining the level of ordinary skill in the art, it is not

  conclusive. Bausch & Lomb, 796 F.2d at 449-50; see also Hologic, Inc. v. Minerva Surgical,

  Inc., 764 F. App’x 873, 879 (Fed. Cir. 2019); Daiichi Sankyo Co., Ltd. v. Apotex, Inc., 501 F.3d

  1254, 1256 (Fed. Cir. 2007) (providing a list of factors including the education level of the

  inventor and emphasizing that the factors “are not exhaustive but are merely a guide to

  determining the level of ordinary skill in the art”).




                                                    21
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 52 of 397 PageID #: 5919
                                            EXHIBIT 4


            v.    Secondary Considerations of Nonobviousness

          75.     Secondary considerations (objective indicia) of nonobviousness are further

  evidence that a patented invention is nonobvious. Institut Pasteur & Universite Pierre Et Marie

  Curie v. Focarino, 738 F.3d 1337, 1346 (Fed. Cir. 2013) (Secondary considerations “enable[] the

  court to avert the trap of hindsight.”); Crocs, Inc. v. Int’l Trade Comm’n, 598 F.3d 1294, 1310

  (Fed. Cir. 2010) (Secondary considerations “may often establish that an invention appearing to

  have been obvious in light of the prior art was not.”); Ruiz v. A.B. Chance Co., 234 F.3d 654, 667

  (Fed. Cir. 2000) (Secondary considerations “may be sufficient to overcome a prima facie case of

  obviousness.”); see also Graham, 383 U.S. at 36 (The secondary considerations of

  nonobviousness “focus attention on economic and motivational rather than technical issues and

  are, therefore, more susceptible of judicial treatment than are the highly technical facts often

  present in patent litigation.”).

          76.     “[S]econdary considerations, when present, must be considered in determining

  obviousness.” Ruiz, 234 F.3d at 667; see also UCB, Inc. v. Accord Healthcare, Inc., 201 F.

  Supp. 3d 491, 544 (D. Del. 2016), aff’d, 890 F.3d 1313 (Fed. Cir. 2018) (“objective evidence

  ‘must be considered before a conclusion on obviousness is reached and is not merely ‘icing on

  the cake’’” (quoting Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1380 (Fed.

  Cir. 1986) (emphasis in original))).

          77.     For a secondary consideration to be accorded substantial weight, the patentee

  “must establish a nexus between the evidence and the merits of the claimed invention.” Bayer

  Pharma AG v. Watson Labs., Inc., 212 F. Supp. 3d 489, 525 (D. Del. 2016) (citation omitted).

          78.     “Secondary considerations ‘may often be the most probative and cogent evidence

  in the record’ relating to obviousness.” UCB, 201 F. Supp. 3d at 527 (quoting Stratoflex, Inc. v.

  Aeroquip Corp., 713 F.2d 1530, 1538 (Fed. Cir. 1983)).


                                                 22
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 53 of 397 PageID #: 5920
                                            EXHIBIT 4

         79.     FDA approval “can be relevant in evaluating the objective indicia of

  nonobviousness.” Leo Pharm. Prods., Ltd. v. Rea, 726 F.3d 1346, 1358 (Fed. Cir. 2013); see

  also Warner Chilcott Co., LLC v. Lupin Ltd., No. CIV.A. 11-5048 JAP, 12-2928 JAP, 2014 WL

  202659, at *22 (D.N.J. Jan. 17, 2014), aff’d, 580 F. App’x 911 (Fed. Cir. 2014).

                            a. Long-Felt Need and Failure of Others

         80.     One of the objective indicia of nonobviousness is a long-felt need for an invention

  that addresses the problem solved by the patent-in-suit. Graham, 383 U.S. at 17 (the existence of

  “long felt but unsolved needs” is a secondary consideration of nonobviousness); In re Depomed,

  Inc., 680 F. App’x 947, 951 (Fed. Cir. 2017); In the Matter of Mahurkar Double Lumen

  Hemodialysis Catheter Patent Litig., 831 F. Supp. 1354, 1378 (N.D. Ill. 1993), aff’d, 71 F3.d

  1573 (Fed. Cir. 1995) (“The existence of an enduring, unmet need is strong evidence that the

  invention is novel, not obvious, and not anticipated. If people are clamoring for a solution, and

  the best minds do not find it for years, that is practical evidence—the kind that can’t be bought

  from a hired expert, the kind that does not depend on fallible memories or doubtful inferences—

  of the state of knowledge.”).

         81.     The finder of fact must “look to the filing date of the challenged invention to

  assess the presence of a long-felt and unmet need.” Procter & Gamble, 566 F.3d at 998; see also

  Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1332 (Fed. Cir. 2009) (“Evidence that

  an invention satisfied a long-felt and unmet need that existed on the patent’s filing date is a

  secondary consideration of nonobviousness.”).

         82.     Evidence of a long-felt and unsolved need in the industry for the solution offered

  by the patented invention supports a finding that the invention would not have been obvious at

  the time the invention was made. See, e.g., Georgia-Pacific Corp. v. U.S. Gypsum Co., 195 F.3d



                                                  23
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 54 of 397 PageID #: 5921
                                             EXHIBIT 4

  1322, 1330 (Fed. Cir. 1999); Procter & Gamble, 566 F.3d at 998 (finding a long-felt unmet need

  was present when osteoporosis was recognized as a serious disease and existing treatments were

  inadequate); Bayer Pharma, 212 F. Supp. 3d at 525-526 (decades of attempts to create successful

  treatment supported finding of long-felt need and failure of others).

           83.   An FDA grant of priority review for an innovator’s NDA is evidence of a

  long-felt but unmet need. See Cadence Pharm., Inc. v. Exela Pharma Scis., LLC, No. CV 11-

  733-LPS, 2013 WL 11083853, at *29 (D. Del. Nov. 14, 2013), aff’d, 780 F.3d 1364 (Fed. Cir.

  2015).

           84.   A patented method of treatment need not “solve the problem for all people” in

  order to show a long-felt need, so long as it proves “effective at [treating] a segment of the

  population who had previously gone without relief . . . .” UCB, 201 F. Supp. 3d at 538.

           85.   Another one of the objective indicia of the nonobviousness is the failure of others

  to develop a solution that effectively addresses the problem solved by the patent-in-suit.

  Graham, 383 U.S. at 36 (the “failure of others” is a secondary consideration of nonobviousness);

  In re Depomed, Inc., 680 F. App’x at 951; Boehringer Ingelheim Vetmedica, Inc. v. Schering-

  Plough Corp., 320 F.3d 1339, 1354 (Fed. Cir. 2003) (“[T]here can be little better evidence

  negating an expectation of success than actual reports of failure.” (citation omitted)); Advanced

  Display Sys., Inc. v. Kent State Univ., 212 F.3d 1272, 1285 (Fed. Cir. 2000) (“[F]ailed attempts

  by others could be determinative on the issue of obviousness.”).

           86.   “Evidence that others tried but failed to develop a claimed invention may carry

  significant weight in an obviousness inquiry.” In re Cyclobenzaprine, 676 F.3d at 1081-83

  (reversing district court’s finding of obviousness based, in part, on its failure to consider

  evidence of long-felt need and failure of others). See also Millennium Pharm., 862 F.3d at 1369




                                                  24
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 55 of 397 PageID #: 5922
                                                EXHIBIT 4

  n.5 (“[E]vidence that is particularly probative of obviousness when it demonstrates . . . that

  others tried but failed to satisfy that demand . . . .”).

          87.     A long period of time prior to the application for the patent-in-suit during which

  many tried and failed to develop the claimed invention supports the conclusion that a patent is

  nonobvious. See Warner Chilcott, 2014 WL at *22, aff’d, 580 F. App’x 911 (Fed. Cir. 2014)

  (period of 30 years during which only one low-dose oral contraceptive was FDA approved

  supported conclusion that patent on second low-dose oral contraceptive was nonobvious).

                          b. Unexpected Results

          88.     “One way for a patent applicant to rebut a prima facie case of obviousness is to

  make a showing of ‘unexpected results,’ i.e., to show that the claimed invention exhibits some

  superior property or advantage that a person of ordinary skill in the relevant art would have

  found surprising or unexpected.” In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995), cited in Forest

  Labs., LLC v. Sigmapharm Labs., LLC, 918 F.3d 928, 937 (Fed. Cir. 2019); see also Leo Pharm.,

  726 F.3d at 1358 (“Unexpected results are useful to show the ‘improved properties provided by

  the claimed compositions are much greater than would have been predicted.’” (citation omitted)).

          89.     “The basic principle behind this rule is straightforward—that which would have

  been surprising to a person of ordinary skill in a particular art would not have been obvious.” In

  re Soni, 54 F.3d at 750, cited in Forest Labs., 918 F.3d at 937. “The principle applies most often

  to the less predictable fields, such as chemistry, where minor changes in a product or process

  may yield substantially different results.” In re Soni, 54 F.3d at 750; see also Procter &

  Gamble, 566 F.3d at 997-98 (affirming a district court’s finding that evidence of unexpectedly

  improved properties of the claimed drug’s potency and toxicity were sufficient to show

  unexpected results).




                                                      25
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 56 of 397 PageID #: 5923
                                             EXHIBIT 4

         90.     Unexpected results that inherently flow from a claimed invention are evidence of

  nonobviousness and need not be described or proven in the text of the patent. See Knoll Pharm.

  Co. v. Teva Pharm. USA, Inc., 367 F.3d 1381, 1385 (Fed. Cir. 2004); Genetics Inst., LLC v.

  Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1307-08 (Fed. Cir. 2011) (indicating

  Federal Circuit precedent “contains no such requirement” for unexpected results to be predicted

  in the patent specification), cited in Sanofi-Aventis Deutschland GmbH v. Glenmark Pharm. Inc.,

  USA, 748 F.3d 1354, 1360 (Fed. Cir. 2014).

         91.     Evidence, such as test results, created after the patent’s filing or issue date may be

  considered to show that at the time of the invention one of ordinary skill in the art would have

  found the results achieved by the claimed invention to be unexpected. See Knoll, 367 F.3d at

  1385; see also Genetics Inst., 655 F.3d at 1307.

  E.     Whether the Defendants Have Proven by Clear and Convincing Evidence that the
         Bosulif Patents Are Invalid for Lack of Enablement

         92.     The statutory basis for the enablement requirement is found in 35 U.S.C. § 112

  ¶ 1 (pre-AIA), which states (emphasis added) that:

         The specification shall contain a written description of the invention, and of the
         manner and process of making and using it, in such full, clear, concise, and exact
         terms as to enable any person skilled in the art to which it pertains, or with which
         it is most nearly connected, to make and use the same . . . .

         93.     Enablement is a question of law based on underlying factual inquiries. Wyeth &

  Cordis Corp. v. Abbott Labs., 720 F.3d 1380, 1384 (Fed. Cir. 2013); In re ’318 Patent

  Infringement Litig., 583 F.3d 1317, 1323 (Fed. Cir. 2009); Invitrogen Corp. v. Clontech Labs.,

  Inc., 429 F.3d 1052, 1070 (Fed. Cir. 2005); Amgen Inc. v. Hoechst Marion Roussel, Inc., 314

  F.3d 1313, 1334 (Fed. Cir. 2003).




                                                     26
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 57 of 397 PageID #: 5924
                                               EXHIBIT 4

         94.     Enablement is determined as of the filing date of the patent application. Wyeth &

  Cordis Corp., 720 F.3d at 1384; Union Carbide Chems. & Plastics Tech. Corp. v. Shell Oil Co.,

  308 F.3d 1167, 1185 (Fed. Cir. 2002).

         95.     “To prove that a claim is invalid for lack of enablement, a challenger must show

  by clear and convincing evidence that a person of ordinary skill in the art would not be able to

  practice the claimed invention without ‘undue experimentation.’” Allergan v. Sandoz, 796 F.3d

  at 1309 (quoting In re Wands, 858 F.2d 731, 736-37 (Fed. Cir. 1988)); Amgen Inc. v. Sanofi, 872

  F.3d 1367, 1375 (Fed. Cir. 2017).

         96.     “While every aspect of a generic claim certainly need not have been carried out

  by the inventor, or exemplified in the specification, reasonable detail must be provided in order

  to enable members of the public to understand and carry out the invention.” Alcon, Inc. v. Teva

  Pharm. USA, Inc., 664 F. Supp. 2d 443, 469 (D. Del. 2009) (quoting Genentech, Inc. v. Novo

  Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997)).

         97.     “The specification need not teach what is well known in the art.” Alcon v. Teva,

  664 F. Supp. 2d at 469 (citation omitted); see also Visual Memory LLC v. NVIDIA Corp., 867

  F.3d 1253, 1261 (Fed. Cir. 2017) (“[A] patent need not teach, and preferably omits, what is well

  known in the art.” (citation omitted)). A reasonable amount of experimentation may be required,

  so long as such experimentation is not undue. Wands, 858 F.2d at 736-37.

         98.     Several factors may be considered when determining whether practicing a

  patent’s disclosures requires “undue experimentation”: “(1) the quantity of experimentation

  necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of

  working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative

  skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of




                                                    27
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 58 of 397 PageID #: 5925
                                             EXHIBIT 4

  the claims.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1336 (Fed. Cir. 2013) (citing

  Wands, 858 F.2d at 737).

         99.     A “reasonable amount of routine experimentation required to practice a claimed

  invention does not violate the enablement requirement,” and “[u]nsubstantiated statements

  indicating that experimentation would be ‘difficult’ and ‘complicated’ are not sufficient” to show

  a lack of enablement. Cephalon, 707 F.3d at 1336, 1339.

         100.    “There is . . . no hard and fast rule that examples are necessary to enable an

  invention for a specific use.” Glaxo Grp. Ltd. v. Teva Pharm. USA, Inc., No. C.A.02-219 GMS,

  2004 WL 1875017, at *16 (D. Del. Aug. 20, 2004). It is proper to find method of treatment

  claims enabled where the patent “describes the utility [of the claimed method of treatment], and

  that the utility is correctly described.” Eli Lilly v. Actavis, 435 F. App’x at 923-27 (holding

  claims enabled where patent taught how to make and use the compounds through statements of

  the compound’s effectiveness in its specification, while only disclosing a range of doses that

  would be therapeutically effective).

  F.     Whether the Defendants Have Proven by Clear and Convincing Evidence that the
         ’148 and ’625 Patents Are Invalid for Lack of Written Description

         101.    Whether the Defendants have proven by clear and convincing evidence that the

  asserted claims of the ’148 and ’625 patents are invalid for lack of written description.

         102.    Compliance with the written description requirement is a question of fact. Nuvo

  Pharm. (Ir.) Designated Activity Co. v. Dr. Reddy’s Labs. Inc., 923 F.3d 1368, 1376 (Fed. Cir.

  2019) (citation omitted); Invitrogen v. Clontech, 429 F.3d at 1072.

         103.    “The purpose of the written description requirement is to require an inventor to

  disclose his invention to the public in such a manner as to allow a person of skill in the art to




                                                  28
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 59 of 397 PageID #: 5926
                                               EXHIBIT 4

  recognize that the patentee invented what is claimed.” Tobinick v. Olmarker, 753 F.3d 1220,

  1225 (Fed. Cir. 2014) (internal quotations and citations omitted).

           104.   The “critical inquiry is whether the patentee has provided a description that in a

  definite way identifies the claimed invention in sufficient detail that a person of ordinary skill

  would understand that the inventor was in possession of it at the time of filing”; it “requires an

  objective inquiry into the four corners of the specification.” Alcon Research Ltd. v. Barr Labs.,

  Inc., 745 F.3d 1180, 1190-91 (Fed. Cir. 2014) (internal quotations and citations omitted); see

  also Avanir Pharm., Inc. v. Actavis S. Atl. LLC, 36 F. Supp. 3d 475, 498 (D. Del. 2014), aff’d sub

  nom. Avanir Pharm. Inc. v. Par Pharm. Inc., 612 F. App’x 613 (Fed. Cir. 2015) (“Accordingly,

  the test for sufficiency is whether the disclosure of the application relied upon reasonably

  conveys to those skilled in the art that the inventor had possession of the claimed subject matter

  as of the filing date.” (internal quotations and citation omitted)).

           105.   “[W]hen examining the written description for support for the claimed

  invention . . . the exact terms appearing in the claim need not be used in haec verba.” Blue

  Calypso, LLC v. Groupon, Inc., 815 F.3d 1331, 1345 (Fed. Cir. 2016) (internal quotations and

  citation omitted). “We have not required more for an adequate written description that matches

  claim scope.” GlaxoSmithKline LLC v. Banner Pharmacaps, Inc., 744 F.3d 725, 731 (Fed. Cir.

  2014).

           106.   “[T]he written description requirement does not demand either examples or an

  actual reduction to practice; a constructive reduction to practice that in a definite way identifies

  the claimed invention can satisfy the written description requirement.” Ariad Pharm., Inc. v. Eli

  Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). “Given the case law that an invention does

  not actually have to be used, or even made, in order to satisfy the written description




                                                    29
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 60 of 397 PageID #: 5927
                                              EXHIBIT 4

  requirement, clinical testing cannot be required to satisfy the written description requirement.”

  Alcon Research, Ltd. v. Apotex Inc., 790 F. Supp. 2d 868, 943 (S.D. Ind. 2011), aff’d and rev’d

  in part on other grounds, 687 F.3d 1362 (Fed. Cir. 2012).              See also In re ’318 Patent

  Infringement Litig., 583 F.3d at 1324-25.

         107.    “Under the doctrine of inherent disclosure, when a specification describes an

  invention that has certain undisclosed yet inherent properties, that specification serves as

  adequate written description to support a subsequent patent application that explicitly recites the

  invention’s inherent properties.” Yeda Research & Dev. Co., Ltd. v. Abbott GMBH & Co. KG,

  837 F.3d 1341, 1345 (Fed. Cir. 2016). See also Amgen Inc. v. Sanofi, No. CV 14-1317-RGA,

  2019 WL 4058927, at *17 (D. Del. Aug. 28, 2019) (Andrews, J.) (rejecting challenge to jury

  instruction that provided:

         Under the doctrine of inherent disclosure, when a specification describes an
         invention that has certain undisclosed yet inherent properties, those inherent
         properties may be relied upon for written description support. To be inherent, the
         feature that is alleged to have been inherent must necessarily have existed in the
         specification. The fact that the feature is likely to have existed is not sufficient. It
         is not required, however, that persons of ordinary skill recognize or appreciate the
         inherent disclosure at the time the January 9, 2008 application was filed.)


  G.     Whether the Defendants Have Proven by Clear and Convincing Evidence that the
         Bosulif Patents Are Invalid for Indefiniteness

         108.    Definiteness is a question of law that sometimes involves subsidiary factual

  findings. Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 838 (2015).

         109.    “Keeping in mind that ‘patents are not addressed to lawyers, or even to the public

  generally, but rather to those skilled in the relevant art,’ the patent claims ‘must be precise

  enough to afford clear notice of what is claimed, thereby appris[ing] the public of what is still

  open to them.’” Eidos Display, LLC v. AU Optronics Corp., 779 F.3d 1360, 1364 (Fed. Cir.

  2015), cert. denied sub nom. Chunghwa Picture Tubes, Ltd. v. Eidos Display, LLC, 136 S. Ct.


                                                   30
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 61 of 397 PageID #: 5928
                                              EXHIBIT 4

  502 (2015) (quoting Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2128 (2014)); see

  also One-E-Way, Inc. v. Int’l Trade Comm’n, 859 F.3d 1059, 1063 (Fed. Cir. 2017).

         110.    The purpose of this requirement is to avoid the creation of a “zone of uncertainty

  which enterprise and experimentation may enter only at the risk of infringement claims.”

  Nautilus, 134 S. Ct. at 2129 (citation omitted), cited in Trusted Knight Corp. v. Int’l Bus. Mach.

  Corp., 681 F. App’x 898, 903 (Fed. Cir. 2017).

         111.    The definiteness requirement therefore mandates “that a patent’s claims, viewed

  in light of the specification and prosecution history, inform those skilled in the art about the

  scope of the invention with reasonable certainty.” Nautilus, 134 S. Ct. at 2129, cited in One-E-

  Way, 859 F.3d at 1063. While this standard “mandates clarity” it also recognizes “that absolute

  precision is unattainable,” and “the certainty which the law requires in patents is not greater than

  is reasonable, having regard to their subject-matter.” Nautilus, 134 S. Ct. at 2129, cited in Sonix

  Tech. Co., Ltd. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

         112.    Claim terms are not indefinite for failing to provide “objective boundaries” absent

  evidence that “a POSA would need ‘clear guidelines’ or ‘explicit guidance’ or ‘the upper and

  lower limits’” in order to discern the scope of the claims. UCB, 201 F. Supp. 3d at 545 (citations

  omitted) (holding that the term “therapeutic composition,” which was construed as “suitable for

  use as a treatment regimen over an extended period of time (chronic administration),” was

  definite despite argument that “a POSA would not know ‘exactly how long’ a period is required

  to constitute ‘chronic administration’”).

  H.     Whether the Defendants Have Proven by Clear and Convincing Evidence that
         Claims 2 and 3 of the ’678 Patent Are Invalid in View of Claim 7 of the ’148 Patent
         for Obviousness-Type Double Patenting

         113.    Obviousness-type double patenting is a judicially-created doctrine that

  “prohibit[s] a party from obtaining an extension of the right to exclude through claims in a later


                                                   31
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 62 of 397 PageID #: 5929
                                              EXHIBIT 4

  patent that are not patentably distinct from claims in a commonly owned earlier patent.” Eli Lilly

  & Co. v. Barr Labs., Inc., 251 F.3d 955, 967 (Fed. Cir. 2011) (citation omitted). Between two

  commonly owned patents issued after the implementation of the Uruguay Round Agreements

  Act (URAA), claims of a later-expiring patent may be invalid for obviousness-type double

  patenting in view of claims of an earlier-expiring patent. Gilead Sciences Inc. v. Natco Pharma

  Ltd., 753 F.3d 1208, 1216-17 (Fed. Cir. 2014), cited in Novartis Pharm. Corp. v. Breckenridge

  Pharm. Inc., 909 F.3d 1335, 1358 (Fed. Cir. 2018) (“[W]e held in Gilead that the expiration date

  is the benchmark of obviousness-type double patenting . . . our opinion was limited to the

  context of when both patents in question are post-URAA patents.”).

         114.    Obviousness-type double patenting “is a question of law based on underlying

  facts . . . .” Eli Lilly v. Teva, 845 F.3d at 1375. To make a determination of obviousness-type

  double patenting, the court first “determin[es] the differences in the claims of the earlier and later

  patents,” and then “the court must determine if the alleged infringer has proven by clear and

  convincing evidence that the claims are not patentably distinct.” Id. (citing Eli Lilly v. Barr

  Labs., 251 F.3d at 962, 968). “Even where a patent is found invalid for obviousness-type double

  patenting, though, a patentee may file a terminal disclaimer.” Eli Lilly v. Teva, 845 F.3d at

  1375.. “A terminal disclaimer can indeed supplant a finding of invalidity for double patenting.”

  Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1375 (Fed. Cir. 2005).

  I.     The Bosulif Patents Are Valid

         115.    The Defendants have not shown by clear and convincing evidence that the

  asserted claims of any of the Bosulif Patents are invalid as obvious.

         116.    The Defendants have not shown by clear and convincing evidence that the

  asserted claims of the ’148 and ’625 patents are invalid for lack of enablement.




                                                   32
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 63 of 397 PageID #: 5930
                                              EXHIBIT 4

          117.   The Defendants have not shown by clear and convincing evidence that the

  asserted claims of the ’148 and ’625 patents are invalid for lack of written description.

          118.   The Defendants have not shown by clear and convincing evidence that the

  asserted claims of the Bosulif Patents are invalid for indefiniteness.

          119.   The Defendants have not shown by clear and convincing evidence that claims 2

  and 3 of the ’678 Patent are invalid in view of claim 7 of the ’148 Patent for obviousness-type

  double patenting.

  III.    WHETHER PLAINTIFFS ARE ENTITLED TO REMEDIES FOR
          DEFENDANTS’ INFRINGEMENT OF THE PATENTS ASSERTED AGAINST
          THEM

  A.      Whether Plaintiffs Are Entitled to a Permanent Injunction Enjoining Sun from
          Infringing the Bosulif Patents During Their Terms

          120.   The Supreme Court has outlined the factors that are relevant to the injunction

  issue in a patent case, including (1) whether the patent holder has (or will) suffer irreparable

  injury or harm, (2) whether legal remedies are inadequate to compensate that injury, (3) a

  balance of hardships, and (4) the public interest. See eBay Inc. v. MercExchange, L.L.C., 547

  U.S. 388, 391 (2006), cited in TEK Global, 920 F.3d at 792 and Amgen v. Sanofi, 872 F3.d at

  1381.

          121.   The loss of the right to exclude can constitute irreparable harm. See Novozymes

  A/S v. Genencor Int’l, Inc., 474 F. Supp. 2d 592, 612 (D. Del. 2007). Cf. Robert Bosch LLC v.

  Pylon Mfg. Corp., 659 F.3d 1142, 1149 (Fed. Cir. 2011) (“While the patentee’s right to exclude

  alone cannot justify an injunction, it should not be ignored either.”). Another factor supporting a

  finding of irreparable harm is when the infringer will enter the patentee’s market as a direct

  competitor. See Sanofi-Aventis Deutschland GmbH v. Glenmark Pharm. Inc., USA, 821 F. Supp.

  2d 681, 694 (D.N.J. 2011), aff’d, 748 F.3d 1354 (Fed. Cir. 2014); Amgen Inc. v. F. Hoffman-



                                                   33
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 64 of 397 PageID #: 5931
                                             EXHIBIT 4

  LaRoche Ltd., 581 F. Supp. 2d 160, 212 (D. Mass. 2008), aff’d in relevant part, 580 F.3d 1340

  (Fed. Cir. 2009); Emory Univ. v. Nova Biogenetics, Inc., No. 1:06-CV-0141-TWT, 2008 WL

  2945476, at *4-5 (N.D. Ga. July 25, 2008).

         122.    Monetary damages may be inadequate to compensate for injury when “[p]laintiffs

  have suffered a loss of market share, harm to reputation, and price erosion, all of which are facts

  that tend to establish the inadequacy of a legal remedy.” Sanofi-Aventis, 821 F. Supp. 2d at 694.

  In addition, the patent holder’s refusal to license the technology and to instead engage in

  extensive litigation demonstrates that monetary damages are inadequate. Id. Furthermore,

  monetary damages may be inadequate when the infringer will be the patentee’s sole competitor.

  Id.

         123.    When a defendant’s product is not on the market, the balance of hardships weighs

  in favor of the patentee. See Novozymes, 474 F. Supp. 2d at 613. Furthermore, the balance of

  the hardships does not favor the defendant when “[a]ny harms Defendants may suffer as a result

  of an injunction ‘were almost entirely preventable and were the result of its own calculated

  risk . . . .’” Sanofi-Aventis, 821 F. Supp. 2d at 695 (quoting Sanofi-Synthelabo v. Apotex, Inc.,

  470 F.3d 1368, 1383 (Fed. Cir. 2006)).

         124.    The public has an interest in promoting and protecting patent rights. Sanofi-

  Aventis, 821 F. Supp. 2d at 696 (“If generic pharmaceutical companies were free to disregard

  patent rights and simply piggy back off the innovations of others, then the incentives the patent

  system is designed to promote, namely those that encourage continued investment in costly drug

  development, would disappear.”).

         “[S]elling a lower priced product does not justify infringing a patent,” and
         although the Hatch–Waxman Act encourages making lower cost generic drugs
         available to the public, “it does not do so by entirely eliminating the exclusionary




                                                  34
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 65 of 397 PageID #: 5932
                                             EXHIBIT 4

         rights conveyed by pharmaceutical patents. Nor does the statutory framework
         encourage or excuse infringement of valid pharmaceutical patents.”

  Id. (quoting Pfizer, Inc. v. Teva Pharm. USA, Inc., 429 F.3d 1364, 1382 (Fed. Cir. 2005)).

  B.     Whether Plaintiffs Are Entitled to an Order Setting an FDA Approval Date for
         Sun’s ANDA Not Earlier Than the Expiration Dates of the Bosulif Patents

         125.    Where a defendant has submitted an ANDA that infringes a valid, Orange Book

  listed patent, “the court shall order the effective date of any approval of the drug or veterinary

  biological product involved in the infringement to be a date which is not earlier than the date of

  the expiration of the patent which has been infringed.” 35 U.S.C. § 271(e)(4)(A); see also 21

  U.S.C. § 355(j)(5)(B)(iii)(II).

         126.    Thus, if the product that the ANDA applicant is likely to market would infringe a

  valid patent claim, then “the patent owner is entitled to an order that FDA approval of the ANDA

  containing the paragraph IV certification not be effective until the patent expires.” Bristol-Myers

  Squibb, 69 F.3d at 1135, cited in Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241, 1245

  (Fed. Cir. 2000).

  C.     Whether Plaintiffs Have Shown by a Preponderance of the Evidence that this is an
         Exceptional Case Warranting an Award of Attorneys’ Fees, Costs, and Expenses

         127.    “The court in exceptional cases may award reasonable attorney fees to the

  prevailing party.” 35 U.S.C. § 285.

         128.    “[A]n ‘exceptional’ case is simply one that stands out from others with respect to

  the substantive strength of a party’s litigating position . . . or the unreasonable manner in which

  the case was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749,

  1756 (2014). There is “no precise rule or formula” for awarding attorneys’ fees under § 285. Id.

  (citation omitted). District Courts should “consider[] the totality of the circumstances.” Id. A




                                                  35
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 66 of 397 PageID #: 5933
                                                EXHIBIT 4

  district court’s “discretion should be exercised in light of the considerations” underlying the

  grant of that discretion. Id. (internal quotations and citations omitted).

  D.     The Plaintiffs Are Entitled to the Relief Sought

         129.    Plaintiffs have shown by a preponderance of the evidence that they are entitled to

  a permanent injunction restraining and enjoining the Defendants (and all persons in active

  concert with the Defendants) from engaging in the commercial manufacture, use, offer for sale,

  or sale of each of Defendants’ generic bosutinib tablets within the United States, or importation

  into the United States, during the terms of the Bosulif Patents.

         130.    Plaintiffs are entitled to an order setting an FDA approval date for Defendants’

  ANDA no earlier than the expirations of the Bosulif Patents or any later expiration of exclusivity

  to which Plaintiffs are or become entitled.

         131.    Plaintiffs have shown by a preponderance of the evidence that this is an

  exceptional case meriting an award of attorneys’ fees, costs, and expenses.




                                                   36
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 67 of 397 PageID #: 5934




                             EXHIBIT 5
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 68 of 397 PageID #: 5935
                                    EXHIBIT 5

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  WYETH LLC, WYETH                   )
  PHARMACEUTICALS LLC, PF PRISM      )
  C.V., PBG PUERTO RICO LLC and      )
  PF PRISM IMB B.V.                  )
                                     )
                    Plaintiffs,      )
                                     )
              v.                     ) C.A. No. 16-1305 (RGA)
                                     ) CONSOLIDATED
  SUN PHARMACEUTICAL INDUSTRIES      )
  LIMITED and SUN PHARMACEUTICAL     )
  INDUSTRIES, INC.,                  )
                                     )
                    Defendants.      )
                                     )
                                     )
                    DEFENDANTS’ STATEMENT OF ISSUES OF
                 LAW THAT REMAIN TO BE LITIGATED AT TRIAL




                                                  DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                     THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 69 of 397 PageID #: 5936
                                                           EXHIBIT 5

                                                  TABLE OF CONTENTS
                                                                                                                                      Page

  I.     PATENTS-IN-SUIT ............................................................................................................2
  II.    NON-INFRINGEMENT......................................................................................................3
         A.        Issues of Law to be Litigated ...................................................................................3
         B.        Legal Authority ........................................................................................................4
                   1.         Direct Infringement ......................................................................................4
                   2.         Indirect Infringement ...................................................................................5
  III.   INVALIDITY ....................................................................................................................10
         A.        Issues of Law to be Litigated .................................................................................10
         B.        Legal Authority ......................................................................................................12
                   1.         Pre-AIA Law Applies ................................................................................12
                   2.         The Presumption Of Validity .....................................................................12
         C.        Anticipation............................................................................................................13
         D.        Obviousness ...........................................................................................................19
                   1.         Scope and Content of the Prior Art ............................................................22
                   2.         Level of Ordinary Skill in the Art ..............................................................23
                   3.         Differences Between the Claimed Invention and the Prior Art .................24
                   4.         Secondary Considerations ..........................................................................27
         E.        Obviousness-Type Double Patenting.....................................................................36
         F.        Lack of Written Description ..................................................................................37
         G.        Lack of Enablement ...............................................................................................39
         H.        Indefiniteness .........................................................................................................41




                                                                    -i-               DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                                         THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 70 of 397 PageID #: 5937
                                             EXHIBIT 5

         Pursuant to Local Rule 16.3(c)(5), Defendants Sun Pharmaceutical Industries Limited,

  and Sun Pharmaceutical Industries, Inc. (collectively, “Sun” or “Defendants”) identify the

  following issues of law that remain to be litigated, including citations to the authorities upon

  which Sun relies. The following statements are not exhaustive, and Sun reserves the right to

  prove any matters identified in its pleadings, interrogatory responses, and/or expert reports. In

  addition, the citation of authorities referenced in this document is not intended to be exhaustive.

  Defendants reserve the right to rely on additional authorities in support of their defenses and

  intended proofs. Defendants also reserve the right to rely upon the legal authorities cited by

  Plaintiffs in their corresponding exhibit. Sun intends to offer evidence as to the issues of fact and

  issues of law identified in this pretrial order. Sun reserves the right to modify or amend this

  Statement to the extent necessary to reflect any future rulings by the Court and to supplement or

  amend this Statement to fairly respond to any new issues that Wyeth LLC, Wyeth

  Pharmaceuticals LLC, PF Prism C.V., PBG Puerto Rico LLC, and PF Prism IMB B.V.

  (collectively, “Plaintiffs”) may raise. To the extent that Sun’s Statement of Issues of Fact that

  Remain to be Litigated, which is submitted as Exhibit 3, contains issues of law, those issues are

  incorporated herein by reference. Moreover, if any issue of law identified below should properly

  be considered an issue of fact, then such statement shall be considered to be part of Sun’s

  Statement of Issues of Fact That Remain to be Litigated. Sun incorporates by reference its

  expert reports in support of any proof to be presented by expert testimony.

  I.     PATENTS-IN-SUIT

         Plaintiffs allege Sun’s submission of ANDA No. 209577 requesting approval to sell

  generic 100 mg and 500 mg bosutinib tablets (“Sun’s ANDA Products”) infringes claim 7 of the

  ’148 patent, claim 1 of U.S. Patent No. 7,919,625 (“the ’625 patent”), and claims 2 and 3 of U.S.



                                                   -1-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 71 of 397 PageID #: 5938
                                               EXHIBIT 5

  Patent No. 7,776,678 (“the ’678 patent”).

  II.    NON-INFRINGEMENT

         A.         Issues of Law to be Litigated

                i.     Whether Plaintiffs have proven by a preponderance of the evidence that the

                       administration of Sun’s ANDA Products would directly, literally infringe

                       claim 7 of the ’148 patent.

               ii.     Whether Plaintiffs have proven by a preponderance of the evidence that Sun

                       will knowingly induce infringement of claim 7 of the ’148 patent.

              iii.     Whether Plaintiffs have proven by a preponderance of the evidence that Sun

                       will contribute to the infringement of claim 7 of the ’148 patent.

              iv.      Whether Plaintiffs have proven by a preponderance of the evidence that the

                       administration of Sun’s ANDA Product would directly, literally infringe claim

                       1 of the ’625 patent.

               v.      Whether Plaintiffs have proven by a preponderance of the evidence that the

                       Sun’s ANDA Product would directly, literally infringe claims 2 and 3 of the

                       ’678 patent.

         B.      Legal Authority

         The patentee bears the sole burden of proving by a preponderance of the evidence that the

  accused product “includes every limitation of the claim or an equivalent of each limitation.”

  Dolly, Inc. v. Spalding & Evenflo Companies, Inc., 16 F.3d 394, 397 (Fed. Cir. 1994). There are

  two types of infringement: (1) direct infringement under 35 U.S.C. § 271(a), and (2) indirect

  infringement, which encompasses induced infringement under 35 U.S.C. § 271(b) and

  contributory infringement under 35 U.S.C. § 271(c).


                                                     -2-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                     THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 72 of 397 PageID #: 5939
                                               EXHIBIT 5

                 1.      Direct Infringement

         Under 35 U.S.C. § 271(a), “whoever without authority makes, uses, offers to sell, or sells

  any patented invention, within the United States or imports into the United States any patented

  invention during the term of the patent therefore, infringes the patent.” Infringement under

  Section 271(a) is typically referred to as “direct infringement.” Direct infringement may be

  either literal or under the doctrine of the equivalents.

         Direct infringement of a method claim requires that a single party carry out, or at least

  control, all acts alleged to constitute infringement. See Voter Verified, Inc. v. Premier Election

  Solutions, Inc., 698 F.3d 1374, 1383-84 (Fed. Cir. 2012).

         The determination of whether an accused product or method directly infringes a patent

  claim has two steps: (1) construction of the claim to determine its meaning and scope and (2)

  comparison of the properly construed claim to the product or method at issue. See Tanabe

  Seiyaku Co., Ltd. v. U.S. Int’l Trade Comm’n, 109 F.3d 726, 731 (Fed. Cir. 1997) (citing

  Markman v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en banc), aff’d 517

  U.S. 370 (1996)).

         The first step of the infringement analysis is determining the meaning and scope of the

  claims, see ActiveVideo Networks, Inc. v. Verizon Comm’cns, Inc., 694 F.3d 1312, 1319 (Fed.

  Cir. 2012), which this Court did in its February 17, 2017, Memorandum Order (D.I. 290). Claims

  should not be interpreted such that “proof of infringement would necessitate forward-looking

  assessments” as to whether the present acts of the alleged infringer may at some point in the

  future meet the limitations of the claims as construed. Medicines Co. v. Mylan, Inc., 853 F.3d

  1296, 1303 (Fed. Cir. 2017).

         The second step is to compare the claims as construed to the accused device to determine



                                                     -3-      DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                 THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 73 of 397 PageID #: 5940
                                            EXHIBIT 5

  whether the claims read onto the accused product. ActiveVideo Networks, Inc., 694 F.3d at 1319.

  The first step is a question of law, while the second step is a question of fact. Id. “To prove

  infringement, a plaintiff must prove the presence of each and every claim element or its

  equivalent in the accused method or device.” Star Scientific, Inc. v. R.J. Reynolds Tobacco Co.,

  655 F.3d 1364, 1378 (Fed. Cir. 2011). If “even one claim limitation is missing or not met, there

  is no literal infringement.” MicroStrategy Inc. v. Bus. Objects, S.A., 429 F.3d 1344, 1352 (Fed.

  Cir. 2005).

                 2.     Indirect Infringement

         There can be no indirect infringement without an act of direct infringement. Joy Techs.,

  Inc. v. Flakt, Inc., 6 F.3d 770, 774 (Fed. Cir. 1993). Thus, absent direct infringement of the

  patent claims, there can be no inducement of infringement and no contributory infringement. Id.

  (“Liability for either active inducement of infringement or for contributory infringement is

  dependent upon the existence of direct infringement.”).

                        a)      Induced Infringement

         Induced infringement under 35 U.S.C. § 271(b) requires evidence “that the alleged

  infringer knowingly induced infringement and possessed specific intent to encourage another’s

  infringement.” DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed. Cir. 2006) (en banc)

  (quoting MEMC Elec. Materials, Inc. v. Mitsubishi Materials Silicon Corp., 420 F.3d 1369, 1378

  (Fed. Cir. 2005)). To induce infringement, the accused infringer’s actions must have caused the

  infringement. Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 843 F.3d 1315,

  1331-32 (Fed. Cir. 2016). Further, “in an action for induced infringement, it is necessary for the

  plaintiff to show that the alleged inducer knew … the induced acts were infringing.” Commil

  USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1925 (2015).



                                                  -4-           DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 74 of 397 PageID #: 5941
                                              EXHIBIT 5

         A patent owner must prove that an accused infringer has a specific intent and is taking

  action to induce infringement. Warner-Lambert Co. v. Apotex Corp., 316 F.3d 1348, 1364 (Fed.

  Cir. 2003). The intent requirement for inducement requires the inducer to “have an affirmative

  intent to cause direct infringement.” DSU Med., 471 F.3d at 1306. Mere knowledge of

  infringement is insufficient: the alleged infringer must have actually induced infringement.

  Power Integrations, 843 F.3d at 1331 (“[A] finding of induced infringement requires actual

  inducement.”). Intent cannot be inferred: “[W]here a product has substantial noninfringing uses,

  intent to induce infringement cannot be inferred even when [the accused infringer] has actual

  knowledge that some users of its product may be infringing the patent.” Warner-Lambert, 316

  F.3d at 1365; see also Takeda Pharm. U.S.A., Inc. v. West-Ward Pharm. Corp., 785 F.3d 625,

  631 (Fed. Cir. 2015) (explaining that the accused infringer’s mere knowledge of infringing “off-

  label” uses was not sufficient under the general principles of inducement liability).

         “[L]iability for induced infringement under § 271(b) must be predicated on direct

  infringement. Eli Lilly & Co. v. Teva Parenteral Meds., Inc., 845 F.3d 1357, 1364 (Fed. Cir.

  2017) (quoting Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 920 (2014))

  (internal quotation marks omitted). When there is “no single actor performs all steps of a

  method claim, direct infringement only occurs if the acts of one are attributable to the other such

  that a single entity is responsible for the infringement.” Eli Lilly, 845 F.3d at 1364 (quoting

  Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015)) (internal

  quotation marks omitted). “The performance of method steps is attributable to a single entity in

  two types of circumstances: when that entity directs or controls others’ performance, or when the

  actors form a joint enterprise.” Eli Lilly, 845 F.3d at 1364 (quoting Akamai Techs., 797 F.3d at

  1022) (internal quotation marks omitted).



                                                   -5-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 75 of 397 PageID #: 5942
                                             EXHIBIT 5

         Induced infringement premises liability upon “purposeful, culpable expression and

  conduct” and “active steps” taken to encourage direct infringement. DSU Med., 471 F.3d at

  1305-06 (quoting Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 125 S.Ct. 2764, 2779-80

  (2005)); see also Novartis Pharm., Corp. v. Wockhardt USA LLC, 2013 WL 5770539, at *9

  (D.N.J. Oct. 23, 2013). “[T]he general rule is that inducement of infringement under § 271(b)

  does not lie when the acts of inducement occurred before there existed a patent to be infringed.”

  Nat’l Presto Indus., Inc. v. West Bend Co., 76 F.3d 1185, 1196 (Fed. Cir. 1996).

         For allegations of inducement based on a label of a prescription drug, “[t]he label must

  encourage, recommend, or promote infringement.” Takeda, 785 F.3d at 631. Where the label is

  silent on a required element, there is no induced infringement. See Mallinckrodt Hosp. Prod. IP

  Ltd. v. Praxair Distribution, Inc., No. CV 15-170-GMS, 2017 WL 3867649, at *26 (D. Del.

  Sept. 5, 2017) (finding no infringement where the “label [did] not require or recommend” a

  required element of the claims).

         Warnings within a drug’s label are not proof of intent to induce. Shire LLC v. Amneal

  Pharm. LLC, 2014 WL 2861430, at *3-6 (D.N.J. 2014), rev’d in part on other grounds by 802

  F.3d 1301 (Fed. Cir. 2015); Otsuka Pharm. Co., Ltd. v. Torrent Pharm. Ltd., Inc., 99 F. Supp. 3d

  461, 490-95 (D.N.J. 2015); see also, e.g., United Therapeutics Corp. v. Sandoz, Inc., 2014 WL

  4259153, at *18 (D.N.J. Aug. 29, 2014) (“[T]he warnings in Sandoz’s label do not amount to an

  implicit instruction.”). “[I]f a patentee must engage in a ‘scholarly scavenger hunt’ through the

  label to identify statements that may inferentially but not inevitably tie to a physician’s thoughts

  or acts, the inducement theory necessarily fails.” Otsuka Pharm. Co., 99 F. Supp. 3d at 493

  (citing United Therapeutics Corp., 2014 WL 4259153, at *19); see also Takeda, 785 F.3d at 631;

  Acorda Therapeutics, Inc. v. Apotex Inc., 2011 WL 4074116, at *17-*20 (D.N.J. Sept 6, 2011).



                                                   -6-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 76 of 397 PageID #: 5943
                                              EXHIBIT 5

         There is no obligation on defendants to diminish the risk of infringement, and imposing

  such an obligation improperly shifts a burden on defendants. See Takeda, 785 F.3d at 632 n.4

  (finding that imposing an obligation on defendants to take “affirmative steps to make sure others

  avoid infringement” would “turn[]the legal [infringement] test on its head”).

         Inducement under a theory of willful blindness requires “(1) the defendant must

  subjectively believe that there is a high probability that a fact exists and (2) the defendant must

  take deliberate actions to avoid learning of that fact.” Global-Tech Appliances, Inc. v. SEB S.A.,

  563 U.S. 754, 769 (2011). Willful blindness requires more than a “merely a ‘known risk’ that

  the induced acts are infringing.” Id. at 770. Willful blindness also requires “active efforts by an

  inducer to avoid knowing about the infringing nature of the activities.” Id.

                         b)      Contributory Infringement

         Contributory infringement under 35 U.S.C. § 271(c) requires evidence that “[w]hoever

  offers to sell or sells within the United States or imports into the United States a component of a

  patented machine, manufacture, combination or composition, or a material or apparatus or use in

  practicing a patented process, constituting a material part of the invention, knowing the same to

  be especially made or especially adapted for use in an infringement of such patent, and not a

  staple article or commodity of commerce suitable for substantial noninfringing use.

         To plead a claim of contributory infringement, a plaintiff “must aver an alleged infringer

  (1) offered to sell, sells, or imports, (2) a material part of an [sic] patented invention, (3) knew of

  the patented invention, (4) knew the part was made for, or adapted to use, in a patented

  invention, and (5) the part has no substantial noninfringing use.” Hand Held Prods., Inc. v.

  Amazon.com, Inc., C.A. No. 12-768-RGA-MPT, 2013 WL 507149, at *3 (D. Del. Feb 6, 2013);

  see also In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1337



                                                    -7-           DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                     THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 77 of 397 PageID #: 5944
                                              EXHIBIT 5

  (Fed. Cir. 2012); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293,

  1312 (Fed. Cir. 2005). “It is axiomatic that ‘[t]here can be no inducement or contributory

  infringement without an underlying act of direct infringement.’” Nalco Company v. Chem-Mod,

  LLC, 883 F.3d 1337, 1355 (Fed. Cir. 2018) (citing Bill of Lading, 681 F.3d at 1333). A patent

  owner must prove that the accused infringer “knew that the combination for which his

  component was especially designed was both patented and infringing.”               Aro Mfg. Co. v.

  Convertible Top Replacement Co., 377 U.S. 476, 488 (1964); see also Global Tech Appliances,

  563 U.S. at 763-764. Contributory infringement requires knowledge that the component was

  especially designed for use in a combination that was patented and infringing, not intent that it be

  used as such. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir.

  1990).

           The use of staple articles of commerce does not give rise to contributory infringement.

  See, e.g., Ricoh Co., Ltd. v. Quanta Computer Inc., 550 F.3d 1325, 1338 (Fed. Cir. 2008) (“the

  [Supreme Court] explained that the staple article of commerce doctrine codified in § 271(c) ‘was

  devised to identify instances in which it may be presumed from distribution of an article in

  commerce that the distributor intended the article to be used to infringe another's patent, and so

  may justly be held liable for that infringement.’”) (citations omitted).

           A substantial non-infringing use is any use that is “not unusual, farfetched, illusory,

  impractical, occasional, aberrant, or experimental.” Bill of Lading, 681 F.3d at 1337 (quoting

  Vita-Mix Corp. v. Basic Holdings, Inc., 581 F.3d 1317, 1327-29 (Fed. Cir. 2009)). “For purposes

  of contributory infringement, the inquiry focuses on whether the accused products can be used

  for purposes other than infringement.” Bill of Lading, 681 F.3d at 1338 (emphasis original).

  “The burden is on the Plaintiffs to prove that there is not a substantial noninfringing use . . . .”



                                                    -8-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                    THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 78 of 397 PageID #: 5945
                                             EXHIBIT 5

  Vanda Pharms., Inc. v. Roxane Labs., Inc., 203 F. Supp. 3d 412, 432 (D. Del. 2016).

  III.   INVALIDITY

         A.      Issues of Law to be Litigated

                i.   Whether Plaintiffs have proven by a preponderance of the evidence that the

                     ’148 patent and the ’625 patent are entitled to priority dates prior to November

                     6, 2003.

               ii.   Whether Plaintiffs have proven by a preponderance of the evidence that the

                     ’148 patent and the ’625 patent are entitled to invention dates prior to

                     November 6, 2002, or, alternatively, prior to December 6, 2002.

              iii.   Whether Sun has proven by clear and convincing evidence that claim 1 of the

                     ’625 patent is invalid as anticipated by the prior art pursuant to 35 U.S.C. §

                     102.

              iv.    Whether Sun has proven by clear and convincing evidence that claims 2 and 3

                     of the ’678 patent are invalid as anticipated by the prior art pursuant to 35

                     U.S.C. § 102.

               v.    Whether Sun has proven by clear and convincing evidence that claim 1 of the

                     ’625 patent is invalid as obvious in view of the prior art pursuant to 35 U.S.C.

                     § 103.

              vi.    Whether Sun has proven by clear and convincing evidence that claims 2 and 3

                     of the ’678 patent are invalid as obvious in view of the prior art pursuant to 35

                     U.S.C. § 103.

              vii.   Whether Sun has proven by clear and convincing evidence that claim 7 of the

                     ’148 patent is invalid as obvious in view of the prior art pursuant to 35 U.S.C.


                                                   -9-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 79 of 397 PageID #: 5946
                                                 EXHIBIT 5

                         § 103.

             viii.       Whether Sun has proven by clear and convincing evidence that claims 2 and 3

                         of the ’678 patent are invalid in view of the ’148 patent pursuant to the

                         doctrine of obviousness-type double patenting.

              ix.        Whether Sun has proven by clear and convincing evidence that claim 1 of the

                         ’625 patent is invalid as not enabled pursuant to 35 U.S.C. § 112.

               x.        Whether Sun has proven by clear and convincing evidence that claims 2 and 3

                         of the ’678 patent are invalid as not enabled pursuant to 35 U.S.C. § 112.

              xi.        Whether Sun has proven by clear and convincing evidence that claim 7 of the

                         ’148 patent is invalid as not enabled pursuant to 35 U.S.C. § 112.

             xii.        Whether Sun has proven by clear and convincing evidence that claim 1 of the

                         ’625 patent is invalid for lack of written description pursuant to 35 U.S.C. §

                         112.

             xiii.       Whether Sun has proven by clear and convincing evidence that claim 7 of the

                         ’148 patent is invalid for lack of written description pursuant to 35 U.S.C. §

                         112.

             xiv.        Whether Sun has proven by clear and convincing evidence that claim 1 of the

                         ’625 patent is invalid as indefinite pursuant to 35 U.S.C. § 112.

              xv.        Whether Sun has proven by clear and convincing evidence that claims 2 and 3

                         of the ’678 patent are invalid as indefinite pursuant to 35 U.S.C. § 112.

        B.          Legal Authority

                    1.      Pre-AIA Law Applies




                                                      -10-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                       THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 80 of 397 PageID #: 5947
                                             EXHIBIT 5

         The effective filing dates of all the asserted claims of the Patent-in-Suit are prior to March

  16, 2013. Thus, the asserted patents are subject to pre-AIA 35 U.S.C. § 101 et seq.

                 2.      Date of Invention

         Under pre-AIA section 102(g), a patent owner may prove seek to prove an earlier

  conception and reasonable diligence in reduction to practice in order to antedate a reference.

  Perfect Surgical Techniques, Inc. v. Olympus America, Inc., 841 F.3d 1004, 1007 (Fed. Cir.

  2016). “Reasonable diligence must be shown throughout the entire critical period, which begins

  just prior to the competing reference’s effective date and ends on the date of the invention’s

  reduction to practice.” Id.

         The question of reasonable diligence is one of fact. Brown v. Barbacid, 436 F.3d 1376,

  1379 (Fed. Cir. 2006). “To establish diligence in reduction to practice, the basic inquiry is

  whether . . . there was reasonably continuing activity to reduce the invention to practice… And,

  the inventor must not abandon, suppress, or conceal the invention after he or she reduces it to

  practice… The filing of a patent application is constructive reduction to practice of the invention

  disclosed therein, and failing to file such an application within a reasonable time after first

  making the invention may constitute such abandonment, suppression, or concealment.” Tyco

  Healthcare Group LP v. Ethicon Endo-Surgery, Inc., 774 F.3d 968, 975 (Fed. Cir. 2014)

  (internal quotations omitted).

                 3.      The Presumption Of Validity

         The claims of an issued patent are presumed valid, and Defendants have the burden to

  prove that each claim is invalid by “clear and convincing evidence.” Microsoft Corp. v. i4i Ltd.

  P’Ship, 564 U.S. 91, 95 (2011); see also 35 U.S.C. § 282(a). “[I]f the PTO did not have all

  material facts before it, its considered judgment may lose significant force.” Id. at 111. A court



                                                  -11-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 81 of 397 PageID #: 5948
                                             EXHIBIT 5

  is not bound by the events in the PTO or by the PTO’s decisions made during prosecution of a

  patent. See Panduit Corp. v. Dennison Mfg. Co., 774 F.2d 1082, 1096 (Fed. Cir. 1985), vacated

  on other grounds, 475 U.S. 809 (1986). Accordingly, the burden of proving invalidity by clear

  and convincing evidence may still be carried when the prior art was before the PTO. See

  Celeritas Techs. Ltd. v. Rockwell Int’l Corp., 150 F.3d 1354, 1360-61 (Fed. Cir. 1998)

  (invalidating claims in view of an article that disclosed each of the claimed limitations, even

  though the anticipating article had been considered by the PTO and the patent allowed in view of

  the article); see also Sciele Pharma Inc. v. Lupin Ltd., 684 F.3d 1253, 1259-1260 (Fed. Cir.

  2012); Surface Tech., Inc. v. U.S. Int’l Trade Comm’n, 801 F.2d 1336, 1340-41 (Fed. Cir. 1986);

  Pharmastem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1366-67 (Fed. Cir. 2007).

  “Whether a reference was previously considered by the PTO, the burden is the same: clear and

  convincing evidence of invalidity.” Sciele, 684 F.3d at 1260 (citation omitted). “In short, there is

  no heightened or added burden that applies to invalidity defenses that are based upon references

  that were before the Patent Office.” Id.

          C.      Anticipation

          A person is not entitled to a patent if the invention claimed was “described in a printed

  publication … more than one year prior to the date of the application for patent in the United

  States.” 35 U.S.C. § 102(b) (pre-AIA). “Anticipation is a question of fact, but validity is a

  question of law.” Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1377 (Fed. Cir. 2007);

  see also In re NTP, Inc., 654 F.3d 1279, 1301 (Fed. Cir. 2011) (“Although anticipation is a

  question of fact, whether a prior art reference is enabling is a question of law with underlying

  factual inquiries.” (citation omitted)).

          A claim is anticipated when a prior art reference discloses each and every claim



                                                  -12-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 82 of 397 PageID #: 5949
                                             EXHIBIT 5

  limitation, either explicitly or inherently, of the claimed invention. In re Paulsen, 30 F.3d 1475,

  1478-79 (Fed. Cir. 1994); see Akamai Techs., Inc. v. Cable & Wireless Internet Servs., Inc., 344

  F.3d 1186, 1192, 1192-93 (Fed. Cir. 2003). So long as the claim limitation at issue “is within the

  knowledge of a skilled artisan,” a reference anticipates “even if it does not specifically disclose”

  the claim limitation. In re Graves, 69 F.3d 1147, 1152 (Fed. Cir. 1995); cf. Forest Labs., Inc. v.

  Ivax Pharms., Inc., 501 F.3d 1263, 1268 (Fed. Cir. 2007) (stating that, “[b]ecause a racemate

  does encompass its two enantiomers,” the disclosure of the racemate in the prior art “in effect

  does state that there is [the] enantiomer,” but nevertheless finding no anticipation because the

  prior art “d[id] not enable the preparation of the []enantiomer”). Thus, “a prior art reference

  must be ‘considered together with the knowledge of one of ordinary skill in the pertinent art’ ….

  at the time the … patent was filed.” In re Paulsen, 30 F.3d at 1480 (quoting In re Samour, 571

  F.2d 559, 562 (C.C.P.A. 1978)); In re Samour, 571 F.2d at 563 (“The critical issue … is whether

  the claimed subject matter was in possession of the public more than one year prior to applicant’s

  filing date[,] not whether the evidence showing such possession came before or after the date of

  the primary reference.”).

         “[A]nticipation does not require actual performance of suggestions in a disclosure,” but

  rather requires only those suggestions be enabling to one of skill in the art. Novo Nordisk

  Pharms. v. Bio-Tech. Gen., 424 F.3d 1347, 1355 (Fed. Cir. 2005); accord Impax Labs., Inc. v.

  Aventis Pharms., Inc., 468 F.3d 1366, 1381-82 (Fed. Cir. 2006); In re Donohue, 766 F.2d 531,

  533 (Fed. Cir. 1985); In re Montgomery, 677 F.3d 1375, 1382 (Fed. Cir. 2012) (noting that even

  if disclosed clinical trial protocol “merely proposed the administration” of the claimed drug, “it

  would still anticipate”). “The standard for what constitutes proper enablement of a prior art

  reference for purposes of anticipation under section 102, however, differs from the enablement



                                                  -13-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 83 of 397 PageID #: 5950
                                             EXHIBIT 5

  standard under section 112.” Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1325

  (Fed. Cir. 2005). For example, “proof of efficacy is not required in order for a reference to be

  enabled for purposes of anticipation.” Id. at 1326; accord In re Gleave, 560 F.3d 1331, 1334-35

  (Fed. Cir. 2009) (a prior art reference need not “demonstrate the invention’s utility”); see also

  GlaxoSmithKline LLC v. Teva Pharmaceuticals USA Inc., Civil Action No. 14-878-LPS-CJB,

  D.I. 346 (Report and Recommendation) at 40-42 (D. Del. May 2, 2017) (“R&R”). Moreover, “a

  disclosure lacking a teaching of how to use a fully disclosed compound for a specific, substantial

  utility or of how to use for such purpose a compound produced by a fully disclosed process is…

  entirely adequate to anticipate a claim to either the product or the process and, at the same time,

  entirely inadequate to support the allowance of such a claim.” In re Hafner, 410 F.2d 1403,

  1405 (C.C.P.A. 1969). Other references may be used to prove that the single prior art reference

  contained an enabling disclosure, to explain the meaning of a term in a prior art reference, or to

  show that a characteristic not disclosed in a prior art reference is inherent. See, e.g., Bristol-

  Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1379 (Fed. Cir. 2001) (“Enablement

  of an anticipatory reference may be demonstrated by a later reference.”); see generally U.S.

  Patent and Trademark Office Manual of Patent Examining Procedure (“M.P.E.P.”) § 2131.01.

         A prior art reference can anticipate a claim if the prior art discloses all of the claimed

  elements arranged or combined in the same way as in the claim. Kennametal, Inc. v. Ingersoll

  Cutting Tool Co., 780 F.3d 1376, 1381 (Fed. Cir. 2015). Anticipation does not require that the

  prior art reference use exactly the same wording as the challenged claim. See In re Gleave, 560

  F.3d at 1334. The Federal Circuit has explained that although references cannot be combined for

  purposes of anticipation, additional references may be used to interpret the allegedly anticipating

  reference and shed light on what it would have meant to those skilled in the art at the time of



                                                  -14-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                  THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 84 of 397 PageID #: 5951
                                              EXHIBIT 5

  invention. See Continental Can Co., U.S.A. v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir.

  1991).    However, “[s]uch evidence must make clear that the missing descriptive matter is

  necessarily present in the thing described in the reference, and that it would be so recognized by

  persons of ordinary skill.” Id.

           The disclosure of a genus in a prior art reference anticipates a later claim to a species

  within that genus if a skilled artisan could “at once envisage each member” of the genus or a

  more limited class within the genus described by the reference. In re Petering, 301 F.2d 676, 681

  (C.C.P.A. 1962). “Thus, species are unpatentable when prior art disclosures describe the genus

  containing those species such that a person of ordinary skill in the art would be able to envision

  every member of the class.” Abbvie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology

  Trust, 764 F.3d 1366, 1379 (Fed. Cir. 2014); see also Wm. Wrigley Jr. Co. v. Cadbury Adams

  USA LLC, 683 F.3d 1356, 1361 (Fed. Cir. 2012) (“[T]he issue of anticipation turns on whether

  the genus was of such a defined and limited class that one of ordinary skill in the art could ‘at

  once envisage’ each member of the genus.”).

           A claim is inherently anticipated if the prior art necessarily functions in accordance with

  or includes the claimed limitations. MEHL/Biophile Intern. Corp. v. Milgraum, 192 F.3d 1362,

  1365 (Fed. Cir. 1999); see also Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1377

  (Fed. Cir. 2003) (“[A] prior art reference may anticipate without disclosing a feature of the

  claimed invention if that missing characteristic is necessarily present, or inherent, in the single

  anticipating reference.”); R&R at 22-24. “Thus, a prior art reference without express reference to

  a claim limitation may nonetheless anticipate by inherency.” Perricone v. Medicis Pharm. Corp.,

  432 F.3d 1368, 1375-76 (Fed. Cir. 2005). “[I]nherency is not necessarily coterminous with

  knowledge of those of ordinary skill in the art. Id. at 1347 (quoting In re Cruciferous Sprout



                                                   -15-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 85 of 397 PageID #: 5952
                                             EXHIBIT 5

  Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002)). “Inherent anticipation does not require an

  appreciation of the inherent limitation by those of skill in the art before the critical date of the

  patents at issue.” Prima Tek II, L.L.C. v. Polypap, S.A.R.L., 412 F.3d 1284, 1289-90 (Fed. Cir.

  2005). “[D]iscovery of a previously unappreciated property of a prior art composition, or of a

  scientific explanation for the prior art’s functioning, does not render the old composition

  patentably new to the discoverer.” Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347 (Fed.

  Cir. 1999).

         “Newly discovered results of known processes directed to the same purpose are not

  patentable because such results are inherent.” Bristol-Myers, 246 F.3d at 1376; see also In re

  May, 574 F.2d 1082, 1090 (C.C.P.A. 1978); Akamai, 344 F.3d at 1192, 1194-95; see also In re

  Cruciferous Sprout Litig., 301 F.3d at 1349-51, 1352 & n.4 (finding that a claim was anticipated

  because the only new limitation over the prior art was inherently present in the prior art); In re

  Montgomery, 677 F.3d at 1380-81 (finding publication of protocol of clinical trial inherently

  anticipates claim directed to method of treatment). Indeed, if there are no actual differences

  between the claimed methods and ones disclosed in the prior art except the intended results of

  practicing those methods, then practicing the prior art methods necessarily achieves the intended

  results of the claimed methods. See Cubist Pharms., Inc. v. Hospira, Inc., 75 F. Supp. 3d 641,

  660 (D. Del. 2014) (finding that following the steps of the suggestion for future study disclosed

  in the prior art reference would “have the physiological effect of minimizing skeletal muscle

  toxicity”' which was the claim limitation that was not expressly disclosed in the reference, and

  concluding that, since “minimizing skeletal muscle toxicity was a necessary accompaniment to

  the other disclosed claimed limitations [it was] therefore [] inherently disclosed” by the prior art

  reference). In cases where the inherent property corresponds to a claimed new benefit of the



                                                  -16-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 86 of 397 PageID #: 5953
                                             EXHIBIT 5

  prior art, the new realization alone does not render the invention patentable. Perricone, 432 F.3d

  at 1377-78.

         To determine whether a use is “new,” courts compare the actual steps of the patent with

  the method in the prior art reference. See Bristol-Myers, 246 F.3d at 1375-76; Wedeco UV Techs.

  v. Calgon Carbon, Civil Action No. 01-924 (JAG), 2006 WL 1867201, *14-*15 (D.N.J. June 30,

  2006) (“[I]n comparing the process of the invention with that in the prior art, the BMS court

  looked for an identity of physical steps.”). The key is whether the patent teaches a “manipulative

  difference in the steps of the claim.” Bristol-Myers, 246 F.3d at 1376. That is, district courts

  undertaking an inherent anticipation inquiry focus on whether the allegedly new method requires

  a different physical step when practicing the claimed method then those methods disclosed in the

  prior art. See, e.g., Aventis Pharms. Inc. v. Barr Labs., Inc., 411 F. Supp. 2d 490, 523 (D.N.J.

  2006) (noting that “in comparing the process of the invention with that in the prior art the

  [Bristol-Myers Squibb] [C]ourt looked for an identify of physical steps” and “[a]pplying this

  approach to the present case, the new method and the old method have an identity of physical

  steps” and “the fact that the [] process [in the asserted patent] is associated with a new intended

  result [administration of a drug while avoiding certain cardiac events] does not render it

  patentably new”); cf. Innovatit Seafood Sys. LLC v. Comm’r for Patents, 573 F. Supp. 2d 96, 98

  (D.D.C. 2008) (concluding that “the application of [an] old process [subjecting shellfish to high

  pressure] to [a] new purpose [pasteurizing the shellfish], without any meaningful change in the

  procedure, is [not] patentable over” a prior art reference that taught the same process for a

  different purpose, shucking shellfish (emphasis added)).

         Moreover, adding a limitation requiring contemporaneous recognition of the purported

  benefit cannot save the validity of the claims. Geneva, 339 F.3d at 1377 (“At the outset, this



                                                  -17-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                  THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 87 of 397 PageID #: 5954
                                             EXHIBIT 5

  court rejects the contention that inherent anticipation requires recognition in the prior art.”);

  Bristol-Myers, 246 F.3d at 1374-76; In re Cruciferous Sprout, 301 F.3d at 1350-51. Indeed,

  simply adding an “intent” limitation to a claim in which there is no other manipulative difference

  between the physical steps of the methods disclosed in the invention and the prior art cannot

  rescue claims from inherent anticipation. See Perricone, 432 F.3d at 1371, 1378 & n.*; see also

  R&R at 23-26, 36-37 (“[T]o determine whether a use is ‘new,’ courts compare the actual steps of

  the patent with the method in the prior art reference and they assess whether there is a

  manipulative difference in the steps of the method… [T]he Court is not persuaded that simply

  adding an ‘intent’ limitation to the claim successfully avoids the doctrine of inherent

  anticipation.”) (quotes omitted).

         D.      Obviousness

         A claimed invention is obvious “if the differences between the subject matter sought to

  be patented and the prior art are such that the subject matter as a whole would have been obvious

  at the time the invention was made to a person having ordinary skill in the art.” 35 U.S.C. § 103

  (2006). Obviousness is a question of law based on underlying facts including: (1) the scope and

  content of the prior art, (2) the level of ordinary skill in the pertinent art, (3) the differences

  between the prior art and the claims at issue, and (4) secondary considerations. Prometheus

  Labs., Inc. v. Roxane Labs., Inc., 805 F.3d 1092, 1097-98 (Fed. Cir. 2015); Bayer Schering

  Pharma AG v. Barr Labs., Inc., 575 F.3d 1341, 1346-47 (Fed. Cir. 2009); Merck Sharp &

  Dohme B.V. v. Warner Chilcott Co., LLC, 2016 WL 4497054, at *8 (D. Del. Aug, 26, 2016).

  Based on these factual inquiries, the Court must determine, as a matter of law, whether or not the

  claimed subject matter as a whole would have been obvious to one of ordinary skill in the art at

  the time the alleged invention was made. See Graham v. John Deere Co., 383 U.S. 1, 17-18



                                                  -18-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                  THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 88 of 397 PageID #: 5955
                                              EXHIBIT 5

  (1966); see also KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 406 (2007). “[A]dvances that

  would occur in the ordinary course without real innovation” are not deserving of a patent. KSR,

  550 U.S. at 419, 426-27.

         The clear and convincing evidence standard for the obviousness determination does not

  apply to the “ultimate legal conclusion of obviousness itself,” but only to the disputed facts

  underlying the conclusion of obviousness. Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757,

  767 (Fed. Cir. 1988); see also i4i Ltd. P’ship, 564 U.S. at 95, 114 (2011).

         The Supreme Court has “set forth an expansive and flexible approach” to obviousness.

  KSR, 550 U.S. at 415. The Supreme Court has emphasized that an obviousness analysis “need

  not seek out precise teachings directed to the specific subject matter of the challenged claim, for

  a court can take account of the inferences and creative steps that a person of ordinary skill in the

  art would employ.” Id. at 418. The Federal Circuit has stated that it “cannot, in the face of KSR,

  cling to formalistic rules for obviousness, customize its legal tests for specific scientific fields in

  ways that deem entire classes of prior art teachings irrelevant, or discount the significant abilities

  of artisans of ordinary skill in an advanced area of art.” In re Kubin, 561 F.3d 1351, 1360-61

  (Fed. Cir. 2009) (citing In re Durden, 763 F.2d 1406, 1411 (Fed. Cir. 1985)).

         “‘[I]nherency may supply a missing claim limitation in an obviousness analysis.’”

  Millennium Pharms., Inc. v. Sandoz Inc., 2015 WL 4966438, at *8 (D. Del. Aug. 20, 2015)

  (quoting Par Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1194-95 (Fed. Cir. 2014)). An

  element is inherent for purposes of the obviousness analysis “‘when the limitation at issue is the

  “natural result” of the combination of prior art elements.’” Id. (quoting Par, 773 F.3d at 1995);

  see also In re Huai-Hung Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) (finding that a “claimed

  ‘food effect’ [wa]s an inherent property” of the formulation covered by the asserted patent such



                                                    -19-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                     THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 89 of 397 PageID #: 5956
                                            EXHIBIT 5

  that that the claim element “add[ed] nothing of patentable consequence,” and affirming

  obviousness where prior art reference did not teach the inherent element).

         “[W]here there is a range disclosed in the prior art, and the claimed invention falls within

  that range, there is a presumption of obviousness.” Iron Grip Barbell Co., Inc. v. USA Sports,

  Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004). That presumption can only be rebutted if the

  patentee can show that (1) the prior art taught away from the claimed invention, (2) that the

  claimed range achieves unexpected results, or (3) there are other pertinent secondary

  considerations. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013).

         A claim may be proven obvious in view of a single prior art reference or in view of a

  combination of prior art references. When the prior art references are combined to invalidate a

  claim under 35 U.S.C. § 103, there must be some reason in the prior art to do so. That reason

  need not be expressly stated in one or all of the references used to show obviousness, but rather

  “may be found in any number of sources, including common knowledge, the prior art as a whole,

  or the nature of the problem itself.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H.

  Patrick Co., 464 F.3d 1356, 1361 (Fed. Cir. 2006); see also Alza Corp. v. Mylan Labs., Inc., 464

  F.3d 1286, 1291 (Fed. Cir. 2006).

         “In determining whether the subject matter of a patent claim is obvious, neither the

  particular motivation nor the avowed purpose of the patentee controls.” KSR, 550 U.S. at 419;

  see also In re Beattie, 974 F.2d 1309, 1311-12 (Fed. Cir. 1992). “The question is not whether the

  combination was obvious to the patentee but whether the combination was obvious to a person

  with ordinary skill in the art.” KSR, 550 U.S. at 420. “Under the correct analysis, any need or

  problem known in the field of endeavor at the time of invention and addressed by the patent can

  provide a reason for combining the elements in the manner claimed.” Id.



                                                 -20-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                  THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 90 of 397 PageID #: 5957
                                             EXHIBIT 5

         “As the Supreme Court explained, ‘The combination of familiar elements according to

  known methods is likely to be obvious when it does no more than yield predictable results.’ The

  Supreme Court went on to state that ‘when a patent simply arranges old elements with each

  performing the same function it had been known to perform and yields no more than one would

  expect from such an arrangement, the combination is obvious.’” DePuy Spine, Inc. v. Medtronic

  Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009) (emphasis original) (citations and

  internal quotation marks omitted) (quoting KSR, 550 U.S. at 417).

         Obviousness also requires a reasonable expectation of success in practicing the claimed

  subject matter, but that expectation need not be absolute. Pfizer, Inc. v. Apotex, Inc., 480 F.3d

  1348, 1364 (Fed. Cir. 2007). “[O]bviousness cannot be avoided simply by a showing of some

  degree of unpredictability in the art so long as there was a reasonable probability of success.” Id.

  at 1364; see also In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988) (“For obviousness under §

  103, all that is required is a reasonable expectation of success.”); Allergan, Inc. v. Sandoz Inc.,

  726 F.3d 1286, 1292 (Fed. Cir. 2013). Furthermore, for pharmaceutical products and methods of

  treatment, a reasonable expectation of success does not require large clinical trials—studies on

  small numbers of patients can be sufficient. See, e.g., Acorda Therapeutics, Inc. v. Roxane

  Labs., Inc., 2017 WL 1199767, at *22-23 (D. Del. Mar. 31, 2017) (finding that “a POSA would

  have had a reasonable expectation that [the molecule at issue] would be ‘therapeutically

  effective,’” based on studies “conducted in small numbers of patients,” not randomized, and not

  double-blinded because “the prior art need not contain ‘[c]onclusive proof of efficacy’” (citation

  omitted)).

                 1.      Scope and Content of the Prior Art

         The scope of the prior art includes art which is “reasonably pertinent to the particular



                                                  -21-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 91 of 397 PageID #: 5958
                                             EXHIBIT 5

  problem with which the inventor was involved.” In re GPAC Inc., 57 F.3d 1573, 1577 (Fed. Cir.

  1995) (citation omitted). In determining whether the claimed invention falls within the scope of

  the relevant prior art, a court first examines, “the field of the inventor’s endeavor” and “the

  particular problem with which the inventor was involved” at the time the invention was made.

  Princeton Biochemicals, Inc. v. Beckman Coulter, Inc., 411 F.3d 1332, 1339 (Fed. Cir. 2005)

  (citation omitted). “A reference is reasonably pertinent if, even though it may be in a different

  field of endeavor, it is one which, because of the matter with which it deals, logically would have

  commended itself to an inventor’s attention in considering his problem.” Id. (citation omitted).

         Printed publications, patents, and patent applications all constitute prior art under 35

  U.S.C. § 102. Specifically, art is prior art under § 102(a) if it was “patented” or “described in a

  printed publication … before the effective filing date of the claimed invention.” 35 U.S.C. §

  102(a); accord Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1577 (Fed. Cir. 1996) (“[U]nder

  section 102(a), a document is prior art only when published before the invention date.”). Art is

  prior art under § 102(b) if it was “patented or described in a printed publication … one year prior

  to the date of the application for patent in the United States.” 35 U.S.C. § 102(b) (pre-AIA).

         Prior art references need not provide enabling disclosure. See ABT Sys., LLC v. Emerson

  Elec. Co., 797 F.3d 1350, 1360 n.2 (Fed. Cir. 2015); Geo. M. Martin, Co. v. Alliance Mach. Sys.

  Int’l, LLC, 618 F.3d 1294, 1302-03 (Fed. Cir. 2010); Therasense, Inc. v. Becton, Dickinson &

  Co., 593 F.3d 1289, 1297 (Fed. Cir. 2010), reh'g en banc granted on inequitable conduct,

  opinion vacated, 374 F. App'x 35 (Fed. Cir. 2010), and opinion reinstated in part, 649 F.3d 1276

  (Fed. Cir. 2011) (“In order to render a claimed apparatus or method obvious, the cited prior art as

  a whole must enable one skilled in the art to make and use the apparatus or method. An

  individual prior art reference, on the other hand, need not be enabled; it qualifies as a prior art,



                                                  -22-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 92 of 397 PageID #: 5959
                                             EXHIBIT 5

  regardless, for whatever is disclosed therein.” (citation and quote omitted)).

                 2.      Level of Ordinary Skill in the Art

         The person of ordinary skill in the art is a hypothetical person presumed to know all of

  the teachings of the prior art references in the field of the invention at the time the invention was

  made. See Union Carbide Corp. v. Am. Can Co., 724 F.2d 1567, 1576 (Fed. Cir. 1984).

         In determining the level of ordinary skill in the art, a court should consider the following

  factors: “(1) the educational level of the inventor; (2) type of problems encountered in the art; (3)

  prior art solutions to those problems; (4) rapidity with which innovations are made; (5)

  sophistication of the technology; and (6) educational level of active workers in the field.” Daiichi

  Sankyo Co., Ltd. v. Apotex, Inc., 501 F.3d 1254, 1256 (Fed. Cir. 2007). However, “[n]ot all [of

  the factors listed above] may be present in every case, and one or more of these or other factors

  may predominate in a particular case.” Imperial Chem. Indus., PLC v. Danbury Pharmacal, Inc.,

  777 F. Supp. 330, 371 (D. Del. 1991) (citing Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693,

  696-97 (Fed. Cir. 1983)). The actual inventor’s skill or knowledge is not relevant. Standard Oil

  Co. v. Am. Cyanamid Co., 774 F.2d 448, 454 (Fed. Cir. 1985).


                 3.      Differences Between the Claimed Invention and the Prior Art

         In determining the differences between the claimed invention and the prior art,

  obviousness is judged under “an expansive and flexible approach” driven by “common sense.”

  KSR, 550 U.S. at 401, 403; accord Senju Pharm. Co. Ltd. v. Apotex Inc., 836 F. Supp. 2d 196,

  208 (D. Del. 2011) (“The Supreme Court has emphasized the need for courts to value ‘common

  sense’ over ‘rigid preventative rules’….”) (citation omitted). In making this determination, the

  court must consider both the claimed invention and the prior art as a whole in light of the court’s

  construction of the claims at issue. See Kahn v. Gen. Motors Corp., 135 F.3d 1472, 1479-80


                                                   -23-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 93 of 397 PageID #: 5960
                                                 EXHIBIT 5

  (Fed. Cir. 1998) (“In determining obviousness, the invention must be considered as a whole and

  the claims must be considered in their entirety.”).

          “While it may be easier to prove obviousness if each limitation of the claimed invention

  is found in the prior art, the level of skill of one of ordinary skill in the art can, at times, fill in the

  gap when limitations of the claimed invention are not specifically found in the prior art.” Belden

  Techs., Inc. v. Superior Essex Commc’ns LP, 802 F. Supp. 2d 555, 563 (D. Del. 2011).

          A conclusion of obviousness may be based on a single reference or a combination of

  prior art references. See Senju Pharm., 836 F. Supp. 2d at 208 (“[A] defendant asserting

  obviousness in view of a combination of references has the burden to show that a person of

  ordinary skill in the relevant field had a reason to combine the elements in the manner

  claimed.”); see also In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“We see no

  clear error in the Board’s determination as to the teachings of the prior art references, in

  combination.”). Where the issue of obviousness is based on a combination of elements, a patent

  challenger must demonstrate “that a skilled artisan would have been motivated to combine the

  teachings of the prior art references to achieve the claimed invention.” Pfizer, 480 F.3d at 1361.

          “The combination of familiar elements according to known methods is likely to be

  obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 416 (emphasis

  added); Q.I. Press Controls, B.V. v. Lee, 752 F.3d 1371, 1379 (Fed. Cir. 2014) (quoting KSR).

  This is because “[g]ranting patent protection to advances that would occur in the ordinary course

  without real innovation retards progress and may, in the case of patents combining previously

  known elements, deprive prior inventions of their value or utility.” KSR, 550 U.S. at 402.

          “[O]bviousness exists when ‘a finite, and in the context of the art, small or easily

  traversed, number of options … would convince an ordinarily skilled artisan of obviousness.’”



                                                      -24-           DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                        THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 94 of 397 PageID #: 5961
                                              EXHIBIT 5

  Purdue Pharma Prods. L.P. v. Par Pharm., Inc., 642 F. Supp. 2d 329, 368 (D. Del. 2009)

  (quoting Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1364 (Fed. Cir. 2008));

  accord C.W. Zumbiel Co., Inc. v. Kappos, 702 F.3d 1371, 1387 (Fed. Cir. 2012) (finding

  obviousness where the invention “involve[d] no more than the exercise of common sense in

  selecting one out of a finite—indeed very small—number of options”). In such a case, an

  invention is considered “obvious to try.” Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326,

  1332 (Fed. Cir. 2014) (finding claimed dosage obvious to try). Further, “if a technique has been

  used to improve one device, and a person of ordinary skill in the art would recognize that it

  would improve similar devices in the same way, using the technique is obvious unless its actual

  application is beyond [that person’s] skill.” KSR, 550 U.S. at 417. “When the prior art provides

  the means of making the invention and predicts the results, and the patentee merely verifies the

  expectation through ‘routine testing,’ the claims are obvious.” Purdue Pharma, 642 F. Supp. 2d

  at 368 (citing Pfizer, 480 F.3d at 1367).

         “Obviousness does not require absolute predictability of success”; rather, “[a]ll that is

  required is a reasonable expectation of success” in making the invention via the combination.

  Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006) (citation omitted); see also

  Duramed Pharms., Inc. v. Watson Labs., Inc., 413 Fed. App’x. 289, 294 (Fed. Cir. 2011)

  (“[T]here is no requirement that a teaching in the prior art be scientifically tested or even

  guarantee success before providing a reason to combine. Rather, it is sufficient that one of

  ordinary skill in the art would perceive from the prior art a reasonable likelihood of success.”)

  (citations omitted).

         “In determining whether the subject matter of a patent claim is obvious, neither the

  particular motivation nor the avowed purpose of the patentee controls. What matters is the



                                                 -25-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                 THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 95 of 397 PageID #: 5962
                                             EXHIBIT 5

  objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.”

  KSR, 550 U.S. at 419. “[T]he path that leads an inventor to the invention is expressly made

  irrelevant to patentability by statute.” Life Techs., Inc. v. Clontech Labs., Inc., 224 F.3d 1320,

  1325 (Fed. Cir. 2000); see also Standard Oil 774 F.2d at 454 (“[O]ne should not go about

  determining obviousness under § 103 by inquiring into what patentees ... would have known or

  would likely have done.”) (emphasis omitted). The inquiry into whether prior art teachings

  would have rendered the claimed invention obvious to one of ordinary skill in the art, is, as a

  matter of law, “independent of the motivations that led the inventors to the claimed invention.”

  Life Techs., 224 F.3d at 1325.

         “One of the ways in which a patent’s subject matter can be proved obvious is by noting

  that there existed at the time of invention a known problem for which there was an obvious

  solution encompassed by the patent’s claim.” KSR, 550 U.S. at 419-20; see also Norgren Inc. v.

  ITC, 699 F.3d 1317, 1326-27 (Fed. Cir. 2012) (affirming invalidity of claims under § 103 where

  the claimed invention solved known problems by the use of an obvious solution). Even more,

  the discovery of a problem does not always result in a patentable invention. Norgren, 699 F.3d

  at 1327. For instance, an alleged invention is obvious in view of “evidence of known problems

  and an obvious solution.” Id.

         “Where a variable is known to affect a particular desirable result, i.e., is what has been

  called a ‘result-effective’ variable, the ‘overlap itself provides sufficient motivation to optimize

  the ranges,’ and ‘it is not inventive to discover the optimum or workable ranges by routine

  experimentation,’ because the desire to improve results would motivate skilled artisans to

  experiment with, and improve upon, known conditions in the prior art.” In re Haase, 542 Fed.

  App’x. 962, 967 (Fed. Cir. 2013) (citing In re Applied Materials, Inc., 692 F.3d 1289, 1295-96



                                                  -26-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 96 of 397 PageID #: 5963
                                            EXHIBIT 5

  (Fed. Cir. 2012)). “[R]anges that are not especially broad invite routine experimentation to

  discover optimum values, rather than require nonobvious invention….” In re Peterson, 315 F.3d

  1325, 1330 n.1 (Fed. Cir. 2003). “[A] claim to a product does not become nonobvious simply

  because the patent specification provides a more comprehensive explication of the known

  relationships between the variables and the affected properties.” In re Applied Materials, Inc.,

  692 F.3d at 1297.

                 4.     Secondary Considerations

         A court also considers in its obviousness analysis secondary considerations of

  nonobviousness that may bear on the issue of whether the claimed invention would have been

  obvious. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). The purpose of secondary

  considerations of nonobviousness is to “check against hindsight bias.” Bristol-Myers Squibb Co.

  v. Teva Pharm. USA, Inc., 752 F.3d 967, 977 (Fed. Cir. 2014); accord Alza Corp. v. Mylan

  Labs., Inc., 464 F.3d 1286, 1290 (Fed. Cir. 2006) (explaining that secondary considerations

  guard against hindsight).   Objective evidence of nonobviousness “can include evidence of

  commercial success, long felt but unsolved needs, and failure of others, as well as unexpected

  results created by the claimed invention, unexpected properties of the claimed invention, licenses

  showing industry respect for the invention, and skepticism of skilled artisans before the

  invention.” Aventis Pharma S.A. v. Hospira, Inc., 743 F. Supp. 2d 305, 344 (D. Del. 2010)

  (citation omitted); see also Imperial Chemical Industries, PLC v. Danbury Pharmacal, Inc., 777

  F. Supp. 330, 372 & n.91 (D. Del. 1991). Plaintiffs bear the burden of production with respect to

  evidence of any alleged objective indicia of nonobviousness. Novo Nordisk A/S v. Caraco

  Pharm. Labs., Ltd., 719 F.3d 1346, 1354 (Fed. Cir. 2013) (discussing that the burden of

  production shifts to the patentee “once the court determine[s] that the challenger has established



                                                 -27-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                 THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 97 of 397 PageID #: 5964
                                             EXHIBIT 5

  a prima facie case of obviousness”); see also Prometheus Labs., 805 F.3d at 1101-02. Secondary

  considerations can also affirmatively support a finding of obviousness. Graham v. John Deere

  Co. of Kansas City, 383 U.S. 1, 18 (1966) (“As indicia of obviousness or nonobviousness, these

  inquiries may have relevancy.”).

         Secondary considerations, moreover, cannot override a strong prima facie showing of

  obviousness. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Cir.

  2008); Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1344 (Fed. Cir. 2013) (“[W]here a

  claimed invention represents no more than the predictable use of prior art elements according to

  established functions, … evidence of secondary indicia are frequently deemed inadequate to

  establish non-obviousness.”); Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162

  (Fed. Cir. 2007) (“[G]iven the strength of the prima facie obviousness showing, the evidence on

  secondary considerations was inadequate to overcome a final conclusion that [the claim] would

  have been obvious.”); DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co.,

  464 F.3d 1356, 1371 (Fed. Cir. 2006) (“[S]econdary considerations of nonobviousness are

  insufficient as a matter of law to overcome our conclusion that… [the] claim [at issue] would

  have been obvious.”); Richardson-Vicks Inc. v. Upjohn Co., 122 F.3d 1476, 1484 (Fed. Cir.

  1997); Bristol-Myers Squibb Co. v. Teva Pharms. USA, Inc., 923 F. Supp. 2d 602, 686 (D. Del.

  2013) (stating that despite finding the objective indicia of nonobviousness, “[t]he totality of that

  evidence did not strongly persuade the Court as to [the invention’s] nonobviousness”).

                         a)     Nexus

         “For objective evidence of secondary considerations to be accorded substantial weight, its

  proponent must establish a nexus between the evidence and the merits of the claimed invention.

  Where the offered secondary consideration actually results from something other than what is



                                                  -28-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 98 of 397 PageID #: 5965
                                             EXHIBIT 5

  both claimed and novel in the claim, there is no nexus to the merits of the claimed invention.” In

  re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (citations omitted); see also GPAC, 57

  F.3d at 1580 (“For objective evidence to be accorded substantial weight, its proponent must

  establish a nexus between the evidence and the merits of the claimed invention.”).            Even

  “impressive” evidence of secondary considerations is not “entitled to weight” unless “it is

  relevant to the claims at issue.” In re Paulsen, 30 F.3d 1475, 1482 (Fed. Cir. 1994). Nexus

  requires a direct connection to the claimed features of the invention as recited in the language of

  the patent claims. See, e.g., B.E. Meyers & Co. v. U.S., 47 Fed. Cl. 375, 378-79 (Fed. Cl. 2000).

         Courts have routinely excluded evidence of secondary considerations absent a showing of

  nexus. See, e.g., Cot’n Wash, Inc. v. Henkel Corp., 56 F. Supp. 3d 626, 651 (D. Del. 2014)

  (excluding expert testimony regarding industry praise where no nexus existed), aff’d sub nom.

  Cot’n Wash Inc. v. Sun Prods. Corp., 606 F. App’x. 1009 (Fed. Cir. 2015); Inventio AG v.

  Thyssenkrupp Elevator Corp., Civil Action No. 08-00874-RGA, 2014 WL 5786668, at *8 (D.

  Del. Nov. 6, 2014) (evidence of secondary considerations properly excluded where plaintiff

  failed to show nexus to claimed invention), aff’d, 622 F. App’x. 906 (Fed. Cir. 2015).

         To fulfill the nexus requirement, the proffered evidence of secondary considerations must

  also be commensurate in scope with the asserted claims. See Therasense, Inc. v. Becton,

  Dickinson & Co., 593 F.3d 1325, 1336 (Fed. Cir. 2010) (“Because the claims are broad enough

  to cover devices that either do or do not solve the ‘short fill’ problem, Abbott’s objective

  evidence of non-obviousness fails because it is not ‘commensurate in scope with the claims

  which the evidence is offered to support.’” (citation omitted)); Muniauction, Inc. v. Thomson

  Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008) (“[S]econdary considerations may presumptively be

  attributed to the patented invention only where ‘the marketed product embodies the claimed



                                                  -29-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                  THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 99 of 397 PageID #: 5966
                                             EXHIBIT 5

  features, and is coextensive with them.’” (citations omitted)); MeadWestVaco Corp. v. Rexam

  Beauty & Closures, Inc., 731 F.3d 1258, 1264-65 (Fed. Cir. 2013) (holding that district court

  erred where its “analysis of the secondary considerations of nonobviousness involved only

  fragrance-specific uses, but the [asserted claims] are not fragrance-specific”); Asyst Techs., Inc.

  v. Emtrak, Inc., 544 F.3d 1310, 1316 (Fed. Cir. 2008) (“[O]bjective evidence of nonobviousness

  must be commensurate in scope with the claims which the evidence is offered to support.”)

  (quote omitted). Thus, if evidence of secondary considerations relates to a narrow aspect of a

  much broader claim, such evidence is not commensurate with the scope of the claims and fails to

  establish the non-obviousness of the asserted claims. See Therasense, Inc. v. Becton, Dickinson

  & Co., 593 F.3d 1325, 1336 (Fed. Cir. 2010). Likewise, merely “being the first commercially-

  available … treatment” for a particular condition does not create the requisite nexus between the

  claims of the patent-in-suit and an alleged commercial embodiment thereof when the prior art

  disclosed that treatment. Novartis AG v. Torrent Pharm. Ltd., 853 F.3d 1316, 1331 (Fed. Cir.

  2017).

           Nexus must be established through specific evidence. See In re Huang, 100 F.3d 135, 140

  (Fed. Cir. 1996) (party asserting secondary considerations “must submit some factual evidence

  that demonstrates the nexus”); see also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). No

  presumption of nexus exists unless the patentee can demonstrate that “the product embodies the

  claimed features, and is coextensive with them.” WesternGeco LLC v. ION Geophysical Corp.,

  889 F.3d 1308, 1330 (Fed. Cir. 2018) (quotation omitted).

                         b)     Commercial Success

           When asserted as evidence of nonobviousness, “[c]ommercial success is relevant because

  the law presumes an idea would successfully have been brought to market sooner, in response to



                                                  -30-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                  THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 100 of 397 PageID #: 5967
                                              EXHIBIT 5

   market forces, had the idea been obvious to persons skilled in the art.” Merck & Co. v. Teva

   Pharm. USA, Inc., 395 F.3d 1364, 1376 (Fed. Cir. 2005). Thus, commercial success is tied

   “directly to the practical, financial source of impetus for research and development.” Id. at 1377

   (quoting In re Fielder, 471 F.2d 640, 644 (C.C.P.A. 1973)).

           As with other secondary considerations, “for commercial success to be probative

   evidence of nonobviousness, a nexus must be shown between the claimed invention and the

   evidence of commercial success.” Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d

   1356, 1363 (Fed. Cir. 2012).

           Where other “factors [a]re identified as contributing to . . . commercial success, including

   marketing efforts,” “the fact that [a commercial embodiment of the claimed invention is]

   successful does not alter the obviousness analysis.” Id. (quotes omitted). If “the evidence does

   not show that the success of [the] product [i]s directly attributable to [the claimed invention],”

   the Court must “discount[] the evidence of commercial success as a secondary consideration

   rebutting [the] showing that the claimed invention would have been obvious.” Id. at 1364.

           Moreover, “if the feature that creates the commercial success was known in the prior art,

   the success is not pertinent.” Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (Fed. Cir.

   2006); accord Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) (“If

   commercial success is due to an element in the prior art, no nexus exists.”); J.T. Eaton & Co. v.

   Atl. Paste & Glue Co., 106 F.3d 1563, 1571 (Fed. Cir. 1997) (“[T]he asserted commercial

   success of the product must be due to the merits of the claimed invention beyond what was

   readily available in the prior art.”).

           Where a “product embodie[s] at least two patents,” the patentee is not entitled to a

   “presumption of nexus” because that is “not a situation where the success of a product can be



                                                   -31-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                    THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 101 of 397 PageID #: 5968
                                              EXHIBIT 5

   attributed to a single patent.” Therasense, Inc. v. Becton, Dickinson & Co., 593 F.3d 1289, 1299

   (Fed. Cir. 2010), reh’g en banc granted, opinion vacated on other grounds, 374 F. App’x 35

   (Fed. Cir. 2010), and opinion reinstated in part, 649 F.3d 1276 (Fed. Cir. 2011).

                          c)     Unexpected Results

          Whether there are unexpected results is a question of fact. In re Peterson, 315 F.3d 1325,

   1331 (Fed. Cir. 2003). The relevant time period for this inquiry is whether the results would

   have been unexpected by one of ordinary skill in the art at the time of the patentee’s application

   and based on knowledge available at that time. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir.

   1997). To support a finding of unexpected results, a patentee must “show that the claimed

   invention exhibits some superior property or advantage that a person of ordinary skill in the art

   would have found surprising or unexpected” compared to the closest prior art. Id. at 1469;

   Bristol-Myers Squibb Co., 752 F.3d at 977 (“To be particularly probative, evidence of

   unexpected results must establish that there is a difference between the results obtained and

   those of the closest prior art, and that the difference would not have been expected by one of

   ordinary skill in the art at the time of the invention.”); Alcon, Inc. v. Teva Pharm. USA, Inc., 664

   F. Supp. 2d 443, 464 (D. Del. 2009) (“When ‘unexpected’ and ‘significant’ differences exist

   between the properties of the claimed invention and those of the prior art, a finding of

   nonobviousness may be warranted.”). This showing requires “factual evidence,” not merely the

   unsupported assertions of counsel. In re Youngblood, 215 F.3d 1342, at *7 (Fed. Cir. July 6,

   1999) (deeming unsupported assertions “insufficient”). And any evidence that is in fact provided

   should be “weighed against contrary evidence indicating that the results were not unexpected or

   not a substantial improvement over the prior art.” See Santarus, Inc. v. Par Pharm., Inc., 720 F.

   Supp. 2d 427, 457 (D. Del. 2010), rev’d on other grounds, 694 F.3d 1344 (Fed. Cir. 2012).



                                                   -32-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                    THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 102 of 397 PageID #: 5969
                                              EXHIBIT 5

          To assert that results were unexpected, “the patent owner must first show ‘what

   properties were expected.’” Aventis Pharma S.A. v. Hospira, Inc., 743 F. Supp. 2d 305, 348 (D.

   Del. 2010) (citation omitted); see also Pfizer, 480 F.3d at 1371 (“[I]n order to properly evaluate

   whether a superior property was unexpected, the court should have considered what properties

   were expected.”). Any unexpected property must prove to be a significant benefit in comparison

   to the prior art. See Bristol-Myers, 752 F.3d at 977 (“Unexpected properties, however, do not

   necessarily guarantee that a new compound is nonobvious. While a ‘marked superiority’ in an

   expected property may be enough in some circumstances to render a compound patentable, a

   ‘mere difference in degree’ is insufficient.”); Santarus, 720 F. Supp. 2d at 457 (stating that “a

   party [claiming unexpected results] must produce evidence           demonstrating     substantially

   improved results that are unexpected in light of the prior art”) (citation omitted). Further, in

   order to assert unexpected results, a patentee must present evidence that the results claimed to be

   unexpected actually occurred. In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (“It is well

   settled that unexpected results must be established by factual evidence.”).         Speculation or

   unproven hypotheses about what might become an unexpected result are simply not enough. See

   In re Geisler, 116 F.3d at 1470 (finding unpersuasive a statement that it was “common sense”

   that an effect was unexpected).

          Any evidence of an unexpected result must be commensurate with the scope of the

   claimed invention. In re Grasseli, 713 F.2d 731, 743 (Fed. Cir. 1983). The patentee must

   compare the results achieved by the claimed invention with the results achieved by the closest

   prior art to determine whether they are unexpected. In re De Blauwe, 736 F.2d 699, 705 (Fed.

   Cir. 1984). And any evidence that is in fact provided should be “weighed against contrary

   evidence indicating that the results were not unexpected or not a substantial improvement over



                                                   -33-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 103 of 397 PageID #: 5970
                                             EXHIBIT 5

   the prior art.” See Santarus, 720 F. Supp. 2d at 457.

          “Unexpected results that are probative of non-obviousness are those that are different in

   kind and not merely in degree from the results of the prior art.” Galderma Labs., L.P. v. Tolmar,

   Inc., 737 F.3d 731, 739 (Fed. Cir. 2013) (citations omitted); see also Iron Grip Barbell Co., Inc.

   v. USA Sports, Inc., 392 F.3d 1317, 1322-23 (Fed. Cir. 2004) (“[E]ven though [a] modification

   results in great improvement and utility over the prior art, it may still not be patentable if the

   modification was within the capabilities of one skilled in the art, unless the claimed [invention]

   produce[s] a new and unexpected result which is different in kind and not merely in degree from

   the results of the prior art.”) (quotation omitted); Bristol-Myers Squibb, 752 F.3d at 977 (“a

   ‘mere difference in degree’ is insufficient”). Moreover, just as unexpected results may provide

   evidence of nonobviousness, “[e]xpected beneficial results” provide additional “evidence of

   obviousness.” In re Gershon, 372 F.2d 535, 537 (C.C.P.A. 1967).

          As with other secondary considerations, even where a claimed invention “exhibits

   unexpectedly superior results,” “this secondary consideration does not overcome [a] strong

   showing of obviousness.” Pfizer, 480 F.3d at 1372. Where “the record establishes such… a

   strong case of obviousness,” any “alleged unexpectedly superior results are ultimately

   insufficient.” Id. In particular, “evidence of superior [results] does nothing to undercut the

   showing that there was a reasonable expectation of success . . . even if the level of success may

   have turned out to be somewhat greater than would have been expected.” Hoffmann-La Roche

   Inc. v. Apotex Inc., 748 F.3d 1326, 1334 (Fed. Cir. 2014).

                         d)      Long-Felt But Unmet Need

          To demonstrate a long-felt but unmet need, the patentee must point to an “articulated

   identified problem and evidence of efforts to solve that problem” which were unsuccessful



                                                   -34-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                   THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 104 of 397 PageID #: 5971
                                             EXHIBIT 5

   before the invention, which was alleviated by the patented invention. Perfect Web Techs., Inc. v.

   InfoUSA, Inc., 587 F.3d 1324, 1332 (Fed. Cir. 2009) (quotation omitted). Thus, the patentee

   must submit “actual evidence of a long-felt need, as opposed to argument.” In re Kahn, 441

   F.3d 977, 990 (Fed. Cir. 2006).

          Long-felt but unmet need is analyzed as of the filing date of the patent at issue. See

   Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1332 (Fed. Cir. 2009). In order to

   establish that a long-felt but unmet need existed, a patentee must provide evidence that there was

   a long-felt but unmet need for the claimed invention. See In re Gardner, 449 Fed. App’x. 914,

   918 (Fed. Cir. 2011) (“[T]he Board determined that the argument was unsupported by any

   evidence, and failed to establish that a long-felt need existed for the claimed invention as

   opposed to extended range vehicles of unspecified configuration and operation.”).

          “Where the differences between the prior art and the claimed invention are [] minimal …

   it cannot be said that any long-felt need was unsolved.” Geo. M. Martin, 618 F.3d at 1304; see

   also Ethicon Endo-Surgery, Inc. v. Covidien LP, 812 F.3d 1023, 1035 (Fed. Cir. 2016). This is

   because even if a patented product improves “some aspects” of the available market, this is not

   evidence of an actual long-felt need existing. May v. Carriage, Inc., 688 F. Supp. 408, 420

   (N.D. Ind. 1988) (“Although the Stewart patent may have improved on some aspects of the slide-

   out room for travel trailers, there is no evidence of ‘long-felt need’ or failure of others in

   attempts to develop needed improvements.”).

          Further, evidence of long-felt but unmet need is not probative if the prior art already

   solved the alleged need. See Bristol-Myers Squibb, 752 F.3d at 979 (noting that the evidence of

   long-felt but unmet need was of “limited value to BMS” because three other drugs were invented

   before and on the market before the drug at issue); Aventis Pharma Deutschland GmbH v. Lupin,



                                                  -35-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                  THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 105 of 397 PageID #: 5972
                                               EXHIBIT 5

   Ltd., 2006 WL 2008962, at *45 (E.D. Va. July 17, 2006), rev’d on other grounds, 499 F.3d 1293

   (Fed. Cir. 2007) (noting that where there are already “several effective” drugs of the same class

   on the market, courts have concluded that there is “simply [no] … ‘long-felt need’ for another”

   one); Geo. M. Martin, 618 F.3d at 1304-05 (finding that evidence of long-felt but unmet need

   “d[id] not create a reasonable dispute as to obviousness” because the “‘need’ had been met by

   prior art machines”).

          Once a long-felt need is established, a party must then put forth evidence showing that

   the claimed invention actually satisfied that need. Gardner, 449 Fed. App’x. at 918.

          E.      Obviousness-Type Double Patenting

          Obviousness-type double patenting “prohibits claims in a later patent that are not

   patentably distinct from claims in a commonly owned earlier patent.” Sun Pharms. Indus., Ltd. v.

   Eli Lilly and Co., 611 F.3d 1381, 1384-85 (Fed. Cir. 2010) (internal quotations omitted). This

   analysis involves a two-step process, where the court: (1) “construes the claims in the earlier

   patent and the claims in the later patent and determines the differences,” and then (2)

   “determines whether those differences render the claims patentably distinct.” Id. at 1385. If a

   later expiring claim is obvious over, or anticipated by, an earlier expiring claim, the later claim is

   not patentably distinct from the earlier claim. Id. Under those circumstances, the “later claim is

   invalid for obviousness-type double patenting.” Id.

          F.      Lack of Written Description

          The determination that a patent is invalid for failure to meet the written description

   requirement is a question of fact. PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1243 (Fed.

   Cir. 2002). A patent’s specification must “contain a written description of the invention.” 35

   U.S.C. § 112(a). To comply with the written description requirement of § 112, a patentee must



                                                    -36-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                     THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 106 of 397 PageID #: 5973
                                              EXHIBIT 5

   describe “the invention, with all its claimed limitations.” ICU Med., Inc. v. Alaris Med. Sys., Inc.,

   558 F.3d 1368, 1379 (Fed. Cir. 2009) (citation omitted). A specification provides adequate

   written description if it reasonably conveys to a person of ordinary skill in the art that “the

   inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharms., Inc.

   v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).

          Merely describing one embodiment of a claimed invention does not necessarily satisfy

   the written description requirement; rather, description of a “single embodiment would support…

   a generic claim only if the specification would reasonably convey to a person skilled in the art

   that [the inventor] had possession of the claimed subject matter at the time of filing.”

   LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (citation and

   internal quotation marks omitted). Further, “a patentee cannot always satisfy the requirements of

   section 112, in supporting expansive claim language, merely by clearly describing one

   embodiment of the thing claimed.” Id. The specification itself must demonstrate that the

   inventor was in possession of the entirety of the claimed invention. Ariad Pharms., 598 F.3d at

   1352. Therefore, the written description requirement is not necessarily met because the claim

   language appears in the patent specification. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d

   956, 968-969 (Fed. Cir. 2002).

          The Federal Circuit has articulated a variety of factors to evaluate the adequacy of the

   disclosure supporting generic claims, including (1) the existing knowledge in the particular field,

   the extent and content of the prior art, (3) the maturity of the science or technology, and (4) the

   predictability of the aspect at issue. Ariad, 598 F.3d at 1351 (citing Capon v. Eshhar, 418 F.3d

   1349, 1359 (Fed. Cir. 2005)). “A ‘mere wish or plan’ for obtaining the claimed invention is not

   adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341,



                                                    -37-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                    THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 107 of 397 PageID #: 5974
                                              EXHIBIT 5

   1348 (Fed. Cir. 2011) (citation omitted).        A claimed invention having an inoperable or

   impossible claim limitation lacks an enabling disclosure under 35 U.S.C. § 112. Raytheon Co. v.

   Roper Corp., 724 F.2d 951, 956 (Fed. Cir. 1983). If the number of inoperative combinations

   becomes significant, and thereby forces one of ordinary skill in the art to experiment unduly to

   be able to practice the claimed invention, the claims are invalid. Durel Corp. v. Osram Sylvania

   Inc., 256 F.3d 1298, 1306 (Fed. Cir. 2001) (citing Atlas Powder Co. v. E.I. du Pont De Nemours

   & Co., 750 F.2d 1569, 1576-77 (Fed. Cir. 1984)); see also Boston Sci. Corp. v. Johnson &

   Johnson Inc., 679 F. Supp. 2d 539, 556 (D. Del. 2010), aff'd sub nom. Boston Sci. Corp. v.

   Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011) (holding claims invalid where the claims,

   “as written, implicate[d] an indeterminable number of inoperative embodiments,” and would

   require undue experimentation). The level of detail required to satisfy the written description

   requirement varies depending on the nature and scope of the claims and on the complexity and

   predictability of the relevant technology. Ariad, 598 F.3d at 1351.

          G.      Lack of Enablement

          35 U.S.C. § 112 ¶ 1 requires that a patent applicant disclose their invention such that a

   person of ordinary skill in the art would be able to practice the full scope of the claimed invention

   without having to resort to undue experimentation. See ALZA Corp. v. Andrx Pharm., LLC, 603

   F.3d 935, 940 (Fed. Cir. 2010); see also In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988) (“[I]t is

   well established that enablement requires that the specification teach those in the art to make and

   use the invention without undue experimentation.”). Whether the enablement requirement is met

   is a question of law and is determined as of the filing date of the application. ALZA, 603 F.3d at

   940; Invitrogen Corp. v. Clontech Labs., Inc., 429 F.3d 1052, 1070 (Fed. Cir. 2005). Lack of

   enablement must be proven by clear and convincing evidence. Auto. Techs. Int’l, Inc. v. BMW of



                                                    -38-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                    THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 108 of 397 PageID #: 5975
                                                EXHIBIT 5

   N. Am., Inc., 501 F.3d 1274, 1281 (Fed. Cir. 2007). Enablement is determined from the

   perspective of a person of ordinary skill in the art. Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d

   1362, 1371-72 (Fed. Cir. 1999).

          “To be enabling, the specification of a patent must teach those skilled in the art how to

   make and use the full scope of the claimed invention without ‘undue experimentation.’” ALZA,

   603 F.3d at 940 (citation omitted); see also In re Goodman, 11 F.3d 1046, 1049 (Fed. Cir. 1993)

   (holding that “‘the specification must teach those of skill in the art how to make and how to use

   the invention as broadly as it is claimed”) (quote omitted). Whether undue experimentation

   would have been required is a question of law based on underlying facts. Enzo Biochem, 188

   F.3d at 1369. The person of ordinary skill in the art’s knowledge is not a “substitute for a basic

   enabling disclosure.” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997)

   (recognizing that specification, not knowledge of person of ordinary skill in the art, must disclose

   the novel aspects of an invention to enable claims to that invention). “Whether undue

   experimentation is needed is not a single, simple factual determination, but rather is a conclusion

   reached by weighing many factual considerations.” In re Wands, 858 F.2d at 737.

          In In re Wands, the Federal Circuit set forth a set of factors to guide the inquiry into

   whether experimentation is undue (the Wands factors): (1) the quantity of experimentation

   necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of

   working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative

   skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of

   the claims. In re Wands, 858 F.2d at 737. Not all of the Wands factors have to be present to find

   undue experimentation was necessary to practice an invention. See Amgen, Inc. v. Chugai

   Pharm. Co., 927 F.2d 1200, 1213 (Fed. Cir. 1991) (noting that the Wands factors “are



                                                     -39-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                      THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 109 of 397 PageID #: 5976
                                               EXHIBIT 5

   illustrative, not mandatory”).

          35 U.S.C. § 112 sets forth that a patentee must describe how to make and use the claimed

   inventions. See In re ‘318 Patent Infringement Litig., 583 F.3d 1317, 1323-24 (Fed. Cir. 2009).

   In cases involving unpredictable factors, to be enabling, the specification must sufficiently

   disclose how to make and use the claimed invention. See Chiron Corp. v. Genentech, Inc., 363

   F.3d 1247, 1254 (Fed. Cir. 2004). Less disclosure of actual experimentation is necessary if the

   art is more predictable. See, e.g., Scott v. Finney, 34 F.3d 1058, 1061-62 (Fed. Cir. 1994); see

   also Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1533 (Fed. Cir. 1987).

          For the unpredictable arts, disclosure of a single species is usually not enough to enable a

   broad claim. See In re Curtis, 354 F.3d 1347, 1358 (Fed. Cir. 2004) (“[A] patentee will not be

   deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a

   single species when, as is the case here, the evidence indicates ordinary artisans could not predict

   the operability in the invention of any species other than the one disclosed.”); Bilstad v.

   Wakalopulos, 386 F.3d 1116, 1125 (Fed. Cir. 2004) (“[I]f the art is unpredictable, then disclosure

   of more species is necessary to adequately show possession of the entire genus.”); Regents of the

   Univ. of California v. Eli Lilly & Co., 119 F.3d 1559, 1569 (Fed. Cir. 1997) (noting that with

   regard to chemical claims, “[i]t has been consistently held that the naming of one member of such

   a group is not, in itself, a proper basis for a claim to the entire group”) (quoting In re Grimme, 274

   F.2d 949, 952, 124 USPQ 499, 501 (Cust. & Pat.App. 1960)). The breadth of the claims dictates

   the degree of necessary disclosure. See In re Wright, 999 F.2d 1557, 1562 (Fed. Cir. 1993); In re

   Vaeck, 947 F.2d 488, 496 (Fed. Cir. 1991) (holding “it is well settled that patent applicants are not

   required to disclose every species encompassed by their claims, even in an unpredictable art.

   However, there must be sufficient disclosure, either through illustrative examples or terminology,



                                                    -40-          DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                     THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 110 of 397 PageID #: 5977
                                              EXHIBIT 5

   to teach those of ordinary skill how to make and use the invention as broadly as it is claimed.”

   (internal citations omitted)). Claiming too broadly, as for instance to cover inoperable subject

   matter, renders a claim invalid. Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1368 (Fed.

   Cir. 2012) (“[Y]ou can’t simply disavow the invalid portion and keep the valid portion of the

   claim.”).

          H.      Indefiniteness

          A patent’s claims must “particularly point[] out and distinctly claim[] the subject matter

   which the inventor or a joint inventor regards as the invention.” 35 U.S.C. § 112(b). Whether a

   claim is invalid for indefiniteness is a question of law. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

   789 F.3d 1335, 1341 (Fed. Cir. 2015).

          “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

   delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

   skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 134

   S. Ct. 2120, 2124 (2014). There are several aspects to the indefiniteness inquiry. Id. at 2128.

   First, “definiteness is to be evaluated from the perspective of someone skilled in the relevant

   art.” Id. Second, “in assessing definiteness, claims are to be read in light of the patent’s

   specification and prosecution history.” Id. Lastly, “‘[d]efiniteness is measured from the

   viewpoint of a person skilled in [the] art at the time the patent was filed.’” Id. (emphasis

   omitted).

          While “the definiteness requirement must take into account the inherent limitations of

   language,” “[a]t the same time, a patent must be precise enough to afford clear notice of what is

   claimed, thereby apprising the public of what is still open to them. Otherwise, there would be a

   zone of uncertainty which enterprise and experimentation may enter only at the risk of



                                                    -41-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                    THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 111 of 397 PageID #: 5978
                                             EXHIBIT 5

   infringement claims.” Id. at 2129 (internal citations and quotation marks omitted).




                                                  -42-         DEFENDANTS' STATEMENT OF ISSUES OF LAW
                                                                  THAT REMAIN TO BE LITIGATED AT TRIAL
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 112 of 397 PageID #: 5979




                             EXHIBIT 6
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 113 of 397 PageID #: 5980



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   WYETH LLC, WYETH                      )
   PHARMACEUTICALS LLC, PF PRISM         )
   C.V., PBG PUERTO RICO LLC and         )
   PF PRISM IMB B.V.                     )
                                         )
                    Plaintiffs,          )
                                         )
              v.                         ) C.A. No. 16-1305 (RGA)
                                         ) CONSOLIDATED
   SUN PHARMACEUTICAL INDUSTRIES         )
   LIMITED and SUN PHARMACEUTICAL        )
   INDUSTRIES, INC.,                     )
                                         )
                    Defendants.          )
                                         )
                                         )

                          PLAINTIFFS’ LIST OF WITNESSES
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 114 of 397 PageID #: 5981



           1.      Plaintiffs Wyeth LLC, Wyeth Pharmaceuticals LLC, PF PRISM C.V., PBG

   Puerto Rico LLC, and PF PRISM IMB B.V. (“Pfizer” or “Plaintiffs”) expect to call some or all

   of the witnesses identified below either live or by deposition (transcript or video).

           2.      Plaintiffs reserve the right to call substitute witnesses to the extent that a witness’s

   circumstances change, or a witness becomes unavailable for trial. Plaintiffs further reserve the

   right to call any witness for impeachment purposes.

           3.      Plaintiffs reserve the right to call one or more witnesses not identified below

   whose testimony is necessary to establish the admissibility of a trial exhibit if the admissibility of

   the exhibit is challenged by Defendants.

           4.      Plaintiffs reserve the right to call any witness listed on Defendants’ Witness List

   or required to rebut Defendants’ case.

           5.      Plaintiffs reserve the right to call any additional witnesses necessitated by any of

   the Court’s pretrial or trial rulings, or additional witnesses to respond to issues raised after the

   submission of this list.

           6.      By identifying these witnesses, Plaintiffs are not required to call them at trial, nor

   are Plaintiffs limited in the manner in which such testimony is presented at trial.

   I.      PLAINTIFFS’ LIST OF EXPERT AND FACT WITNESSES

           7.      Plaintiffs identify the following witnesses:

                                            Expert Witnesses

                       Witness                                      Form of Testimony

   Leonard J. Chyall, Ph.D.                           Live

   Mark J. Levis, M.D., Ph.D.                         Live

   Mark A. Murcko, Ph.D.                              Live
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 115 of 397 PageID #: 5982
                                           EXHIBIT 6


                                        Expert Witnesses

                       Witness                                Form of Testimony

   Neil. P. Shah, M.D., Ph.D.                    Live

   Bernhardt L. Trout, Ph.D.                     Live



                                         Fact Witnesses

                       Witness                                Form of Testimony

   Kim T. Arndt, Ph.D.                           Live (may call)

   Frank Boschelli, Ph.D.                        Live (will call)

   David Clarke, Ph.D.                           Live (will call)

   Jennifer M. Golas                             Live (may call)

   Edward Gramling                               Live (may call)

   Diane H. Boschelli, Ph.D.                     Deposition

   Gregg Feigelson, Ph.D.                        Deposition

   Judy Lucas                                    Deposition

   Bharati Nadkarni, Ph.D.                       Deposition

   Henry Strong                                  Deposition

   Marc S. Tesconi, Ph.D.                        Deposition

   Hong Wen, Ph.D.                               Deposition


   II.    OVERVIEW OF PLAINTIFFS’ EXPERT WITNESSES

          8.      Dr. Leonard Chyall received a B.A. degree from Oberlin College with a major in

   chemistry in 1986 and a Ph.D. in chemistry from the University of Minnesota in 1991. Dr.

   Chyall was a postdoctoral fellow in the chemistry department at Purdue University from 1992-


                                                 2
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 116 of 397 PageID #: 5983
                                              EXHIBIT 6

   1996. Dr. Chyall has spent his career working in the fields of analytical and organic chemistry

   and has extensive experience with the characterization of pharmaceutical solids, including use of

   X-ray powder diffraction, X-ray crystallography, and other analytical techniques. Plaintiffs

   anticipate that Dr. Chyall will offer testimony concerning (i) background on characterization of

   pharmaceutical solids; (ii) infringement of the ’678 patent by Sun; and (iii) validity of the ’678

   patent as not indefinite, not anticipated, not obvious, and not invalid for obviousness-type double

   patenting.

          9.      Dr. Mark Levis received an A.B. degree in genetics from the University of

   California, Berkeley in 1985, a Ph.D. in biochemistry from the University of California, San

   Francisco School of Medicine in 1992, and an M.D. from the University of California, San

   Francisco School of Medicine in 1994. Dr. Levis completed a residency in internal medicine at

   the Osler Medical Service at Johns Hopkins University from 1996-1997, and a fellowship in

   medical oncology at the Sidney Kimmel Comprehensive Cancer Center at Johns Hopkins

   University from 1999-2002. Dr. Levis is a Professor of Oncology at Johns Hopkins University,

   and is an attending physician at Johns Hopkins Hospital. Dr. Levis regularly treats CML patients

   as part of his clinical practice. Dr. Levis is also the Director of the Adult Leukemia Service and

   Co-Director of the Division of Hematologic Malignancies at the Sidney Kimmel Comprehensive

   Cancer Center at Johns Hopkins.       Plaintiffs anticipate that Dr. Levis will offer testimony

   concerning (i) background on treatment of CML, including use of BCR-ABL1 kinase inhibitors;

   (ii) validity of the ’148 patent for satisfying the written description and enablement requirements

   of Section 112, and (iii) validity of the ’625 patent for satisfying the written description,

   enablement, and definiteness requirements of Section 112.




                                                   3
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 117 of 397 PageID #: 5984
                                              EXHIBIT 6

           10.    Dr. Mark Murcko received a B.S. with a major in chemistry and a minor in

   applied mathematics from Fairfield University and a Ph.D. in organic chemistry from Yale

   University. From 1987-1990, Dr. Murcko worked at Merck Sharpe & Dohme, where he helped

   discovery clinical candidates for the treatment of cardiovascular and ocular diseases. In 1990,

   Dr. Murcko joined Vertex Pharmaceuticals as a founding scientist, and from 2001-2011 was the

   Chief Technology Officer and Chair of the Scientific Advisory Board for the company. At

   Vertex, Dr. Murcko co-invented Incivek™ (telaprevir), an HCV protease inhibitor, as well as

   two HIV-protease inhibitors, Agenerase™ (amprenavir) and Lexiva™ (fosamprenavir).                At

   Vertex, Dr. Murcko was heavily involved in kinase research, including work on p38 MAP

   kinase, JAK3 kinase, and Aurora kinase.         Plaintiffs anticipate that Dr. Murcko will offer

   testimony concerning (i) background on the development of kinase inhibitors, including

   background on development of structure-activity-relationships; and (ii) the validity of the ’148

   patent and ’625 patent as not obvious.

           11.    Dr. Neil Shah received a B.S. in genetics from the University of California,

   Berkeley in 1984, a Ph.D. in microbiology and molecular genetics from the University of

   California, Los Angeles (UCLA) in 1992, and an M.D. from the UCLA School of Medicine in

   1996.   Dr. Shah completed an internship (1996-1997) and residency (1997-98) in internal

   medicine at UCLA, and a fellowship in hematology and oncology (1998-2003) at UCLA. From

   2000-2006, Dr. Shah conducted research in the laboratory of Dr. Charles Sawyers, who was

   conducting the first-in-human study of imatinib, the first tyrosine kinase inhibitor to be evaluated

   for treatment of chronic myelogenous leukemia (CML). During this time, Dr. Shah also helped

   manage CML patients in the imatinib clinical trial. In 2006, Dr. Shah joined the faculty of

   University of California, San Francisco School of Medicine (UCSF). In 2012, Dr. Shah was




                                                    4
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 118 of 397 PageID #: 5985
                                              EXHIBIT 6

   named the Edward S. Ageno Distinguished Professor in Hematology/Oncology, and since 2017

   has been a Professor in Residence at UCSF. Since 2006, Dr. Shah has also been a member of the

   faculty for the Biomedical Sciences Program and the Pharmaceutical Sciences &

   Pharmacogenomics Program at UCSF. In 2013, Dr. Shah became Leader of the Hematopoietic

   Malignancies Program in the Helen Diller Family Comprehensive Cancer Center at UCSF, and

   in 2015, became Director of the UCSF Molecular Medicine Residency Program. Dr. Shah’s

   clinical activities have been focused on clinical trials for dasatinib for the treatment of imatinib-

   resistant and refractory CML and of other clinical studies with tyrosine kinase inhibitors of BCR-

   ABL1, JAK2, and FLT3. Dr. Shah currently treats over 150 patients with CML, and sees

   patients with other myeloproliferative disorders. Plaintiffs anticipate that Dr. Shah will offer

   testimony concerning (i) background on the biology of CML; (ii) background on the pre-clinical

   and clinical development of BCR-ABL1 kinase inhibitors for treatment of CML; (iii) how

   physicians prescribe and patients use BCR-ABL1 kinase inhibitors for treatment of CML; (iv)

   infringement of the ’148 patent by Alembic and Sun; (v) infringement of the ’625 patent by Sun;

   and (vi) the validity of the ’148 patent and ’625 patent as not obvious.

          12.     Dr. Bernhardt Trout received a B.S. and M.S. in chemical engineering from the

   Massachusetts Institute of Technology (MIT) in 1990, and a Ph.D. from the University of

   California, Berkeley in 1996. Dr. Trout conducted post-doctoral research at the Max-Plank

   Institute before joining MIT in 1998 as an Assistant Professor of Chemical Engineering. Dr

   Trout is currently the Raymond F. Baddour, ScD, (1949) Professor of Chemical Engineering at

   MIT. Since 1998, Dr. Trout has conducted research in pharmaceutical formulation, and since

   2002, Dr. Trout has conducted research on chemical pharmaceuticals, specifically crystallization

   of model compounds, including taking into account solid-dosage formulation issues. From




                                                    5
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 119 of 397 PageID #: 5986
                                             EXHIBIT 6

   2007-2019, Dr. Trout was the founding Director for the Novartis-MIT Center for Continuous

   Manufacturing, a partnership with the objective of transforming pharmaceutical manufacturing.

   Dr. Trout conducts research and assists pharmaceutical companies with research related to,

   among other things, pharmaceutical development, manufacturing, formulation, and stability. Dr.

   Trout also has extensive experience in the regulatory aspects of pharmaceuticals as a consultant

   with the U.S. Food and Drug Administration (FDA) and engagements with the European

   Medicines Agency (EMA) and the Pharmaceutical and Medical Devices Agency (PMDA) of

   Japan. Plaintiffs anticipate that Dr. Trout will offer testimony concerning (i) background on the

   considerations in making a pharmaceutically acceptable composition; and (ii) the validity of the

   ’625 patent as not anticipated.




                                                  6
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 120 of 397 PageID #: 5987




                             EXHIBIT 7
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 121 of 397 PageID #: 5988
                                    EXHIBIT 7

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   WYETH LLC, WYETH PHARMACEUTICALS         )
   LLC, PF PRISM C.V., PBG PUERTO RICO LLC, )
   and PF PRISM IMB B.V.,                   )
                                            )
                     Plaintiffs,            )
                                            )
          v.                                ) C.A. No. 16-1305 (RGA)
                                            )
   SUN PHARMACEUTICAL INDUSTRIES            ) (Consolidated)
   LIMITED, and SUN PHARMACEUTICAL          )
   INDUSTRIES, INC.,                        )
                     Defendants.            )
                                            )
                                            )

                           DEFENDANTS’ WITNESS LIST




   US 165965053
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 122 of 397 PageID #: 5989
                                               EXHIBIT 7

           1.      Defendants Sun Pharmaceutical Industries Limited, and Sun Pharmaceutical

   Industries, Inc. (collectively “Sun” or “Defendants”) expect to call some or all of the witnesses

   identified below either live or by deposition (transcript or video).

           2.      Sun reserves the right to call substitute witnesses to the extent that a witness’s

   circumstances change, or a witness becomes unavailable for trial. Sun further reserves the right

   to call any witness for impeachment purposes.

           3.      Sun reserves the right to call one or more witnesses not identified below whose

   testimony is necessary to establish the admissibility of a trial exhibit if the admissibility of the

   exhibit is challenged by Plaintiffs.

           4.      Sun reserves the right to call any witness listed on Plaintiffs’ Witness List

   (Exhibit 6 of this proposed pretrial order) or required to rebut Plaintiffs’ case.

           5.      Sun reserves the right to call any additional witnesses necessitated by any of the

   Court’s pretrial or trial rulings, or additional witnesses to respond to issues raised after the

   submission of this list.

           6.      By identifying these witnesses, Sun is not required to call them at trial, nor is Sun

   limited in the manner in which such testimony is presented at trial.

   I.      SUN’S LIST OF EXPERT AND FACT WITNESSES

           7.      Sun identifies the following witnesses:

                                           Expert Witnesses

                       Witness                                      Form of Testimony

   Piotr Karpinski, Ph.D.                             Live

   Craig Lindsley, Ph.D.                              Live

   Michael Thirman, Ph.D.                             Live




                                                     1
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 123 of 397 PageID #: 5990
                                            EXHIBIT 7


                                          Fact Witnesses

                       Witness                                  Form of Testimony

   Kim T. Arndt, Ph.D.                             Live (may call) or by Deposition

   Frank Boschelli, Ph.D.                          Live (may call) or by Deposition

   David Clarke, Ph.D.                             Live (may call) or by Deposition

   Jennifer M. Golas                               Live (may call) or by Deposition

   Diane H. Boschelli, Ph.D.                       Deposition

   Gregg Feigelson, Ph.D.                          Deposition

   Judy Lucas                                      Deposition

   Henry Strong                                    Deposition

   Marc S. Tesconi, Ph.D.                          Deposition

   Hong Wen, Ph.D.                                 Deposition

   Nicholas Donato                                 Deposition

   Brian Druker                                    Deposition

   James Gibbons                                   Deposition



   II.    OVERVIEW OF PLAINTIFFS’ EXPERT WITNESSES

          Piotr Karpinski, Ph.D.

          8.      Dr. Piotr Karpinski received a Master of Science degree in chemistry with a minor

   in chemical engineering from Łódź University of Technology in Łódź, Poland in 1969 and a

   Ph.D. in chemistry from Wroclaw University of Science and Technology In 1975. Dr. Karpinski

   received a Doctor of Science degree in chemical engineering from Wroclaw University of

   Science and Technology in 1981. From 1971 to 1986, Dr. Karpinski was a professor of chemical




                                                  2
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 124 of 397 PageID #: 5991
                                              EXHIBIT 7

   engineering for various educational institutions, including Wroclaw University of Science and

   Technology, Waseda University, Iowa State University, and Worcester Polytechnic Institute. In

   1986, Dr. Karpinsky joined Eastman Kodak in Rochester, NY, first as a Senior Research

   Scientist, and later as a member of the Senior Research Staff. From 2000-2014, Dr. Karpinski

   was a Fellow and head of Novartis’ Crystal Engineering Lab, Principal Fellow and head of

   Novartis’ Physical Chemistry Lab, and Principal Fellow and leader of Novartis’ Salt &

   Polymorphism and Particle Engineering Networks.

          9.      During his time at Novartis, Dr. Karpinski supervised all U.S. salt screening

   activities, salt programs, polymorphism programs, drug substance property evaluation, initial

   crystallization development studies, single crystal structures, as well as all U.S.-based releases

   for APIs, using analytical methods such as X-ray powder diffraction (“XRPD”), Fourier

   transform infrared spectroscopy (“FT-IR”), differential scanning calorimetry (“DSC”),

   thermogravimetric analysis (“TGA”), Raman spectroscopy, dynamic vapor sorption (“DVS”),

   and particle size distribution (“PSD”).

          10.     Sun anticipates Dr. Karpinski will offer testimony concerning (i) background on

   analytical methods, including XRPD, DSC, and TGA; (ii) non-infringement of the ’678 patent by

   Sun; and (iii) invalidity of the claims of the ’678 patent as indefinite, anticipated, obvious, and

   under the doctrine of obviousness-type double patenting.

          Craig Lindsley, Ph.D.

          11.     Dr. Craig Lindsley received a B.S. degree in Chemistry in 1992 from California

   State University, Chico, in Chico, CA, and a Ph.D. in Chemistry in 1996 from university of

   California, Santa Barbara, in Santa Barbara, CA. Dr. Lindsley was postdoctoral fellow at

   Harvard University from 1997 to 1999. Dr. Lindsley is a Professor of Pharmacology and




                                                   3
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 125 of 397 PageID #: 5992
                                              EXHIBIT 7

   Professor of Chemistry at Vanderbilt University School of Medicine and School of the Arts and

   Sciences. Prior to joining Vanderbilt, Dr. Lindsley worked extensively in the pharmaceutical

   industry, as a Senior Scientist at Parke-Davis, a Senior Organic Chemist at Eli Lilly, and as a

   Senior Research Chemist and Senior Research Fellow at Merck Research Laboratories. Dr.

   Lindsley has extensive experience in drug discovery and development, particularly in the field of

   oncology and with various kinase inhibitors, including both serine-threonine kinase inhibitors

   and tyrosine kinase inhibitors, transporters, ion channels and GPCRs. While at Merck, Dr.

   Lindsley worked on numerous kinase programs, becoming extremely familiar with chronic

   myelogenous leukemia (“CML”), including development of the first allosteric Akt kinase

   inhibitors that enabled isoform specificity between Akt1, Akt2, and Akt3, and delivered key tool

   compounds as well as the Akt inhibitor MK-2206.

          12.     Sun anticipates Dr. Lindsley will offer testimony concerning (i) background on

   CML and the development of kinase inhibitors for the treatment of CML (ii) non-infringement of

   the ’625 patent by Sun; (iii) lack of diligence in reducing the alleged invention to practice (iii)

   invalidity of claim 1 of the ’625 patent as indefinite, not enabled, lacking sufficient written

   description, anticipated, and obvious; and (iv) invalidity of claims of the ’148 patent as not

   enabled, lacking sufficient written description, and obvious.

          Michael Thirman, Ph.D.

          13.     Dr. Michael Thirman earned a B.A. from the University of Michigan in 1982, and

   a Doctor of Medicine from the University of Michigan Medical School in 1996. Dr. Thirman

   was an Internal medicine Resident at the University of Minnesota Hospitals from 1986-1989,

   and served as a clinical fellow in the University of Chicago Section of hematology and Oncology

   from 1990-1994. Dr. Thirman is currently the Director of Leukemia Biology and an Associate




                                                   4
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 126 of 397 PageID #: 5993
                                              EXHIBIT 7

   Professor in the Section of Hematology and Oncology at the University of Chicago. Dr. Thirman

   previously served as the Co-Program Director at the University of Chicago Cancer Research

   Center, focusing on Hematopoiesis and Hematologic Malignancies. Dr. Thirman has extensive

   knowledge and experience in the research and treatment of various types of blood cancers

   including chronic myelogenous leukemia (CML).

          14.     Sun anticipates Dr. Thirman will offer testimony that claims of the ’148 patent

   and ’625 patent did not satisfy a long-felt but unmet need.




                                                   5
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 127 of 397 PageID #: 5994




                             EXHIBIT 8
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 128 of 397 PageID #: 5995
                                    EXHIBIT 8

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   WYETH LLC, WYETH PHARMACEUTICALS         )
   LLC, PF PRISM C.V., PBG PUERTO RICO LLC, )
   and PF PRISM IMB B.V.,                   )
                                            )
                     Plaintiffs,            )
                                            )
          v.                                ) C.A. No. 16-1305 (RGA)
                                            )
   SUN PHARMACEUTICAL INDUSTRIES            ) (Consolidated)
   LIMITED, and SUN PHARMACEUTICAL          )
   INDUSTRIES, INC.,                        )
                     Defendants.            )
                                            )
                                            )




                     PLAINTIFFS’ DEPOSITION DESIGNATIONS




   US 165991873v13
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 129 of 397 PageID #: 5996
                                        EXHIBIT 8



                ABBREVIATION AND FEDERAL RULE OF EVIDENCE
                          KEY TO THE OBJECTIONS


     ABBREVIATION                    OBJECTION                          APPLICABLE
                                                                          RULE(S)
            A         Requires authentication or identification            FRE 901
            B         Best evidence rules prohibit introduction         FRE 1001-1002
            C         Improper compilation of separate documents         FRE 403, 901
            D         Improper designation (designation is neither       FRE 401, 402
                      a question or testimony)
            E         Improper examination (vague, ambiguous,          FRE 402, 403, 602,
                      loaded, leading, etc.)                                 611
            F         Lack of foundation/personal knowledge            FRE 402, 403, 602,
                      (including calls for speculation)                      611
            H         Hearsay if offered for the truth of the matter     FRE 801, 802
                      asserted
            I         Incomplete document or testimony                   FRE 106, 403
            M         Offer or discussion for settlement or                FRE 408
                      compromise
            N         Exhibit not produced in discovery                    FRE 403
            O         Improper opinion testimony                         FRE 701-704
            P         Privileged or attorney work product                FRE 501, 502
            R         Lack of relevance                                  FRE 401, 402
            S         Summary requiring underlying data or                FRE 1006
                      information
            T         Beyond the scope of the Rule 30(b)(6) topic       FRE 602, FRCP
                      for which a witness has been designated              30(b)(6)
            U         Unduly prejudicial, wasteful, confusing,            FRE 403
                      misleading or cumulative




                                              2
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 130 of 397 PageID #: 5997
                                      EXHIBIT 8


                             Deposition of Bharati Nadkarni
                                    December 4, 2018
   Plaintiffs’        Defendants’            Defendants’ Counter-   Plaintiffs’ Objection
   Designation        Objections             Designation            to Counter-
                                                                    Designation
   10:9-11
   11:12-12:5         U
   12:8-22            U
   13:9-19            I                     13:20-14:21
   15:21-16:5
   16:11-15
   17:7-21            I                     16:25-17:6; 17:22-
                                            18:4; 18:8-18:10;
                                            18:12-18:25
   28:24-29:14        U
   29:21-30:2         U
   30:5-24            U
   31:3-14            U
   31:18-32:7, 9      U
   32:11-33:1         U
   33:4-16            U
   35:5-36:1          U
   36:4-11
   36:12-14, 16-19
   36:21-37:4         I                     37:5-8
   37:9-11, 13-14     I                     37:5-8
   37:24-38:1, 3
   38:4-15            I                     38:16-17
   38:18-39:8
   45:18-46:19        I                     46:20-24
   46:25-47:23
   49:8-51:13         U                     51:14-18
   52:3-16            R, U                  53:2-6; 56:17-57:9
   57:10-58:14                              58:15-25
   59:1-9             R, U
   59:23-60:4         E
   61:7-62:3                                62:4-6
   62:7-12                                  62:13-15; 62:17-21
   62:23-63:1
   66:6-23                                  66:24-67:5
   72:15-17           D, I
   72:21-25           F                     73:1-73:13
   73:14-74:2         E, U, R               74:3-74:6
   74:7-75:5          R, U
   75:8-18            E, R, U


                                            3
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 131 of 397 PageID #: 5998
                                          EXHIBIT 8


                                 Deposition of Bharati Nadkarni
                                        December 4, 2018
   Plaintiffs’            Defendants’            Defendants’ Counter-   Plaintiffs’ Objection
   Designation            Objections             Designation            to Counter-
                                                                        Designation
   84:14-85:5             U, R                  85:6-16
   85:24-87:5             E, U
   88:10-16               R, U                  88:17-23
   94:11-21               F, R, U               92:1-7
   98:8-20                R, U                  98:21-24
   98:25-100:19           R, U                  100:20-101:3
   101:4-16               F, E, R, U            101:17-102:9
   102:22-25              D, F, I
   103:7-10               F, I                  103:11-13
   103:14-105:1           F, E
   109:3-111:12           E                     111:24-112:6
   112:7-113:5            R, U                  113:6-19
   114:12-15, 17-18       F, E, I               113:25-114:11
   116:15-23              F, I                  116:25-117:1
   117:2-22               I, E
   119:7-11               F
   119:14-120:9           R, U
   122:1-13               I, F
   123:5-124:11           E, I, U               124:12-16
   124:17-22              E, U
   132:13-24              F                     132:25-133:7
   133:8-15               F, E, U
   133:18-134:10          F, E, U               134:11-15
   134:16-135:2           U
   135:3-5, 7             R, U
   135:9-18               E, R, U
   135:23-136:13          E, U
   150:6-14               R, U, I               150:15-16
   150:17-151:6           R, U, I               151:7-17
   151:18-153:3           R, T, U, I            159:18-160:2; 160:4-
   154:11-13              D, R, T, U, I         5; 160:7-10; 160:12-
   154:15-155:15          R, T, U, I            17
   155:16-18, 21-156:16   R, T, U, I
   156:18-23, 157:2-4     R, T, U, I
   157:6-7, 11-13         R, T, U, I
   158:17-19, 23-159:3    R, T, U, I
   159:5-17               R, T, U, I
   161:9-11               R, U, I               162:22-163:5
   161:13-16              R, U, I               164:8-9; 164:11-12
   161:23-162:21          R, U, I


                                                4
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 132 of 397 PageID #: 5999
                                        EXHIBIT 8


                               Deposition of Bharati Nadkarni
                                      December 4, 2018
   Plaintiffs’          Defendants’            Defendants’ Counter-   Plaintiffs’ Objection
   Designation          Objections             Designation            to Counter-
                                                                      Designation
   163:6-9              R, U, I
   163:15-21            R, U, I
   164:4-7              R, U, I
   164:14-17            R, U, I
   164:18-19, 21        R, U, I
   164:23-24, 165:1-6   R, U, I




                                              5
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 133 of 397 PageID #: 6000
                                       EXHIBIT 8


                          Deposition of Diane H. Boschelli, Ph.D.
                                   November 30, 2018
   Plaintiffs’         Defendants’            Defendants’ Counter-     Plaintiffs’ Objection
   Designation         Objections             Designation              to Counter-
                                                                       Designation
   5:11-13
   9:4-19              U, R
   9:24-10:2           U, R
   10:4-7              U, R
   10:9-11             U, R
   10:15-22            U, R
   11:8-10             U, R
   11:13-19            U, R
   11:21-23            U, R
   11:25-12:2          U, R
   15:2-6              D, I                     14:16-25
   15:12-16            F, I                     15:17-19; 15:21-25;
                                                16:2-3
   16:4-8              I                        16:9-11; 16:13-15
   19:22-20:25         F
   21:2-22:16          F, D, I                  22:17-25; 23:2-4
   51:5-15             F, D                     49:8-25; 51:16-21;
                                                51:23-52:11; 52:13-
                                                23.
   57:19-58:2          F, D                     58:3-8
   59:18-19            I                        59:23-25; 60:3-11;
   59:22               I                        60:14-24
   68:22-69:10         I                        69:24-70:5; 70:23-
   69:12-14            I                        71:8; 71:10-72:3.
   72:4-6              I
   72:8-15             I
   72:17-73:8          I
   73:9-10             I
   73:12-16            I
   73:17-18, 22-74:3   I
   79:14-80:17         E, I                     83:4-9; 84:2-4; 84:6
   80:18-82:16         E, I




                                            6
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 134 of 397 PageID #: 6001
                                      EXHIBIT 8




                          Deposition of Gregg Feigelson, Ph.D.
                                   December 12, 2018
   Plaintiffs’        Defendants’            Defendants’ Counter-         Plaintiffs’
   Designation        Objections             Designation                  Objection to
                                                                          Counter-
                                                                          Designation
   8:25-9:1
   21:22-22:2         R, U
   22:7-10            R, U
   22:21-25           R, U
   23:7-15            R, U                     23:16-22
   23:23-25           R, U
   24:1-14            R, U
   27:5-14            I                        26:22-27: 4;
                                               27:15-24
   28:9-11            I                        27:25-28:8; 28:12-23
   30:14-16
   31:9-15            R, U
   32:18-20           F                        31:24-32:17; 33:3-22
   37:3-17            F
   38:9-14            F                        39:7-14
   40:3-4             F                        40:7-13; 40:18-23
   40:7-9             F
   41:2-4             F
   54:5-10            F                        54:11-14; 54:17-20
   54:22-55:24                                 55:11-14
   55:3-4             I                        55:22-23; 56:1-16
   55:7               I
   55:9-10
   55:15-21
   58:4-5             I, U                     58:18-20; 58:23-59:9;
   58:8-10            I, U                     59:12-23; 60:1-4
   61:22-24           I, U                     60:6-9; 60:12-18; 60:21-
   62:2-5             I, U                     61:5; 61:8-15; 61:18-20
   62:7-9             I, U
   62:12-18           I, U
   65:11-14           I, U                     64:16-17; 64:20-65:4;
   65:17-66:8         I, U                     65:7-9; 66:9-10; 66:13-
                                               22
   66:23-67:11        F                        67:12-68:3; 68:6-69:25
   70:1-9             F
   77:11-16           F
   77:17-19           F, I


                                           7
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 135 of 397 PageID #: 6002
                                      EXHIBIT 8


                          Deposition of Gregg Feigelson, Ph.D.
                                   December 12, 2018
   Plaintiffs’        Defendants’            Defendants’ Counter-       Plaintiffs’
   Designation        Objections             Designation                Objection to
                                                                        Counter-
                                                                        Designation
   77:22-78:5         I                        78:22-79:1
   78:8-11            I
   79:4-8             I
   79:20-23           I                        80:1-4
   80:5-16
   82:6-13            I                        81:12-15; 81:18-82:5;
   82:16-83:2         I                        83:4-8; 83:11-12
   85:8-11            I                        85:12
   85:16-25           U
   86:1-4             I
   86:7-16            I                        86:18-20; 86:23-87:2
   89:10-13           F                        88:21-89:9; 89:14-90:7
   91:20-92:11        F                        92:12-14; 92:17-93:1;
                                               93:4-7
   94:7-9             I                        97:10-13; 94:18-22;
   94:14-17           F                        95:9-15; 95:18-24;
   96:2-4             I                        96:14-16; 96:20-22
   96:7-13            I
   96:24-25           I                        97:1; 97:6-9; 98:20;
   98:15-17           I                        99:3-5; 99:8-10;
   98:21              I                        99:24-100:3; 100:6-7
   98:23-99:2         I
   99:11-13           I
   99:16-17           I
   99:19-23           I
   111:6-17                                    113:23-114:3
   115:15-17          I                        115:24-116:5
   115:20-21          I
   116:6-8            I
   116:9              I
   116:12-14          I
   116:16-24          I
   117:2-3            I
   117:5-7            I
   117:10-11          I
   117:24-118:3       I, U                     118:4-5
   155:24-156:5                                157:22-24; 158:2-4;
   156:12-16                                   160:18-161:5; 161:17;
   158:16-20          F                         162:5-6; 162:9-12


                                           8
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 136 of 397 PageID #: 6003
                                      EXHIBIT 8


                          Deposition of Gregg Feigelson, Ph.D.
                                   December 12, 2018
   Plaintiffs’        Defendants’            Defendants’ Counter-        Plaintiffs’
   Designation        Objections             Designation                 Objection to
                                                                         Counter-
                                                                         Designation
   161:18-24          F, I
   162:2-3            I
   163:1-6            I                        163:21-164:8; 164:18-
   163:8-13           I                        20; 164:24-165:12;
                                               165:15-166:1; 166:19-
                                               167:14; 168:6-10;
                                                168:14-169:2; 169:5-
                                               13; 170:13-17.
   171:7-16                                    173:25-174: 7;
   173:9-11                                    174:10-18;
                                               174:21-175:3; 175:6-
                                               176:1;176:4-9; 176:12-
                                               13.
   176:15-177:7                                177:8-12; 177:15-17
   177:19-23
   178:1-21
   181:23-182:7       I                        182:10
   182:12-17          I
   182:20-22          I                        182:24-183:6;
                                               183:15-184:6;
                                               184:8-9; 184:12-24;
                                               185:2-3
   185:5-14           I
   185:7-18           U, I, D
   185:20-22
   186:1-19
   209:13-14          D, I, F                  209:23-210:3
   210:4-8            F                        210:9-15
   211:20-23                                   211:24-212:2
   212:3-213:4                                 213:5-11
   214:18-20          I                        213:12-13; 213:16-18
   214:23-25          I
   216:10-13
   216:21-25
   217:1-11           I, U                     217:12-15; 217:18-22;
                                               217:25-218:1; 218:3-10;
                                               218:13-219:4

   219:19-220:14      I, U                     219:5-10; 219:13-18



                                           9
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 137 of 397 PageID #: 6004
                                      EXHIBIT 8


                          Deposition of Gregg Feigelson, Ph.D.
                                   December 12, 2018
   Plaintiffs’        Defendants’            Defendants’ Counter-      Plaintiffs’
   Designation        Objections             Designation               Objection to
                                                                       Counter-
                                                                       Designation
   221:13-18          D, I                   221:19-222:14
   222:15-223:6       F, U                   223:7-224:1; 224:12-22;
                                              225:6-8; 225:10-11.
   226:10-18          F, I, U                226:19-21
   226:22-25          I, U                   227:1-10; 227:13-25;
   228:6-13           U                      228:3-4.
   228:16-17          I                      229:12-14; 229:17-20
   228:20-229:11      I
   230:12-20          D, I, U                230:21-231:13
   231:14-232:8       I, U                   232:11; 232:14-16
   232:22-25          I, U                   232:11-12; 232:14-16
                                             233:13-17
   232:12             I, U
   232:17-19          F, I, U
   233:3-11           I, U
   234:8-16           D, F, I                234:17-22
   234:23-235:16      U                      237:6-8; 237:11-12
   236:23-237:5       U
   238:5-13           D, F, I, U             238:14-16
   238:17-239:5       I, U                   239:10-13
   239:8              I, U                   239:21-23; 240:1-7
   239:17-20          U
   240:23-241:5       D, F, I                241:6-8
   241:9-10           I, U                   242:6-12; 242:15-21
   241:11-19          F, I, U                243:18-22
   241:24-242:5       U, I
   242:22-243:4       U, I
   243:7-17           U, I
   245:8-16           D, F, I, U             245:17-19
   245:20-246:8       F, I, U                246:9-12; 246:15-16
   246:18-23          F, I, U                246:24-247:1; 247:4-12
   248:4-11           D, F, I, U             248:12-18
   248:19-249:7                              249:8-11
   249:15-22          I
   249:22-250:2                              250:3-4; 250:7-12
   251:2-9            D, F, I, U             251:10-252:6; 252:9-10
   252:21-253:8                              253:8-12; 253:15-16
   254:8-16           D, F, I, U             254:17-19
   254:20-255:15                             255:16-18;


                                          10
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 138 of 397 PageID #: 6005
                                      EXHIBIT 8


                          Deposition of Gregg Feigelson, Ph.D.
                                   December 12, 2018
   Plaintiffs’        Defendants’            Defendants’ Counter-   Plaintiffs’
   Designation        Objections             Designation            Objection to
                                                                    Counter-
                                                                    Designation
                                             255:21-256:4
   256:20-25          D, F, I, U             257:1-3
   257:4-13                                  257:14-23
   263:10-22          F, U, I                262:11-263:9
   263:21-22          I
   263:25-264:1       I
   266:21-24                                 266:25-267:13
   267:24-268:12                             268:13-15; 268:18-21
   270:7-13
   272:4-10
   272:11-20                                 272:21-273:5
   274:1-20                                  273:23-25
   276:9-19
   276:23-278:22
   278:24-284:20




                                          11
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 139 of 397 PageID #: 6006
                                      EXHIBIT 8




                               Deposition of Henry Strong
                                   January 11, 2019
   Plaintiffs’        Defendants’            Defendants’ Counter-    Plaintiffs’ Objection
   Designation        Objections             Designation             to Counter-
                                                                     Designation
   5:9-10
   8:15-19            R, U
   12:4-12            R, U
   12:16-18           R, U
   15:3-10            R, U
   15:13-22           R, U
   20:10-24           F
   21:25-22:8         F                      22:9-20
   24:4-6             D, I,
   24:22-23           F                      24:15-18
   25:22-26:3         U
   32:15-33:8         U                      33:9-10; 33:12-34:12
   34:13-25           U
   39:24-40:25        D, F, U                35:6-25; 36:7-15;
                                             39:19-23; 41:1-8;
                                             41:10-20
   52:6-8             D, F, I                60:25-61:4; 61:12-18;
   52:25-53:1         I, U                   62:12-63:2
   53:25-54:3         U                      63:14-16; 63:18-19;
   63:3-13            U                      64:25-65:1;65:3-5
   64:22-24           I                      66:1-12; 67:2-21
   65:7-13            I
   70:24-25           D, I                   72:1-6
   71:11-25           U                      72:23-73:7
   72:7-22            U




                                          12
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 140 of 397 PageID #: 6007
                                       EXHIBIT 8




                              Deposition of Hong Wen, Ph.D.
                                      January 3, 2019
   Plaintiffs’        Defendants’              Defendants’ Counter-   Plaintiffs’ Objection
   Designation        Objections               Designation            to Counter-
                                                                      Designation
   8:9-11             I                       8:8
   18:11-19           R, U
   21:7-18            R                       21:23-22:9
   26:23-27:2         I, U                    27:3-8; 28:5-17
   27:15-17           F
   28:18-29:15        R, U                    29:16-17
   36:1-6             F, U                    35:19-25
   52:7-10            I
   52:12-23           I, U
   52:25-53:7         I
   53:9-19            I                       53:20-24
   173:15-18          I, H, O, U
   173:20             I, H, O, U
   173:23-24          I, H, O, U
   174:1              I, H, O, U
   174:14-175:9       E, H




                                           13
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 141 of 397 PageID #: 6008
                                      EXHIBIT 8




                                 Deposition of Judy Lucas
                                     January 8, 2019
   Plaintiffs’        Defendants’             Defendants’ Counter-   Plaintiffs’ Objection
   Designation        Objections              Designation            to Counter-
                                                                     Designation
   6:8-10
   10:23-11:9         F, I, U                9:14-10:5; 13:4-19;
   11:12-22           F, I, U                15:25-16:7; 17:22-
   20:12-15           I, U                   18:14; 18:22-19:14
   36:18-37:10        F, I                   36:9-17
   40:12-40:19        F, I                   40:2-11; 40:20-21
   42:6-11            F, I
   42:15-45:6         F, I
   143:8-9            D, I
   143:15-17          I                      143:18-21
   144:3-6            U                      144:7-11; 144:14-18
   144:19-21          I
   144:24-145:4       I                      146:2-3; 146:6-11;
                                             146:15
   146:16-17          D, I                   147:12-18; 148:12-14
   146:24-147:11      D, I
   147:19-148:11      I
   148:15-16          D, I
   148:21-25          I, U                   149:5-151:2; 151:5-
                                             20; 151:23-152:25;
                                             153:4-11; 153:14-
                                             155:4; 158:20-159:6;
                                             161:15-21; 161:24




                                           14
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 142 of 397 PageID #: 6009
                                      EXHIBIT 8




                          Deposition of Marc S. Tesconi, Ph.D.
                                    January 8, 2019
   Plaintiffs’        Defendants’            Defendants’ Counter-   Plaintiffs’ Objection
   Designation        Objections             Designation            to Counter-
                                                                    Designation
   9:17-19
   43:11-16           R, U
   45:3-13            R, U
   45:16-46:9         R, U
   50:13-15           R, U
   50:18-25           R, U
   80:7-8             F, I
   80:10-11           F, I                   80:13-18; 81:5-11
   109:22-25          D, I                   110:1-4
   111:6-8            R, I, U
   111:10             R, I, U
   111:12-112:11      R, I, U
   112:12-21          R, I, U
   118:3-7            F, R, U                117:21-118:2
   118:9-16           R, U                   118:17-22; 119:9-17
   120:5-11           F                      120:12-14
   126:12-16          I, U                   127:15-128:3
   128:7-13           R, U
   128:20-129:12      U, H                   128:14-19
   130:2-14           F, H, U
   212:10-23          D, F, U
   214:6-20           D, I                   214:22; 214:24-215:3
   216:2-6            D, I                   216:7-24
   218:6-11
   218:17-25          I                      219:4-11
   220:2-6            I                      219:24-220:1
   225:13-227:3       U
   270:5-6            D, I
   270:14-18          I                      270:19-25; 271:20-
                                             272:6
   274:14-17          I, U                   274:18-21
   274:22-25
   275:8-276:24                              276:25-277:11
   277:12-16          I
   277:18-24                                 278:1-6; 278:9-15
   315:9-13           D, F, I                315:14-24
   315:25-316:3       F, I                   316:4-10
   316:16-317:2


                                          15
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 143 of 397 PageID #: 6010
                                      EXHIBIT 8


                          Deposition of Marc S. Tesconi, Ph.D.
                                    January 8, 2019
   Plaintiffs’        Defendants’            Defendants’ Counter-    Plaintiffs’ Objection
   Designation        Objections             Designation             to Counter-
                                                                     Designation
   317:10-18                                 317:19-23; 318:3-
                                             320:4
   321:21-23          D, I                   321:24-25
   322:1-4            F, I
   322:5-8            D, I                   322:9-10
   322:11-15          F, U                   322:16-24
   322:25-323:2       F, H
   323:8-9            I
   323:11-12          I
   327:19-22          D, F, I                327:23-328:5; 328:25-
   328:6-8            F, I, U                330:1
   330:9-331:8                               331:9-16
   336:9-336:23       I, U
   337:5-8            I, U
   337:14-16          I, U
   337:18-21          I, U, H
   343:22-344:10      I, U                   344:11-345:13;
   345:23-346:10                             345:18-21
   359:25             D, I, F, H
   360:1-2            D, I, F, H
   360:9-361:25       E, H, U




                                          16
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 144 of 397 PageID #: 6011




                             EXHIBIT 9
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 145 of 397 PageID #: 6012
                                    EXHIBIT 9

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   WYETH LLC, WYETH PHARMACEUTICALS         )
   LLC, PF PRISM C.V., PBG PUERTO RICO LLC, )
   and PF PRISM IMB B.V.,                   )
                                            )
                     Plaintiffs,            )
                                            )
          v.                                ) C.A. No. 16-1305 (RGA)
                                            )
   SUN PHARMACEUTICAL INDUSTRIES            ) (Consolidated)
   LIMITED, and SUN PHARMACEUTICAL          )
   INDUSTRIES, INC.,                        )
                     Defendants.            )
                                            )
                                            )




                    DEFENDANTS’ DEPOSITION DESIGNATIONS
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 146 of 397 PageID #: 6013
                                        EXHIBIT 9



                ABBREVIATION AND FEDERAL RULE OF EVIDENCE
                          KEY TO THE OBJECTIONS


     ABBREVIATION                    OBJECTION                          APPLICABLE
                                                                          RULE(S)
            A         Requires authentication or identification            FRE 901
            B         Best evidence rules prohibit introduction         FRE 1001-1002
            C         Improper compilation of separate documents         FRE 403, 901
            D         Improper designation (designation is neither       FRE 401, 402
                      a question or testimony)
            E         Improper examination (vague, ambiguous,          FRE 402, 403, 602,
                      loaded, leading, etc.)                                 611
            F         Lack of foundation/personal knowledge            FRE 402, 403, 602,
                      (including calls for speculation)                      611
            H         Hearsay if offered for the truth of the matter     FRE 801, 802
                      asserted
            I         Incomplete document or testimony                   FRE 106, 403
            M         Offer or discussion for settlement or                FRE 408
                      compromise
            N         Exhibit not produced in discovery                    FRE 403
            O         Improper opinion testimony                         FRE 701-704
            P         Privileged or attorney work product                FRE 501, 502
            R         Lack of relevance                                  FRE 401, 402
            S         Summary requiring underlying data or                FRE 1006
                      information
            T         Beyond the scope of the Rule 30(b)(6) topic       FRE 602, FRCP
                      for which a witness has been designated              30(b)(6)
            U         Unduly prejudicial, wasteful, confusing,            FRE 403
                      misleading or cumulative




                                              1
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 147 of 397 PageID #: 6014
                                            EXHIBIT 9


                                     Deposition of Kim T. Arndt
                                          December 21, 2018
   Defendants’             Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                     Designation           Objection to Counter-
                                                                         Designation
   5:11-5:13
   37:19-40:20; 40:22-
   41:2; 41:4-23; 41:25-
   42:11
   48:22-25; 49:3-25
   52:8-15
   53:23-54:8
   55:15-16; 55:18-56:5
   58:8-22; 58:24-59:4;
   59:6-17
   60:11-20
   61:23-62:2; 62:4-18
   67:12-13; 67:15-24;
   68:2-69:7; 69:9-
   70:12; 70:18-71:3;
   71:14-72:2; 72:7-23;
   73:6-25; 74:7-9;
   74:11-15; 76:12-17;
   76:19; 76:21-23;
   76:25-77:14; 77:16;
   77:17-21; 77:23-
   78:14; 79:4-10;
   79:16-17; 79:19-25;
   80:2
   99:6-100:2                                     90:2-3; 97:19-23;
                                                  98:9-15
   105:17-106:19;
   106:21-107:15;
   107:17-25; 108:11-
   109:5; 109:7-14;
   110:18-22; 110:24-
   111:9; 111:11-20;
   111:23-112:8;
   112:10-113:3
   118:21-25; 119:3-25;
   120:3-21
   121:8-15; 122:2-7;
   122:11-13; 123:10-
   124:3; 124:5-17;
   124:19-125:17;
   125:19-126:4


                                                  2
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 148 of 397 PageID #: 6015
                                              EXHIBIT 9


                                    Deposition of Kim T. Arndt
                                         December 21, 2018
   Defendants’            Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                    Designation           Objection to Counter-
                                                                        Designation
   126:14-127:2;          I - 132:9-132:22;
   127:10-15; 127:18-     132:24-133:10
   129:3; 131:16-21;
   132:5-7; 132:9-22;
   132:24-133:10;
   133:12; 137:8-22;
   137:24-25
   149:6-23; 150:4-22;                            153:6-11; 159:6-9;
   150:24; 152:24-                                159:12-24
   153:3; 157:17-20;
   157:22-23; 157:25-
   158:4; 158:21-25;
   159:3-5
   160:5-6; 160:16-                               161:3-17
   161:2; 161:23-
   162:11; 162:13-163:4
   169:5-23; 169:25




                                                  3
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 149 of 397 PageID #: 6016
                                            EXHIBIT 9


                                  Deposition of Diane Boschelli
                                        November 30, 2018
   Defendants’           Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                   Designation           Objection to Counter-
                                                                       Designation
   5:11-13
   14:16-25
   15:2-19; 15:21-22

   17:12-18:18; 18:25-
   19:5; 22:13-23:4;
   25:14-22; 27:21-
   28:11; 28:13-29:12;
   30:3-16; 32:5-10
   35:2-15; 36:3-14;
   37:4-10; 37:14-38:8;
   38:10-21; 38:23-39:7;
   39:9-23
   43:7-44:3; 45:23-
   46:2; 46:4-6; 47:24-
   48:4; 48:11-14;
   48:16-18; 48:20-23;
   48:25-49:4; 49:6-7
   49:8-25; 50:15-19;
   51:16-21; 51:23-
   52:11; 52:13-23;
   58:3-8
   66:7-19; 66:22-67:4;                         62:24-63:7; 64:15-23
   67:6-68:6
   68:22-69:10; 69:12-   Error - 69:24-70       72:4-6; 72:8-13
   14; 69:24-70:5;
   70:23-71:8; 71:10-
   72:3; 73:9-10; 73:12-
   18; 73:22
   74:4-74:18; 75:9-10; I - 78:9-21
   75:12-16; 75:19-76:6;
   76:8-17; 76:19-77:6;
   78:6-7; 78:9-21;
   78:23




                                                4
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 150 of 397 PageID #: 6017
                                       EXHIBIT 9


                              Deposition of Nicholas Donato
                                     January 15, 2019
   Defendants’        Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                Designation           Objection to Counter-
                                                                    Designation
   7:6-15
   9:13-10:3;
   10:14-11:9;
   11:16-12:23;
   16:19-17:10;                              15:25-16:18;
   17:23-18:14;                              17:11-22;
   19:11-13;                                 18:15-19:10;
   19:15-20:6                                21:13-22:5;
   20:14-21:3;                               23:17-23;
   21:4-11;                                  24:10-14;
   22:6-23:16                                24:19-23;
                                             24:24-25:12;
                                             25:19-26:2

   32:16-33:5;                               39:23-40:9;
   38:7-39:7;                                41:3-16;
   39:10-17;                                 42:5-15;
   41:23-42:4;                               43:18-20;
   44:11-45:2                                49:25-50:21

   53:8-25;                                  54:1-55:2
   55:3-5;
   56:1-16;
   57:5-16




                                             5
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 151 of 397 PageID #: 6018
                                       EXHIBIT 9




                               Deposition of Brian Druker
                                    December 18, 2018
   Defendants’        Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                Designation           Objection to Counter-
                                                                    Designation
   5:24:6-2
   20:4-17;
   21:16-22
   22:21-23:17
   27:13-28:5;                               26:14-19;              I (24:16-20)
   28:7-29:9                                 26:24-27:7;            I (28:2-4)
                                             24:16-20;
                                             28:2-4;
                                             29:10-25
   30:22-31:8;                               31:9-19;
   32:5-6;                                   33:1-9;
   32:8-19;                                  33:11-12;
   33:20-25                                  33:16-25
   35:4-12;                                  53:13-21;
   35:14-15;                                 55:14-22
   38:13-24;
   54:1-22;
   55:23-56:8;
   71:18-72:20                               73:13-20
   74:17-25;                                 76:4-7;
   75:17-20;                                 77:23-25;
   75:22-76:3;                               78:1-20;
   76:12-77:13;                              79:16-18;
   77:15-22;                                 79:20-23;
   78:21-79:15;                              80:16-21;
   79:24-80:15                               81:2-16
   84:1-7;                                   86:20-23
   84:11-22;
   86:8-12;
   86:14-19;
   86:24-87:12;
   88:7-19
   91:5-10;                                  91:20-23;
   92:7-9;                                   91:25-92:2;
   94:5-12;                                  93:5-7;
   94:20-95:16;                              93:9-19
   95:25-96:3;
   96:5-12;
   101:24-103:4;                             104:11-16


                                             6
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 152 of 397 PageID #: 6019
                                    EXHIBIT 9


   103:8-11;
   103:22-104:10;
   104:17-105:14;
   105:21-106:3
   111:10-24;             I              117:2-9;
   115:18-116:6;                         117:22-118:3
   116:12-18;
   116:20-117:5
   128:18-130:14;
   130:16-132:14;
   132:16-134:7;
   135:12-137:7; 137:9-
   138:2; 138:6-12;
   138:18-140:1
   154:13-155:7;          I              140:2-4;           I (156:18-22)
   155:19-24;                            140:23-141:8;
   156:25-157:10;                        141:11-15;
   157:13-18;                            143:16-23;
   157:20-24;                            152:24-153:2;
   158:1                                 153:9-19;
                                         156:18-22




                                         7
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 153 of 397 PageID #: 6020
                                       EXHIBIT 9


                              Deposition of Gregg Feigelson
                                    December 12, 2018
   Defendants’        Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                               Designation            Objection to Counter-
                                                                    Designation
   8:25-9:1
   12:20-13:18;
   13:25-14:6;
   14:11-21;
   15:1-2;
   16:3-7;
   16:17-24
   28:9-11
   32:4-20            I
   37:3-8
   38:9-11
   39:15-18
   41:13-14;
   41:17-24
   43:12-23
   45:1-7
   47:14-16;
   47:19-21;
   47:23-48:4;
   48:7-11
   49:25-50:3
   54:5-10;
   54:25-55:4;
   55:7;
   55:9-10;
   55:15-23;
   56:1-10;
   56:17-19;
   56:22-57:4;
   57:7;
   57:17-19;
   59:22-23;
   60:1-4
   69:17-25;
   74:2-9;
   75:7-9;
   75:12-18;
   76:15-18;
   76:21-24
   78:2-5;
   78:8-16;


                                             8
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 154 of 397 PageID #: 6021
                                              EXHIBIT 9


                                  Deposition of Gregg Feigelson
                                        December 12, 2018
   Defendants’            Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                   Designation            Objection to Counter-
                                                                        Designation
   78:19-79:1
   83:4-8; 83:11-12
   85:8-12; 85:16-25;
   86:18-20; 86:23
   88:15-89:1; 89:10-
   90:7; 94:7-25; 95:9-
   15; 95:18-24; 96:24-
   97:9; 98:23-99:5;
   99:8-9
   118:9-119:1; 126:2-    I - 128:24-129:8;
   19; 126:22; 126:25-    129:11-131:4
   127:5; 127:16-
   128:22; 129:2-8;
   129:11-131:4
   132:20-23; 133:1-16
   134:5-12; 134:17-      Error - 137:17-135:24
   135:24
   149:8-14; 150:7-14;
   150:17; 152:7-16;
   152:19-21
   209:16-210:15;
   217:21-22; 217:25-
   218:10; 218:13-17
   221:7-24; 222:15-
   224:5; 224:12-22;
   225:6-8; 225:10-11
   226:4-227:10;
   227:16-25; 228:3-4
   230:6-23; 231:14-
   232:8; 232:11-12;
   232:14-19; 232:22-
   25; 233:3-17
   234:2-24; 235:4-19;
   235:22-24; 236:23-
   237: 8; 237:11-12
   237:24-239:5; 239:8;
   239:17-23; 240:1-2
   240:17-241:19;
   241:24-242:12;
   242:15-16; 242:22-
   243:22


                                                  9
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 155 of 397 PageID #: 6022
                                           EXHIBIT 9


                                  Deposition of Gregg Feigelson
                                        December 12, 2018
   Defendants’            Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                   Designation            Objection to Counter-
                                                                        Designation
   245:2-246:12;
   246:15-247:1; 247:4-
   12
   247:23-249:11;
   249:15-250:4; 250:7-
   12
   250:20-252:6; 252:9-
   10; 252:21-253:12;
   253:15-16
   254:2-255:18;
   255:21-22; 255:24-
   256:4
   256:14-257:23
   258:8-259:16;
   259:19-20
   260:6-261:7
   262:5-263:13;
   264:12-20; 264:23-
   265:16




                                                10
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 156 of 397 PageID #: 6023
                                             EXHIBIT 9


                                     Deposition of James Gibbons
                                            January 9, 2019
   Defendants’             Plaintiffs’ Objections    Plaintiffs’ Counter-   Defendants’
   Designation                                       Designation            Objection to Counter-
                                                                            Designation
   6:24-25; 7:4-8
   10:11-15; 13:3-9
   17:7-18:11              I
   24:25-26:15
   30:24-32:16; 34:25-                              39:20-40:7
   35:3; 35:9-36:8;
   36:15-37:12; 37:15-
   38:21; 38:23-39:8;
   39:10-19; 40:8-25;
   41:3-5; 41:7-10;
   41:12-16; 41:18-22;
   44:13-45:11
   45:20-46:13
   47:13-18; 47:22-48:5;                            55:22-25
   48:22-49:5; 49:15-
   50:12; 51:16-53:4;
   53:6-13; 54:18-55:7;
   55:9-13; 55:15-19
   60:22-63:6; 63:14-18;
   63:20-64:5; 64:7-
   65:24; 66:5-20;
   66:24-67:15; 68:20-
   69:16; 69:25-70:6
   70:7-13; 70:21-71:3;    I - 73:2-24              71:24-72:5
   71:21-23; 72:6-20;
   72:22-24; 73:2-74: 6;
   74:8-9; 74:11-75:9;
   76:10-77:22
   77:23-78:24; 79:19-     Error - 77:23-76:24
   23; 81:14-82:14;
   82:16-83:2; 84:15-      I - 79:23-24; 81:14-
   86:9                    82:13




                                                  11
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 157 of 397 PageID #: 6024
                                             EXHIBIT 9


                                      Deposition of Jennifer Golas
                                          December 13, 2018
   Defendants’             Plaintiffs’ Objections    Plaintiffs’ Counter-   Defendants’
   Designation                                       Designation            Objection to Counter-
                                                                            Designation
   5:10-14; 5:17-19
   8:23-9:9
   10:23-11:2; 11:5-15;
   15:22-25
   16:23-17:6; 20:22-25;
   21:21-22:2
   23:6-16; 24:7-10;                                28:3-13; 37:22-38:4
   25:14-26:3; 26:13-18;
   27:9-16; 29:18-30:16;
   30:19-31:15; 32:3-17;
   33:7-34:6; 34:9-12;
   36:16-37:11; 37:14-
   21; 38:24-25; 39:4-
   11; 39:14
   39:15-40:2; 40:5-11;
   40:14-41:22; 41:25-
   42:10; 42:11-44:3;
   44:6-45:15; 45:18-
   46:2
   46:12-24; 47:21-50:5;
   50:8-23; 51:23-52:2
   52:13-53:14; 53:22-                              56:12-13; 56:16-18
   54:12; 56:2-11;
   56:19-22
   59:10-15; 59:22-60:8;                            78:12-17; 78:20-22
   60:16-17; 60:20-61:4;
   66:8-10; 66:13-19;
   69:2-8; 77:2-3: 77:6-
   19; 77:22-78:9; 79:4-
   10; 79:13-16
   80:10-15; 80:22-81:3;
   81:16-20; 81:23-24;
   82:4-6; 82:10-12;
   82:15-83:2
   83:7-84:18; 90:11-20




                                                  12
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 158 of 397 PageID #: 6025
                                             EXHIBIT 9


                                       Deposition of Judy Lucas
                                            January 8, 2019
   Defendants’             Plaintiffs’ Objections    Plaintiffs’ Counter-   Defendants’
   Designation                                       Designation            Objection to Counter-
                                                                            Designation
   6:8-10
   9:4-9
   21:2-24:5; 27:13-                                28:14-29:3
   28:13; 31:5-18
   40:2-21; 41:3-14;
   42:6-11; 42:15-45:22;
   45:25-46:17
   46:18-47:9
   51:6-20; 57:5-15;
   61:4-12
   61:13-20; 62:10-17;                              62:18-25
   71:8-14; 71:17-72-5
   76:14-77:3; 81:19-
   82:22; 83:4-6; 83:9-
   20; 84:4-6; 84:9-
   85:19; 87:22-88:12
   88:23-89:12; 90:10-
   21; 92:5-94:13;
   94:15-95:6; 95:9-10;
   95:16-96:11; 96:21-
   98:8; 98:11-17
   99:3-20; 102:23-
   104:10
   104:14-105:15;
   106:23-25; 107:4-
   111:19; 115:8-20;
   116:15-17
   117:3-21; 118:3-
   119:22; 120:13-
   121:21; 122:4-
   123:25; 124:14-15;
   124:23-125:14
   126:11-22; 139:4-6;     I - 139:9-14
   139:9-16; 142:22-25;
   143:4-6
   143:8-21; 144:3-11;                              149:12-17
   144:14-21; 144:24-                               149:20-150:5
   145:4; 146:2-3;
   146:6-11; 146: 15;
   150:6-151:2; 151:5-
   20; 151:23-152:2


                                                  13
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 159 of 397 PageID #: 6026
                                            EXHIBIT 9


                                      Deposition of Judy Lucas
                                           January 8, 2019
   Defendants’            Plaintiffs’ Objections    Plaintiffs’ Counter-   Defendants’
   Designation                                      Designation            Objection to Counter-
                                                                           Designation
   168:22-169:3; 169:6-
   16; 169:19-170:5;
   170:8-19; 170:24-
   171:5; 171:8-22;
   171:25-173:4; 173:7;
   174:25-175:8;
   175:11-22; 175:25-
   176:6; 176:9




                                                 14
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 160 of 397 PageID #: 6027
                                         EXHIBIT 9


                                 Deposition of Henry Strong
                                       January 11, 2019
   Defendants’          Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                  Designation           Objection to Counter-
                                                                      Designation
   5:9-10
   20:10-24
   24:4-18; 24:22-23
   25:11-14                                    25:22-26:3
   30:19-31:3;
   31:5-15;
   31:17-20
   32:19-33:10;                                32:15-18; 34:13-25
   33:12-34:12
   35:6-36:13;                                 39:5-11; 39:13-15;
   38:4-39:1; 39:3                             39:24-40:4; 40:5-25
   39:19-23;
   41:1-8; 41:10-42:2
   52:6-13;                                    66:13-67:1
   52:20-53:1;
   53:25-54:3;
   60:25-61:4;
   61:16-18;
   66:1-12;
   67:5-21
   70:24-25;                                   71:17-25; 72:7-18
   71:11-16;
   72:19-73:7




                                              15
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 161 of 397 PageID #: 6028
                                          EXHIBIT 9


                                  Deposition of Marc Tesconi
                                         April 10, 2019
   Defendants’           Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                   Designation           Objection to Counter-
                                                                       Designation
   9:15-19
   13:13-24; 14:15-19;   I - 26:14-27:4
   15:9-15:21; 16:9-14;
   17:13-18:3; 19:22-
   20:15; 20:17-20;
   21:13-16; 21:25-22:3;
   22:15-19; 23:9-20;
   23:23-24:3; 24:5;
   24:7-11; 24:13-14;
   24:16-25:1; 25:4-7;
   26:14-27:4; 27:6;
   27:10-28:1; 28:5-11
   29:19-30:10; 31:8-14
   31:24-32:24
   33:5-34:6
   34:19-21; 34:23-35:1
   35:3-5; 35:11-14
   35:16-36:4
   37:15-25
   40:4-9
   62:21-63:5; 66:10-22;
   67:2-9
   70:8-12; 70:15-17
   71:18-20; 71:22-72:1;
   72:3-16; 72:18;
   72:20-23; 72:25-74:3;
   75:20-76:18
   80:7-8; 80:10-11;
   80:13-18; 81:5-8
   90:15-19; 90:21-22;
   90:24-91:2; 91:4;
   91:6-12; 91:14-20
   92:1-6; 92:11-18;
   92:24-95:14; 95:21-
   23
   116:20-117:9
   128:12-129:12
   131:24-132:10;
   134:11-19
   135:1-21; 137:19-20;
   138:1-8


                                               16
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 162 of 397 PageID #: 6029
                                    EXHIBIT 9


   147:14-22
   148:12-13; 148:19-
   20; 148:22-24; 149:1-
   6; 149:8-20
   153:11-21
   163:21-24; 164:1-7;
   164:22-165:4;
   165:11-17; 165:18-
   22; 170:8-12; 170:14-
   17; 171:5-19
   173:6-24; 180:13-23;
   181:1-8; 181:11-24;
   182:1-6; 182:9
   194:10-195:15;                        201:13-17
   195:18-20; 201:5-12;                  201:20-25
   210:19-21; 210:24-
   211:5
   214:6-8; 214:10-22;
   214:24-215:3
   215:17-216:13
   246:5-247:9; 250:21-
   251:21; 251:23-252:1
   256:18-257:9;
   257:11-17; 257:19;
   257:21-22
   270:7-25; 271:20-
   272:6; 272:16-20;
   272:22-24
   288:5-25; 292:23-
   293:17; 293:19-
   294:2; 294:13-295:6
   300:17-301:11;
   305:1-8
   306:8-307:2; 309:6-
   22; 310:24-311:2;
   311:4-15; 311:19-25
   315:1-316:10;                         318:3-20
   318:21-319:5
   324:9-325:12
   327:19-328:8;                         330:9-331:8
   328:25-330:1
   332:25-333:19
   336:3-23
   339:23-341:24
   343:16-344:10;
   344:19-345:10


                                        17
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 163 of 397 PageID #: 6030
                                    EXHIBIT 9


   346:17-348:8
   348:16-349:13
   349:20-350:18;
   350:20-22
   351:1-352:19; 352:21




                                        18
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 164 of 397 PageID #: 6031
                                         EXHIBIT 9


                                   Deposition of Hong Wen
                                        January 3, 2019
   Defendants’          Plaintiffs’ Objections Plaintiffs’ Counter-   Defendants’
   Designation                                   Designation          Objection to Counter-
                                                                      Designation
   8:8-11
   26:19-27:17                                 27:18-22
   32:11-33:12
   35:19-36:17
   39:21-40:23;
   41:8-12
   42:21-43:16;
   43:18-24;
   44:1-17
   62:17-63:17;
   67:6-17;
   67:19-69:5;
   69:7-70:1
   74:5-76:5;                                  77:18-21
   76:25-77:17;                                77:25-78:3
   78:4-5;
   78:7-11
   80:9-81:4;
   81:6-7
   85:7-9;
   85:11-20;
   85:22;
   87:22-88:14;
   88:16-18
   98:13-21;                                   100:2-8
   99:2-3;
   99:6-18;
   100:9-102:10
   113:18-114:5;
   114:16-20;
   119:5-9
   132:12-15;
   133:1-3;
   134:9-12;
   136:8-137:4;
   148:21-150:21
   152:16-153:13
   159:19-160:14
   160:15-19; 160:23-   I - 160:15-19
   161:1
   161:2-5;             I - 170:7-11


                                              19
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 165 of 397 PageID #: 6032
                                    EXHIBIT 9


   162:12-163:14;
   163:16-24;
   164:3-7;
   164:9-23;
   164:25-165:14;
   165:16-25;
   169:9-19;
   170:6-11;
   171:21-172:11




                                        20
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 166 of 397 PageID #: 6033




                            EXHIBIT 10
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 167 of 397 PageID #: 6034
                                    EXHIBIT 10

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   WYETH LLC, WYETH                      )
   PHARMACEUTICALS LLC, PF PRISM         )
   C.V., PBG PUERTO RICO LLC and         )
   PF PRISM IMB B.V.                     )
                                         )
                    Plaintiffs,          )
                                         )
              v.                         ) C.A. No. 16-1305 (RGA)
                                         ) CONSOLIDATED
   SUN PHARMACEUTICAL INDUSTRIES         )
   LIMITED and SUN PHARMACEUTICAL        )
   INDUSTRIES, INC.,                     )
                                         )
                    Defendants.          )
                                         )
                                         )


                         PLAINTIFFS’ TRIAL EXHIBIT LIST
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 168 of 397 PageID #: 6035
                                            EXHIBIT 10


              Objection Key for Sun’s Objections to Plaintiffs’ Trial Exhibit List

       Objection     Description                                 Basis
       Code
       A             Requires authentication or identification   FRE 901
       E             Improper expert testimony                   FRE 104, 701, 702, 703;
                                                                 FRCP 26
       F             Lack of foundation or personal knowledge    FRE 602, 901
       H             Hearsay                                     FRE 801, 802, 805
       I             Incomplete document                         FRE 106, 403
       N             Not produced in discovery                   FRCP 37;
                                                                 FRE 403
       U             Unduly prejudicial, confusing, wasteful,    FRE 403
                     cumulative
       R             Lack of relevance                           FRE 402
       ILL           Illegible
       DUP           Duplicative of other exhibits




                                                     1
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 169 of 397 PageID #: 6036
                                                                 EXHIBIT 10


Plaintiff’s Trial     Deposition                                                                                              Sun’s
                                             Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                                           Objections

PTX - 001           Ardnt Ex. 1        Curriculum vitae of Dr. Arndt                              PFE-BOS01502593 - 97    F, R
PTX - 002                              INTENTIONALLY LEFT BLANK                                                           Exhibit not
                                       (DUPE OF PTX-016)                                                                  provided
PTX - 003                              INTENTIONALLY LEFT BLANK                                                           Exhibit not
                                       (DUPE OF PTX-150)                                                                  provided
PTX - 004           Ardnt Ex. 4;       Boschelli, D., Ye, F., Wang, Y., Dutia, M.,    5/21/2001                           F, H
                    Boschelli, D.      Johnson, S., Wu, B., Miller, K., Powell,
                    Ex. 38;            D., Yaczko, D., Young, M., Tischler, M.,
                    Feigelson Ex. 7;   Arndt, K., Discafani, C., Etienne, C.,
                    Gibbons Ex. 2;     Gibbons, J., Grod, J., Lucas, J., Weber, J.
                    Lindsley Ex. 15;   and Boschelli, F. (2001). Optimization of
                    Murcko Ex. E;      4-Phenylamino-3-quinolinecarbonitriles as
                    Tesconi 15         Potent Inhibitors of Src Kinase Activity. J.
                                       Med. Chem.2001 44, 23, 3965-3977
PTX - 005                              INTENTIONALLY LEFT BLANK

PTX - 006                              INTENTIONALLY LEFT BLANK




PTX - 007                              INTENTIONALLY LEFT BLANK



PTX - 008           Ardnt Ex. 8        Presentation - Kinases in Oncology             8/22/2002   PFE-BOS02664492 - 536   A, F, H, U, R



                                                                        1
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 170 of 397 PageID #: 6037




Plaintiff’s Trial     Deposition                                                                                        Sun’s
                                             Evidence Offered by Plaintiff       Date        Document No.
  Exhibit No.         Exhibit No.                                                                                     Objections

PTX - 009                              INTENTIONALLY LEFT BLANK



PTX - 010           Ardnt Ex. 10       E-mail from Kim Arndt to Frank            2/13/2003   PFE-BOS01598733        F, H, U, R
                                       Boschelli, Subject: reply to Darryl
PTX - 011           Ardnt Ex. 11       Summary of February 5, 2003, Src Kinase   2/12/2003   PFE-BOS01598734 - 38   F, H, U, R
                                       Program Discussion
PTX - 012           Ardnt Ex. 12       Memo describing Src Kinase program        2/18/2003   PFE-BOS01532072 - 73   F, H, U, R
                                       discussion on February 5
PTX - 013                              INTENTIONALLY LEFT BLANK




PTX - 014           Balaji Ex. 1       Plaintiff's Notice of Deposition of SK    11/27/201   ECF 140                none
                                       Balaji                                    8
PTX - 015                              INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                    provided
PTX - 016           Balaji Ex. 3;      U.S. Patent Number 7,417,148              8/26/2008   PFZFH0001198 - 208     none
                    Dabre Ex. 3;
                    Lindsley Ex. 1;
                    Murcko Ex. A;
                    Srivastava Ex. 5

                                                                        2
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 171 of 397 PageID #: 6038




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                        Evidence Offered by Plaintiff   Date     Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 017                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 018                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 019                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 020                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 021                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 022                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 023                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 024                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 025                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 026                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 027                           INTENTIONALLY LEFT BLANK                                              Exhibit not


                                                                3
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 172 of 397 PageID #: 6039




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                        Evidence Offered by Plaintiff   Date     Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                                                                                          provided
PTX - 028                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 029                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 030                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 031                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 032                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 033                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 034                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 035                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 036                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 037                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided


                                                                4
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 173 of 397 PageID #: 6040




Plaintiff’s Trial     Deposition                                                                                      Sun’s
                                         Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                   Objections

PTX - 038                           INTENTIONALLY LEFT BLANK                                                      Exhibit not
                                                                                                                  provided
PTX - 039                           INTENTIONALLY LEFT BLANK                                                      Exhibit not
                                                                                                                  provided
PTX - 040                           INTENTIONALLY LEFT BLANK                                                      Exhibit not
                                                                                                                  provided
PTX - 041           Boschelli, D.   Diane Harris Boschelli resume                          PFE-BOS01585503 - 15   F, R
                    Ex. 30




PTX - 042                           INTENTIONALLY LEFT BLANK                                                      Exhibit not
                                    (DUPE OF PTX-016)                                                             provided
PTX - 043           Boschelli, D.   Discovery Prioritization Process Program               PFE-BOS01532210 - 11   F, H, U, R
                    Ex. 33          Updates
PTX - 044           Boschelli, D.   Application for Discovery Team Status      1/25/2001   PFE-BOS02611765 - 77   F, H, U, R
                    Ex. 34
PTX - 045           Boschelli, D.   Application for Team Status, Small         9/23/2002   PFE-BOS02612069 - 82   F, H, U, R
                    Ex. 35          Molecules - Pre-Development



                                                                    5
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 174 of 397 PageID #: 6041




Plaintiff’s Trial     Deposition                                                                                            Sun’s
                                            Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                         Objections

PTX - 046           Boschelli, D.     Src Kinase Inhibitor - Oncology WAY-         9/23/2002   PFE-BOS01696030 - 61     A, F, H, U, R
                    Ex. 36            173606 Pre-Development, 9-23-02
PTX - 047           Boschelli, D.     Bosutinib: From Yeast to the Clinic                      PFE-BOS01633993 - 4031   A, F, H, U, R
                    Ex. 37




PTX - 048                             INTENTIONALLY LEFT BLANK



PTX - 049           Boschelli, D.     International Patent Publication Number      11/13/200   SUN-BOS0012482 - 573     F, H
                    Ex. 40            WO 03/093242 A1                              3
PTX - 050           Boschelli, F. Ex. Defendants' Amended Notice of                11/20/201   ECF 131                  none
                    1; Feigelson Ex. Deposition of Plaintiffs' Pursuant to         8
                    1                 Federal Rule Civil Procedure 30(b)(6)
PTX - 051           Boschelli, F. Ex. Plaintiffs' Responses and Objections to      11/9/2018                            none
                    2; Feigelson Ex. Defendants' Notice of Deposition Pursuant
                    14                to Federal Rules Civil Procedure 30(b)(6)
PTX - 052           Boschelli, F. Ex. Copy of Frank Boschelli's curriculum vitae               PFE-BOS01773866 - 74     F, R
                    3



                                                                     6
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 175 of 397 PageID #: 6042




Plaintiff’s Trial     Deposition                                                                                          Sun’s
                                            Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                       Objections

PTX - 053           Boschelli, F. Ex. Email from: Boschelli, Frank                 5/20/2002   PFE-BOS01772244        A, F, H, U, R
                    6; Gibbons Ex.    to: Ye, Fei; Arndt, Kim; Boschelli, Diane;
                    3; Lucas Ex. 12 Etienne, Carlo; Frost, Philip; Gibbons, Jay;
                                      Lucas, Judy; Nardin, Danielle; Weber,
                                      Jennifer M.
                                      Subject: manuscript attached
PTX - 054           Boschelli, F. Ex. Email Attachment Draft manuscript - A 4-                 PFE-BOS01772245 - 73   A, F, H, U, R
                    7; Gibbons Ex.    anilino-3-quinolinecarbonitrile dual
                    4; Lucas Ex. 13 inhibitor of Src and Abl kinases is a potent
                                      anti-proliferative agent against CML cells
                                      in culture and causes regression of K562
                                      xenografts in nude mice
PTX - 055                             INTENTIONALLY LEFT BLANK




PTX - 056                             INTENTIONALLY LEFT BLANK

PTX - 057                             INTENTIONALLY LEFT BLANK




PTX - 058                             INTENTIONALLY LEFT BLANK
PTX - 059                             INTENTIONALLY LEFT BLANK


                                                                      7
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 176 of 397 PageID #: 6043




Plaintiff’s Trial     Deposition                                                                            Sun’s
                                        Evidence Offered by Plaintiff   Date     Document No.
  Exhibit No.         Exhibit No.                                                                         Objections

PTX - 060                           INTENTIONALLY LEFT BLANK




PTX - 061                           INTENTIONALLY LEFT BLANK




PTX - 062                           INTENTIONALLY LEFT BLANK




PTX - 063                           INTENTIONALLY LEFT BLANK




PTX - 064                           INTENTIONALLY LEFT BLANK



PTX - 065                           INTENTIONALLY LEFT BLANK




PTX - 066                           INTENTIONALLY LEFT BLANK



                                                                8
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 177 of 397 PageID #: 6044




Plaintiff’s Trial     Deposition                                                                                            Sun’s
                                              Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                         Objections

PTX - 067           Ardnt Ex. 14;     Email chain Subject: Src inhibitors            10/14/200   PFE-BOS01534204 - 05   A, F, H, U, R
                    Boschelli, F. Ex.                                                2
                    25
PTX - 068           Ardnt Ex. 15;       Abstract - A dual Src/Abl kinase inhibitor               PFE-BOS01534206        F, H
                    Boschelli, F. Ex.   causes regression of CML xenografts in
                    26; Donato Ex.      nude mice. Frank Boschelli, Jennifer M.
                    2; Druker Ex. 12    Goias, Kim Arndt, Carlo Etienne, Judy
                                        Lucas, Danielle Nardin, James Gibbons,
                                        Philip Frost, Fei Ye and Diane H.
                                        Boschelli. Dept. of Oncology and
                                        Chemical Sciences, Wyeth Research, 401
                                        N. Middletown Rd., Pearl River, NY
                                        10965
PTX - 069           Boschelli, F. Ex. Donato, et al., Novel Tyrosine Kinase                      SUN-BOS0012019 - 20    F, H
                    27                Inhibitors Suppress BCR-ABL Signaling
                                      and Induce Apoptosis in STI-571 Sensitive
                                      and Resistant CML Cells, Blood 100:370a
                                      (2002)
PTX - 070           Boschelli, F. Ex. Boschelli, D., Ye, F., Wang, Y., Dutia, M.,    5/21/2001   SUN-BOS0011849 - 61    F, H, DUP
                    28; Nadkarni      Johnson, S., Wu, B., Miller, K., Powell,
                    Ex. 36            D., Yaczko, D., Young, M., Tischler, M.,
                                      Arndt, K., Discafani, C., Etienne, C.,
                                      Gibbons, J., Grod, J., Lucas, J., Weber, J.
                                      and Boschelli, F. (2001). Optimization of
                                      4-Phenylamino-3-quinolinecarbonitriles as
                                      Potent Inhibitors of Src Kinase Activity.

                                                                        9
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 178 of 397 PageID #: 6045




Plaintiff’s Trial     Deposition                                                                                            Sun’s
                                            Evidence Offered by Plaintiff          Date         Document No.
  Exhibit No.         Exhibit No.                                                                                         Objections

                                      Journal of Medicinal Chemistry, 44(23),
                                      pp.3965-3977.



PTX - 071           Boschelli, F. Ex. Golas JM, Arndt K, Etienne C, Lucas J,        1/15/2003   PFE-BOS00252107 - 113   F, H
                    29; Wen 6         Nardin D, Gibbons J, Frost P, Ye F,
                                      Boschelli DH, Boschelli F. SKI-606, a 4-
                                      anilino-3-quinolinecarbonitrile dual
                                      inhibitor of Src and Abl kinases, is a potent
                                      antiproliferative agent against chronic
                                      myelogenous leukemia cells in culture and
                                      causes regression of K562 xenografts in
                                      nude mice. Cancer Res. 2003 Jan
                                      15;63(2):375-81.
PTX - 072                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                        provided
PTX - 073                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                        provided
PTX - 074                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                        provided
PTX - 075                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                        provided
PTX - 076           Clarke Ex. 1      Defendants’ Second Amended Notice of         12/12/201    ECF 164                 none
                                      Deposition of Plaintiffs Pursuant to Fed. R. 8


                                                                     10
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 179 of 397 PageID #: 6046




Plaintiff’s Trial     Deposition                                                                                    Sun’s
                                          Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                 Objections

                                    Civ. P. 30(b)(6)
PTX - 077                           INTENTIONALLY LEFT BLANK                                                    Exhibit not
                                    (DUPE OF PTX-016)                                                           provided
PTX - 078                           INTENTIONALLY LEFT BLANK

PTX - 079                           INTENTIONALLY LEFT BLANK
PTX - 080                           INTENTIONALLY LEFT BLANK

PTX - 081                           INTENTIONALLY LEFT BLANK

PTX - 082           Dabre Ex. 1     Plaintiffs’ Notice of Deposition of Rahul   11/27/201   ECF 141             none
                                    Dabre                                       8
PTX - 083           Dabre Ex. 4     U.S. Patent Number 7,767,678                8/3/2010    PFZFH0001220 - 39   none

PTX - 084                           INTENTIONALLY LEFT BLANK                                                    Exhibit not
                                    (DUPE OF PTX-017)                                                           provided
PTX - 085                           INTENTIONALLY LEFT BLANK                                                    Exhibit not
                                                                                                                provided
PTX - 086                           INTENTIONALLY LEFT BLANK                                                    Exhibit not
                                                                                                                provided
PTX - 087                           INTENTIONALLY LEFT BLANK                                                    Exhibit not
                                                                                                                provided


                                                                   11
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 180 of 397 PageID #: 6047




Plaintiff’s Trial     Deposition                                                                               Sun’s
                                         Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                            Objections

PTX - 088                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                                                                                           provided
PTX - 089                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                                                                                           provided
PTX - 090                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                                                                                           provided
PTX - 091           Donato Ex. 1    Notice of Subpoena                          12/27/201   ECF 177        none
                                                                                8
PTX - 092           Donato Ex. 3    Donato NJ, Wu JY, Stapley J, Gallick G,     1/15/2003                  F, H, U, R
                                    Lin H, Arlinghaus R, Talpaz M. BCR-ABL
                                    independence and LYN kinase
                                    overexpression in chronic myelogenous
                                    leukemia cells selected for resistance to
                                    STI571. Blood. 2003 Jan 15;101(2):690-8
PTX - 093           Druker Ex. 1    Notice of Subpoena                          12/4/2018                  none
PTX - 094           Druker Ex. 2    Documents related to Request for                                       F, H, U, R
                                    Production 3: Agreements with Plaintiffs
PTX - 095           Druker Ex. 3    Documents related to Request for                                       F, H, U, R
                                    Production 1: Documents relating to
                                    bosutinib (SKI-606 or WAY-173606)
                                    created prior to November 6, 2003
PTX - 096           Druker Ex. 4    Documents related to Request for                                       F, H, U, R
                                    Production 2: All communications with

                                                                   12
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 181 of 397 PageID #: 6048




Plaintiff’s Trial     Deposition                                                                                           Sun’s
                                            Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                        Objections

                                      Plaintiffs prior to November 6, 2003

PTX - 097           Druker Ex. 5      Composite Exhibit Abstracts from Blood                                           A, F, H, U, R, I
                                      and emails
PTX - 098           Druker Ex. 8;     Email from: Brian Druker                     10/8/2002   PFE-BOS02768294         A, F, H, U, R
                    Druker Ex. 9      to: Frank Boschelli
                                      (BOSHED@USPR01.WAPR12)
                                      Subject: Src inhibitors
PTX - 099                             INTENTIONALLY LEFT BLANK                                                         Exhibit not
                                      (DUPE OF PTX-098)                                                                provided
PTX - 100           Druker Ex. 10     Proposal to Wyeth from Druker attached to 10/13/200      PFE-BOS 02768298 - 99   A, F, H, U, R
                                      10/13/2002 email                          2
PTX - 101           Druker Ex. 11     Email chain between Frank Boschelli,         10/14/200   PFE-BOS 01611076 - 77   A, F, H, U, R
                                      Brian Druker, Diane Bochelli, Philip Frost   2
                                      BCC: Kim Arndt
                                      Subject: Src inhibitors
PTX - 102           Druker Ex. 13     Email chain between Frank Boschelli,         10/18/200   PFE-BOS01566859 -60     A, F, H, U, R
                                      Brian Druker, Diane Bochelli, Philip Frost   2
                                      Subject: Src inhibitors
PTX - 103           Druker Ex. 14     Email chain between Brian Druker, Frank      7/8/2003    PFE-BOS02768289 -92     A, F, H, U, R
                                      Boschelli, Paul LaRosee
                                      Subject: Material Transfer Agreement
PTX - 104           Feigelson Ex. 2   Defendants’ Amended Notice of                12/4/2018                           none


                                                                     13
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 182 of 397 PageID #: 6049




Plaintiff’s Trial     Deposition                                                                                                 Sun’s
                                             Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                                              Objections

                                       Deposition of Gregg Feigelson
PTX - 105           Feigelson Ex. 4;   International Patent Publication Number        11/13/200   Alembic_Wyeth0016035-126
                    Tesconi 11;        WO 03/093242 A1                                3
                    Wen 4
PTX - 106           Feigelson Ex. 5;   Boschelli DH, Wang YD, Ye F, Wu B,             9/29/2000   Alembic_Wyeth0015687-98
                    Tesconi 14;        Zhang N, Dutia M, Powell DW, Wissner
                    Wen 5              A, Arndt K, Weber JM, Boschelli F.
                                       Synthesis and Src kinase inhibitory activity
                                       of a series of 4-phenylamino-3-
                                       quinolinecarbonitriles. J Med Chem. 2001
                                       Mar 1;44(5):822-33.
PTX - 107           Feigelson Ex. 6;   Golas JM, Arndt K, Etienne C, Lucas J,        1/15/2003    Alembic_Wyeth0015721-28
                    Tesconi 8          Nardin D, Gibbons J, Frost P, Ye F,
                                       Boschelli DH, Boschelli F. SKI-606, a 4-
                                       anilino-3-quinolinecarbonitrile dual
                                       inhibitor of Src and Abl kinases, is a potent
                                       antiproliferative agent against chronic
                                       myelogenous leukemia cells in culture and
                                       causes regression of K562 xenografts in
                                       nude mice. Cancer Res. 2003 Jan
                                       15;63(2):375-81.
PTX - 108           Karpinski Ex.      Extended motifs from water and chemical        11/25/200   Alembic_Wyeth0330590 - 96 A, F, H, U, R
                    13                 functional groups in organic molecular         3
                                       crystals - Infantes, L. et al.



                                                                       14
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 183 of 397 PageID #: 6050




Plaintiff’s Trial     Deposition                                                                                           Sun’s
                                          Evidence Offered by Plaintiff           Date         Document No.
  Exhibit No.         Exhibit No.                                                                                        Objections

PTX - 109                            INTENTIONALLY LEFT BLANK

PTX - 110           Feigelson Ex.    Laboratory Notebook - L23445                              PFE-BOS02575275 - 486   A, F, H, U, R
                    10
PTX - 111           Feigelson Ex.    Laboratory Notebook - L27546                              PFE-BOS02545487 - 690   A, F, H, U, R
                    11
PTX - 112                            INTENTIONALLY LEFT BLANK                                                          A, F, H, U, R
PTX - 113                            INTENTIONALLY LEFT BLANK

PTX - 114                            INTENTIONALLY LEFT BLANK

PTX - 115                            INTENTIONALLY LEFT BLANK
PTX - 116                            INTENTIONALLY LEFT BLANK
PTX - 117                            INTENTIONALLY LEFT BLANK

PTX - 118           Gibbons Ex. 5;   Golas JM, Arndt K, Etienne C, Lucas J,        1/15/2003                           F, H, DUP
                    Golas Ex. 9      Nardin D, Gibbons J, Frost P, Ye F,
                                     Boschelli DH, Boschelli F. SKI-606, a 4-
                                     anilino-3-quinolinecarbonitrile dual
                                     inhibitor of Src and Abl kinases, is a potent
                                     antiproliferative agent against chronic
                                     myelogenous leukemia cells in culture and
                                     causes regression of K562 xenografts in
                                     nude mice. Cancer Res. 2003 Jan

                                                                    15
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 184 of 397 PageID #: 6051




Plaintiff’s Trial     Deposition                                                                                      Sun’s
                                           Evidence Offered by Plaintiff       Date        Document No.
  Exhibit No.         Exhibit No.                                                                                   Objections

                                     15;63(2):375-81.




PTX - 119           Golas Ex. 1      Jennifer M. (Weber) Golas CV                                                 F, R
PTX - 120                            INTENTIONALLY LEFT BLANK
PTX - 121                            INTENTIONALLY LEFT BLANK
PTX - 122                            INTENTIONALLY LEFT BLANK
PTX - 123                            INTENTIONALLY LEFT BLANK

PTX - 124           Gramling Ex. 1   Defendants’ Notice of Deposition of       10/19/201   ECF 109                none
                                     Plaintiffs Pursuant to Fed. R. Civ. P.    8
                                     30(b)(6)
PTX - 125                            INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                  provided
PTX - 126           Gramling Ex. 3   License Agreement - 2011                  11/30/201   PFE-BOS00000018 - 50   A, F, H, U, R
                                                                               1
PTX - 127           Gramling Ex. 4   Plaintiffs’ Supplemental Objections and   1/7/2019                           U, R
                                     Responses to Defendants’ Joint
                                     Interrogatories No. 9
PTX - 128           Gramling Ex. 5   Contribution Agreement PF Prism C.V. to   11/22/201   PFE-BOS00000001 - 05   A, F, H, U, R
                                     Pfizer Pharmaceuticals LLC Subject        1


                                                                      16
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 185 of 397 PageID #: 6052




Plaintiff’s Trial     Deposition                                                                                   Sun’s
                                          Evidence Offered by Plaintiff     Date        Document No.
  Exhibit No.         Exhibit No.                                                                                Objections

                                     Matter: Bostinib
PTX - 129           Gramling Ex. 6   License Agreement - 2017               9/7/2017    PFE-BOS02787310 - 25   A, F, H, U, R
PTX - 130           Gramling Ex. 7   Amendment to 2011 License Agreement    11/29/201   PFE-BOS02787344 -346   A, F, H, U, R
                                                                            2
PTX - 131           Gramling Ex. 8   License and Sublicense Novation Deed   3/28/2017   PFE-BOS00000006 - 17   A, F, H, U, R
PTX - 132                            INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                                                                                               provided
PTX - 133           Gramling Ex. 10 Second Amendment to the License         7/7/2017    PFE-BOS02787289 - 09   A, F, H, U, R
                                    Agreement
PTX - 134                            INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                                                                                               provided
PTX - 135                            INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                                                                                               provided
PTX - 136                            INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                                                                                               provided
PTX - 137                            INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                                                                                               provided
PTX - 138                            INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                                                                                               provided
PTX - 139                            INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                                                                                               provided


                                                                  17
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 186 of 397 PageID #: 6053




Plaintiff’s Trial     Deposition                                                                                               Sun’s
                                           Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                            Objections

PTX - 140                             INTENTIONALLY LEFT BLANK                                                             Exhibit not
                                                                                                                           provided
PTX - 141           Karpinski Ex. 7   U.S. Patent Number 8,343,984                 1/1/2013                                F, H, U, R ILL
PTX - 142           Karpinski Ex. 8   U.S. Patent Number 7,989,494                 8/2/2011                                F, H, U, R ILL
PTX - 143           Karpinski Ex. 9   U.S. Patent Number 9,181,215                 11/10/201                               F, H, U, R, ILL
                                                                                   5
PTX - 144           Karpinski Ex.     PCT Application, International Publication   6/22/2006                               F, H, U, R
                    10                No. WO 2006/063762 A1
PTX - 145           Karpinski Ex.     U.S. Patent Number 8,486,930                 7/16/2013                               F, H, U, R, ILL
                    11
PTX - 146           Karpinski Ex.     Hydration in Organic Crystals: Prediction    1/1/1991                                F, H, U, R
                    12                from Molecular Structure - Desiraju, G.
PTX - 147           Karpinski Ex.     Extended motifs from water and chemical      11/25/200   Alembic_Wyeth0330590 - 96
                    13                functional groups in organic molecular       3
                                      crystals - Infantes, L. et al.
PTX - 148                             INTENTIONALLY LEFT BLANK

PTX - 149           Karpinski Ex.     PolyCrystalLine Report                       4/12/2019                               F, H
                    15




                                                                     18
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 187 of 397 PageID #: 6054




Plaintiff’s Trial     Deposition                                                                               Sun’s
                                            Evidence Offered by Plaintiff   Date       Document No.
  Exhibit No.         Exhibit No.                                                                            Objections

PTX - 150           Balaji Ex. 4;      U.S. Patent Number 7,919,625         4/5/2011   PFZFH0001209 - 19   none
                    Lindsley Ex. 2;
                    Murcko Ex. B;
                    Srivastava Ex. 6
PTX - 151                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided
PTX - 152                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided
PTX - 153                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided
PTX - 154                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided
PTX - 155                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided
PTX - 156                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided
PTX - 157                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided
PTX - 158                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided
PTX - 159                              INTENTIONALLY LEFT BLANK                                            Exhibit not
                                                                                                           provided


                                                                      19
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 188 of 397 PageID #: 6055




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                            Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

PTX - 160                             INTENTIONALLY LEFT BLANK                                                       Exhibit not
                                                                                                                     provided
PTX - 161                             INTENTIONALLY LEFT BLANK                                                       Exhibit not
                                                                                                                     provided
PTX - 162                             INTENTIONALLY LEFT BLANK                                                       Exhibit not
                                                                                                                     provided
PTX - 163           Lindsley Ex. 14   Curriculum vitae of Dr. Craig W. Lindsley                                      Exhibit not
                                                                                                                     provided
PTX - 164           Lindsley Ex. 17   PCT patent application with international   2/20/2003                          F, H
                                      publication number WO03/013540 A1
PTX - 165           Lindsley Ex. 37   Klejman et al., The Src Family Kinase Hck   9/3/2002    SUN-BOS0012218 - 26    F, H
                                      Couples BCR/ABL to STAT5 Activation
                                      in Myeloid Leukemia Cells, The EMBO
                                      Journal, 21, 5766-74 (2002)
PTX - 166           Lucas Ex. 1       Curriculum vitae of Judy Lucas                          PFE-BOS01771581 - 84   F, R
PTX - 167                             INTENTIONALLY LEFT BLANK                                                       Exhibit not
                                      (DUPE OF PTX-016)                                                              provided
PTX - 168                             INTENTIONALLY LEFT BLANK
PTX - 169           Lucas Ex. 5       Update for Src                              9/28/2000   PFE-BOS01531045 - 49   F, H, U, R
PTX - 170           Lucas Ex. 9       Relationship between growth inhibition &                PFE-BOS02760555 - 61   A, F, H, U, R
                                      staging size


                                                                       20
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 189 of 397 PageID #: 6056




Plaintiff’s Trial     Deposition                                                                                        Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                     Objections

PTX - 171                           INTENTIONALLY LEFT BLANK
PTX - 172           Lucas Ex. 11    Relative tumor charts                                     PFE-BOS02730857       A, F, H, U, R
PTX - 173           Lucas Ex. 14    SKI-606, a 4-Anilino-3-                       1/15/2003                         F, H
                                    quinolinecarbonitrile Dual Inhibitor of Src
                                    and Abl Kinases, Is a Potent
                                    Antiproliferative Agent against Chronic
                                    Myelogenous Leukemia Cells in Culture
                                    and Causes Regression of K562
                                    Xenografts in Nude Mice
PTX - 174           Mathur Ex. 42   Statements of certification under section     8/30/2016   SUN-BOS0043563 - 68   Exhibit not
                                    505(j)(2)(A)(vii) AND 21 CFR                                                    provided
                                    314.94(a)(12)
PTX - 175           Mathur Ex. 43   Document entitled, "Strategic Note,                       SUN-BOS0082038 - 40   Exhibit not
                                    bosutinib tablets 100 milligrams and 500                                        provided
                                    milligrams."
PTX - 176           Mathur Ex. 44   Regulatory Expectations Document                          SUN-BOS0081749 - 53   Exhibit not
                                                                                                                    provided
PTX - 177           Mathur Ex. 46   2/1/19 Letter, a submission to a minor        2/1/2019    SUN-BOS0089501 - 3    Exhibit not
                                    complete response amendment for ANDA                                            provided
                                    209577, which is bosutinib tablets 100 and
                                    500 milligrams
PTX - 178           Mathur Ex. 48   Table of Contents, Annexure-1 containing                  SUN-BOS0089448 - 93   Exhibit not
                                    XRD overlays of different batches                                               provided


                                                                    21
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 190 of 397 PageID #: 6057




Plaintiff’s Trial     Deposition                                                                                           Sun’s
                                            Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                        Objections

PTX - 179           Mathur Ex. 5;     Form 356H Document for ANDA 209577           9/6/2016    SUN-BOS0084425 - 29     Exhibit not
                    Nadkarni Ex. 5                                                                                     provided
PTX - 180           Mathur Ex. 6;     Statements of certifications under section   8/19/2017   SUN-BOS0089229 - 36     Exhibit not
                    Nadkarni Ex. 6    505(j)(2)(A)(vii) AND 21 CFR                                                     provided
                                      314.94(a)(12)
PTX - 181                             INTENTIONALLY LEFT BLANK                                                         Exhibit not
                                      (DUPE OF PTX-016)                                                                provided
PTX - 182                             INTENTIONALLY LEFT BLANK

PTX - 183           Mathur Ex. 12;    Quality Overall Summary For Bosutinib                    SUN-BOS0013179 - 343    Exhibit not
                    Nadkarni Ex. 12   Tablets                                                                          provided
PTX - 184           Mathur Ex. 16;    3.2.S.1.3. General Properties                            SUN-BOS0016165 - 66     Exhibit not
                    Nadkarni Ex. 16                                                                                    provided
PTX - 185           Mathur Ex. 19;    Minutes of Product Review Meeting            5/24/2016   SUN-BOS0084327 - 30     Exhibit not
                    Nadkarni Ex. 19                                                                                    provided
PTX - 186           Mathur Ex. 20;    Bosutinib Monohydrate (Form-I) MSN                       SUN-BOS0082075 - 76     Exhibit not
                    Nadkarni Ex. 20   Laboratories Private Limited Information                                         provided
PTX - 187           Mathur Ex. 21;    Bosutinib Monohydrate (Form-I) MSN                       SUN-BOS0082092 - 119    Exhibit not
                    Nadkarni Ex. 21   Laboratories Private Limited Information                                         provided
PTX - 188           Mathur Ex. 22;    Bosutinib Monohydrate (Form-I) MSN                       SUN-BOS0082974 - 3000   Exhibit not
                    Nadkarni Ex. 22   Laboratories Private Limited Information                                         provided



                                                                      22
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 191 of 397 PageID #: 6058




Plaintiff’s Trial     Deposition                                                                                          Sun’s
                                            Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                       Objections

PTX - 189           Mathur Ex. 24;    Bosutinib Tablets Correspondence             5/7/2016    SUN-BOS0040769 - 72    Exhibit not
                    Nadkarni Ex. 24                                                                                   provided
PTX - 190           Mathur Ex. 25;    Document Revision 2015-09-25                 3/14/2016   SUN-BOS0041474 - 76    Exhibit not
                    Nadkarni Ex. 25                                                                                   provided
PTX - 191           Mathur Ex. 26;    Document, Information Request issued by      4/4/2017    SUN-BOS0025648 - 52    Exhibit not
                    Nadkarni Ex. 26   US FDA related to ANDA 209577                                                   provided
PTX - 192           Mathur Ex. 27;    Document entitled "Quality Response to       4/4/2017    SUN-BOS0043277 - 93    Exhibit not
                    Nadkarni Ex. 27   information request dated April 04, 2017."                                      provided
PTX - 193           Mathur Ex. 29;    Document entitled "Response to ANDA          4/1/2017    SUN-BOS0034009 - 131   Exhibit not
                    Nadkarni Ex. 29   deficiency comments received from Sun                                           provided
                                      Pharmaceutical Industries Limited for
                                      Bosutinib Route Code BS,"
PTX - 194           Mathur Ex. 30;    FDA November 29, 2017 Complete               11/29/201   SUN-BOS0088869 - 74    Exhibit not
                    Nadkarni Ex. 30   Response Letter to Sun                       7                                  provided
PTX - 195           Mathur Ex. 31;    Response to a complete response letter       11/29/201   SUN-BOS0088991 - 96    Exhibit not
                    Nadkarni Ex. 31   dated November 29, 2017, for the product     7                                  provided
                                      bosutinib tablets, 100 mg and 500 mg,
                                      ANDA 209577
PTX - 196           Mathur Ex. 32;    Sun's Annexure-2 PXRD Diffractograms                     SUN-BOS0088783 - 96    Exhibit not
                    Nadkarni Ex. 32   of Batch Nos. BOST/D410/9S/05,                                                  provided
                                      BS0021215, BS0031215, and BS0010116
PTX - 197           Mathur Ex. 33;    Sun's XRPD Diffractograms and Raw Data                   SUN-BOS0024859 - 977   Exhibit not
                                      of Sample Batches of Sun's ANDA

                                                                     23
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 192 of 397 PageID #: 6059




Plaintiff’s Trial     Deposition                                                                                            Sun’s
                                            Evidence Offered by Plaintiff             Date        Document No.
  Exhibit No.         Exhibit No.                                                                                         Objections

                    Nadkarni Ex. 33   Product                                                                           provided

PTX - 198                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                        provided
PTX - 199           Murcko Ex. C      Curriculum Vitae of Mark A. Murcko              5/11/2019                         F, R
                                      Ph.D.
PTX - 200           Murcko Ex. D      Donato, et al., Use of c-Src Inhibitors         2/20/2003                         F, H, DUP
                                      Alone or in Combination with STI571 for
                                      the Treatment of Leukemia, WO
                                      03/013540
PTX - 201                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                        provided
PTX - 202           Murcko Ex. G      Murcko Materials Considered                                                       F, H, U, R
PTX - 203           Murcko Ex. K      Mark M. Moasser et al., Inhibition of Src       12/15/199                         F, H, U, R
                                      Kinases by a Selective Tyrosine Kinase          9
                                      Inhibitor Causes Mitotic Arrest, 56 Cancer
                                      Res. 6145 (1999)
PTX - 204           Murcko Ex. M      Yi Liu et al., Structural Basis for Selective   8/13/1999                         F, H, U, R
                                      Inhibition of Src Family Kinases by PP1, 6
                                      Chemistry & Biology 671 (1999)
PTX - 205           Lindsley Ex. 19; Warmuth et al., The Src Family Kinase            12/26/199   SUN-BOS0012434 - 45   F, H
                    Murcko Ex. O     Hck Interacts with Bcr-Abl by a Kinase-          7
                                     Independent Mechanism and


                                                                       24
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 193 of 397 PageID #: 6060




Plaintiff’s Trial     Deposition                                                                                        Sun’s
                                           Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                     Objections

                                      Phosphorylates the Grb2-Binding Site of
                                      Bcr, J. Biol. Chem. 272(52):33260-33270
                                      (1997)
PTX - 206           Murcko Ex. P      Druker BJ et al, Chronic Myelogenous                                          F, H, U, R
                                      Leukemia, 1 Hematology 111 (2002)
PTX - 207           Murcko Ex. Q      Druker BJ et al., Effects of a Selective    5/1/1996                          F, H, U, R
                                      Inhibitor of the Abl Tyrosine Kinase on the
                                      Growth of Bcr-Abl Positive Cells, 2
                                      Nature Med. 561 (1996)
PTX - 208           Murcko Ex. R      Hanke JH et al., Discovery of a Novel,      1/12/1996                         F, H, U, R
                                      Potent, and Src Family-selective Tyrosine
                                      Kinase Inhibitor 271 J. Biological
                                      Chemistry 695 (1996)
PTX - 209           Murcko Ex. S      Dorsey JF et al., The Pyrido[2,3-           6/15/2000                         F, H, U, R
                                      dipyrimidine Derivative PD180970
                                      Inhibits P210Bcr-Abl Tyrosine Kinase and
                                      Induces Apoptosis of K562 Leukemic
                                      Cells, 60 Cancer Res. 3127 (2000)
PTX - 210           Lindsley Ex. 35; Nimmanapalli et al., Molecular               10/15/200   SUN-BOS0012233 - 42   F, H
                    Murcko Ex. U     Characterization and Sensitivity of STI571   2
                                     (Imatinib Mesylate, Gleevec)-resistant,
                                     Bcr-Abl-Positive, Human Acute Leukemia
                                     Cells to SRC Kinase Inhibitor PD180970
                                     and 17-Allylamino-17-
                                     Demethoxygeldanamycin, Cancer Res.

                                                                     25
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 194 of 397 PageID #: 6061




Plaintiff’s Trial     Deposition                                                                                   Sun’s
                                            Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                Objections

                                      62:5761-5769 (2002)



PTX - 211           Murcko Ex. V      Bhushan Nagar et al., Crystal Structures of   8/1/2002                   F, H, U, R
                                      the Kinase Domain of c-Abl in Complex
                                      with the Small Molecule Inhibitors
                                      PD173955 and Imatinib (STI-571) 62
                                      Cancer Res. 4236 (2002)
PTX - 212           Lindsley Ex. 33; David Wisniewski et al., Characterization      8/1/2002                   F, H, U, R
                    Murcko Ex. W     of Potent Inhibitors of the Bcr-Abl and the
                                     c-Kit Receptor Tyrosine Kinases, 62
                                     Cancer Research 4244 (2002)
PTX - 213           Murcko Ex. Z      Fahad A. Al-Obeidi &Kit S. Lam,                                          F, H, U, R
                                      Development of Inhibitors for Protein
                                      Tyrosine Kinases, 19 Oncogene 5690
                                      (2000)
PTX - 214           Murcko Ex. AA     Thomas Schindler et al., Structural           9/15/2000                  F, H, U, R
                                      Mechanism for STI-571 Inhibition of
                                      Abelson Tyrosine Kinase, 289 Science
                                      1938 (2000)
PTX - 215           Murcko Ex. BB     Blake RA et al., SU6656, a Selective Src      9/7/2000                   F, H, U, R
                                      Family Kinase Inhibitor, Used to Probe
                                      Growth Factor Signaling, 20 Molecular &
                                      Cellular Biology 9018 (2000)


                                                                     26
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 195 of 397 PageID #: 6062




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                           Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

PTX - 216           Lindsley Ex. 39; Jiirg Zimmerman et al., Potent and            12/11/199                  F, H, U, R
                    Murcko Ex. CC Selective Inhibitors of the Abl-Kinase:          6
                                     Phenylaminopyrimidine (PAP)
                                     Derivatives, 7 Bioorganic & Med.
                                     Chemistry Letters 187 (1997)
PTX - 217           Murcko Ex. DD    Uwe Trinks et al., Dianilinophthalimides:     9/24/1993                  F, H, U, R
                                     Potent and Selective, ATP-Competitive
                                     Inhibitors of the EGF-Receptor Protein
                                     Tyrosine Kinase, J.Med. Chem 1994, 37,
                                     1015-1027
PTX - 218           Murcko Ex. EE    Peter Traxler et al., Use of Pharmacophore    3/3/1997                   F, H, U, R
                                     Model for the Design of EGF-R Tyrosine
                                     Kinase Inhibitors 4-Phenylaminopyrazolo
                                     djpyrimidines, J.Med Chem 1997, 40,
                                     3601 - 3616
PTX - 219           Murcko Ex. FF    Missbach M et al., Substituted 5,7-           2/22/2000                  F, H, U, R
                                     Diphenyl-pyrrolo[2,3d]lpyrimidines:
                                     Potent Inhibitors of the Tyrosine Kinase c-
                                     Src, Bioorganic & Medicinal Chemistry
                                     Letters 10 (2000) 945-949
PTX - 220           Murcko Ex. GG    Altmann E. et al., 7-Pyrrolidinyl- and 7-     2/2/2001                   F, H, U, R
                                     Piperidiny1-5-wyl-pyrrolo[2,341-
                                     pyrimidines--Potent Inhibitors of the
                                     Tyrosine Kinase c-Src, 11 Biorganic &
                                     Med. Chemistry Letters 853, (2001)

                                                                     27
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 196 of 397 PageID #: 6063




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                           Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

PTX - 221           Murcko Ex. HH    Leo Widler et al., 7-Alkyl- and 7-            2/2/2001                   F, H, U, R
                                     Cycloalky1-5-aryl-pyrrolo12,3-
                                     dipyrimidines—Potent Inhibitors of the
                                     Tyrosine Kinase c-Src, 11 Biorganic &
                                     Med. Chemistry Letters 849 (2001)
PTX - 222           Murcko Ex. II    Michael J. Mauro & Brian J. Druker,           5/11/2001                  F, H, U, R
                                     STI571: Targeting BCR-ABL as Therapy
                                     for CML, 6 Oncologist 233 (2001)
PTX - 223           Murcko Ex. JJ    Gleevec Final Printed Labeling, Ctr. for      5/9/2001                   F, H, U, R
                                     Drug Evaluation & Research (2001)
PTX - 224                            INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                              provided
PTX - 225                            INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                              provided
PTX - 226           Nadkarni Ex. 1   Plaintiffs' Notice of Deposition of Bharati   11/27/201                  none
                                     Nadkarni                                      8
PTX - 227           Nadkarni Ex. 3   Plaintiffs' Notice of Deposition of Sun      11/26/201                   none
                                     Pharmaceutical Industries Limited and Sun 8
                                     Pharmaceutical Industries, Inc., Pursuant to
                                     Fed R. CIV P.30(b)(6)
PTX - 228           Nadkarni Ex. 4   Work Address                                                             F, H, U, R
PTX - 229                            INTENTIONALLY LEFT BLANK                                                 Exhibit not


                                                                     28
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 197 of 397 PageID #: 6064




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                            Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

                                      (DUPE OF PTX-083)                                                              provided
PTX - 230                             INTENTIONALLY LEFT BLANK                                                       Exhibit not
                                      (DUPE OF PTX-150)                                                              provided
PTX - 231                             INTENTIONALLY LEFT BLANK                                                       Exhibit not
                                      (DUPE OF PTX-182)                                                              provided
PTX - 232           Nadkarni Ex. 11   Bosutinib Tablets Labels                    4/7/2016    SUN-BOS0024670 - 71    F, H, U, R
PTX - 233           Nadkarni Ex. 13   Errata 1 to development report              9/1/2016    SUN-BOS0000561 - 636   F, H, U, R
PTX - 234           Nadkarni Ex. 14   Sun's Clinical Study Report, titled "A      8/1/2016    SUN-BOS0004030 - 107   F, H, U, R
                                      Study to Evaluate the Relative
                                      Bioavailability of a Test Formulation of
                                      Bosutinib 100 mg Tablets (Sun
                                      Pharmaceutical Industries Limited, India)
                                      compared to Bosulif® (bosutinib
                                      monohydrate) Tablets [EQ 100 mg
                                      bosutinib] (PfizerLabs) in Healthy Adult
                                      Subjects under Fasted Conditions"
PTX - 235           Nadkarni Ex. 15   Sun's Clinical Study Report, titled "A      7/26/2016   SUN-BOS0004663 - 738   F, H, U, R
                                      Study to Evaluate the Relative
                                      Bioavailability of a Test Formulation of
                                      Bosutinib 100 mg Tablets (Sun
                                      Pharmaceutical Industries Limited, India)
                                      compared to Bosulif® (bosutinib
                                      monohydrate) Tablets [EQ 100 mg
                                      bosutinib] (Pfizer

                                                                       29
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 198 of 397 PageID #: 6065




Plaintiff’s Trial     Deposition                                                                                          Sun’s
                                           Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                       Objections

                                      Labs) in Healthy Adult Subjects under Fed
                                      Conditions"



PTX - 236           Nadkarni Ex. 17   Control of Drug Substance of Bosutinib      1/28/2016   SUN-BOS0016179 - 86     F, H, U, R
PTX - 237           Nadkarni Ex. 18   Structure elucidation of Reference standard 3/2/2016    SUN-BOS0032408 - 34     F, H, U, R
                                      Form S
PTX - 238           Nadkarni Ex. 23   Sun's Regulatory Expectations Document      12/11/201   SUN-BOS0033581 - 85     F, H, U, R
                                                                                  5
PTX - 239           Nadkarni Ex. 28   Sun's Response to FDA Information                       SUN-BOS0025024 - 38     F, H, U, R
                                      Request
PTX - 240           Nadkarni Ex. 34   Submission of response to GDUFA DMF         4/12/2018   SUN-BOS0088777 - 82     F, H, U, R
                                      COMPLETE RESPONSE Letter dated
                                      March 05, 2018 as eCTD submission
                                      through FDA electronic submission
                                      gateway as Amendment-IV.
PTX - 241           Nadkarni Ex. 35   Raw Material - Analytical Test Procedure    7/31/2018   SUN-BOS0088619 - 70     F, H, U, R
PTX - 242           Nadkarni Ex. 37   Notice of Paragraph IV Certification        11/14/201   PFE-BOS02601183 - 203   F, H, U, R
                                      Regarding E.S. Patent No, 7,767,678         6
PTX - 243           Nadkarni Ex. 38   Notice of Paragraph IV Certification        8/16/2017   PFE-BOS02601157 - 82    F, H, U, R
                                      Regarding E.S. Patent Nos. 7,417,148 and
                                      7,919,625



                                                                     30
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 199 of 397 PageID #: 6066




Plaintiff’s Trial     Deposition                                                                                       Sun’s
                                           Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                    Objections

PTX - 244           Nadkarni Ex. 39   Production of Bosutinib Samples Pursuant   12/15/201                         F, H, U, R
                                      to Offer of Confidential Access            6
PTX - 245           Nadkarni Ex. 40   Production of Samples Pursuant to          9/26/2018                         F, H, U, R
                                      Protective Order
PTX - 246           Nadkarni Ex. 41   Regional Information (Bosutinib Tablets                SUN-BOS0074220 - 28   F, H, U, R
                                      100 mg and 500 mg)
PTX - 247                             INTENTIONALLY LEFT BLANK
PTX - 248                             INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                   provided
PTX - 249                             INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                   provided
PTX - 250                             INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                   provided
PTX - 251                             INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                   provided
PTX - 252                             INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                      (DUPE OF PTX-025)                                                            provided
PTX - 253                             INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                      (DUPE OF PTX-024)                                                            provided
PTX - 254                             INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                   provided


                                                                    31
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 200 of 397 PageID #: 6067




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                        Evidence Offered by Plaintiff   Date     Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 255                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-026)                                                     provided
PTX - 256                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 257                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 258                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 259                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 260                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 261                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 262                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 263                           INTENTIONALLY LEFT BLANK
PTX - 264                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 265                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided


                                                               32
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 201 of 397 PageID #: 6068




Plaintiff’s Trial     Deposition                                                                                           Sun’s
                                          Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                                        Objections

PTX - 266                           INTENTIONALLY LEFT BLANK                                                           Exhibit not
                                                                                                                       provided
PTX - 267           Strong Ex. 2    Email from Tesconi to Clarke 9 et al.          6/25/2003   PFE-BOS01865456         A, F, H, U, R
PTX - 268           Strong Ex. 4    Email from Ku to Hadfield and Strong           6/30/2003   PFE-BOS02697233         A, F, H, U, R
PTX - 269           Strong Ex. 5    Laboratory Notebook - L23263                   9/28/2001   PFE-BOS02591297         A, F, H, U, R

PTX - 270           Strong Ex. 6    Laboratory Notebook - L27384                   8/31/2007   PFE-BOS02591593 - 804   A, F, H, U, R

PTX - 271           Tesconi 1       Defendants’ Amended Notice of                  4/2/2019    ECF 202                 none
                                    Deposition of Marc Safler Tesconi
PTX - 272           Tesconi 2       Defendants’ Third Amended Notice of            4/2/2019                            none
                                    Deposition of Plaintiffs’ Pursuant to Fed.
                                    R. Civ. P. 30(b)(6)
PTX - 273           Tesconi 7       Email with attachments                         5/20/2002   PFE-BOS01772244 -73,    A, F, H, U, R
                                    from: Boschelli, Frank                                     PFE-BOS01772279 -80,
                                    to: Ye, Fei; Arndt, Kim; Boschelli, Diane;                 PFE-BOS01772290
                                    Etienne, Carlo; Frost, Philip; Gibbons, Jay;
                                    Lucas, Judy; Nardin, Danielle; Weber,
                                    Jennifer M.
                                    Subject: manuscript attached
PTX - 274           Tesconi 9       Plaintiffs’ Second Supplemental                1/11/2019                           U, R
                                    Objections and Response to Defendants’
                                    Interrogatory No. 1


                                                                    33
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 202 of 397 PageID #: 6069




Plaintiff’s Trial     Deposition                                                                                           Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                        Objections

PTX - 275           Tesconi 10      Email - From Anthony Hadfield                 8/22/2002   PFE-BOS01754411          A, F, H, U, R
                                    To: Beth Rasmussen
                                    CC: David Blum; Greg Feigelson;
                                    Anthony Hadfield; Sherry Ku; Michael K.
                                    O’Brien; Marc Tesconi
                                    Subject: Src Kinase WAY-173606
PTX - 276           Tesconi 12      Tieger, E., Kiss, V., Pokol, G., Finta, Z.,   11/3/2016                            F, H
                                    Rohlíček, J., Skořepová, E. and Dušek, M.,
                                    2016. Rationalization of the formation and
                                    stability of bosutinib solvated forms.
                                    CrystEngComm, 18(48), 9260-74.
PTX - 277           Tesconi 13      Bowles P, Frank R. Busch, Kyle R.             7/31/2015                            A, F, H, U, R
                                    Leeman, Andrew S. Palm, and Karen
                                    Sutherland, Confirmation of Bosutinib
                                    Structure; Demonstration of Controls To
                                    Ensure Product Quality. Organic Process
                                    Research & Development 2015 19 (12),
                                    1997-2005
PTX - 278           Tesconi 16      Laboratory Notebook - L23540                              PFE-BOS02554109 - 321    A, F, H, U, R

PTX - 279           Tesconi 17      Laboratory Notebook - L23541                              PFE-BOS02554322 - 534    A, F, H, U, R

PTX - 280           Tesconi 18      Laboratory Notebook - L24462                              PFE-BOS02554831 - 5041   A, F, H, U, R




                                                                   34
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 203 of 397 PageID #: 6070




Plaintiff’s Trial     Deposition                                                                                        Sun’s
                                         Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                     Objections

PTX - 281           Tesconi 19      Laboratory Notebook - L24465                           PFE-BOS02555042 - 253    A, F, H, U, R

PTX - 282           Tesconi 20      Laboratory Notebook - L28411                           PFE-BOS02591805 - 2018   A, F, H, U, R

PTX - 283           Tesconi 21;     Laboratory Notebook - L24711                           PFE-BOS02594300 - 510    A, F, H, U, R
                    Wen 12
PTX - 284                           INTENTIONALLY LEFT BLANK



PTX - 285           Tesconi 23;     Technical Memo - Polymorph Study of        1/10/2004   PFE-BOS01850858 -68      F, H, U, R
                    Wen 9           SRC Kinase Inhibitor Way-173606
PTX - 286           Tesconi 33      Publication Presentation Approval          11/6/2002   PFE-BOS02613006 - 07     A, F, H, U, R
PTX - 287           Tesconi 34      Publication Presentation Approval          7/9/2002    PFE-BOS02612930 - 31     A, F, H, U, R
PTX - 288                           INTENTIONALLY LEFT BLANK                                                        Exhibit not
                                                                                                                    provided
PTX - 289                           INTENTIONALLY LEFT BLANK                                                        Exhibit not
                                                                                                                    provided
PTX - 290                           INTENTIONALLY LEFT BLANK                                                        Exhibit not
                                                                                                                    provided
PTX - 291           Trout 3         Guide for the Care and Use of Laboratory   7/3/1905                             F, H, U, R
                                    Animals: Eight Edition
PTX - 292           Wen 1           Notice of Service of Subpoena              12/27/201   ECF 175                  none


                                                                    35
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 204 of 397 PageID #: 6071




Plaintiff’s Trial     Deposition                                                                                   Sun’s
                                         Evidence Offered by Plaintiff    Date        Document No.
  Exhibit No.         Exhibit No.                                                                                Objections

                                                                          8
PTX - 293           Wen 2           Defendants’ Amended Notice of         1/2/2019    ECF 180                  none
                                    Deposition of Hong Wen
PTX - 294           Wen 8           SKI-606 Chemical Development Status   6/1/2005    PFE-BOS01680541 - 46     F, H, U, R
PTX - 295           Wen 10          Above and Beyond Award Nomination     6/3/2004    PFE-BOS01754033 - 35     F, H, U, R
PTX - 296           Wen 11          Laboratory Notebook - L24710                      PFE-BOS02594088 - 299    A, F, H, U, R

PTX - 297           Wen 13          Laboratory Notebook - L26019                      PFE-BOS02593975 - 4087   A, F, H, U, R

PTX - 298           Wen 14          Email From: hong wen                  11/25/200   PFE-BOS01856949          A, F, H, U, R
                                    To: KUS                               9
                                    CC: TesconM; Ku Sherry
                                    Subject: Two drafts --
                                    hydration/dehydration, polymorph
PTX - 299                           INTENTIONALLY LEFT BLANK

PTX - 300                           INTENTIONALLY LEFT BLANK

PTX - 301                           INTENTIONALLY LEFT BLANK

PTX - 302                           INTENTIONALLY LEFT BLANK




                                                                   36
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 205 of 397 PageID #: 6072




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                          Evidence Offered by Plaintiff        Date        Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

PTX - 303                           Email - From: Michael Bolt                 4/1/2003    PFE-BOS02788705         A, F, H, U, R
                                    To: Chiarello, Dolores; Elliott, Janet;
                                    Hammons, Jeff; Kuhn, Tessa; Marsh,
                                    Billie; Mousseau, Sheila; Rice, Debra;
                                    Semeraro, Dulcie
                                    CC: Batastini, Geary; Clarke, David W.;
                                    Kirchner, Fred; Rasmussen, Beth
                                    Subject: Src Kinase in dogs (Way-173606)
PTX - 304                           ACUF Amendment Form                        4/1/2003    PFE-BOS02789098 - 135   A, F, H, U, R
PTX - 305                           Medical Treatment Summary                  4/1/2003    PFE-BOS02788139 - 40    A, F, H, U, R
PTX - 306                           Multiple Dose Oral Ranging Study in Rats   9/8/2003    PFE-BOS02787292 - 316   A, F, H, U, R
PTX - 307                           Multiple Dose Oral Ranging Study in        1/29/2004   PFE-BOS02788145 - 63;   A, F, H, U, R
                                    Female Dogs\                                           PFE-BOS02788134
PTX - 308                           Src Kinase Inhibitor- Oncology WAY-    6/26/2003       PFE-BOS01563261 - 318   A, F, H, U, R
                                    173606 - Development Track Endorsement
PTX - 309                           Src Kinase Inhibitor- Oncology WAY-                    PFE-BOS02637289 - 305   A, F, H, U, R
                                    173606 - Development Track
                                    Recommendation
PTX - 310                           Notebook L21987                                        PFE-BOS02789276 - 489   A, F, H, U, R
PTX - 311                           File History 10980097                                  PFZFH0000002 -473       A, F, H, U, R

PTX - 312                           678 patent file history certificate                    PFZFH0000474            I


                                                                      37
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 206 of 397 PageID #: 6073




Plaintiff’s Trial     Deposition                                                                                     Sun’s
                                          Evidence Offered by Plaintiff    Date        Document No.
  Exhibit No.         Exhibit No.                                                                                  Objections

PTX - 313                           File History 11478216 (678 patent)                 PFZFH0000475 - 1020     A, F, H, U, R

PTX - 314                           625 patent file history certificate                PFZFH0001021            I

PTX - 315                           File History 12139834 (625 patent)                 PFZFH0001022 - 197      A, F, H, U, R

PTX - 316                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                    (DUPE OF PTX-083)                                                          provided
PTX - 317                           Terminal Disclaimer 148 Patent                     PFZFH0001240 - 48       F, H, U, R

PTX - 318                           Email from: Feigelson to: Tesconi      5/19/2003   PFE-BOS01852421         A, F, H, U, R
PTX - 319                           INTENTIONALLY LEFT BLANK

PTX - 320                           SKI-606 Oncology GDT Recommendation    10/16/200   PFE-BOS01611715 - 18    F, H, U, R
                                    CML Indication                         3
PTX - 321                           INTENTIONALLY LEFT BLANK

PTX - 322                           Notebook L24831                                    PFE-BOS02789490 - 706   A, F, H, U, R
PTX - 323                           Src Kinase Inhibitor - Oncology WAY-   9/23/2002   PFE-BOS02662427         A, F, H, U, R
                                    173606 Pre-Development (slides)
PTX - 324                           Application for Team Status, Small     9/23/2002   PFE-BOS02651518         F, H, U, R
                                    Molecules - Pre-Development



                                                                      38
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 207 of 397 PageID #: 6074




Plaintiff’s Trial     Deposition                                                                                          Sun’s
                                          Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                                       Objections

PTX - 325                           INTENTIONALLY LEFT BLANK

PTX - 326                           INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                      provided
PTX - 327                           Leonard J. Chyall - CV                                                            F, R
PTX - 328                           INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                      provided
PTX - 329                           INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                      provided
PTX - 330                           Eszter Tieger et al., Rationalization of the   2016                               F, H, DUP
                                    Formation and Stability of Bosutinib
                                    Solvated
                                    Forms, 18 CrystEngComm. 9260 (2016)
PTX - 331           Mathur Ex. 45   FDA October 29, 2018 Complete                  10/29/201   SUN-BOS0089496 - 500   F, H, U, R
                                    Response Letter to Sun                         8
PTX - 332                           FMC BioPolymer Certificate of Analysis,                    SUN-BOS0001134 - 39    F, H, U, R
                                    AcDiSol® Croscarmellose Sodium NF,
                                    Lot No. T1152C
PTX - 333                           FMC BioPolymer Certificate of Analysis,                    SUN-BOS0014378 - 83    F, H, U, R
                                    Avicel® Microcrystalline Cellulose NF,
                                    Lot No. 61207C
PTX - 334                           FMC BioPolymer Certificate of Analysis,                    SUN-BOS0014417 - 22    Exhibit not
                                    Avicel® Microcrystalline Cellulose NF,

                                                                     39
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 208 of 397 PageID #: 6075




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                          Evidence Offered by Plaintiff          Date   Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

                                    Lot No. 71511C                                                            provided
PTX - 335                           Pawley GS, Unit-cell Refinement From                                      F, H, U, R
                                    Powder Diffraction Scans, 14 J. Applied
                                    Crystallography 357 (1981)
PTX - 336                           Ivanisevic I et al., Uses of X-Ray Powder                                 F, H, U, R
                                    Diffraction In the Pharmaceutical Industry
                                    (Shayne C. Gad ed., 2010)
PTX - 337                           Haleblian JK, Characterization of Habits                                  F, H, U, R
                                    and Crystalline Modification of Solids and
                                    Their Pharmaceutical Applications, 64 J.
                                    Pharm. Sci. 1269 (1975)
PTX - 338                           INTENTIONALLY LEFT BLANK
PTX - 339                           INTENTIONALLY LEFT BLANK
PTX - 340                           MSN Laboratories Private Limited's                  SUN-BOS0010905 - 35   A, F, H, U, R
                                    3.2.S.3 Characterization
PTX - 341                           MSN Laboratories Private Limited's                  SUN-BOS0027246 - 73   Exhibit not
                                    3.2.S.4 Control of Drug Substance                                         provided

PTX - 342                           MSN Laboratories Private Limited's                  SUN-BOS0003718 - 26   Exhibit not
                                    Certificate of Analysis, Bosutinib, Batch                                 provided
                                    No. BS0021215
PTX - 343                           INTENTIONALLY LEFT BLANK


                                                                    40
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 209 of 397 PageID #: 6076




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff          Date   Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                    (DUPE OF PTX-399)
PTX - 344                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-400)
PTX - 345                           Overlay plot of the XRPD pattern provided                             F, H, U, R, I
                                    in Fig. 1, Pattern A of US Patent No.
                                    7,767,678 with the XRPD pattern for 100
                                    mg Sun's ANDA Product Batch No.
                                    GKR0162B obtained by SSCI
PTX - 346                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-197)                                                     provided
PTX - 347                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-178)
PTX - 348                           Overlay plot of the XRPD pattern provided                             A, F, H, U, R
                                    in Fig. 1, Pattern A of US Patent No.
                                    7,767,678 with the XRPD pattern for 500
                                    mg Sun's ANDA Product Batch No.
                                    GKR0165B obtained by SSCI
PTX - 349                           Overlay plot of the XRPD pattern provided                             A, F, H, U, R
                                    in Fig. 1, Pattern A of US Patent No.
                                    7,767,678 with the XRPD pattern for
                                    Pfizer's sample of Form I bosutinib API
                                    obtained by SSCI
PTX - 350                           INTENTIONALLY LEFT BLANK                                              Exhibit not


                                                                  41
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 210 of 397 PageID #: 6077




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                         Evidence Offered by Plaintiff       Date    Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

                                                                                                             provided
PTX - 351                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                             provided
PTX - 352                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                             provided
PTX - 353                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-313)
PTX - 354                           Report of Richard B. McClurg, Ph.D.,                                     F, H, U, R
                                    titled "Characterization of Sun
                                    Pharmaceutical Bosutinib Products"
PTX - 355                           Chipera SJ & David L. Bish, Fitting Full  2013                           F, H, U, R
                                    X-Ray Diffraction Patterns for
                                    Quantitative Analysis: A Method for
                                    Readily Quantifying Crystalline and
                                    Disordered Phases, 3 Advances in
                                    Materials Physics and Chemistry 47 (2013)
PTX - 356                           Sun's ANDA Module 1.14.1.5 Labeling              SUN-BOS0000066 - 77     Exhibit not
                                    History Question Based Review                                            provided
PTX - 357                           Sun's ANDA Module 2.3 Quality Overall            SUN-BOS0000251 - 415;   F, H, U, R
                                    Summary                                          SUN-BOS0013179 - 343
PTX - 358                           Sun's ANDA Module 3.2.P Drug Product             SUN-BOS0000481 - 88     Exhibit not
                                                                                                             provided


                                                                  42
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 211 of 397 PageID #: 6078




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                         Evidence Offered by Plaintiff        Date   Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

PTX - 359                           Sun's ANDA Module 3.2.P.2                        SUN-BOS0000491 - 98    F, H, U, R
                                    Pharmaceutical Development
PTX - 360                           Sun's ANDA Module 3.2.P.3 Manufacture            SUN-BOS0000682 -84     F, H, U, R, I
PTX - 361                           Sun's ANDA Module 3.2.P.3.2 Batch                SUN-BOS0000685 - 88    A, F, H, U, R
                                    Formula
PTX - 362                           Sun's ANDA Module 3.2.P.3.3 Description          SUN-BOS0000689 -91     A, F, H, U, R,
                                    of Manufacturing Process and Process                                    ILL
                                    Controls
PTX - 363                           Sun's ANDA Module 3.2.P.3.4 Controls of          SUN-BOS0000692         F, R
                                    Critical Steps and Intermediaries
PTX - 364                           Sun's ANDA Module 3.2.P.3.5 Process              SUN-BOS0000693         Exhibit not
                                    Validation and/or Evaluation                                            provided
PTX - 365                           Sun's ANDA Module 3.2.P.4 Control of             SUN-BOS0001071         Exhibit not
                                    Excipients Croscarmellose Sodium NF                                     provided
                                    (AC-DI-SOL)
PTX - 366                           Sun's ANDA Module 3.2.R Regional                 SUN-BOS0002126 - 134   F, H
                                    Information (Bosutinib Tablets 100 mg
                                    and 500 mg)
PTX - 367                           Sun's ANDA Module 3.2.S.1.3 General              SUN-BOS0003016 - 17    F, H
                                    Properties
PTX - 368                           INTENTIONALLY LEFT BLANK                                                Exhibit not
                                    (DUPE OF PTX-178)                                                       provided


                                                                  43
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 212 of 397 PageID #: 6079




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                          Evidence Offered by Plaintiff         Date   Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

PTX - 369                           Sun's Annotated Comparison of Proposed             SUN-BOS0000034 -35;    F, H
                                    Labeling vs. Reference Listed Drug                 SUN-BOS0000078 - 119
                                    Labeling
PTX - 370                           Sun's Certificate of Analysis, Bosutinib,          SUN-BOS0003709 - 17    F, H, DUP
                                    Batch No. BS0021215
PTX - 371                           Sun's Certificate of Analysis, Bosutinib           SUN-BOS0000760 -65     F, H
                                    Tablets, 100 mg, Batch No. GKR0157
PTX - 372                           Sun's Certificate of Analysis, Bosutinib           SUN-BOS0000766 -71     F, H
                                    Tablets, 500 mg, Batch No. GKR0157
PTX - 373                           Sun's Certificate of Analysis,                     SUN-BOS0001126 - 33    F, H
                                    Croscarmellose Sodium NF (AC-DI-SOL),
                                    Batch No. T1152C
PTX - 374                           Sun's Errata 2 to Scale Up Report                  SUN-BOS0000649 -81     F, H
                                    Bosutinib Tablets 100 mg/500 mg
PTX - 375                           Sun's Exhibit Batch Record, Bosutinib              SUN-BOS0000772 - 813   F, H, DUP
                                    Tablets 100 mg, Batch No. GKR0160
PTX - 376                           Sun's Exhibit Batch Report, Bosutinib              SUN-BOS0000728 - 59    F, H
                                    Tablets 100 mg and 500 mg, Batch Nos.
                                    GKR0157, GKR0158, GKR0159
PTX - 377                           Sun's Exhibit Batch Manufacturing                  SUN-BOS0002144 - 202   F, H
                                    Record, Bosutinib Tablets 100 mg and 500
                                    MG, Batch No. GKR0157


                                                                    44
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 213 of 397 PageID #: 6080




Plaintiff’s Trial     Deposition                                                                                       Sun’s
                                          Evidence Offered by Plaintiff        Date        Document No.
  Exhibit No.         Exhibit No.                                                                                    Objections

PTX - 378                           Sun's In Process - Analytical Test                     SUN-BOS0000696- 710     F, H
                                    Procedure, Bosutinib Tablets, 100 mg

PTX - 379                           Sun's In Process - Analytical Test                     SUN-BOS0000713- SUN-    F, H, DUP
                                    Procedure, Bosutinib Tablets, 500 mg                   BOS0000727
PTX - 380                           Sun's In Process - Specification Report,               SUN-BOS0000694 -95      F, H, DUP
                                    Bosutinib Tablets, 100 mg

PTX - 381                           Sun's In Process - Specification Report,               SUN-BOS0000711 -12      F, H
                                    Bosutinib Tablets, 500 mg
PTX - 382                           Sun's Master Batch Manufacturing Record,               SUN-BOS0000814 - 944    F, H
                                    Bosutinib Tablets 100 mg and 500 mg
PTX - 383                           Sun's Master Batch Packing Record,                     SUN-BOS0000945 - 1064   F, H
                                    Bosutinib Tablets 100 mg
PTX - 384                           Sun's November 14, 2016 ANDA Notice        11/14/201                           F, H
                                    Letter                                     6
PTX - 385                           Sun's Proposed Package Insert, Revised     9/2016      SUN-BOS0000043 - 62     F, H, DUP
                                    09/2016
PTX - 386                           Sun's Proposed Package Insert, Revised     2/2017      SUN-BOS0024498 - 517;   F, H
                                    02/2017                                                SUN-BOS0024524 - 543
PTX - 387                           Sun's Proposed Patient Information                     SUN-BOS0000063 - 65;    F, H
                                                                                           SUN-BOS0024518 - 20;
                                                                                           SUN-BOS0024521 - 23

                                                                    45
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 214 of 397 PageID #: 6081




Plaintiff’s Trial     Deposition                                                                                       Sun’s
                                         Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                    Objections

PTX - 388                           Sun's Quantitative Formula for Opadry® II                SUN-BOS0000489 - 90   F, H
                                    Complete Film Coating System 85F12390
                                    Yellow Document
PTX - 389                           Sun's Reprocessing Statement, Bosutinib                  SUN-BOS0001065 - 66   F, H
                                    Tablets 100 mg and 500 mg
PTX - 390           Mathur Ex. 47   Sun's Response to FDA Complete               10/29/201   SUN-BOS0089504 - 06   F, H
                                    Response Letter Dated October 29, 2018       8
PTX - 391                           Sun's Specification Report, Croscarmellose               SUN-BOS0001140 - 42   F, H
                                    Sodium NF (AC-DI-SOL)
PTX - 392                           U.S. Pharmacopeia 27, Ch. 891, Thermal                                         F, H, U, R
                                    Analysis (27th rev. 2004)
PTX - 393                           William Clegg, Crystal Structure                                               F, H, U, R, I
                                    Determination 1-21 (John Evans ed., 1998)
PTX - 394                           Overlay Plot of XRPD pattern by Chyall                                         A, F, H, U, R
PTX - 395                           Document highlighted by Chyall                           SUN-BOS0024881 - 82   A, F, H, U, R,
                                                                                                                   ILL
PTX - 396                           Document highlighted by Chyall                           SUN-BOS0024861        A, F, H, U, R,
                                                                                                                   ILL
PTX - 397                           Overlay Plot of XRPD pattern by Chyall                   SUN-BOS0024879        A, F, H, U, R
PTX - 398                           Overlay Plot of XRPD pattern by Chyall                   SUN-BOS0024859        A, F, H, U, R



                                                                  46
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 215 of 397 PageID #: 6082




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff       Date   Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 399                           Overlay Plot of XRPD pattern by Chyall          SUN-BOS0089455        A, F, H, U, R

PTX - 400                           Overlay Plot of XRPD pattern by Chyall          SUN-BOS0089449        A, F, H, U, R

PTX - 401                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 402                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-299)
PTX - 403                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-308)                                                     provided
PTX - 404                                                                           PFE-BOS01588089       Exhibit not
                                                                                                          provided
PTX - 405                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-060)                                                     provided
PTX - 406                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-013)                                                     provided
PTX - 407                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-061)                                                     provided
PTX - 408                                                                           PFE-BOS01598847       Exhibit not
                                                                                                          provided
PTX - 409                                                                           PFE-BOS01603413       Exhibit not
                                                                                                          provided


                                                                 47
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 216 of 397 PageID #: 6083




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                        Evidence Offered by Plaintiff   Date     Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 410                                                                        PFE-BOS01611622          Exhibit not
                                                                                                          provided
PTX - 411                                                                        PFE-BOS01611672          Exhibit not
                                                                                                          provided
PTX - 412                                                                        PFE-BOS01611682          Exhibit not
                                                                                                          provided
PTX - 413                                                                        PFE-BOS01632267          Exhibit not
                                                                                                          provided
PTX - 414                                                                        PFE-BOS01675512          Exhibit not
                                                                                                          provided
PTX - 415                                                                        PFE-BOS01775118          Exhibit not
                                                                                                          provided
PTX - 416                                                                        PFE-BOS01801604          Exhibit not
                                                                                                          provided
PTX - 417                                                                        PFE-BOS01801610          Exhibit not
                                                                                                          provided
PTX - 418                                                                        PFE-BOS01864462          Exhibit not
                                                                                                          provided
PTX - 419                                                                        PFE-BOS01864799          Exhibit not
                                                                                                          provided
PTX - 420                                                                        PFE-BOS01865310          Exhibit not


                                                               48
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 217 of 397 PageID #: 6084




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                        Evidence Offered by Plaintiff   Date     Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                                                                                          provided
PTX - 421                                                                        PFE-BOS01868842          Exhibit not
                                                                                                          provided
PTX - 422                                                                        PFE-BOS02537413          Exhibit not
                                                                                                          provided
PTX - 423                                                                        PFE-BOS02541056          Exhibit not
                                                                                                          provided
PTX - 424                                                                        PFE-BOS02571580          Exhibit not
                                                                                                          provided
PTX - 425                                                                        PFE-BOS02572438          Exhibit not
                                                                                                          provided
PTX - 426                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-111)                                                     provided
PTX - 427                                                                        PFE-BOS02576024          Exhibit not
                                                                                                          provided
PTX - 428                                                                        PFE-BOS02576236          F, H, U, R

PTX - 429                                                                        PFE-BOS02592019          Exhibit not
                                                                                                          provided
PTX - 430                                                                        PFE-BOS02597660          Exhibit not
                                                                                                          provided



                                                               49
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 218 of 397 PageID #: 6085




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                          Evidence Offered by Plaintiff    Date   Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

PTX - 431                                                                         PFE-BOS02612947         Exhibit not
                                                                                                          provided
PTX - 432                           148 patent file history certificate           PFZFH0000001            I
PTX - 433                                                                         SUN-BOS0011862          Exhibit not
                                                                                                          provided
PTX - 434                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPES OF PTX-016; PTX-311; PTX-                                      provided
                                    432)
PTX - 435                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPES OF PTX-083; PTX-312; PTX-                                      provided
                                    313)
PTX - 436                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPES OF PTX-150; PTX-314; PTX-                                      provided
                                    315)
PTX - 437                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 438                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 439                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided




                                                                      50
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 219 of 397 PageID #: 6086




Plaintiff’s Trial     Deposition                                                                                            Sun’s
                                            Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                         Objections

PTX - 440                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                        provided
PTX - 441                             Craig W Lindsley - CV                                                             F, R
PTX - 442                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                      (DUPE OF PTX-150)                                                                 provided
PTX - 443                             INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                      (DUPE OF PTX-083)                                                                 provided
PTX - 444                             Berger, et al., Synthesis and Evaluation of   4/8/2003                            F, H
                                      4-Anilino-6,7-dialkoxy-3-
                                      quinolinecarbonitriles as Inhibitors of
                                      Kinases of the Ras-MAPK Signaling
                                      Cascade, Bioorg. Med. Chem. Lett.
                                      13:3031-3034 (2003)
PTX - 445           Lindsley Ex. 16   Boschelli, et al., Dual Src/Abl Kinase        11/16/200                           F, H
                                      Inhibitor Causes Regression of CML            2
                                      Xenografts in Nude Mice, Blood 100:786a
                                      (2002)
PTX - 446           Lindsley Ex. 18; Danhauser-Riedl et al., Activation of Src      8/1/1996    SUN-BOS0011995 - 2003   F, H
                    Murcko Ex. N     Kinases p53/56lyn and p59hck by
                                     p210bcr/abl in Myeloid Cells, Cancer
                                     Research 56:3589 (1996)
PTX - 447           Lindsley Ex. 22   Deininger, et al., The Molecular Biology of 11/15/200                             F, H
                                      Chronic Myeloid Leukemia, Blood             0


                                                                      51
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 220 of 397 PageID #: 6087




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                           Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

                                      96(10):3343-3356 (2000)
PTX - 448                             Donato, et al., Use of c-Src Inhibitors      2/20/2003   SUN-BOS0012021 - 45   F, H, DUP
                                      Alone or in Combination with STI571 for
                                      the Treatment of Leukemia, WO
                                      03/013540
PTX - 449                             International Application No.                1/17/2003                         F, H
                                      PCT/EP02/08941
PTX - 450                             U.S. Provisional Application No.             7/29/2002                         F, H
                                      60/311,690
PTX - 451           Murcko Ex. X      U.S. Patent Number 8,119,649                 2/21/2012                         F, H



PTX - 452           Murcko Ex. Y      U.S. Patent Number 8,268,837                 9/18/2012                         F, H



PTX - 453           Lindsley Ex. 23   Dorsey et al., The Pyrido[2,3-d]pyrimidine   6/15/2000   SUN-BOS0012046 - 51   F, H, DUP
                                      Derivative PD180970 Inhibits p210 Bcr-
                                      Abl Tyrosine Kinase and Induces
                                      Apoptosis of K562 Leukemic Cells,
                                      Cancer Research, 60, 2127-3131 (2000)
PTX - 454           Lindsley Ex. 21; Druker BJ & Lydon NB, Lessons Learned         1/2000                            F, H
                    Murcko Ex. H     From The Development Of An Abl
                                     Tyrosine Kinase Inhibitor for Chronic
                                     Myelogenous Leukemia, The Journal of

                                                                      52
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 221 of 397 PageID #: 6088




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                            Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

                                      Clinical Investigation 105(1):3-7 (2000)



PTX - 455           Lindsley Ex. 28; Druker, et al., Efficacy and Safety of a       4/5/2001                          F, H
                    Murcko Ex. J     Specific Inhibitor of the Bcr-Abl Tyrosine
                                     Kinase in Chronic Myeloid Leukemia,
                                     New England J. of Med., 344, 1031-1037
                                     (2001)
PTX - 456           Lindsley Ex. 30; Druker, et al., Activity of a Specific         4/5/2001                          F, H
                    Murcko Ex. I     Inhibitor of the Bcr-Abl Tyrosine Kinase
                                     in the Blast Crisis of Chronic Myeloid
                                     Leukemia and Acute Lymphoblastic
                                     Leukemia With the Philadelphia
                                     Chromosome, New England J. of Med.,
                                     344, 1038-1042 (2001)
PTX - 457           Lindsley Ex. 31   Druker et al., Chronic Myelogenous            2002                              F, H, DUP
                                      Leukemia, Hematology 1:111-135 (2002)
PTX - 458                             Golas et al., SKI-606, a 4-Anilino-3-         1/15/2003   SUN-BOS0012168 - 75   F, H, DUP
                                      quinolinecarbonitrile Dual Inhibitor of Src
                                      and Abl Kinases, Is a Potent
                                      Antiproliferative Agent Against Chronic
                                      Myelogenous Leukemia Cells in Culture
                                      and Causes Regression of K562
                                      Xenografts in Nude Mice, Cancer Res.
                                      63:375 (2003)


                                                                      53
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 222 of 397 PageID #: 6089




Plaintiff’s Trial     Deposition                                                                                             Sun’s
                                            Evidence Offered by Plaintiff              Date        Document No.
  Exhibit No.         Exhibit No.                                                                                          Objections

PTX - 459           Lindsley Ex. 24; Irby et al., Role of Src Expression and           2000        SUN-BOS0012211 - 27   F, H
                    Murcko Ex. L     Activation in Human Cancer, Oncogene,
                                     19, 5636-42 (2000)
PTX - 460           Lindsley Ex. 27   Kalidas et al., Chronic Myelogenous              8/29/2001                         F, H
                                      Leukemia, J. Am. Medical. Ass’n 286
                                      (8):895-898
PTX - 461           Lindsley Ex. 25   Lionberger et al., Transformation of     6/16/2000                                 F, H
                                      Myeloid Leukemia Cells to Cytokine
                                      Independence by Bcr-Abl Is Suppressed by
                                      Kinase-defective Hck, J. Biol. Chem.
                                      275:18581-18585 (2000)
PTX - 462           Lindsley Ex. 36   Ma et al., Clinical trial designs for targeted   2002                              F, H
                                      agents, Hematol. Oncol. Clin. N. Am.
                                      16:1287– 1305 (2002)
PTX - 463           Lindsley Ex. 29   Mauro and Druker, STI571: Targeting              5/21/2001   SUN-BOS0012227 -32    F, H, DUP
                                      BCR-ABL as Therapy for CML, The
                                      Oncologist 6:233 (2001) (“Mauro 2001”)
PTX - 464           Lindsley Ex. 20   Roginskaya, et al., Therapeutic Targeting        2/26/1999                         F, H
                                      of Src-Kinase Lyn in Myeloid Leukemic
                                      Cell Growth, Leukemia, 13, 855-861
                                      (1999)
PTX - 465                             Stanglmaier et al., The Interaction of the       8/5/2002    SUN-BOS0012261 - 67   F, H
                                      Bcr-Abl Tyrosine Kinase with the Src
                                      Kinase Hck Is Mediated by Multiple

                                                                        54
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 223 of 397 PageID #: 6090




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                            Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

                                      Binding Domains, Leukemia 17:283-289
                                      (February 2003)
PTX - 466                             Tatton et al., The Src-selective Kinase      12/5/2002   SUN-BOS0012268 - 75   F, H
                                      Inhibitor PP1 Also Inhibits Kit and Bcr-
                                      Abl Tyrosine Kinases, J. Biol. Chem.
                                      278(7):4847-4853
PTX - 467            Lindsley Ex.     Warmuth et al., Dual-Specific Src and Abl    1/15/2003   SUN-BOS0012446 - 54   F, H
                    34; Murcko Ex.    Kinase Inhibitors, PP1and CGP76030,
                    T                 Inhibit Growth and Survival of Cells
                                      Expressing Imatinib Mesylate-Resistant
                                      Bcr-Abl Kinases, Blood 101:664-672
                                      (2003)
PTX - 468           Lindsley Ex. 38; Wilson et al., Selective Pyrrolo-Pyrimidine   9/3/2002    SUN-BOS0012455 - 68   F, H
                    Murcko Ex. LL Inhibitors Reveal a Necessary Role for Src
                                     Family Kinases in Bcr-Abl Signal
                                     Transduction and Oncogenesis, Oncogene.
                                     21:8075-8088 (2002)
PTX - 469           Lindsley Ex. 26   Zhang, et al., Synthesis and Structure-      10/10/200                         F, H
                                      Activity Relationships of 3-Cyano-4-         0
                                      (phenoxyanilino)quinolines as MEK
                                      (MAPKK) Inhibitors, Bioorg. Med. Chem.
                                      Lett. 10:2825-2828 (2000)
PTX - 470                             INTENTIONALLY LEFT BLANK                                                       Exhibit not
                                                                                                                     provided


                                                                     55
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 224 of 397 PageID #: 6091




Plaintiff’s Trial     Deposition                                                                                     Sun’s
                                          Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                  Objections

PTX - 471                           Sun's ANDA                                               SUN-BOS0043648-55

PTX - 472                           INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                 provided
PTX - 473                           Time Magazine Cover -                        5/28/2001
                                    http://content.time.com/time/covers/0,1664
                                    1,20010528,00.html
PTX - 474                           INTENTIONALLY LEFT BLANK
PTX - 475                           INTENTIONALLY LEFT BLANK
PTX - 476                           U.S. Patent Number 6,596,746
PTX - 477                           U.S. Patent Number 7,125,875
PTX - 478                           INTENTIONALLY LEFT BLANK                                                     Exhibit not
                                                                                                                 provided
PTX - 479                           INTENTIONALLY LEFT BLANK

PTX - 480                           INTENTIONALLY LEFT BLANK

PTX - 481                           Kantarjian et al., Nilotinib in imatinib-                                    F, H
                                    resistant CML and Philadelphia
                                    chromosome-positive ALL, New Engl J
                                    Med 354(24):2542-51 (2006)




                                                                    56
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 225 of 397 PageID #: 6092




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                          Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

PTX - 482                           Norman, Drugs, Devices, and the FDA:                                    F, H
                                    Part 1: An Overview of Approval
                                    Processes for Drugs, JACC : Basic To
                                    Translational Science Vol. 1, No. 3, 170-
                                    179 (2016)
PTX - 483                           SPRYCEL Prescribing Information,                                        F, H
                                    available at
                                    http://packageinserts.bms.com/pi/pisprycel
                                    .pdf
PTX - 484                           Talpaz et al., Dasatinib in imatinib-        6/15/2006                  F, H
                                    resistant Philadelphia chromosome-
                                    positive leukemias, New Engl J. Med.
                                    354(24):2531-41 (2006)
PTX - 485                           TASIGNA Prescribing Information,                                        F, H
                                    available at
                                    https://www.pharma.us.novartis.com/sites/
                                    www.pharma.us.novartis.com/files/tasigna.
                                    pdf
PTX - 486                           Williams, et al., Insights into Src kinase                              F, H
                                    functions: structural comparisons, Trends
                                    in Biochemical Sciences, 23(5):179-184
                                    (1998)
PTX - 487                           Wolff et al., Office of Laboratory Animal                               F, H
                                    Welfare Frequently Asked Questions
                                    About the Public Health Service Policy on

                                                                    57
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 226 of 397 PageID #: 6093




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff           Date   Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                    Humane Care and Use of Laboratory
                                    Animals, 32 Lab Animal 33 (2003)
PTX - 488                           Zimmerman et al., Potent and Selective                                F, H, U, R,
                                    Inhibitors of the Abl-Kinase:                                         DUP
                                    Phenylaminopyrimidine (PAP)
                                    Derivatives, 7 Bioorganic & Med.
                                    Chemistry Letters 187 (1997)
PTX - 489                           Study Evaluating SKI-606 (Bosutinib) In
                                    Philadelphia Chromosome Positive
                                    Leukemias -
                                    https://clinicaltrials.gov/ct2/show/NCT002
                                    61846?term=NCT00261846&rank=1
PTX - 490                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 491                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 492                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 493                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 494                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided



                                                                   58
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 227 of 397 PageID #: 6094




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                        Evidence Offered by Plaintiff   Date     Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 495                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 496                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 497                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 498                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 499                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 500                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 501                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 502                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 503                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 504                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 505                           INTENTIONALLY LEFT BLANK                                              Exhibit not


                                                               59
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 228 of 397 PageID #: 6095




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff     Date   Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                                                                                          provided
PTX - 506                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 507                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 508                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 509                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 510                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 511                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 512                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 513                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 514                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 515                           Esfahani MK et al., Blastic Phase of   2006                           F, H, U, R
                                    Chronic Myelogenous Leukemia, 7 Cur.
                                    Treatment

                                                                60
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 229 of 397 PageID #: 6096




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff   Date    Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                    Options in Oncology 189 (2006)

PTX - 516                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 517                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 518                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 519                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 520                           INTENTIONALLY LEFT BLANK
PTX - 521                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 522                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-150)                                                     provided
PTX - 523                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 524                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 525                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-016)                                                     provided



                                                                 61
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 230 of 397 PageID #: 6097




Plaintiff’s Trial     Deposition                                                                                          Sun’s
                                          Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                                       Objections

PTX - 526                           INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                    (DUPE OF PTX-083)                                                                 provided
PTX - 527                           Mark Levis CV                                  12/1/2018                          F, R
PTX - 528                           Daud A. et al., Phase I Study of Bosutinib,    2012                               F, H, U, R
                                    a Src/Abl Tyrosine Kinase Inhibitor,
                                    Administered to Patients with Advanced
                                    Solid Tumors, 18 Clinical Cancer Res.
                                    1092 (2012)
PTX - 529                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-676)
PTX - 530                           Bosutinib 2011 Investigator’s Brochure                     PFE-BOS00302596 -770   F, H, U, R
PTX - 531                           Druker et al., Effects of a Selective       1996                                  F, H, DUP
                                    Inhibitor of the Abl Tyrosine Kinase on the
                                    Growth of Bcr-Abl Positive Cells, 2
                                    Nature Med. 561 (1996)
PTX - 532                           Reigner & Karen Smith Blesch, Estimating                                          F, H, U, R
                                    the Starting Dose for Entry into Humans:
                                    Principles and Practice, 57 Eur. J. Clinical
                                    Pharmacology 835 (2002)
PTX - 533                           Fuse E, et al., Prediction of the Maximal                                         F, H, U, R
                                    Tolerated Dose (MTD) and Therapeutic
                                    Effect
                                    of Anticancer Drugs in Humans:
                                    Integration of Pharmacokinetics with

                                                                    62
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 231 of 397 PageID #: 6098




Plaintiff’s Trial     Deposition                                                                                     Sun’s
                                          Evidence Offered by Plaintiff           Date   Document No.
  Exhibit No.         Exhibit No.                                                                                  Objections

                                    Pharmacodynamics
                                    and Toxicodynamics, 21 Cancer Treatment
                                    Reviews 133 (1995)
PTX - 534                           Boxenbaum H & Clifford DiLea, First-          1995                           F, H, U, R
                                    Time-in-Human Dose Selection:
                                    Allometric Thoughts and Perspectives, 35
                                    J. Clinical Pharmacology. 957 (1995)
PTX - 535                           IND68268 Pre-IND Meeting Briefing                    PFE-BOS01441751 - 823   F, H, U, R
                                    Package February 2004
PTX - 536                           Konopka JB et al., An Alteration of the                                      F, H, U, R
                                    Human c-abl Protein in K562 Leukemia
                                    CellsUnmasks Associated Tyrosine Kinase
                                    Activity, 37 Cell 1035 (1984)
PTX - 537                           Paxton JW, The Allometric Approach for                                       F, H, U, R
                                    Interspecies Scaling of Pharmacokinetics
                                    and Toxicity of Anti-Cancer Drugs, 22
                                    Clinical & Experimental Pharmacology &
                                    Physiology 851 (1995)
PTX - 538                           Cortes JE et al., Bosutinib Versus Imatinib   2017                           F, H, U, R
                                    for Newly Diagnosed Chronic Myeloid
                                    Leukemia: Results from the Randomized
                                    BFORE Trial, 36 J. Clinical Oncology 231
                                    (2017)



                                                                   63
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 232 of 397 PageID #: 6099




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                          Evidence Offered by Plaintiff          Date   Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 539                           Cortes JE et al., Safety and Efficacy of     2011                     F, H, U, R
                                    Bosutinib (SKI-606) in Chronic Phase
                                    Philadelphia Chromosome-Positive
                                    Chronic Myeloid Leukemia Patients with
                                    Resistance or Intolerance to Imatinib, 118
                                    Blood 4567 (2011)
PTX - 540                           Roy L et al., Survival Advantage from                                 F, H, U, R
                                    Imatinib Compared with the Combination
                                    Interferon-α Plus Cytarabine in Chronic-
                                    Phase Chronic Myelogenous Leukemia:
                                    Historical Comparison Between Two
                                    Phase 3 Trials, 108 Blood 1478 (2006)
PTX - 541                           Deininger MW et al., The Molecular                                    F, H, DUP
                                    Biology of Chronic Myeloid Leukemia, 96
                                    Blood 3343 (2000)
PTX - 542                           Takahashi N et al., Long-term Treatment                               F, H, U, R
                                    with Bosutinib in a Phase 1/2 Study in
                                    Japanese Chronic Myeloid Leukemia
                                    Patients Resistant/Intolerant to Prior
                                    Tyrosine Kinase Inhibitor Treatment, 106
                                    Int’l J. Hematology 398 (2017)
PTX - 543                           National Cancer Institute Cancer                                      F, H, U, R
                                    Evaluation Program, Common Toxicity
                                    Criteria, Version 2.0 (1999)



                                                                   64
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 233 of 397 PageID #: 6100




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                          Evidence Offered by Plaintiff         Date   Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 544                           Shah NP et al., Intermittent Target                                   F, H, U, R
                                    Inhibition With Dasatinib 100 mg Once
                                    Daily Preserves Efficacy and Improves
                                    Tolerability in Imatinib-Resistant and -
                                    Intolerant Chronic- Phase Chronic Myeloid
                                    Leukemia, 26 J. Clinical Oncology 3204
                                    (2008)
PTX - 545                           von Bubnoff N et al., BCR-ABL Gene                                    F, H, U, R
                                    Mutations in Relation to Clinical
                                    Resistance of Philadelphia-Chromosome-
                                    Positive Leukaemia to STI571: A
                                    Prospective Study, 359 Lancet 487 (2002)
PTX - 546                           Heisterkamp N et al., Structural                                      F, H, U, R
                                    Organization of the bcr Gene and Its Role
                                    in the Ph′ Translocation, 315 Nature 758
                                    (1985)
PTX - 547                           INTENTIONALLY LEFT BLANK                                              F, H, U, R
PTX - 548                           Amare PS et al., Flourescence in Situ                                 F, H, U, R
                                    Hybridization: A Highly Efficient
                                    Technique of Molecular Diagnosis and
                                    Prediction for Disease Course in Patients
                                    with Myeloid Leukemias, 131 Cancer
                                    Genetics & Cytogenetics 125, 126 (2001)
PTX - 549                           Nowell PC, Discovery of the Philadelphia                              F, H, U, R
                                    Chromosome: a Personal Perspective, 117

                                                                   65
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 234 of 397 PageID #: 6101




Plaintiff’s Trial     Deposition                                                                               Sun’s
                                          Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                            Objections

                                    J. Clinical Investigation 2033 (2007)

PTX - 550                           Coutre PI et al., In Vivo Eradication of                               F, H, U, R
                                    Human BCR/ABL-Positive Leukemia
                                    Cells
                                    with an ABL Kinase Inhibitor, 91 J. Nat’l
                                    Cancer Inst., 163 (1999)
PTX - 551                           Hehlmann Rudiger, et al., Management of                                F, H, U, R
                                    CML-Blast Crisis, 29 Best Prac. & Res.
                                    Clinical Haematology 295 (2016)
PTX - 552                           Hunter T & Bartholomew M. Sefton,                                      F, H, U, R
                                    Transforming Gene Product of Rous
                                    Sarcoma Virus Phosphorylates Tyrosine,
                                    77 Biochemistry 1311 (1980)
PTX - 553                           United States Dept. of Health & Human       11/27/201                  F, H, U, R
                                    Services, Common Terminology Criteria       7
                                    for Adverse Events (CTCAE) Version 5.0
                                    (2017)
PTX - 554                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                                                                                           provided



PTX - 555                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                                                                                           provided


                                                                    66
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 235 of 397 PageID #: 6102




Plaintiff’s Trial     Deposition                                                                                    Sun’s
                                            Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                                 Objections

PTX - 556           Lindsley Ex. 32   Garcia-Manero et al., Current Therapy of       4/1/2002                   F, H
                                      Chronic Myelogenous Leukemia, Internal
                                      Medicine 41:254-264
PTX - 557                             Hantel et al., Imatinib is still recommended                              F, H
                                      for frontline therapy for CML, Blood
                                      Advances Volume 2, Number 24: 3648-
                                      3652 (2018)
PTX - 558                             Kalidas et al., Chronic Myelogenous                                       F, H, DUP
                                      Leukemia, J. Am. Medical. Ass’n 286
                                      (8):895-898
PTX - 559                             Norman, Drugs, Devices, and the FDA:                                      F, H, DUP
                                      Part 1: An Overview of Approval
                                      Processes for Drugs, JACC : Basic To
                                      Translational Science Vol. 1, No. 3, 170-
                                      179 (2016)
PTX - 560                             Michael J Thirman - CV                         2/13/2019                  F, R

PTX - 561                             Piotr H. Karpinski - CV                                                   F, R

PTX - 562                             INTENTIONALLY LEFT BLANK
PTX - 563                             INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                      (DUPE OF PTX-083)                                                         provided
PTX - 564                             Grant DJW, Theory and origin of
                                      polymorphism, Polymorphism in

                                                                      67
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 236 of 397 PageID #: 6103




Plaintiff’s Trial     Deposition                                                                                      Sun’s
                                          Evidence Offered by Plaintiff          Date   Document No.
  Exhibit No.         Exhibit No.                                                                                   Objections

                                    Pharmaceutical Solids, 1‐34 (Henry G.
                                    Brittain ed., Marcel Dekker, Inc. 1999)
PTX - 565                           INTENTIONALLY LEFT BLANK



PTX - 566                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-812)
PTX - 567                           Vippagunta SR, Henry G. Brittain, &     5/16/2001
                                    David J. W. Grant, Crystalline solids,
                                    Advanced Drug Delivery Reviews, 48:3‐26
                                    (May 16, 2001)
PTX - 568                           INTENTIONALLY LEFT BLANK
PTX - 569                           Cruz‐Cabeza AJ, Susan M. Reutzel‐Edens,      2015
                                    & Joel Bernstein, Facts and fictions about
                                    polymorphism, Chem. Soc. Rev., 44,
                                    8619‐8635 (2015)
PTX - 570                           Stahly GP, Diversity in Single‐ and                 Alembic_Wyeth0329569 - 88
                                    Multiple‐Component Crystals. The Search
                                    for and Prevalence of Polymorphs and
                                    Cocrystals, Crystal Growth & Design, 7, 6,
                                    1007–1026, SCSI (2007)
PTX - 571                           Karpinski PH, Polymorphism of Active
                                    Pharmaceutical Ingredients, Chemical
                                    Engineering & Technology, 29(2) 233‐237

                                                                   68
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 237 of 397 PageID #: 6104




Plaintiff’s Trial     Deposition                                                                                    Sun’s
                                         Evidence Offered by Plaintiff         Date   Document No.
  Exhibit No.         Exhibit No.                                                                                 Objections

                                    (2006)

PTX - 572                           Nangia A & Desiraju GR,                           Alembic_Wyeth0329594 - 95
                                    Pseudopolymorphism: occurrences of
                                    hydrogen bonding organic solvents in
                                    molecular crystals, Chemical
                                    Communications, 7, 605‐606 (1999)
PTX - 573                           INTENTIONALLY LEFT BLANK

PTX - 574                           INTENTIONALLY LEFT BLANK

PTX - 575                           INTENTIONALLY LEFT BLANK
PTX - 576                           INTENTIONALLY LEFT BLANK
PTX - 577                           INTENTIONALLY LEFT BLANK
PTX - 578                           Sestak J, Thermophysical Properties of            Alembic_Wyeth0329629 - 51
                                    Solids – Their Measurements and
                                    Theoretical Thermal Analysis,
                                    Comprehensive Analytical Chemistry, Vol.
                                    XII, Thermal Analysis Part D, (Elsevier
                                    Science Publishing, 1984)
PTX - 579                           INTENTIONALLY LEFT BLANK




                                                                  69
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 238 of 397 PageID #: 6105




Plaintiff’s Trial     Deposition                                                                                      Sun’s
                                          Evidence Offered by Plaintiff          Date   Document No.
  Exhibit No.         Exhibit No.                                                                                   Objections

PTX - 580                           INTENTIONALLY LEFT BLANK



PTX - 581                           INTENTIONALLY LEFT BLANK

PTX - 582                           Saganowska P. and Wesolowski M.                     Alembic_Wyeth0329652 - 62
                                    (2017). DSC as a screening tool for rapid
                                    co‐crystal detection in binary mixtures of
                                    benzodiazepines with co‐formers. Journal
                                    of Thermal Analysis and Calorimetry
PTX - 583                           Haleblian J & McCrone W,                            Alembic_Wyeth0329678 - 97
                                    Pharmaceutical Applications of
                                    Polymorphism. J. Pharm. Sci., 58: 911‐929
                                    (1969)
PTX - 584                           Gu CH, C., Victor G. Young, & David                 Alembic_Wyeth0329698 -
                                    J.W. Grant, Polymorph Screening:                    710
                                    Influence of Solvents on the Rate of
                                    Solvent‐Mediated Polymorphic
                                    Transformation. J. Pharm. Sci., 90: 1878‐
                                    1890 (2001)
PTX - 585                           INTENTIONALLY LEFT BLANK

PTX - 586                           Chemburkar SR, et al., Dealing with the      2000   Alembic_Wyeth0329733 - 38
                                    Impact of Ritonavir Polymorphs on the
                                    Late Stages of Bulk Drug Process

                                                                    70
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 239 of 397 PageID #: 6106




Plaintiff’s Trial     Deposition                                                                            Sun’s
                                         Evidence Offered by Plaintiff         Date   Document No.
  Exhibit No.         Exhibit No.                                                                         Objections

                                    Development, Org. Process Res. Dev.,
                                    4:413–417 (2000)
PTX - 587                           INTENTIONALLY LEFT BLANK
PTX - 588                           ICH Harmonised Tripartite Guideline,
                                    Specifications: Test Procedures and
                                    Acceptance Criteria for New Drug
                                    Substances and New Drug Products:
                                    Chemical Substances Q6A,
                                    Public_Web_Site/ICH_Products/Guideline
                                    s/Quality/Q6A/Step4/Q6Astep4.pdf
                                    (International
                                    Conference on Harmonisation of Technical
                                    Requirements for Registration of
                                    Pharmaceuticals for Human Use, October
                                    6, 1999)
PTX - 589                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-665)
PTX - 590                           Byrn S, Ralph Pfeiffer, Michael Ganey,     1995
                                    Charles Hoiberg, & Guirag Poochikian,
                                    Pharmaceutical Solids: A Strategic
                                    Approach to Regulatory Considerations,
                                    Pharmaceutical Research, Vol. 12, No. 7
                                    (1995)
PTX - 591                           Guillory JK, Generation of Polymorphs,
                                    Hydrates, Solvates, and Amorphous

                                                                  71
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 240 of 397 PageID #: 6107




Plaintiff’s Trial     Deposition                                                                                      Sun’s
                                         Evidence Offered by Plaintiff           Date   Document No.
  Exhibit No.         Exhibit No.                                                                                   Objections

                                    Solids, Polymorphism in Pharmaceutical
                                    Solids, Brittain, H. G. (ed), New York
                                    1999: M. Dekker
PTX - 592                           Desrosiers P., High‐throughput screening            Alembic_Wyeth0331730
                                    techniques for preformulation: Salt
                                    selection and polymorph studies, Acta
                                    Crystallographica, A58(supplement), c9
                                    (2002)
PTX - 593                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-592)

PTX - 594                           Morissette SL et al., High‐throughput               Alembic_Wyeth0329784 -
                                    crystallization: polymorphs, salts, co‐             809
                                    crystals and solvates of pharmaceutical
                                    solids, Advanced Drug Delivery Reviews,
                                    56(3):275‐300 (2004)
PTX - 595                           INTENTIONALLY LEFT BLANK
PTX - 596                           Carlson ED et al., An integrated high        2003   Alembic_Wyeth0331734 - 39
                                    throughput workflow for pre‐formulations:
                                    Polymorph and salt selection studies, Drug
                                    Development, 10‐15 (July/August 2003)
PTX - 597                           INTNTIONALLY LEFT BLANK
                                    (DUPE OF PTX-004)



                                                                   72
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 241 of 397 PageID #: 6108




Plaintiff’s Trial     Deposition                                                                                          Sun’s
                                          Evidence Offered by Plaintiff            Date   Document No.
  Exhibit No.         Exhibit No.                                                                                       Objections

PTX - 598                           INTENTIONALLY LEFT BLANK



PTX - 599                           INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                    (DUPE OF PTX-676)                                                                 provided
PTX - 600                           Brittain HG, Methods for the             1999
                                    Characterization of Polymorphs and
                                    Solvates, in 95 Drugs and the
                                    Pharmaceutical Sciences, Polymorphism in
                                    Pharmaceutical Solids 227 (James
                                    Swarbrick ed., 1999)
PTX - 601                           INTENTIONALLY LEFT BLANK

PTX - 602                           FDA Guidelines 1987



PTX - 603                           Alexander LE & Klug HP, Basic aspects of              Alembic_Wyeth0331740 - 43
                                    X‐ray absorption in quantitative diffraction
                                    analysis of powder mixtures, Analytical
                                    Chemistry, 20, 886‐889 (1948)
PTX - 604                           Klug HP & Alexander LE, X‐ray                         Alembic_Wyeth0330715 -
                                    Diffraction Procedures for Polycrystalline            1706
                                    and Amorphous Materials (Wiley, 2nd ed
                                    1974)



                                                                    73
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 242 of 397 PageID #: 6109




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                          Evidence Offered by Plaintiff             Date   Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

PTX - 605                           Chung FH, Quantitative interpretation of        1974   Alembic_Wyeth0330098 -
                                    X‐ray diffraction patterns of mixtures. II.            103
                                    Adiabatic principle of X‐ray diffraction
                                    analysis of mixtures. J. Appl. Crystallogr,
                                    7, 526–531 (1974)
PTX - 606                           Hubbard CR, Evans EH, & SmithK , The                   Alembic_Wyeth0330104 -
                                    reference intensity ratio, I/Ic, for computer          109
                                    simulated powder patterns, J. Appl.
                                    Crystallogr. 9, 169‐174 (1976)
PTX - 607                           Chung FH, Quantitative interpretation of        1974   Alembic_Wyeth0330110 - 16
                                    X‐ray diffraction patterns. I.
                                    Matrixflushing method of quantitative
                                    multicomponent analysis, Jour. of Applied
                                    Crystallography, v. 7, 519‐525 (1974)
PTX - 608                           INTENTIONALLY LEFT BLANK

PTX - 609                           Hillier S., Accurate quantitative analysis of          Alembic_Wyeth0331748 - 59
                                    clay and other minerals in sandstones by
                                    XRD: comparison of a Rietveld and a
                                    reference intensity ratio (RIR) method and
                                    the importance of sample preparation, Clay
                                    Miner. 35, 291‐302 (2000)
PTX - 610                           Rietveld H.M. , Line profiles of neutron               Alembic_Wyeth0330117 - 18
                                    powder‐diffraction peaks for structure
                                    refinement. Acta Crystallographica, n.22,

                                                                     74
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 243 of 397 PageID #: 6110




Plaintiff’s Trial     Deposition                                                                                        Sun’s
                                          Evidence Offered by Plaintiff            Date   Document No.
  Exhibit No.         Exhibit No.                                                                                     Objections

                                    1151‐1152 (1967)
PTX - 611                           Rietveld H.M. , A profile refinement                  Alembic_Wyeth0330119 - 25
                                    method for nuclear and magnetic
                                    structures. Journal of Applied
                                    Crystallographic, v.2, 65‐71, (1969)
PTX - 612                           Hill R.J. & Howard CJ, Journal of Applied             Alembic_Wyeth0330126 - 33
                                    Crystallography, 20: 467‐74 (1987)
PTX - 613                           Young RA, Introduction to the Rietveld                Alembic_Wyeth0330134 -
                                    method ‐ The Rietveld Method, 1‐39                    443
                                    (Oxford University Press ‐ IUCr Book
                                    Series, 1993)
PTX - 614                           Raven MD & Peter G. , Outcomes of 12                  Alembic_Wyeth0330444 - 56
                                    Years of the Reynolds Cup Quantitative
                                    Mineral Analysis Round Robin. Clays and
                                    Clay Minerals, 65(2): 122‐134 (2017)
PTX - 615                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-841)
PTX - 616                           Atici E.B., Karlığa B. (2015) Quantitative            Alembic_Wyeth0330489 - 99
                                    determination of two polymorphic forms
                                    of imatinib mesylate in a drug substance
                                    and tablet formulation by X‐ray powder
                                    diffraction, differential scanning
                                    calorimetry and attenuated total reflectance
                                    Fourier transform infrared spectroscopy. J.

                                                                    75
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 244 of 397 PageID #: 6111




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                          Evidence Offered by Plaintiff             Date   Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

                                    Pharm. and Biomed. Analysis, 114, 330‐
                                    340



PTX - 617                           Campbell Roberts S N , Williams A C ,           2002   Alembic_Wyeth0330500 - 11
                                    Grimsey I M , Booth S W (2002)
                                    Quantitative analysis of mannitol
                                    polymorphs. X‐ray powder diffractometry
                                    ‐ exploring preferred orientation effects. J.
                                    Pharm. and Biomed. Analysis, 28, 1149‐
                                    1159
PTX - 618                           Kuncham S, Shetea G and Arvind Kumar                   Alembic_Wyeth0330512 - 25
                                    Bansal (2014) Quantification of
                                    clarithromycin polymorphs in presence of
                                    tablet excipients. J. Excipients and Food
                                    Chem. 5 (1) 65‐78
PTX - 619                           Német Z, Sajó I, Demeter A. (2010)                     Alembic_Wyeth0330526 - 30
                                    Rietveld refinement in the routine
                                    quantitative analysis of famotidine
                                    polymorphs. J. Pharm. and Biomed.
                                    Analysis, 51, 572‐576
PTX - 620                           Dong W, Gilmore C, Barr G, DallmanC,                   Alembic_Wyeth0330531 - 48
                                    Feeder N, Terry S. (2008). A quick method
                                    for the quantitative analysis of mixtures. 1.
                                    Powder X‐Ray diffraction J Pharm Sci.


                                                                     76
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 245 of 397 PageID #: 6112




Plaintiff’s Trial     Deposition                                                                                       Sun’s
                                          Evidence Offered by Plaintiff           Date   Document No.
  Exhibit No.         Exhibit No.                                                                                    Objections

                                    97(6):2260‐2276
PTX - 621                           Silva R P, M F S Ambrósio, E K Epprecht,             Alembic_Wyeth0330549 - 54
                                    R R Avillez, C A Achete , A Kuznetsov, L
                                    C Visentin (2016) Validation of the
                                    method of quantitative phase analysis by
                                    X‐ray diffraction in API: case of Tibolone
                                    J. Phys.: Conf. Ser. 733 012030
PTX - 622                           Pecharsky et al., Fundamentals of Powder             Alembic_Wyeth0330555 - 86
                                    Diffraction and Structural Characterization
                                    of Materials, 356 (2003)
PTX - 623                           INTENTIONALLY LEFT BLANK

PTX - 624                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-850)
PTX - 625                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-851)




PTX - 626                           INTENTIONALLY LEFT BLANK




                                                                   77
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 246 of 397 PageID #: 6113




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                          Evidence Offered by Plaintiff             Date   Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

PTX - 627                           Görbitz, C. H. & H.P. Hersleth, Acta                   Alembic_Wyeth0331760 - 68
                                    Cryst., B56, 526–534, at 527 (2000)



PTX - 628                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-146)




PTX - 629                           Infantes L, Chisholm J, Motherwell S.,
                                    Extended motifs from water and chemical
                                    functional groups in organic molecular
                                    crystals, Cryst Eng Comm 5 (2003) 480–
                                    486
PTX - 630                           Eszter Tieger, “Investigation of the
                                    pharmaceutical applicability of solvates:
                                    screening, characterization, crystallization”
                                    PhD Thesis 2017, Budapest University of
                                    Technology and Economics, Faculty of
                                    Chemical Technology and Biotechnology,
                                    https://repozitorium.omikk.bme.hu/bitstrea
                                    m/handle/10890/5428/ertekezes.pdf?




                                                                     78
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 247 of 397 PageID #: 6114




Plaintiff’s Trial     Deposition                                                                                   Sun’s
                                          Evidence Offered by Plaintiff             Date        Document No.
  Exhibit No.         Exhibit No.                                                                                Objections

PTX - 631                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                                                                                               provided

PTX - 632                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                                                                                               provided

PTX - 633                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                                                                                               provided
PTX - 634                           Davey R.J. & Garside J., From molecules         2000                       F, H, ILL
                                    to crystallizers, Oxford University Press, at
                                    1-5, 36 - 43 (2000)
PTX - 635                           Franklin WMS & Macnutt B, Mechanics                                        F, H, ILL
                                    and Heat: a text book for colleges and
                                    technical schools, The Macmillan
                                    Company, 1910.
PTX - 636                           Oka S. et al., H. Staurosporine, a Potent                                  F, H
                                    Platelet Aggregation Inhibitor from a
                                    Streptomyces Species. Agric. Biol. Chem.,
                                    50:2723-2727 (1986)
PTX - 637                           Yu L., Amorphous pharmaceutical solids:         12/21/200                  F, H
                                    preparation, characterization and               0
                                    stabilization, Adv Drug Deliver Rev.
                                    48:27–42 at 31 (2001)



                                                                     79
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 248 of 397 PageID #: 6115




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

PTX - 638                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                    (DUPE OF PTX-150)                                                        provided
PTX - 639                           Optimization of 4-Phenylamino-3-              10/17/200                  F, H, DUP
                                    quinolinecarbonitriles as Potent Inhibitors   1
                                    of Src Kinase Activity
PTX - 640                           CV of Bernhardt L. Trout                                                 F, H, U, R
PTX - 641                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                             provided
PTX - 642                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                             provided
PTX - 643                           Trout Material Considered                                                F, H, U, R
PTX - 644                           Fundamentals of Medicinal Chemistry                                      F, H, U, R, I
PTX - 645                           Handbook of Pharmaceutical Analysis                                      F, H, U, R, I
PTX - 646                           Textbook of Drug Design and Discovery                                    F, H, U, R, I
                                    3rd Edition
PTX - 647                           Remington: The Science and Practice of                                   F, H, U, R, I
                                    Pharmacy Vol I; Chapter 38.
PTX - 648                           Remington: The Science and Practice of                                   F, H, U, R, I
                                    Pharmacy Vol I; Chapter 10.
PTX - 649                           Remington: The Science and Practice of                                   F, H, U, R, I
                                    Pharmacy Vol I; Chapter 36


                                                                    80
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 249 of 397 PageID #: 6116




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff         Date       Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 650                           Guideline for Industry Impurities in New                              F, H, U, R
                                    Drug Substances
PTX - 651                           The United States Pharmacopeia the                                    F, H, U, R, I
                                    National Formulary
PTX - 652                           Handbook of Pharmaceutical Excipients      1/1/2002                   F, H, U, R, I
                                    3rd Edition: Preface
PTX - 653                           Handbook of Pharmaceutical Excipients      1/1/2002                   F, H, U, R, I
                                    3rd Edition: USP 1078
PTX - 654                           Handbook of Pharmaceutical Excipients      1/1/2002                   F, H, U, R, I
                                    3rd Edition: Preface
PTX - 655                           Handbook of Pharmaceutical Excipients      1/1/2002                   F, H, U, R, I
                                    3rd Edition: USP Polysorbate 80
PTX - 656                           Frequently Asked Questions About the                                  F, H
                                    Public Health Servic Policy on Humane
                                    Care and Use of Laboratory Animals
PTX - 657                           Product for Life Science Research: Sigma                              F, H, U, R, I
                                    Catalog Tween 80                                                      ILL
PTX - 658                           Product for Life Science Research: Sigma                              F, H, U, R, I
                                    Catalog General Information
PTX - 659                           Millipore Sima Tween 80                                               A, F, H, U, R
PTX - 660                           Product for Life Science Research: Sigma                              F, H, U, R, I,


                                                                   81
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 250 of 397 PageID #: 6117




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                         Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

                                    Catalog Dextrose                                                        ILL
PTX - 661                           Pharmaceutical Grade Dextrose                                           A, F, H, U, R
                                    (Anhydrous & Monohydrate) At Best
PTX - 662                           The United States Pharmacopeia the           1/1/2002                   F, H, U, R, I
                                    National Formulary: USP Water
PTX - 663                           Remington: The Science and Practice of                                  F, H, U, R, I
                                    Pharmacy Vol I; Chapter 41
PTX - 664                           Remington: The Science and Practice of                                  F, H, U, R, I
                                    Pharmacy Vol I; Chapter 39
PTX - 665                           Federal Register, Vol. 65, No. 251, 83041‐   12/29/200                  F, H, U, R, I
                                    83063 (December 29, 2000)                    0
PTX - 666                           Guidance or Industry INDs for Phase 2 nd                                F, H, U, R
                                    Phase 3 Studies
PTX - 667                           Federal Register Vol. 62, No. 247            12/24/199                  F, H, U, R, I
                                                                                 7
PTX - 668                           Handbook of Pharmaceutical Excipients                                   F, H, U, R, I
                                    3rd Edition: Dextrose

PTX - 669                           Handbook of Pharmaceutical Excipients                                   F, H, U, R, I
                                    3rd Edition: Tween

PTX - 670                           Development and optimization of                                         F, H, U, R
                                    industrial

                                                                   82
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 251 of 397 PageID #: 6118




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff          Date       Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                    scale chromatography for use in
                                    manufacturing
PTX - 671                           Overhead Projector Demonstrations: A        3/1/1995                  F, H, U, R
                                    Simple Demonstration of the Effect of
                                    Impurities on Melting Pot
PTX - 672                           Remington: The Science and Practice of                                F, H, U, R
                                    Pharmacy Vol I; Chapter 33
PTX - 673                           Remington: The Science and Practice of                                F, H, U, R
                                    Pharmacy Vol I; Chapter 17
PTX - 674                           Remington: The Science and Practice of                                F, H, U, R
                                    Pharmacy Vol I; Chapter 18
PTX - 675                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 676                           Latest Version (August 2019) of the Label                             F, H, U, R
                                    Bosulif
PTX - 677                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-128)                                                     provided
PTX - 678                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-131)                                                     provided
PTX - 679                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-126)                                                     provided



                                                                  83
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 252 of 397 PageID #: 6119




Plaintiff’s Trial     Deposition                                                                                   Sun’s
                                         Evidence Offered by Plaintiff      Date        Document No.
  Exhibit No.         Exhibit No.                                                                                Objections

PTX - 680                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                    (DUPE OF PTX-130)                                                          provided
PTX - 681                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                    (DUPE OF PTX-128)                                                          provided
PTX - 682                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                    (DUPE OF PTX-129)                                                          provided
PTX - 683                           Deed of Conversion and Amendment to     12/30/201   PFE-BOS02787326 - 43   F, H, U, R
                                    Articles of Association of Pfizer PFE   7
                                    Ireland Pharmaceuticals Holding 1
                                    Cooperatief U.A.
PTX - 684                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                    (DUPE OF PTX-130)                                                          provided
PTX - 685                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                                                                                               provided
PTX - 686                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                                                                                               provided
PTX - 687                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                    (DUPE OF PTX-016)                                                          provided
PTX - 688                           INTENTIONALLY LEFT BLANK                                                   Exhibit not
                                    (DUPE OF PTX-150)                                                          provided
PTX - 689                           Curriculum Vitae Neil Pravin Shah                                          F, R



                                                                 84
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 253 of 397 PageID #: 6120




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

PTX - 690                           Clinical Resistance to STI-571 Cancer         8/3/2001                   F, H, U, R
                                    Therapy Caused by BCR-ABL Gene
                                    Mutation or Amplification
PTX - 691                           Multiple BCR-ABL kinase domain                                           F, H, U, R
                                    mutations confer polyclonal
                                    D670resistance to the tyrosine kinase
                                    D682inhibitor imatinib (STI571) in
                                    chronic phase and blast crisis chronic
                                    myeloid leukemia (August 2002)
PTX - 692                           Overriding Imatinib Resistance with a         7/16/2004                  F, H, U, R
                                    Novel ABL Kinase Inhibitor
PTX - 693                           Dasatinib in Imatinib-Resistant               6/15/2006                  F, H, DUP
                                    Philadelphia
                                    Chromosome–Positive Leukemias
PTX - 694                           Intermittent Target Inhibition With                                      F, H, U, R,
                                    Dasatinib 100 mg Once Daily Preserves                                    DUP
                                    Efficacy and Improves Tolerability in
                                    Imatinib-Resistant and -Intolerant Chronic-
                                    Phase Chronic Myeloid Leukemia (2008)
PTX - 695                           Dasatinib versus Imatinib in Newly                                       F, H, U, R
                                    Diagnosed
                                    Chronic-Phase Chronic Myeloid Leukemia
PTX - 696                           Ponatinib in Refractory Philadelphia          11/29/201                  F, H, U, R
                                    Chromosome–Positive                           2

                                                                    85
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 254 of 397 PageID #: 6121




Plaintiff’s Trial     Deposition                                                                               Sun’s
                                          Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                            Objections

                                    Leukemias
PTX - 697                           A Phase 2 Trial of Ponatinib in             11/7/2013                  F, H, U, R
                                    Philadelphia Chromosome–Positive
                                    Leukemias
PTX - 698                           Long-term outcome with dasatinib after      4/10/2014                  F, H, U, R
                                    imatinib failure in chronic-phase chronic
                                    myeloid leukemia: follow-up of a phase 3
                                    study
PTX - 699                           MEK-Dependent Negative Feedback             12/20/201                  F, H, U, R
                                    Underlies BCR–ABL-Mediated Oncogene         3
                                    Addiction
PTX - 700                           Phase I evaluation of XL019, an oral,       12/1/2013                  F, H, U, R
                                    potent, and selective JAK2 inhibitor
PTX - 701                           Crenolanib is a selective type I pan-FLT3   4/8/2014                   F, H, U, R
                                    inhibitor
PTX - 702                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                                                                                           provided
PTX - 703                           Material Considered                                                    F, H, U, R
PTX - 704                           Discovery of the Philadelphia                                          F, H, U, R,
                                    chromosome: a                                                          DUP
                                    personal perspective (August 2007)
PTX - 705                           Blastic Phase of Chronic                                               F, H, U, R,


                                                                   86
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 255 of 397 PageID #: 6122




Plaintiff’s Trial     Deposition                                                                               Sun’s
                                          Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                            Objections

                                    Myelogenous Leukemia (2006)                                            DUP
PTX - 706                           Management of CML-blast crisis (2016)                                  F, H, U, R,
                                                                                                           DUP
PTX - 707                           CML – a short history of treatment                                     F, H, U, R
                                    since the mid-20th century (2019)
PTX - 708                           Leukemia in Atomic Bomb Survivors                                      F, H, U, R
                                    (1954)
PTX - 709                           A New Consistent Chromosomal                6/1/1973                   F, H, U, R
                                    Abnormality in Chronic Myelogenous
                                    Leukaemia identified by Quinacrine
                                    Fluorescence and Giemsa Staining
PTX - 710                           Chronic Myelogenous Leukemia (2001)         8/22/2001                  F, H, U, R,
                                                                                                           DUP
PTX - 711                           Abelson murine leukaemia virus protein is                              F, H, U, R
                                    phosphorylated in vitro to form
                                    phosphotyrosine (1980)
PTX - 712                           Abelson murine leukemia virus: Structural   5/13/1982                  F, H, U, R
                                    requirements for transforming gene
                                    function

PTX - 713                           Localization of the c-abl oncogene          11/17/198                  F, H, U, R
                                    adjacent to a translocation break point     3
                                    in chronic myelocytic leukaemia

                                                                    87
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 256 of 397 PageID #: 6123




Plaintiff’s Trial     Deposition                                                                               Sun’s
                                         Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                            Objections

PTX - 714                           An Alteration of the Human c-abl Protein                               F, H, U, R
                                    in K562 Leukemia Cells Unmasks
                                    Associated Tyrosine Kinase Activity (July
                                    1984)
PTX - 715                           Nature International Weely Journal of       6/13/1985                  F, H, U, R
                                    Science Vol 315 No 6020 (13-19 June
                                    1985) Experimental Melting of Peridotite
PTX - 716                           Nature International Weely Journal of       6/27/1985                  F, H, U, R, ILL
                                    Science Vol 315 No 6022 (27 June - 3 July
                                    1985) Alpine Folding and Ductility
PTX - 717                           American Association for the                3/2/1990                   F, H, U, R
                                    Advancement of Science Vol 247 No 4946
                                    (2 March 1990)
PTX - 718                           Induction of Chronic Mye1ogenous            2/16/1990                  F, H, U, R
                                    Leukemia
                                    in Mice by the P210 bcr/abl Gene of the
                                    Philadelphia Chromosome
PTX - 719                           In Vivo Tyrosine Phosphorylations of the    7/3/1982                   F, H, U, R
                                    Abelson Virus Transforming Protein Are
                                    Absent in Its Normal Cellular Homolog
PTX - 720                           Bcr-Abl Efficiently Induces a               11/15/199                  F, H, U, R
                                    Myeloproliferative Disease and Production   8
                                    of Excess Interleukin-3 and Granulocyte-
                                    Macrophage Colony-Stimulating Factor

                                                                  88
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 257 of 397 PageID #: 6124




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                          Evidence Offered by Plaintiff          Date          Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

                                    in Mice: A Novel Model for Chronic
                                    Myelogenous Leukemia
PTX - 721                           The molecular biology of chronic myeloid     11/15/200                    F, H, DUP
                                    leukemia                                     0
PTX - 722                           Functional Cooperation among Ras,            1/4/2002                     F, H, U, R
                                    STAT5, and
                                    Phosphatidylinositol 3-Kinase Is Required
                                    for Full Oncogenic
                                    Activities of BCR/ABL in K562 Cells
PTX - 723                           Dissecting the Molecular Mechanism of        2/12/2002                    F, H, U, R
                                    Chronic Myelogenous Leukemia Using
                                    Murine Models
PTX - 724                           A TRANSMISSIBLE AVIAN                        9/1/1910                     F, H, U, R
                                    NEOPLASM.
                                    (SARCOMA OF THE COMMON
                                    FOWL.)
PTX - 725                           Detection and Enumeration of                 9/27/1976                    F, H, U, R
                                    Transformation-Defective Strains of Avian
                                    Sarcoma Virus with Molecular
                                    Hybridization
PTX - 726                           Uninfected vertebrate cells contain a          12/26/197                  F, H, U, R
                                    protein that is closely related to the product 8
                                    of the avian sarcomavirus transforming
                                    gene (src)

                                                                   89
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 258 of 397 PageID #: 6125




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                          Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

PTX - 727                           The Nobel Prize in Physiology or               10/9/1989                  F, H, U, R
                                    Medicine 1989
PTX - 728                           Transforming gene product of Rous              12/3/1979                  F, H, U, R
                                    sarcoma virus
                                    phosphorylates tyrosine
PTX - 729                           Nature Genetics Vol 21 No 2 (February                                     F, H, U, R
                                    1999): Activating SRC mutation in a
                                    subset of advanced human colon cancers
PTX - 730                           Role of Src expression and activation in                                  F, H, DUP
                                    human cancer
PTX - 731                           The protein tyrosine kinase family of the                                 F, H, U, R
                                    human genome (2002)
PTX - 732                           Structural basis for selective inhibition of   6/25/1999                  F, H, U, R,
                                    Src family kinasesby PP1                                                  DUP
PTX - 733                           Activation of Src Kinases p53/56lyn and        8/1/1996                   F, H, DUP
                                    p59hck by p210bcr/abl in Myeloid Cells
PTX - 734                           Transformation of Myeloid Leukemia             4/14/2000                  F, H, DUP
                                    Cells to Cytokine Independence by Bcr-
                                    Abl Is Suppressed by Kinase-defective
                                    Hck
PTX - 735                           Lessons learned from the development of                                   F, H, DUP
                                    an
                                    Abl tyrosine kinase inhibitor for

                                                                     90
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 259 of 397 PageID #: 6126




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

                                    chronic myelogenous leukemia (January
                                    2000)
PTX - 736                           Effects of a selective inhibitor of the Abl   5/5/1996                   F, H, DUP
                                    tyrosine
                                    kinase on the growth of Bcr-Abl positive
                                    cells
PTX - 737                           Chronic Myelogenous Leukemia (2002)                                      F, H, DUP

PTX - 738                           Crystal Structures of the Kinase Domain of 8/1/2002                      F, H, U, R,
                                    c-Abl in Complex with the Small                                          DUP
                                    Molecule Inhibitors PD173955 and
                                    Imatinib (STI-571)
PTX - 739                           BCR-ABL gene mutations in relation to         2/2/2002                   F, H, U, R,
                                    clinical resistance of Philadelphia-                                     DUP
                                    chromosome-positive leukaemia to
                                    STI571: a prospective study
PTX - 740                           Discovery of a Novel, Potent, and Src         1/12/1996                  F, H, U, R,
                                    Family-selective                                                         DUP
                                    Tyrosine Kinase Inhibitor
PTX - 741                           The Pyrido[2,3-d]pyrimidine Derivative        6/15/2000                  F, H, DUP
                                    PD180970 Inhibits p210Bcr-Abl Tyrosine
                                    Kinase and Induces Apoptosis of K562
                                    Leukemic Cells



                                                                     91
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 260 of 397 PageID #: 6127




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                          Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

PTX - 742                           Characterization of Potent Inhibitors of the   8/1/2002                   F, H, DUP
                                    Bcr-Ab1 and the c-Kit Receptor Tyrosine
                                    Kinases
PTX - 743                           Dual-specific Src and Abl kinase               1/15/2003                  F, H, DUP
                                    inhibitors, PP1 and CGP76030, inhibit
                                    growth
                                    and survival of cells expressing imatinib
                                    mesylate—resistant Bcr-Abl kinases
PTX - 744                           In Vitro Pharmacological Characterization      8/4/1997                   F, H, U, R
                                    of PD 166285, a New Nanomolar Potent
                                    and Broadly Active Protein Tyrosine
                                    Kinase Inhibitor
PTX - 745                           Therapeutic targeting of Src-kinase Lyn in     2/26/1999                  F, H, DUP
                                    myeloid leukemic cell growth (1999)
PTX - 746                           Inhibition of Src Kinases by a Selective       12/15/199                  F, H, U, R,
                                    Tyrosine Kinase Inhibitor Causes Mitotic       9                          DUP
                                    Arrest
PTX - 747                           Biochemical and Cellular Effects of c-Src      3/1/2000                   F, H, U, R
                                    Kinase-Selective Pyrido[2,3-d]pyrimidine
                                    Tyrosine
                                    Kinase Inhibitors (2000)
PTX - 748                           Molecular Characterization and Sensitivity     10/15/200                  F, H, DUP
                                    of STI-571 (Imatinib Mesylate, Gleevec)-       2
                                    resistant, Bcr-Abl-positive, Human Acute

                                                                    92
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 261 of 397 PageID #: 6128




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

                                    Leukemia Cells to SRC Kinase Inhibitor
                                    PD180970 and 17-Allylamino-17-
                                    demethoxygeldanamycin
PTX - 749                           Geldanamycin and Its Analogue 17-             3/1/2001                   F, H, U, R
                                    Allylamino-17-demethoxygeldanamycin
                                    Lowers Bcr-Abl Levels and Induces
                                    Apoptosis and Differentiation of Bcr-Abl-
                                    positive
                                    Human Leukemic Blasts
PTX - 750                           Optimization of 4-Phenylamino-3-              5/21/2001                  F, H, DUP
                                    quinolinecarbonitriles as Potent Inhibitors
                                    of Src Kinase Activity
PTX - 751                           blood Journal of the American Society of      11/16/200                  F, H, U, R
                                    Hematology Vol 100 No 11                      2
PTX - 752                           CML Biology and Therapy Abstract #                                       F, H, U, R
                                    1431 - 1434
PTX - 753                           SKI-606, a 4-Anilino-3-                                                  F, H, DUP
                                    quinolinecarbonitrile Dual Inhibitor of Src
                                    and abl Kinases, Is a Potent
                                    Antiproliferative Agent against Chronic
                                    Myelogenous Leukemia Cells in Culture
                                    and Causes Regression of K562
                                    Xenografts in Nude Mice
PTX - 754                           Selective pyrrolo-pyrimidine inhibitors                                  F, H, DUP

                                                                    93
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 262 of 397 PageID #: 6129




Plaintiff’s Trial     Deposition                                                                               Sun’s
                                          Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                            Objections

                                    reveal a necessary role for Src family
                                    kinases in Bcr — Abl signal transduction
                                    and onco genesis (2002)
PTX - 755                           Synthesis and Structure-Activity             10/10/200                  F, H, DUP
                                    Relationships of 3-Cyano-4-                  0
                                    (phenoxyanilino)quinolines as MEK
                                    (MAPKK) Inhibitors
PTX - 756                           EFFICACY AND SAFETY OF A                     4/5/2001                   F, H, DUP
                                    SPECIFIC INHIBITOR OF THE BCR-
                                    ABL TYROSINE
                                    KINASE IN CHRONIC MYELOID
                                    LEUKEMIA
PTX - 757                           ACTIVITY OF A SPECIFIC INHIBITOR             4/5/2001                   F, H, DUP
                                    OF THE BCR-ABL TYROSINE KINASE
                                    IN THE BLAST CRISIS OF CHRONIC
                                    MYELOID LEUKEMIA AND ACUTE
                                    LYMPHOBLASTIC LEUKEMIA WITH
                                    THE PHILADELPHIA CHROMOSOME
PTX - 758                           TI571: Targeting BCR-ABL as Therapy          5/11/2001                  F, H, DUP
                                    for CML (2001)
PTX - 759                           Current Therapy of Chronic Myelogenous                                  F, H, DUP
                                    Leukemia (April 2002)
PTX - 760                           Clinical trial designs for targeted agents                              F, H, DUP
                                    (2002)

                                                                     94
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 263 of 397 PageID #: 6130




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                         Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

PTX - 761                           INTENTIONALLY LEFT BLANK                                                Exhibit not
                                    (DUPE OF PTX-165)                                                       provided
PTX - 762                           Use of c-Src inhibitors alone or in                                     F, H, DUP
                                    combination with STI571 for the treatment
                                    of leukaemia
PTX - 763                           Comparison of effects of the tyrosine        4/1/2001                   F, H, U, R
                                    kinase inhibitors AG957, AG490, and
                                    STI571 on BCR-ABL–expressing cells,
                                    demonstrating synergy between AG490
                                    and STI571 (2001)
PTX - 764                           The interaction of the Bcr-AbI tyrosine      8/5/2002                   F, H, DUP
                                    kinase with the Src kinase Hck is mediated
                                    by multiple binding domains
PTX - 765                           The Src-selective Kinase Inhibitor PP1       12/9/2002                  F, H, DUP
                                    Also Inhibits Kit and Bcr-Abl Tyrosine
                                    Kinases
PTX - 766                           Synthesis and Evaluation of 4-Anilino-6,     4/8/2003                   F, H, DUP
                                    7-dialkoxy-3-quinolinecarbonitriles as
                                    Inhibitors of Kinases of the Ras-MAPK
                                    Signaling Cascade
PTX - 767                           Structural and Signaling Requirements for    6/29/1995                  F, H, U, R
                                    BCR-ABL-Mediated Transformation and
                                    Inhibition of Apoptosis



                                                                   95
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 264 of 397 PageID #: 6131




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                         Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

PTX - 768                           Selective induction of apoptosis in                                     F, H, U, R
                                    Philadelphia
                                    chromosome-positive chronic
                                    myelogenous leukemia cells
                                    by an inhibitor of BCR - ABL tyrosine
                                    kinase, CGP 57148 (1998)
PTX - 769                           INTENTIONALLY LEFT BLANK                                                Exhibit not
                                    (DUPE OF PTX-529)                                                       provided
PTX - 770                           Safety and efficacy of bosutinib (SKI-606)   10/27/201                  F, H, U, R,
                                    in chronic phase Philadelphia                1                          DUP
                                    chromosome–positive chronic myeloid
                                    leukemia patients with resistance or
                                    intolerance to imatinib
PTX - 771                           A Novel Inhibitor of the Tyrosine Kinase                                F, H, U, R
                                    Src Suppresses
                                    Phosphorylation of Its Major Cellular
                                    Substrates and
                                    Reduces Bone Resorption In Vitro and in
                                    Rodent Models
                                    In Vivo (1999)
PTX - 772                           Provisional Application for Patent Cover     8/10/2001                  F, H, U, R
                                    Sheet
PTX - 773                           INTENTIONALLY LEFT BLANK                                                Exhibit not
                                    (DUPE OF PTX-016)                                                       provided


                                                                   96
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 265 of 397 PageID #: 6132




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                          Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

PTX - 774                           INTENTIONALLY LEFT BLANK                                                Exhibit not
                                    (DUPE OF PTX-150)                                                       provided
PTX - 775                           Neil Shah - CV                               2/21/2019                  F, R, DUP

PTX - 776                           Gorre M, et al. , Clinical Resistance to     8/3/2001                   F, H, U, R,
                                    STI-571 Cancer Therapy Caused by BCR-                                   DUP
                                    ABL Gene Mutation or Amplification, 293
                                    Science 876 (2001)
PTX - 777                           Shah NP, Nicoll JM, Nagar B, Gorre ME,       8/2/2002                   F, H, U, R,
                                    Paquette RL, Kuriyan J, Sawyers CL.                                     DUP
                                    Multiple BCR-ABL kinase domain
                                    mutations confer polyclonal resistance to
                                    the tyrosine kinase inhibitor imatinib
                                    (STI571) in chronic phase and blast crisis
                                    chronic myeloid leukemia. Cancer Cell.
                                    2002 Aug;2(2):117-25
PTX - 778                           Shah NP, Tran C, Lee FY, Chen P, Norris      7/16/2004                  F, H, U, R,
                                    D, Sawyers CL. Overriding imatinib                                      DUP
                                    resistance with a novel ABL kinase
                                    inhibitor. Science. 2004 Jul
                                    16;305(5682):399-401
PTX - 779                           Dasatinib in Imatinib-Resistant              6/15/2006                  F, H, DUP
                                    Philadelphia
                                    Chromosome–Positive Leukemias Vol 354
                                    No 24 (Pg 2531 - 2541)

                                                                   97
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 266 of 397 PageID #: 6133




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                         Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

PTX - 780                           Shah NP, Kantarjian HM, Kim DW, Réa          7/1/2008                   F, H, U, R,
                                    D, Dorlhiac-Llacer PE, Milone JH, Vela-                                 DUP
                                    Ojeda J, Silver RT, Khoury HJ,
                                    Charbonnier A, Khoroshko N, Paquette
                                    RL, Deininger M, Collins RH, Otero I,
                                    Hughes T, Bleickardt E, Strauss L, Francis
                                    S, Hochhaus A. Intermittent target
                                    inhibition with dasatinib 100 mg once
                                    daily preserves efficacy and improves
                                    tolerability in imatinib-resistant and -
                                    intolerant chronic-phase chronic myeloid
                                    leukemia. J Clin Oncol. 2008 Jul
                                    1;26(19):3204-12
PTX - 781                           Kantarjian H, Shah NP, Hochhaus A,       6/17/2010                      F, H, U, R,
                                    Cortes J, Shah S, Ayala M, Moiraghi B,                                  DUP
                                    Shen Z, Mayer J, Pasquini R, Nakamae H,
                                    Huguet F, Boqué C, Chuah C, Bleickardt
                                    E, Bradley-Garelik MB, Zhu C, Szatrowski
                                    T, Shapiro D, Baccarani M. Dasatinib
                                    versus imatinib in newly diagnosed
                                    chronic-phase chronic myeloid leukemia.
                                    N Engl J Med. 2010 Jun 17;362(24):2260-
                                    70
PTX - 782                           Cortes JE, Kantarjian H, Shah NP, Bixby      11/29/201                  F, H, U, R,
                                    D, Mauro MJ, Flinn I, O'Hare T, Hu S,        2                          DUP
                                    Narasimhan NI, Rivera VM, Clackson T,


                                                                   98
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 267 of 397 PageID #: 6134




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                          Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

                                    Turner CD, Haluska FG, Druker BJ,
                                    Deininger MW, Talpaz M. Ponatinib in
                                    refractory Philadelphia chromosome-
                                    positive leukemias. N Engl J Med. 2012
                                    Nov 29;367(22):2075-88
PTX - 783                           Cortes JE, Kim DW, Pinilla-Ibarz J, le         11/7/2013                  F, H, U, R,
                                    Coutre P, Paquette R, Chuah C, Nicolini                                   DUP
                                    FE, Apperley JF, Khoury HJ, Talpaz M,
                                    DiPersio J, DeAngelo DJ, Abruzzese E,
                                    Rea D, Baccarani M, Müller MC,
                                    Gambacorti-Passerini C, Wong S,
                                    Lustgarten S, Rivera VM, Clackson T,
                                    Turner CD, Haluska FG, Guilhot F,
                                    Deininger MW, Hochhaus A, Hughes T,
                                    Goldman JM, Shah NP, Kantarjian H. A
                                    phase 2 trial of ponatinib in Philadelphia
                                    chromosome-positive leukemias. N Engl J
                                    Med. 2013 Nov 7;369(19):1783-96
PTX - 784                           Shah NP, Guilhot F, Cortes JE, Schiffer        4/10/2014                  F, H, U, R,
                                    CA, le Coutre P, Brümmendorf TH,                                          DUP
                                    Kantarjian HM, Hochhaus A, Rousselot P,
                                    Mohamed H, Healey D, Cunningham M,
                                    Saglio G. Long-term outcome with
                                    dasatinib after imatinib failure in chronic-
                                    phase chronic myeloid leukemia: follow-
                                    up of a phase 3 study. Blood. 2014 Apr


                                                                    99
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 268 of 397 PageID #: 6135




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff         Date      Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                    10;123(15):2317-24

PTX - 785                           Asmussen J, Lasater EA, Tajon C, Oses-     2/2014                     F, H, U, R,
                                    Prieto J, Jun YW, Taylor BS, Burlingame                               DUP
                                    A, Craik CS, Shah NP. MEK-dependent
                                    negative feedback underlies BCR-ABL-
                                    mediated oncogene addiction. Cancer
                                    Discov. 2014 Feb;4(2):200-15.
PTX - 786                           Verstovsek S, Tam CS, Wadleigh M,           3/2014                    F, H, U, R,
                                    Sokol L, Smith CC, Bui LA, Song C, Clary                              DUP
                                    DO, Olszynski P, Cortes J, Kantarjian H,
                                    Shah NP. Phase I evaluation of XL019, an
                                    oral, potent, and selective JAK2 inhibitor.
                                    Leuk Res. 2014 Mar;38(3):316-22
PTX - 787                           Smith CC, Lasater EA, Lin KC, Wang Q,     4/8/2014                    F, H, U, R,
                                    McCreery MQ, Stewart WK, Damon LE,                                    DUP
                                    Perl AE, Jeschke GR, Sugita M, Carroll M,
                                    Kogan SC, Kuriyan J, Shah NP.
                                    Crenolanib is a selective type I pan-FLT3
                                    inhibitor. Proc Natl Acad Sci U S A. 2014
                                    Apr 8;111(14):5319-24
PTX - 788                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                                                                                          provided
PTX - 789                           Materials Considered                                                  F, H, U, R


                                                                 100
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 269 of 397 PageID #: 6136




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                          Evidence Offered by Plaintiff         Date       Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

PTX - 790                           Peter. C. Nowell, Discovery of the                                    F, H, U, R,
                                    Philadelphia Chromosome: a Personal                                   DUP
                                    Perspective, 117 J.
                                    Clin. Invest. 2033 (2007)
PTX - 791                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-536)
PTX - 792                           Nora Heisterkamp et al., Structural         6/2/1985                  F, H, U, R,
                                    Organization of the bcr Gene and its Role                             DUP
                                    in the Ph' Translocation, 315 Nature 758
                                    (1985)
PTX - 793                           Merat Karbasian Esfahani, et al. Blastic                              F, H, U, R,
                                    Phase of Chronic                                                      DUP
                                    Myelogenous Leukemia (2006)
PTX - 794                           Rüdiger Hehlmann et al., Management of                                F, H, U, R,
                                    CML-Blast Crisis, 29 Best Prac. & Res.                                DUP
                                    Clin. Haematology 295 (2016)
PTX - 795                           Nikolas von Bubnoff, et al., Bcr-Abl Gene                             F, H, U, R,
                                    Mutations in Relation to Clinical                                     DUP
                                    Resistance of Philadelphia-Chromosome-
                                    Positive Leukaemia to STI571: a
                                    Prospective Study, 359 Lancet 487 (2002)
PTX - 796                           INTENTIONALLY LEFT BLANK                                              Exhibit not
                                    (DUPE OF PTX-529)                                                     provided



                                                                   101
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 270 of 397 PageID #: 6137




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

PTX - 797                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                    (DUPE OF PTX-182)                                                        provided
PTX - 798                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                    (DUPE OF PTX-183)                                                        provided
PTX - 799                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                             provided
PTX - 800                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                    (DUPE OF PTX-243)                                                        provided
PTX - 801                           Gleevec Prescribing Information (pg 1-23)                                F, H, U, R

PTX - 802                           Brian J. Druker, et al. Efficacy and Safety   4/5/2001                   F, H, DUP
                                    of a Specific Inhibitor of the bcr-abl
                                    Tyrosine kinase in chronic myeloid
                                    Leukemia
PTX - 803                           Jorge Cortes, et al. Safety and efficacy of 10/27/201                    F, H, U, R,
                                    bosutinib (SKI-606) in chronic phase        1                            DUP
                                    Philadelphia chromosome–positive chronic
                                    myeloid leukemia patients with resistance
                                    or intolerance to imatinib
PTX - 804                           Jorge Cortes, et al. Bosutinib Versus         10/1/2012                  F, H, U, R
                                    Imatinib in Newly Diagnosed Chronic-
                                    Phase Chronic Myeloid Leukemia: Results
                                    From the BELA Trial (2012)


                                                                    102
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 271 of 397 PageID #: 6138




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                          Evidence Offered by Plaintiff            Date        Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

PTX - 805                           B Hanfstein, et al. Early molecular and        4/24/2012                  F, H, U, R
                                    cytogenetic response is predictive for long-
                                    term progression-free and overall survival
                                    in chronic myeloid leukemia (CML)
PTX - 806                           Julieta Politi, et al. What Does a Deep        2/10/2014                  F, H, U, R
                                    Molecular Response Signify?
PTX - 807                           INTENTIONALLY LEFT BLANK                                                  Exhibit not
                                    (DUPE OF PTX-083)                                                         provided
PTX - 808                           CV of Leonard J. Chyall                        4/21/2019                  F, R, DUP

PTX - 809                           Chyall Materials Considered (5/31/19                                      F, H, U, R
                                    Validity Report)
PTX - 810                           William Clegg, Crystal Structure                                          F, H, U, R, I,
                                    Determination 1-21 (John Evans ed., 1998)                                 DUP
PTX - 811                           John K. Haleblian, Characterization of                                    F, H, U, R,
                                    Habits and Crystalline Modification of                                    DUP
                                    Solids and Their
                                    Pharmaceutical Applications (August
                                    1975)
PTX - 812                           Joel Bernstein, Polymorphism in                                           F, H, I
                                    Molecular Crystals (2002)
PTX - 813                           The United States Pharmacopeia The                                        F, H, U, R, I
                                    National Formulary, USP 28 (2513- 2515)


                                                                   103
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 272 of 397 PageID #: 6139




Plaintiff’s Trial     Deposition                                                                                             Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                                          Objections

PTX - 814                           Igor Ivanisevic, Uses of X-Ray Powder                                                F, H, U, R,
                                    Diffraction In the                                                                   DUP
                                    Pharmaceutical Industry (2010)
PTX - 815                           The United States Pharmacopeia The                                                   F, H, U, R, I
                                    National Formulary, USP 25 (2033-2034)
PTX - 816                           Royston M. Roberts et al. Modern                                                     F, H, U, R, I
                                    Experimental Organic Chemistry, Chap 3
PTX - 817                           The United States Pharmacopeia The                                                   F, H, U, R, I
                                    National Formulary, USP 27 (2394-2396)
PTX - 818                           Harry G. Brittain, Polymorphism in                        Alembic_Wyeth0329843 -
                                    Pharmaceutical Solids                                     30071
PTX - 819                           Stephen Byrn, et al. Pharmaceutical Solids:               Alennbic_Wyeth0329774 -
                                    A Strategic Approach to Regulatory                        83
                                    Considerations (1995)
PTX - 820                           Chong-Hui Gu et al. Polymorph Screening:                  Alennbic_Wyeth0329698 -
                                    Influence of Solvents on the Rate of                      710
                                    Solvent-Mediated Polymorphic
                                    Transformation
PTX - 821                           Diane H. Boschelli et al. Optimization of     10/17/200   Alembic_Wyeth0329810 - 22 F, H, U, R
                                    4-Phenylamino-3-quinolinecarbonitriles as     1
                                    Potent Inhibitors of
                                    Src Kinase Activity (3965-3977)



                                                                  104
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 273 of 397 PageID #: 6140




Plaintiff’s Trial     Deposition                                                                                            Sun’s
                                         Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                         Objections

PTX - 822                           Diane H. Boschelli et al. Optimization of   10/17/200   Alembic_Wyeth0329810 - 22
                                    4-Phenylamino-3-quinolinecarbonitriles as   1
                                    Potent Inhibitors of
                                    Src Kinase Activity (3965-3977)
PTX - 823                           Jennifer M. Golas et al. SKI-606, a 4-                  Alembic_Wyeth0329823 - 30
                                    Anilino-3-quinolinecarbonitrile Dual
                                    Inhibitor of Src and Abl Kinases, Is a
                                    Potent Antiproliferative Agent against
                                    Chronic Myelogenous Leukemia Cells in
                                    Culture and Causes Regression of K562
                                    Xenografts in Nude Mice
PTX - 824                           PROCESS FOR THE PREPARATION OF 11/13/200                                            F, H
                                    7-SUBSTITUTED-3-QUINOLINE AND  3
                                    3-QUINOL-4-04E
                                    CARBONITRILES
PTX - 825                           ICH Topic Q 6 A Specifications: Test                    SUN-BOS0012065 - 96         F, H, U, R
                                    Procedures and Acceptance Criteria for
                                    New Drug Substances and
                                    New Drug Products: Chemical Substances
PTX - 826                           Committee for Propietary Medicinal          12/17/200   SUN-BOS0012052 - 64         F, H, U, R
                                    Products (CPMP)                             3
PTX - 827                           SPECIFICATIONS: TEST                        10/6/1999   Alembic_Wyeth0329739 - 73
                                    PROCEDURES AND ACCEPTANCE
                                    CRITERIA FOR NEW DRUG
                                    SUBSTANCES AND NEW DRUG

                                                                 105
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 274 of 397 PageID #: 6141




Plaintiff’s Trial     Deposition                                                                                          Sun’s
                                         Evidence Offered by Plaintiff        Date        Document No.
  Exhibit No.         Exhibit No.                                                                                       Objections

                                    PRODUCTS: CHEMICAL
                                    SUBSTANCES
PTX - 828                           Guideline for Submitting Supporting                   Alembic_Wyeth0332030 - 77 F, H
                                    Documentation in Drug Applications for
                                    the Manufacture of Drug Substances
                                    (February 1987)
PTX - 829                           U.S. 7,417,148 B2                         8/26/2008   Alembic_Wyeth0015924 - 33 F, H

PTX - 830                           Guideline for Submitting Supporting                   Alembic_Wyeth0332030 - 77
                                    Documentation in Drug Applications for
                                    the Manufacture of Drug Substances
                                    (February 1987)
PTX - 831                           U.S. 7,417,148 B2                         8/26/2008   Alembic_Wyeth0015924 - 33 F, H, U, R, I,
                                                                                                                    DUP
PTX - 832                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-016)
PTX - 833                           INTENTIONALLY LEFT BLANK                                                          Exhibit not
                                                                                                                      provided
PTX - 834                           Richard W. Ramette Chemical Equilibrium                                           F, H, U, R, I
                                    and Analysis Chapter 3
PTX - 835                           John R. Taylor An Introduction to Error                                           F, H, U, R, I
                                    Analysis the Study of Uncertainties in
                                    Physical Measurements


                                                                  106
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 275 of 397 PageID #: 6142




Plaintiff’s Trial     Deposition                                                                                                Sun’s
                                          Evidence Offered by Plaintiff             Date        Document No.
  Exhibit No.         Exhibit No.                                                                                             Objections

PTX - 836                           Sampath S. Iyengar et al. Quantitative          10/19/200                               F, H, U, R
                                    analyses of complex pharmaceutical              0
                                    mixtures by the Rietveld method
PTX - 837                           Mark D. Raven Outcomes of 12 Years of                       Alembic_Wyeth0330444 - 56
                                    the Reynolds Cup Quantitative Mineral
                                    Analysis Round Robin
PTX - 838                           S. Hillier, Accurate quantitative analysis of               Alembic_Wyeth0331748 - 59 F, H, U, R
                                    clay and
                                    other minerals in sandstones by XRD:
                                    comparison of a Rietveld and a reference
                                    intensity ratio (RIR) method and the
                                    importance of sample preparation
PTX - 839                           S. Hillier, Accurate quantitative analysis of               Alembic_Wyeth0331748 - 59
                                    clay and
                                    other minerals in sandstones by XRD:
                                    comparison of a Rietveld and a reference
                                    intensity ratio (RIR) method and the
                                    importance of sample preparation
PTX - 840                           Esen Bellur Atici et al. Quantitative        6/7/2014       Alembic_Wyeth0330489 - 99
                                    determination of two polymorphic forms
                                    of imatinib mesylate in a drug substance
                                    and tablet formulation by X-ray powder
                                    diffraction, differential scanning
                                    calorimetry and attenuated total reflectance
                                    Fourier transform infrared spectroscopy

                                                                    107
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 276 of 397 PageID #: 6143




Plaintiff’s Trial     Deposition                                                                                              Sun’s
                                          Evidence Offered by Plaintiff            Date       Document No.
  Exhibit No.         Exhibit No.                                                                                           Objections

PTX - 841                           Jing-bo Qiu et al. Quantification of           1/5/2015                               F, H, U, R
                                    febuxostat polymorphs using powder X-
                                    raydiffraction technique (298-303)
PTX - 842                           Sarra N. Campbell et al. Quantitative                     Alembic_Wyeth0330500 - 11
                                    analysis of manitol polymorphs. X-ray
                                    powder diffractometry-exploring preferred
                                    orientation effects
PTX - 843                           Swathi Kuncham et al. Quantification of        3/2/2014   Alembic_Wyeth0330512 - 25
                                    clarithromycin polymrphs in presence of
                                    tablet excipients
PTX - 844                           Zoltan Nemet et al. Rietveld refinement in                Alembic_Wyeth0330526 - 30
                                    the routine quantitative analysis of
                                    famotidine polymorphs
PTX - 845                           Wei Dong et al. A Quick Method for the         7/2/2007   Alembic_Wyeth0330531 - 48
                                    Quantitative Analysis of Mixtures 2260 -
                                    2276
PTX - 846                           R P Silva et al. Validation of the method of              Alembic_Wyeth0330549 - 54
                                    quantitative phase analysis by X-ray
                                    diffraction in API: case of Tibolone
PTX - 847                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-330)
PTX - 848                           A.G. De La Torre et al. Rietveld                                                      F, H, U, R
                                    quantitative amorphous content analysis


                                                                   108
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 277 of 397 PageID #: 6144




Plaintiff’s Trial     Deposition                                                                              Sun’s
                                         Evidence Offered by Plaintiff        Date        Document No.
  Exhibit No.         Exhibit No.                                                                           Objections

                                    (2001)

PTX - 849                           Polymorphs of an active pharmaceutical    12/29/201                   F, H, U, R
                                    ingredient/Patent                         1
PTX - 850                           U.S. Patent 7,345,171 B2                  3/18/2008                   F, H, U, R

PTX - 851                           U.S. Patent 7,977,357 B2                  7/12/2011                   F, H, U, R

PTX - 852                           U.S. Patent 5,118,483                     6/2/1992                    F, H, U, R

PTX - 853                           U.S. Patent 9,024,068 B2                  5/5/2015                    F, H, U, R

PTX - 854                           U.S. Patent 9,718,846 B1                  8/1/2017                    F, H, U, R

PTX - 855                           U.S. Patent 10,087,193 B2                 10/2/2018                   F, H, U, R

PTX - 856                           International Publication Number WO       1/8/2015                    F, H, U, R
                                    2015/149727 A1
PTX - 857                           INTENTIONALLY LEFT BLANK
                                    (DUPE OF PTX-330)
PTX - 858                           Vogel's Textbook of Practical Organic                                 F, H, U, R, I
                                    Chemistry Including Qualitative Organic
                                    Analysis



                                                                 109
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 278 of 397 PageID #: 6145




Plaintiff’s Trial     Deposition                                                                               Sun’s
                                         Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                            Objections

PTX - 859                           U.S. Patent Application Publication US      5/12/2005                  F, H, U, R
                                    2005/0101780 A1
PTX - 860                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                    (DUPE OF PTX-016)                                                      provided
PTX - 861                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                    (DUPE OF PTX-150)                                                      provided
PTX - 862                           CV Mark A. Murcko                           5/11/2019                  F, R, DUP

PTX - 863                           International Publication Nuo WO            2/20/2003                  F, H, DUP
                                    03/013540 A1
PTX - 864                           Diane H. Boschelli et al. Optimization of   10/17/200                  F, H, DUP
                                    4-Phenylamino-3-quinolinecarbonitriles as   1
                                    Potent Inhibitors of
                                    Src Kinase Activity (3965-3977)
PTX - 865                           INTENTIONALLY LEFT BLANK                                               Exhibit not
                                                                                                           provided
PTX - 866                           Murcko Materials Considered                                            F, H, U, R

PTX - 867                           Brian J. Druker, et al. Lessons learned                                F, H, DUP
                                    from the development of an Abl tyrosine
                                    kinase inhibitor for
                                    chronic myelogenous leukemia (January
                                    2000)


                                                                  110
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 279 of 397 PageID #: 6146




Plaintiff’s Trial     Deposition                                                                                   Sun’s
                                          Evidence Offered by Plaintiff             Date        Document No.
  Exhibit No.         Exhibit No.                                                                                Objections

PTX - 868                           Brian J. Druker, et al. ACTIVITY OF A           4/5/2001                   F, H, DUP
                                    SPECIFIC INHIBITOR OF THE BCR-
                                    ABL TYROSINE KINASE
                                    IN THE BLAST CRISIS OF CHRONIC
                                    MYELOID LEUKEMIA AND ACUTE
                                    LYMPHOBLASTIC LEUKEMIA WITH
                                    THE PHILADELPHIA CHROMOSOME
PTX - 869                           Brian J. Druker et al. EFFICACY AND             4/5/2001                   F, H, DUP
                                    SAFETY OF A SPECIFIC INHIBITOR
                                    OF THE BCR-ABL TYROSINE
                                    KINASE IN CHRONIC MYELOID
                                    LEUKEMIA
PTX - 870                           Mark M. Moasser et al., Inhibition of Src                                  F, H, U, R,
                                    Kinases by a Selective Tyrosine Kinase                                     DUP
                                    Inhibitor Causes Mitotic Arrest, 6145
                                    (1999)
PTX - 871                           Rosalyn B Irby et al. Role of Src                                          F, H, DUP
                                    expression and activation in human cancer
                                    (2000) 5636-5642
PTX - 872                           Yi Liu et al., Structural Basis for Selective   8/13/1999                  F, H, U, R,
                                    Inhibition of Src Family Kinases by PP1                                    DUP
PTX - 873                           Susanne Danhauser-Riedl et al., Activation                                 F, H, DUP
                                    of Src Kinases p53/56lin and p59hck by
                                    p210bcr/abl in Myeloid Cells (1996)


                                                                     111
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 280 of 397 PageID #: 6147




Plaintiff’s Trial     Deposition                                                                                    Sun’s
                                          Evidence Offered by Plaintiff              Date        Document No.
  Exhibit No.         Exhibit No.                                                                                 Objections

PTX - 874                           Markus Warmuth et al., The Src Family            9/24/1997                  F, H, DUP
                                    Kinase Hck Interacts with Bcr-Abl by a
                                    Kinase-independent Mechanism and
                                    Phosphorylates the Grb2-binding Site of
                                    Bcr
PTX - 875                           Brian J. Druker et al. Chronic                                              F, H, DUP
                                    Myelogenous Leukemia (2000)
PTX - 876                           Brian J. Druker et al., Effects of a selective                              F, H, DUP
                                    inhibitor of the Abl tyrosine kinase on the
                                    growth of Bcr-Abl positive cells (May
                                    1996)
PTX - 877                           Jeffrey H. Hanket et al., Discovery of a         1/12/1996                  F, H, U, R,
                                    Novel, Potent, and Src Family-selective                                     DUP
                                    Tyrosine Kinase Inhibitor Vol 271 No2
                                    (695-701)
PTX - 878                           Jay F. Dorsey et al. The Pyrido[2,3-                                        F, H, DUP
                                    d]pyrimidine Derivative PD180970
                                    Inhibits p210Bcr-Abl
                                    Tyrosine Kinase and Induces Apoptosis of
                                    K562 Leukemic Cells (2000)
PTX - 879                           Markus Warmuth et al., Dual-specific Src         1/15/2003                  F, H, DUP
                                    and Abl kinase inhibitors, PP1 and
                                    CGP76030, inhibit growth
                                    and survival of cells expressing imatinib
                                    mesylate—resistant Bcr-Abl kinases

                                                                     112
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 281 of 397 PageID #: 6148




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

                                    (2003)

PTX - 880                           Ramadevi Nimmanapalli et al., Molecular       10/15/200                  F, H, DUP
                                    Characterization and Sensitivity of STI-      2
                                    571 (Imatinib Mesylate, Gleevec)-
                                    resistant, Bcr-Abl-positive, Human Acute
                                    Leukemia Cells to SRC Kinase Inhibitor
                                    PD180970 and 17-Allylamino-17-
                                    demethoxygeldanamycin
PTX - 881                           Bhushan Nagar et al., Crystal Structures of   8/1/2002                   F, H, U, R,
                                    the Kinase Domain of c-Abl in Complex                                    DUP
                                    with the Small Molecule Inhibitors
                                    PD173955 and Imatinib (STI-571) 62
                                    Cancer Res. 4236 (2002)
PTX - 882                           David Wisniewski et al., Characterization     8/1/2002                   F, H, DUP
                                    of Potent Inhibitors of the Bcr-Abl and the
                                    c-Kit Receptor Tyrosine Kinases, 62
                                    Cancer Research 4244 (2002)
PTX - 883                           U.S. Patent 8,119,649 B2                      2/21/2012                  F, H, DUP

PTX - 884                           U.S. Patent 8,268,837 B2                      9/18/2012                  F, H, DUP

PTX - 885                           Fahad A. Al-Obeidi &Kit S. Lam,                                          F, H, U, R,
                                    Development of Inhibitors for Protein                                    DUP
                                    Tyrosine Kinases, 19 Oncogene 5690

                                                                   113
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 282 of 397 PageID #: 6149




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                          Evidence Offered by Plaintiff           Date        Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

                                    (2000)

PTX - 886                           Thomas Schindler et al., Structural           9/15/2000                  F, H, U, R,
                                    Mechanism for STI-571 Inhibition of                                      DUP
                                    Abelson Tyrosine Kinase, 289 Science
                                    1938 (2000)
PTX - 887                           Robert A. Blake et al., SU6656, a Selective                              F, H, U, R,
                                    Src Family Kinase Inhibitor, Used To                                     DUP
                                    Probe Growth Factor Signaling, (2000)
                                    9018
PTX - 888                           Jurg Zimmermann et al., Potent and                                       F, H, U, R,
                                    Selective Inhibitors of the Abl-Kinase:                                  DUP
                                    Phenylamino-Pyrimidine (PAP)
                                    Derivatives (1997)
PTX - 889                           Uwe Trinks et al., Dianilinophthalimides:                                F, H, U, R,
                                    Potent and Selective, ATP-Competitive                                    DUP
                                    Inhibitors of the EGF-Receptor Protein
                                    Tyrosine Kinase, 37 J. Med. Chemistry
                                    1015 (1994)
PTX - 890                           Peter Traxler et al., Use of a                                           F, H, U, R,
                                    Pharmacophore Model for the Design of                                    DUP
                                    EGF-R Tyrosine Kinase Inhibitors: 4-
                                    (Phenylamino)pyrazolo[3,4-d]pyrimidines,
                                    J. Med. Chem. 1997, 40, 3601-3616


                                                                   114
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 283 of 397 PageID #: 6150




Plaintiff’s Trial     Deposition                                                                                Sun’s
                                          Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                             Objections

PTX - 891                           Martin Missbach et al., Substituted 5,7-     2/22/2000                  F, H, U, R,
                                    Diphenyl-pyrrolo[2,3d]pyrimidines: Potent                               DUP
                                    Inhibitors of the Tyrosine Kinase c-Src,
                                    Bioorganic & Medicinal Chemistry Letters
                                    10 (2000) 945-949
PTX - 892                           Eva Altmann et al., 7-Pyrrolidinyl- and 7-                              F, H, U, R,
                                    Piperidiny1-5-aryl-pyrrolo[2,3-                                         DUP
                                    dipyrimidines—Potent Inhibitors of the
                                    Tyrosine Kinase c-Src, Bioorganic &
                                    Medicinal Chemistry Letters 11 (2001)
                                    853-856
PTX - 893                           Leo Widler et al., 7-Alkyl- and 7-           2/2/2001                   F, H, U, R,
                                    Cycloalky1-5-aryl-pyrrolo12,3-                                          DUP
                                    dipyrimidines—Potent Inhibitors of the
                                    Tyrosine Kinase c-Src, 11 Biorganic &
                                    Med. Chemistry Letters 849 (2001)
PTX - 894                           Michael J. Mauro et al., STI571: Targeting                              F, H, DUP
                                    BCR-ABL as Therapy for CML, The
                                    Oncologist 2001;6:233-238
PTX - 895                           Gleevec Prescribing Information                                         F, H, U, R

PTX - 896                           Mercedes E. Gorre et al., Clinical                                      F, H, U, R,
                                    Resistance to STI-571 Cancer Therapy                                    DUP
                                    Caused by BCR-ABL Gene Mutation or
                                    Amplification, Science 293, 876 (2001)

                                                                   115
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 284 of 397 PageID #: 6151




Plaintiff’s Trial     Deposition                                                                                 Sun’s
                                         Evidence Offered by Plaintiff         Date   Document No.
  Exhibit No.         Exhibit No.                                                                              Objections

PTX - 897                           Matthew B. Wilson et al., Selective                                      F, H, DUP
                                    pyrrolo-pyrimidine inhibitors reveal a
                                    necessary role for Src family kinases in
                                    Bcr — Abl signal transduction and onco
                                    genesis, Oncogene (2002) 21, 8075-8088
PTX - 898                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                             provided
PTX - 899                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                    (DUPE OF PTX-053)                                                        provided
PTX - 900                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                    (DUPE OF PTX-054)                                                        provided
PTX - 901                           Materials Considered                                                     F, H, U, R

PTX - 902                           INTENTIONALLY LEFT BLANK

PTX - 903                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                             provided
PTX - 904                           INTENTIONALLY LEFT BLANK                                                 Exhibit not
                                                                                                             provided
PTX - 905                           Recordation Form Cover Sheet                      PFE-BOS02787347 - 51   F, H, U, R

PTX - 906                           Patent Assignment Cover Sheet with                PFE-BOS02787352 - 61   F, H, U, R
                                    Exhibit, 503964145, 8/17/2016


                                                                   116
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 285 of 397 PageID #: 6152




Plaintiff’s Trial     Deposition                                                                                      Sun’s
                                         Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                   Objections

PTX - 907                           USPTO, Assignment abstract of title for                PFE-BOS02787362        A, F, H, U, R
                                    Application 10980097
PTX - 908                           Form-PTO-1595, 1-31-92                                 PFE-BOS02787363 - 67   F, H, U, R

PTX - 909                           Patent Assignment, Certificate of          11/9/2009   PFE-BOS02787368 - 78   A, F, H, U, R
                                    Conversion from a Corporation to Limited
                                    Liability Company
PTX - 910                           Patent Assignment Cover Sheet, Change of               PFE-BOS02787379 - 97   A, F, H, U, R
                                    Address for Assignee, Doc Id 503962509
PTX - 911                           USPTO, Assignment abstract of title for                PFE-BOS02787398        A, F, H, U, R
                                    Application 11478216
PTX - 912                           USPTO, Assignment abstract of title for                PFE-BOS02787399        A, F, H, U, R
                                    Application 12139834
PTX - 913                           Contribution Agreement Novation Deed:                  PFE-BOS02791414 - 22   A, F, H, U, R
                                    Pfizer Pharmaceuticals LLC to PBG
                                    Puerto Rico LLC
PTX - 914                           License and Sublicense Novation Deed                   PFE-BOS02791423 - 34   A, F, H, U, R

PTX - 915                           Sublicense Agreement; PF Prism C.V. to                 PFE-BOS02789707 - 38   A, F, H, U, R
                                    Pfizer Asia Pacific PTE. LTD.
PTX - 916                           Sublicense Agreement; PF Prism C.V. to                 PFE-BOS02789739 - 70   A, F, H, U, R
                                    Pfizer Ireland Pharmaceuticals



                                                                  117
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 286 of 397 PageID #: 6153




Plaintiff’s Trial     Deposition                                                                                          Sun’s
                                            Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                       Objections

PTX - 917                             Certificate of Conversion from a                        PFE-BOS01501393 - 98    A, F, H, U, R
                                      Corporation to Limited Liability Company;
                                      Certificate of Formation Wyeth
                                      Pharmaceuticals LLC
PTX - 918                             Email to Rasmussen with draft Drug          8/2/2002    PFE-BOS01531445 - 48    Exhibit not
                                      Safety and Metabolism strategy for                                              provided
                                      advancement of WAY-173606 to
                                      development track for oncology
PTX - 919                             Src Kinase Inhibitor - Oncology WAY-        9/23/2002   PFE-BOS01607479 - 510
                                      173606 Pre-Development
PTX - 920                             INTENTIONALLY LEFT BLANK

PTX - 921                             INTENTIONALLY LEFT BLANK

PTX - 922                             INTENTIONALLY LEFT BLANK

PTX - 923                             Provisional Application No. 60/517,819      11/6/2003   PFZFH0001249 - 99

PTX - 924                             Provisional Application No. 60/696,381      9/26/2005   PFZFH0001300 - 41

PTX - 925           Ardnt Ex. 5;      Interoffice Correspondence - Highlights     3/4/2000    PFE-BOS01607243 - 48    F, H, U, R
                    Boschelli, F. Ex. from Src Team Meeting, February 25,
                    8                 2000
                                      (PREVIOUSLY MARKED AS PTX-


                                                                    118
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 287 of 397 PageID #: 6154




Plaintiff’s Trial     Deposition                                                                                         Sun’s
                                               Evidence Offered by Plaintiff      Date        Document No.
  Exhibit No.         Exhibit No.                                                                                      Objections

                                        005)

PTX - 926           Lucas Ex. 4         Highlights from Src Team Meeting,         3/4/2000    PFE-BOS01531771 - 76   F, H, U, R
                                        February 25, 2000
                                        (PREVIOUSLY MARKED AS PTX-
                                        168)
PTX - 927           Golas Ex. 2         Interoffice Correspondence - Update for   5/30/2000   PFE-BOS01530958 - 59   F, H, U, R
                                        Src
                                        (PREVIOUSLY MARKED AS PTX-
                                        120)
PTX - 928           Boschelli, D.       Interoffice Correspondence- Highlights    2/7/2001    PFE-BOS01531779 - 86   F, H, U, R
                    Ex. 39; Golas       from Src Team Meeting, January 31, 2001
                    Ex. 3; Lucas Ex.    (PREVIOUSLY MARKED AS PTX-
                    6                   048)
PTX - 929           Golas Ex. 4         Interoffice Correspondence - Highlights   4/26/2001   PFE-BOS01531788 -800   F, H, U, R
                                        from Src Team Meeting, April 20, 2001
                                        (PREVIOUSLY MARKED AS PTX-
                                        121)
PTX - 930           Ardnt Ex. 6;        Interoffice Correspondence - Synopsis     8/24/2001   PFE-BOS01868771 - 80   F, H, U, R
                    Boschelli, F. Ex.   from Src Team Meeting, August 17, 2001
                    9; Gibbons Ex.      (PREVIOUSLY MARKED AS PTX-
                    1; Lucas Ex. 7      006)
PTX - 931           Golas Ex. 5         Interoffice Correspondence - Highlights   8/24/2001   PFE-BOS01582578 - 87   F, H, U, R
                                        from Src Team Meeting, August 17, 2001
                                        (PREVIOUSLY MARKED AS PTX-

                                                                      119
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 288 of 397 PageID #: 6155




Plaintiff’s Trial     Deposition                                                                                        Sun’s
                                             Evidence Offered by Plaintiff       Date        Document No.
  Exhibit No.         Exhibit No.                                                                                     Objections

                                      122)

PTX - 932           Golas Ex. 6;      Interoffice Correspondence - Synopsis of   10/26/200   PFE-BOS01582889 - 93   F, H, U, R
                    Lucas Ex. 8       the Src Team Meeting, October 19, 2001     1
                                      (PREVIOUSLY MARKED AS PTX-
                                      123)
PTX - 933           Lucas Ex. 10      Synopsis of the Src Team Meeting,          12/28/200   PFE-BOS01531809 - 16   F, H, U, R
                                      December 14, 2001                          1
                                      (PREVIOUSLY MARKED AS PTX-
                                      171)
PTX - 934           Ardnt. Ex 7;      Minutes for the Src kinase team meeting    5/24/2002   PFE-BOS01864410 - 12   F, H, U, R
                    Boschelli, F. Ex. on May 24, 2002
                    10                (PREVIOUSLY MARKED AS PTX-
                                      007)
PTX - 935                             Meeting Minutes - Src Kinase Project #     6/21/2002   PFE-BOS01864468 - 70
                                      1098
                                      (PREVIOUSLY MARKED AS PTX-
                                      920)
PTX - 936                             Meeting Minutes - Src Kinase Project #     7/12/2002   PFE-BOS01864497 - 99
                                      1098 (Issued 7-19)
                                      (PREVIOUSLY MARKED AS PTX-
                                      921)
PTX - 937                             Meeting Minutes - Src Kinase Project #     8/16/2002   PFE-BOS01864508 - 11
                                      1098 (Issued 8-22)
                                      (PREVIOUSLY MARKED AS PTX-

                                                                    120
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 289 of 397 PageID #: 6156




Plaintiff’s Trial     Deposition                                                                                           Sun’s
                                               Evidence Offered by Plaintiff        Date        Document No.
  Exhibit No.         Exhibit No.                                                                                        Objections

                                        922)

PTX - 938           Boschelli, F. Ex.   Internal Correspondence - Src Kinase        10/21/200   PFE-BOS01593573 - 91   F, H, U, R
                    11; Clarke Ex.      Inhibitor: for use in Stroke and            2
                    4; Feigelson Ex.    Oncology(WAY-173606) Pre-
                    17; Tesconi 24      Development Team Meeting Minutes -
                                        October 16, 2002
                                        (PREVIOUSLY MARKED AS PTX-
                                        055)
PTX - 939           Feigelson Ex.       Email from Yolanda Donate                   10/21/200   PFE-BOS01593572        A, F, H, U, R
                    16                  Subject: Minutes -10/16 Src for             2
                                        Stroke/Onc. Pre development Team
                                        Meeting
                                        (PREVIOUSLY MARKED AS PTX-
                                        113)
PTX - 940                               Internal Correspondence - Src Kinase        10/21/200   PRE-BOS01517163- 81    F, H, U, R
                                        Inhibitor: for use in Stroke and Oncology   2
                                        (WAY-173606) Pre-Development Team
                                        Meeting Minutes - October 16, 2002
                                        (PREVIOUSLY MARKED AS PTX-
                                        299)
PTX - 941           Boschelli, F. Ex. Minutes for Src team discovery meeting on 10/25/200       PFE-BOS01616615 - 17   F, H, U, R
                    12                October 18, 2002,                         2
                                      (PREVIOUSLY MARKED AS PTX-
                                      056)


                                                                      121
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 290 of 397 PageID #: 6157




Plaintiff’s Trial     Deposition                                                                                            Sun’s
                                              Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                         Objections

PTX - 942           Boschelli, F. Ex.   Internal Correspondence - Src Kinase        11/15/200   PFE-BOS01593603 - 15    F, H, U, R
                    13; Clarke Ex.      Inhibitor: for use in Stroke and Oncology   2
                    5; Feigelson Ex.    (WAY-173606) Pre-Development Team
                    18; Tesconi 25      Meeting Minutes November 12, 2002
                                        (PREVIOUSLY MARKED AS PTX-
                                        057)
PTX - 943           Boschelli, F. Ex.   Internal Correspondence - Src Kinase        12/13/200   PFE-BOS01593637 - 59    F, H, U, R
                    14; Clarke Ex.      Inhibitor: for use in Stroke and Oncology   2
                    6; Feigelson Ex.    (WAY-173606) Pre-Development Team
                    19                  Meeting Minutes December 5, 2002
                                        (PREVIOUSLY MARKED AS PTX-
                                        058)
PTX - 944           Boschelli, F. Ex.   Internal Correspondence - Src Kinase        1/15/2003   PFE-BOS01593199 - 208   F, H, U, R
                    15; Clarke Ex.      Inhibitor: for use in Stroke and Oncology
                    7; Feigelson Ex.    (WAY-173606) Pre-Development Team
                    20; Tesconi 26      Meeting Minutes January 13, 2003
                                        (PREVIOUSLY MARKED AS PTX-
                                        059)
PTX - 945                               Internal Correspondence - Src Kinase        1/15/2003   PFE-BOS01633040 -49     F, H, U, R
                                        Inhibitor: for use in Stroke and Oncology
                                        (WAY-173606) Pre-Development Team
                                        Meeting Minutes January 13, 2003
                                        (PREVIOUSLY MARKED AS PTX-
                                        300)



                                                                      122
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 291 of 397 PageID #: 6158




Plaintiff’s Trial     Deposition                                                                                            Sun’s
                                             Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                         Objections

PTX - 946           Ardnt Ex. 9;        Internal Correspondence - Summary of        2/12/2003   PFE-BOS01607606 - 09    F, H, U, R
                    Boschelli, F. Ex.   February 5, 2003 Src Kinase Program
                    16; Gibbons Ex.     (PREVIOUSLY MARKED AS PTX-
                    6                   009)
PTX - 947           Boschelli, F. Ex.   Internal Correspondence - Src Kinase        2/19/2003   PFE-BOS01588107 - 113   F, H, U, R
                    17; Clarke Ex.      Inhibitor: for use in Stroke and Onc.
                    8; Feigelson Ex.    (WAY-173606) Pre-Development Team
                    21; Tesconi 27      Meeting Minutes February 13, 2003
                                        (PREVIOUSLY MARKED AS PTX-
                                        060)
PTX - 948           Ardnt Ex. 13;       Internal Correspondence - Src Kinase        3/19/2003   PFE-BOS01593298 - 309   F, H, U, R
                    Boschelli, F. Ex.   Inhibitor: for use in Stroke and Onc.
                    18; Clarke Ex.      (WAY-173606) Pre-Development Team
                    9; Feigelson Ex.    Meeting Minutes March 10, 2003
                    22; Gibbons Ex.     (PREVIOUSLY MARKED AS PTX-
                    7; Tesconi 28       013)
PTX - 949                               3/26/2003 Meeting Minutes of the Src        3/26/2003   PFE-BOS01865310 - 12    Exhibit not
                                        Kinase Team                                                                     provided
                                        (PREVIOUSLY MARKED AS PTX-
                                        902)
PTX - 950           Boschelli, F. Ex.   Internal Correspondence - Src Kinase Inh.   4/8/2003    PFE-BOS01593323 - 31    F, H, U, R
                    19; Clarke Ex.      for use in Stroke/Oncology (WAY-
                    10; Feigelson       173606) Pre-development Team Meeting
                    Ex. 23; Tesconi     Minutes 4/2/03
                    29                  (PREVIOUSLY MARKED AS PTX-

                                                                      123
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 292 of 397 PageID #: 6159




Plaintiff’s Trial     Deposition                                                                                           Sun’s
                                               Evidence Offered by Plaintiff        Date        Document No.
  Exhibit No.         Exhibit No.                                                                                        Objections

                                        061)

PTX - 951           Boschelli, F. Ex.   Internal Correspondence - Src Kinase Inh,   5/8/2003    PFE-BOS01593338 - 45   F, H, U, R
                    20; Clarke Ex.      for use in Stroke/Oncology (WAY-
                    11; Feigelson       173606) Pre-development Team Meeting
                    Ex. 24; Tesconi     Minutes 5/2/03
                    30                  (PREVIOUSLY MARKED AS PTX-
                                        062)
PTX - 952                               Meeting Minutes WAY-173606 Salt             5/13/2003   PFE-BOS01681033        F, H, U, R
                                        Selection
                                        (PREVIOUSLY MARKED AS PTX-
                                        325)
PTX - 953           Boschelli, F. Ex.   Internal Correspondence - Src Kinase Inh.   6/5/2003    PFE-BOS01593349 - 61   F, H, U, R
                    21; Clarke Ex.      for use in Stroke/Oncology (WAY-
                    12; Feigelson       173606) Pre-development Team Meeting
                    Ex. 25; Tesconi     Minutes 6/2/03
                    31                  (PREVIOUSLY MARKED AS PTX-
                                        063)
PTX - 954                               Internal Correspondence - Src Kinase Inh.   6/5/2003    PFE-BOS01516946 - 58   F, H, U, R
                                        for use in Stroke/Oncology (WAY-
                                        173606) Pre-development
                                        Team Meeting Minutes 6/2/03
                                        (PREVIOUSLY MARKED AS PTX-
                                        301)



                                                                      124
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 293 of 397 PageID #: 6160




Plaintiff’s Trial     Deposition                                                                                           Sun’s
                                             Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                        Objections

PTX - 955           Strong Ex. 3;       Meeting Minutes - WAY-173606 Freebase       6/25/2003   PFE-BOS01532477 - 78   F, H, U, R
                    Tesconi 22;         polymotph / Salt Selection June 18, 2003
                    Wen 7               (PREVIOUSLY MARKED AS PTX-
                                        284)
PTX - 956           Boschelli, F. Ex.   Internal Correspondence - Src Kinase lnh.   7/9/2003    PFE-BOS01593377 - 88   F, H, U, R
                    22; Clarke Ex.      for use in Stroke/Oncology (WAY-
                    13; Feigelson       173606) Pre-development
                    Ex. 26              Team Meeting Minutes 7/2/03
                                        (PREVIOUSLY MARKED AS PTX-
                                        064)
PTX - 957                               Internal Correspondence - Src Kinase lnh.   7/9/2003    PFE-BOS01516974 - 85   F, H, U, R
                                        for use in Stroke/Oncology (WAY-
                                        173606) Pre-development
                                        Team Meeting Minutes 7/2/03
                                        (PREVIOUSLY MARKED AS PTX-
                                        302)
PTX - 958                               SKI-606 Oncology Global Strategy Team       8/1/2003    PFE-BOS01611617- 18    F, H, U, R
                                        Meeting Agenda
                                        (PREVIOUSLY MARKED AS PTX-
                                        319)
PTX - 959           Boschelli, F. Ex.   Internal Correspondence - Src Kinase Inh.   8/14/2003   PFE-BOS01593409 - 23   F, H, U, R
                    23; Clarke Ex.      for use in Stroke (WAY-173606) Pre-
                    14; Feigelson       development Team Meeting Minutes
                    Ex. 27; Tesconi     8/6/03 (PREVIOUSLY MARKED AS
                    32                  PTX-065)

                                                                      125
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 294 of 397 PageID #: 6161




Plaintiff’s Trial     Deposition                                                                                        Sun’s
                                          Evidence Offered by Plaintiff          Date        Document No.
  Exhibit No.         Exhibit No.                                                                                     Objections

PTX - 960           Boschelli, F. Ex. SKI-606 Bosutinib Biomarker Subteam        8/20/2003   PFE-BOS01632274 - 76   F, H, U, R
                    24                Meeting Minutes
                                      (PREVIOUSLY MARKED AS PTX-
                                      066)
PTX - 961           Clarke Ex. 15    Internal Correspondence - SKI-606           8/22/2003   PFE-BOS02605633 - 38   F, H, U, R
                                     Oncology Global Development Team
                                     August 14, 2003, Meeting Minutes
                                     (PREVIOUSLY MARKED AS PTX-
                                     078)
PTX - 962           Feigelson Ex.    Internal Correspondence - Src Kinase Inh.   9/16/2003   PFE-BOS01517047 - 55   F, H, U, R
                    28               for use in Stroke (WAY-173606) Pre-
                                     development Team Meeting Minutes
                                     9/11/03 (PREVIOUSLY MARKED AS
                                     PTX-114)
PTX - 963           Clarke Ex. 16    Internal Correspondence - SKI-606           9/19/2003   PFE-BOS02689485 - 91   F, H, U, R
                                     Oncology Global Development Team
                                     September 11, 2003, Meeting Minutes
                                     (PREVIOUSLY MARKED AS PTX-
                                     079)
PTX - 964           Feigelson Ex.    Internal Correspondence - Src for Stroke    10/3/2003   PFE-BOS01517064 - 66   F, H, U, R
                    29               Pre-development Team Meeting Agenda
                                     10/9/03
                                     (PREVIOUSLY MARKED AS PTX-
                                     115)



                                                                   126
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 295 of 397 PageID #: 6162




Plaintiff’s Trial     Deposition                                                                                       Sun’s
                                         Evidence Offered by Plaintiff         Date        Document No.
  Exhibit No.         Exhibit No.                                                                                    Objections

PTX - 965           Clarke Ex. 17   Internal Correspondence - SKI-606          10/15/200   PFE-BOS02694116 - 22    F, H, U, R
                                    Oncology Global Development Team           3
                                    October 15, 2003, Meeting Minutes
                                    (PREVIOUSLY MARKED AS PTX-
                                    080)
PTX - 966                           SKI-606 Oncology Global Development        11/4/2003   PFE-BOS01611749 - 50    F, H, U, R
                                    Team Meeting Agenda
                                    (PREVIOUSLY MARKED AS PTX-
                                    321)
PTX - 967           Feigelson Ex.   Internal Correspondence - Src for Stroke   11/5/2003   PFE-BOS01517068 - 70    F, H, U, R
                    30              Pre-development Team Meeting Agenda
                                    11/11/03
                                    (PREVIOUSLY MARKED AS PTX-
                                    116)
PTX - 968           Clarke Ex. 18   Internal Correspondence - SKI-606          11/18/200   PFE-BOS02694602 - 08    F, H, U, R
                                    Oncology Global Development Team           3
                                    November 11, 2003, Meeting Minutes
                                    (PREVIOUSLY MARKED AS PTX-
                                    081)
PTX - 969           Feigelson Ex.   PowerPoint - SKI-606 End of Phase 1        2/27/2006   PFE-BOS01683146 - 323   A, F, H, U, R
                    31              Meeting - Chemical and Pharmaceutical
                                    Development 27 February 2006
                                    (PREVIOUSLY MARKED AS PTX-
                                    117)



                                                                  127
                    Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 296 of 397 PageID #: 6163




Plaintiff’s Trial     Deposition                                                                                  Sun’s
                                          Evidence Offered by Plaintiff      Date        Document No.
  Exhibit No.         Exhibit No.                                                                               Objections

PTX - 970                           Latest produced version of Sun's label   12/00/201   SUN-BOS0089353 - 78
                                    from December, 2018                      8
PTX - 971                           Meeting Minutes : Src Kinase 1098        2/15/2002   PFE-BOS01868847 - 49
                                    (2/15/2002)
PTX - 972                           Meeting Minutes : Src Kinase 1098        3/14/2002   PFE-BOS01864132 - 34
                                    (3/14/2002)




                                                                   128
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 297 of 397 PageID #: 6164




                            EXHIBIT 11
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 298 of 397 PageID #: 6165



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   WYETH LLC, WYETH PHARMACEUTICALS         )
   LLC, PF PRISM C.V., PBG PUERTO RICO LLC, )
   and PF PRISM IMB B.V.,                   )
                                            )
                     Plaintiffs,            )
                                            )
          v.                                ) C.A. No. 16-1305 (RGA)
                                            )
   SUN PHARMACEUTICAL INDUSTRIES            ) (Consolidated)
   LIMITED, and SUN PHARMACEUTICAL          )
   INDUSTRIES, INC.,                        )
                                            )
                     Defendants.            )
                                            )




                        DEFENDANTS’ TRIAL EXHIBIT LIST
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 299 of 397 PageID #: 6166



                 ABBREVIATION AND FEDERAL RULE OF EVIDENCE
                           KEY TO THE OBJECTIONS

     ABBREVIATION                    OBJECTION                          APPLICABLE
                                                                          RULE(S)
            A         Requires authentication or identification            FRE 901
            B         Best evidence rules prohibit introduction         FRE 1001-1002
            C         Improper compilation of separate documents         FRE 403, 901
            D         Improper designation (designation is neither       FRE 401, 402
                      a question or testimony)
            E         Improper examination (vague, ambiguous,          FRE 402, 403, 602,
                      loaded, leading, etc.)                                 611
            F         Lack of foundation/personal knowledge            FRE 402, 403, 602,
                      (including calls for speculation)                      611
            H         Hearsay if offered for the truth of the matter     FRE 801, 802
                      asserted
            I         Incomplete document or testimony                   FRE 106, 403
            M         Offer or discussion for settlement or                FRE 408
                      compromise
            N         Exhibit not produced in discovery                    FRE 403
            O         Improper opinion testimony                         FRE 701-704
             P        Privileged or attorney work product                FRE 501, 502
            PP        Printed Publication (potential hearsay)            FRE 801, 802
            R         Lack of relevance                                  FRE 401, 402
             S        Summary requiring underlying data or                FRE 1006
                      information
            T         Beyond the scope of the Rule 30(b)(6) topic       FRE 602, FRCP
                      for which a witness has been designated              30(b)(6)
            U         Unduly prejudicial, wasteful, confusing,            FRE 403
                      misleading or cumulative
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 300 of 397 PageID #: 6167
                                                     Exhibit 11



Proposed Cited in    Source   Document Title / Description                Bates Range   Also Cited In          Plaintiffs’
Exhibit              Ex. #                                                                                     Objections
No.

DTX-001                       Certified U.S. Patent 7,417,148 B2          PFZFH000119   Lindsley Dep. Ex.
                                                                          8 - 208       1; Shah
                                                                                        Infringement
                                                                                        Report Ex. A; Shah
                                                                                        Validity Report Ex.
                                                                                        A; Levis Validity
                                                                                        Report Ex. A;
                                                                                        Murcko Responsive
                                                                                        Report Ex. A
DTX-002                       Certified File Wrapper for U.S. Patent      PFZFH000001
                              7,417,148 B2                                - 473
DTX-003                       Certified U.S. Patent 7,767,678 B2          PFZFH000122   Balaji Ex. 4; Chyall
                                                                          0 - 239       Opening Report Ex.
                                                                                        A; Chyall Validity
                                                                                        Report Ex. A
DTX-004                       Certified File Wrapper for Certified U.S.   PFZFH000474
                              Patent 7,767,678 B2                         - 1020




                                                          1
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 301 of 397 PageID #: 6168
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description                Bates Range        Also Cited In         Plaintiffs’
Exhibit                Ex. #                                                                                         Objections
No.

DTX-005                         Certified U.S. Patent 7,919,625 B2          PFZFH000120        Lindsley Dep. Ex.
                                                                            9 - 219            2; Shah
                                                                                               Infringement
                                                                                               Report Ex. B; Shah
                                                                                               Validity Report Ex.
                                                                                               B; Trout
                                                                                               Responsive Report
                                                                                               Ex. A; Murcko
                                                                                               Responsive Report
                                                                                               Ex. A; Levis
                                                                                               Validity Report Ex.
                                                                                               B
DTX-006                         Certified File Wrapper for Certified U.S.   PFZFH001021
                                Patent 7,919,625 B2                         - 197
DTX-007   Deposition   1        Defendants' Amended Notice of               Exhibit 1 to the
          of Frank              Deposition of Plaintiffs' Pursuant to       Deposition of
          Boschelli             Federal Rule Civil Procedure 30(b)(6)       Frank
                                                                            Boschelli
DTX-008   Deposition   2        Plaintiffs' Responses and Objections to     Exhibit 2 to the
          of Frank              Defendants' Notice of Deposition            Deposition of
          Boschelli             Pursuant to Federal Rules Civil             Frank
                                Procedure 30(b)(6)                          Boschelli
DTX-009   Deposition   3        Frank Boschelli's curriculum vitae          PFE-
          of Frank                                                          BOS01773866
          Boschelli                                                         - 874




                                                            2
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 302 of 397 PageID #: 6169
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description              Bates Range    Also Cited In        Plaintiffs’
Exhibit                Ex. #                                                                                  Objections
No.

DTX-010   Deposition   4        U.S. Patent 7,417,148 B2                  SUN-           Arndt Dep. Ex. 2
          of Frank                                                        BOS0029527 -
          Boschelli                                                       536

DTX-011   Deposition   5        U.S. Patent 7,919,625 B2                  SUN-           Arndt Dep. Ex. 3
          of Frank                                                        BOS0029518 -
          Boschelli                                                       526
DTX-012   Deposition   6        Email re: manuscript describing CML       PFE-           Lucas Dep. Ex. 12
          of Frank              results                                   BOS01772244
          Boschelli
DTX-013   Deposition   7        Manuscript describing CML results         PFE-           Lucas Dep. Ex. 13;
          of Frank                                                        BOS01772245    Gibbons Dep. Ex. 4
          Boschelli                                                       - 273
DTX-014   Deposition   8        Highlights from Src Team Meeting,         PFE-           Arndt Dep. Ex. 5
          of Frank              February 25, 2000                         BOS01607243
          Boschelli                                                       - 248
DTX-015   Deposition   9        Synopsis of the Src Team Meeting,         PFE-           Arndt Dep. Ex. 6;
          of Frank              August 17, 2001                           BOS01868771    Lucas Dep. Ex. 7
          Boschelli                                                       - 780
DTX-016   Deposition   10       Minutes for the Src kinase team meeting   PFE-           Arndt Dep. Ex.7
          of Frank              on May 24, 2002                           BOS01864410
          Boschelli                                                       - 412
DTX-017   Deposition   11       Src Kinase Inhibitor: for use in Stroke   PFE-           Clark Dep. Ex. 4;
          of Frank              and Oncology (WAY-173606) Pre-            BOS01593573    Feigelson Dep. Ex.
          Boschelli             Development Team Meeting Minutes -        - 591          17; Testoni Dep.
                                October 16, 2002                                         Ex. 24
DTX-018   Deposition   12       Src team discovery team minutes for       PFE-
          of Frank              October 25, 2002                          BOS01616615
          Boschelli                                                       - 617


                                                            3
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 303 of 397 PageID #: 6170
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description                Bates Range   Also Cited In         Plaintiffs’
Exhibit                Ex. #                                                                                    Objections
No.

DTX-019   Deposition   13       Minutes of a Src kinase inhibitor for the   PFE-          Clark Dep. Ex. 5;
          of Frank              use of stroke/oncology, predevelopment      BOS01593603   Feigelson Dep. Ex.
          Boschelli             meeting on November 15, 2002                - 615         18; Tesconi Dep.
                                                                                          Ex. 25
DTX-020   Deposition   14       Meeting minutes for the Src kinase          PFE-          Clark Dep. Ex. 6;
          of Frank              inhibitor for stroke/oncology for           BOS01593637   Feigelson Dep. Ex.
          Boschelli             predevelopment on December 13, 2002         - 659         19
DTX-021   Deposition   15       Minutes for the Src kinase inhibitor for    PFE-          Clark Dep. Ex. 7;
          of Frank              use in stroke/oncology, predevelopment      BOS01593199   Feigelson Dep. Ex.
          Boschelli             team on January 15, 2003                    - 208         20; Tesconi Dep.
                                                                                          Ex. 26
DTX-022   Deposition   16       Wyeth Research, 2/12/03 Memo to Beth        PFE-          Arndt Dep. Ex. 9;
          of Frank              Rasmussen from Daryl Sonnichsen,            BOS01607606   Gibbons Dep. Ex.
          Boschelli             Summary of February 5, 2003 Src Kinase      - 609         G
                                Program
DTX-023   Deposition   17       Meeting minutes for the Src kinase          PFE-          Feigelson Dep. Ex.
          of Frank              inhibitor for use in stroke/oncology, the   BOS01588107   21; Clarke Dep. Ex.
          Boschelli             predevelopment team on February 29,         - 113         8; Tesconi Dep. Ex.
                                2003                                                      27
DTX-024   Deposition   18       Wyeth 3/19/03 Memo to Distribution          PFE-          Arndt Dep. Ex. 13;
          of Frank              from B. Rasmussen, Src Kinase               BOS01593298   Feigelson Dep. Ex.
          Boschelli             Inhibitor: For Use in Stroke and Onc,       - 309         22; Clark Dep. Ex.
                                WAY-173606 Predevelopment Team                            9; Tesconi Dep. Ex.
                                Meeting Minutes, March                                    28; Gibbons Dep.
                                                                                          Ex. 7




                                                            4
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 304 of 397 PageID #: 6171
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description               Bates Range   Also Cited In        Plaintiffs’
Exhibit                Ex. #                                                                                  Objections
No.

DTX-025   Deposition   19       Minutes to Src kinase inhibitor team for   PFE-          Feigelson Dep. Ex.
          of Frank              use in stroke/oncology, the                BOS01593323   23; Clark Dep. Ex.
          Boschelli             predevelopment team April 8, 2003          - 331         10; Tesconi Dep.
                                                                                         Ex. 29
DTX-026   Deposition   20       Minutes for the Src kinase inhibitor for   PFE-          Feigelson Dep. Ex.
          of Frank              use in stroke/oncology, predevelopment     BOS01593338   24; Clark Dep. Ex.
          Boschelli             team May 8, 2003                           - 345         11; Tesconi Dep.
                                                                                         Ex. 30
DTX-027   Deposition   21       Minutes for the Src kinase inhibitor       PFE-          Feigelson Dep. Ex.
          of Frank              program for use in stroke/oncology,        BOS01593349   25; Clark Dep. Ex.
          Boschelli             predevelopment team on June 5, 2003        - 361         12; Tesconi Dep.
                                                                                         Ex. 21

DTX-028   Deposition   22       Src Kinase inhibitor team minutes for      PFE-          Feigelson Dep. Ex.
          of Frank              stroke/oncology, the predevelopment        BOS01593377   26; Clark Dep. Ex.
          Boschelli             team on July 9, 2003                       - 388         13
DTX-029   Deposition   23       Minutes of the Src kinase inhibitor        PFE-          Feigelson Dep. Ex.
          of Frank              program for stroke, predevelopment         BOS01593409   27; Clark Dep. Ex.
          Boschelli             minutes on August 14, 2003                 - 423         14; Tesconi Dep.
                                                                                         Ex. 32
DTX-030   Deposition   24       Minutes of Bosutinib Biomarker             PFE-
          of Frank              Subteam Meeting on August 20, 2003         BOS01632274
          Boschelli                                                        - 276




                                                            5
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 305 of 397 PageID #: 6172
                                                        Exhibit 11


Proposed Cited in       Source   Document Title / Description                Bates Range    Also Cited In        Plaintiffs’
Exhibit                 Ex. #                                                                                    Objections
No.

DTX-031   Deposition    25       E-mail chain Re: Src inhibitors             PFE-           Arndt Dep. Ex. 14
          of Frank                                                           BOS01534204
          Boschelli                                                          - 205
DTX-032   Deposition    26       ASH Abstract                                PFE-           Arndt Dep. Ex. 15;
          of Frank                                                           BOS01534206    F. Druker Dep. Ex.
          Boschelli                                                                         12
DTX-033   Deposition    27       Nicholas J. Donato et al., Novel Tyrosine   SUN-           Lindsley Opening     PP
          of Frank               Kinase Inhibitors Suppress BCR-ABL          BOS0012019 -   Report Ex. H
          Boschelli              Signaling and Induce Apoptosis in STI-      020
                                 571 Sensitive and Resistant CML Cells,
                                 100 BLOOD 370a (2002)
DTX-034   Deposition    28       D. Boschelli et al., Optimization of 4-     SUN-           Nadkarni Dep. Ex.  PP
          of Frank               Phenylamino-3-quinolinecarbonitriles as     BOS0011849 -   36; Lindsley
          Boschelli              Potent Inhibitors of Src Kinase Activity,   861            Opening Report Ex.
                                 J. Med. Chem. 44:3965 (2001)                               D

DTX-035   Deposition    29       Paper describing the activity of SKI-606    PFE-                                PP
          of Frank               in CML studies                              BOS00252107
          Boschelli                                                          - 113

DTX-036   Deposition    30       Resume of Diane Harris Boschelli            PFE-
          of Diane H.                                                        BOS01585503
          Boschelli                                                          - 515




                                                             6
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 306 of 397 PageID #: 6173
                                                        Exhibit 11


Proposed Cited in       Source   Document Title / Description            Bates Range      Also Cited In         Plaintiffs’
Exhibit                 Ex. #                                                                                   Objections
No.

DTX-037   Deposition    31       U. S. Patent 7,417,148 B2               Exhibit 31 to    Druker Dep. Ex. 6;
          of Diane H.                                                    the Deposition   Nadkarni Dep. Ex.
          Boschelli                                                      of Diane H.      7; Clarke Dep. Ex.
                                                                         Boschelli        2; Golas Dep. Ex.
                                                                                          7; Tesconi Dep. Ex.
                                                                                          3; Feigelson Dep.
                                                                                          Ex. 12; Lucas Dep.
                                                                                          Ex. 2
DTX-038   Deposition    32       U. S. Patent 7,767,678 B2               Exhibit 32 to    Nadkarni Dep. Ex.
          of Diane H.                                                    the Deposition   8; Feigelson Dep.
          Boschelli                                                      of Diane H.      Ex. 3; Tesconi Dep.
                                                                         Boschelli        Ex. 5

DTX-039   Deposition    33       Discovery Prioritization Process -      PFE-
          of Diane H.            Program Updates                         BOS01532210
          Boschelli                                                      - 211

DTX-040   Deposition    34       Application for Discovery Team Status   PFE-
          of Diane H.                                                    BOS02611765
          Boschelli                                                      - 777

DTX-041   Deposition    35       Application for Team Status, Small      PFE-
          of Diane H.            Molecules - Pre-Development             BOS02612069
          Boschelli                                                      - 082


DTX-042   Deposition    36       Src Kinase Inhibitor – Oncology WAY-    PFE-
          of Diane H.            173606 Pre-Development, 9-23-02         BOS01696030
          Boschelli                                                      - 061


                                                             7
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 307 of 397 PageID #: 6174
                                                        Exhibit 11


Proposed Cited in       Source   Document Title / Description                 Bates Range      Also Cited In      Plaintiffs’
Exhibit                 Ex. #                                                                                     Objections
No.

DTX-043   Deposition    37       Bosutinib: From Yeast to the Clinic          PFE-
          of Diane H.                                                         BOS01633993
          Boschelli                                                           - 4031
DTX-044   Deposition    38       Diane H. Boschelli et al., Optimization of   Exhibit 38 to    Tesconi Dep. Ex.    PP
          of Diane H.            4-Phenylamino-3-quinolinecarbonitriles       the Deposition   15; Feigelson Dep.
          Boschelli              as Potent Inhibitors of Src Kinase           of Diane H.      Ex. 7; Lindsley
                                 Activity, 44 J. Med. Chemistry 3965          Boschelli        Dep. Ex. 15;
                                 (2001)                                                        Murcko Resp Rep
                                                                                               Ex E; Gibbons Dep.
                                                                                               Ex. 2; Shah
                                                                                               Validity Report Ex.
                                                                                               MMM; Lindsley
                                                                                               Reply Report Ex.
                                                                                               B; Trout
                                                                                               Responsive Report
                                                                                               Ex. B
DTX-045   Deposition    39       Highlights from Src Team Meeting,            PFE-             Golas Dep. Ex. 3;
          of Diane H.            January 31, 2001                             BOS01531779      Lucas Dep. Ex. 6
          Boschelli                                                           - 786
DTX-046   Deposition    40       International Publication Number WO          SUN-                                PP
          of Diane H.            03/093242 A1                                 BOS0012482 -
          Boschelli                                                           573




                                                             8
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 308 of 397 PageID #: 6175
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description               Bates Range        Also Cited In         Plaintiffs’
Exhibit                Ex. #                                                                                        Objections
No.

DTX-047   Deposition   1        Plaintiffs’ Notice of Deposition of        Exhibit 1 to the
          of Bharati            Bharati Nadkarni                           Deposition of
          Nadkarni                                                         Bharati
                                                                           Nadkarni
DTX-048   Deposition   2        Plaintiffs’ Notice of Deposition of Sun    Exhibit 2 to the
          of Bharati            Pharmaceutical Industries Limited and      Deposition of
          Nadkarni              Sun Pharmaceutical Industries, Inc.,       Bharati
                                Pursuant to Fed. R. Civ. P. 30(b)(6)       Nadkarni
DTX-049   Deposition   3        Plaintiffs’ Second Notice of Deposition    Exhibit 3 to the
          of Bharati            of Sun Pharmaceutical Industries Limited   Deposition of
          Nadkarni              and Sun Pharmaceutical Industries, Inc.,   Bharati
                                Pursuant to Fed. R. Civ. P. 30(b)(6)       Nadkarni
DTX-051   Deposition   5        Application to Market a New or             SUN-
          of Bharati            Abbreviated New Drug or Biologic for       BOS0084425 -
          Nadkarni              Human Use                                  429
DTX-052   Deposition   6        Statements of Certification Under          SUN-
          of Bharati            Section 505(j)(2)(A)(vii) and 21 CFR       BOS0089229 -
          Nadkarni              314.94(a)(12)                              236
DTX-053   Deposition   9        U.S. Patent 7,919,625 B2                   Exhibit 9 to the   Druker Dep. Ex.
          of Bharati                                                       Deposition of      7;Feigelson Dep.
          Nadkarni                                                         Bharati            Ex. 13; Clarke Dep.
                                                                           Nadkarni           Ex. 3; Golas Dep.
                                                                                              Ex. 8; Lucas Dep.
                                                                                              Ex. 3; Tesconi Dep.
                                                                                              Ex. 4




                                                            9
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 309 of 397 PageID #: 6176
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description                Bates Range    Also Cited In        Plaintiffs’
Exhibit                Ex. #                                                                                    Objections
No.

DTX-054   Deposition   10       Proposed Label for Sun’s Bosutinib          SUN-           Chyall Opening
          of Bharati            ANDA submitted to the FDA in July           BOS0088887 -   Report Ex. M; Shah
          Nadkarni              2018                                        913            Infringement
                                                                                           Report Ex. Y




DTX-055   Deposition   11       Bottle Labels for 100mg and 500mg Sun       SUN-
          of Bharati            Bosutinib Tablets                           BOS0024670 -
          Nadkarni                                                          671


DTX-056   Deposition   12       Sun’s ANDA Module 2.3 Quality               SUN-           Chyall Opening
          of Bharati            Overall Summary                             BOS0013179 -   Report Ex. N; Shah
          Nadkarni                                                          343            Infringement
                                                                                           Report Ex. Z
DTX-057   Deposition   13       Errata 1 to Development Report –            SUN-
          of Bharati            Bosutinib Tablet 100/500mg Market-          BOS0000561 -
          Nadkarni              USA                                         636
DTX-058   Deposition   14       A Study to Evaluate the Relative            SUN-
          of Bharati            Bioavailability of a Test formulation of    BOS0004030 -
          Nadkarni              Bosutinib 100 mg Tablets (Sun               107
                                Pharmaceutical Industries Limited, India)
                                compared to BOSULIF® (bosutinib
                                monohydrate) Tablets [EQ 100 mg
                                bosutinib] (Pfizer Labs) in Healthy Adult
                                Subjects under Fasted Conditions



                                                           10
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 310 of 397 PageID #: 6177
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description                Bates Range    Also Cited In    Plaintiffs’
Exhibit                Ex. #                                                                                Objections
No.

DTX-059   Deposition   15       A Study to Evaluate the Relative            SUN-
          of Bharati            Bioavailability of a Test Formulation of    BOS0004663 -
          Nadkarni              Bosutinib 100 mg Tablets (Sun               738
                                Pharmaceutical Industries Limited. India)
                                compared to BOSULIFR (bosutinib
                                monohydratc) Tablets [EQ 100 mg
                                bosutinib] (Pfizer Labs) in Healthy Adult
                                Subjects under Fed Conditions
DTX-060   Deposition   16       Description of the Active Ingredient in     SUN-
          of Bharati            Sun’s ANDA included in the ANDA             BOS0016165 -
          Nadkarni              Dossier                                     166


DTX-061   Deposition   17       Specification for MSN’s Bosutinib           SUN-
          of Bharati                                                        BOS0016179 -
          Nadkarni                                                          186
DTX-062   Deposition   18       MSN Document Provided to FDA in             SUN-
          of Bharati            Connection to ANDA 209577                   BOS0032408 -
          Nadkarni                                                          434
DTX-063   Deposition   19       Sun’s May 24, 2016 Minutes of Product       SUN-           Chyall Opening
          of Bharati            Review Meeting                              BOS0084327 -   Report Ex. P
          Nadkarni                                                          330
DTX-064   Deposition   20       MSN Bosutinib Monohydrate (Form-I)          SUN-
          of Bharati                                                        BOS0082075 -
          Nadkarni                                                          076
DTX-065   Deposition   21       Bosutinib Monohydrate Form 1 MSN            SUN-
          of Bharati            Laboratories Private Limited, Section       BOS0082092 -
          Nadkarni              32S3 Characterization                       119



                                                           11
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 311 of 397 PageID #: 6178
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description              Bates Range    Also Cited In    Plaintiffs’
Exhibit                Ex. #                                                                              Objections
No.

DTX-066   Deposition   22       Bosutinib Monohydrate (Form-1) MSN        SUN-
          of Bharati            Laboratories Private Limited, Section H   BOS0082974 -
          Nadkarni              – Stress Study for Polymorphic            3000
                                Identification by PXRD
DTX-067   Deposition   23       Regulatory Expectations – Bosutinib       SUN-           Chyall Opening
          of Bharati            Tablets, 100mg and 500mg                  BOS0033581 -   Report Ex. Q
          Nadkarni                                                        585
DTX-068   Deposition   24       Email from Vandana Gupta to Amit          SUN-
          of Bharati            Kumar, CC Meenakshi Jain, Satyananda      BOS0040769 -
          Nadkarni              Misra, Ravindra Agarwal, Preeti           772
                                Khatkar, Sunita Narang, Puneet Kumar
                                Gupta, RE Bosutinib Tablets 100/500mg,
                                dated May 7, 2016
DTX-069   Deposition   25       Email from Preeti Khatkar to Amit         SUN-           Chyall Opening
          of Bharati            Kumar, CC Meenakshi Jain, Puneet          BOS0041474 -   Report Ex. R
          Nadkarni              Kumar Gupta, Satyananda Misra,            476
                                Neelam Tarani, Ghanshyam Panjwani,
                                Ravindra Agarwal, RE !! Activity to be
                                performed on: Document Revision 2015-
                                09-25
DTX-070   Deposition   26       Department of Health and Human            SUN-
          of Bharati            Services’ Information Request to Sun      BOS0025648 -
          Nadkarni              Pharmaceutical Industries, Inc., in       652
                                connection to ANDA 209577, dated
                                April 4, 2017
DTX-071   Deposition   27       Sun’s Response to FDA Information         SUN-           Chyall Opening
          of Bharati            Request , dated April 4, 2017             BOS0043277 -   Report Ex. T
          Nadkarni                                                        293


                                                          12
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 312 of 397 PageID #: 6179
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description              Bates Range    Also Cited In    Plaintiffs’
Exhibit                Ex. #                                                                              Objections
No.

DTX-072   Deposition   28       Response to Information Request, dated    SUN-
          of Bharati            April 4, 2017                             BOS0025024 -
          Nadkarni                                                        038
DTX-073   Deposition   29       MSN Laboratories Private Limited          SUN-
          of Bharati            Response to ANDA Deficiency               BOS0034009 -
          Nadkarni              Comments Received from Sun                131
                                Pharmaceutical Industries Limited
DTX-074   Deposition   30       Department of Health and Human            SUN-           Chyall Opening
          of Bharati            Services’ Complete Response to Sun        BOS0088869 -   Report Ex. S
          Nadkarni              Pharmaceutical Industries, Inc., in       874
                                connection to ANDA 209577, dated
                                November 29, 2017
DTX-075   Deposition   31       Response to Complete Response Letter      SUN-
          of Bharati            dated November 29, 2017                   BOS0088991 -
          Nadkarni                                                        996
DTX-076   Deposition   32       MSN Laboratories Compilation with         SUN-
          of Bharati            Regard to Bosutinib PXRD                  BOS0088783 -
          Nadkarni                                                        796
DTX-077   Deposition   33       XRPD Patterns generated by Sun of         SUN-           Chyall Opening
          of Bharati            Samples of Suns' ANDA Products            BOS0024859 -   Report Ex. W;
          Nadkarni                                                        977
DTX-078   Deposition   34       MSN Laboratories Notification Letter to   SUN-
          of Bharati            Sun Pharmaceuticals, dated April 12,      BOS0088777 -
          Nadkarni              2018                                      782




                                                          13
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 313 of 397 PageID #: 6180
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description              Bates Range      Also Cited In       Plaintiffs’
Exhibit                Ex. #                                                                                   Objections
No.

DTX-079   Deposition   35       Analytical Test Procedure Details for     SUN-
          of Bharati            Bosutinib                                 BOS0088619 -
          Nadkarni                                                        670
DTX-080   Deposition   37       Sun Pharmaceutical Industries, Inc.’s,    PFE-
          of Bharati            Notice of Paragraph IV Certification      BOS02601183
          Nadkarni              Regarding U.S. Patent No. 7,767,678 to    - 203
                                Wyeth Pharmaceuticals, Inc., and Wyeth
                                LLC, dated November 11, 2016
DTX-081   Deposition   38       Sun Pharmaceutical Industries, Inc.’s,    PFE-             Shah Infringement
          of Bharati            Notice of Paragraph IV Certification      BOS02601157      Report Ex. BB
          Nadkarni              Regarding U.S. Patent No. 7,417,148 to    - 182
                                Wyeth Pharmaceuticals, Inc., and Wyeth
                                LLC, dated August 16, 2017

DTX-082   Deposition   39       Cover Letter Enclosing Sun                Exhibit 39 to
          of Bharati            Pharmaceutical’s Production of            the Deposition
          Nadkarni              Bosutinib Samples Pursuant to Offer of    of Bharati
                                Confidential Access to Pfizer, dated      Nadkarni
                                December 15, 2016
DTX-083   Deposition   40       Cover Letter enclosing Sun                Exhibit 40 to
          of Bharati            Pharmaceutical’s Production of Samples    the Deposition
          Nadkarni              Pursuant to Protective Order to Pfizer,   of Bharati
                                dated September 26, 2018                  Nadkarni
DTX-084   Deposition   41       Executed Batch Records Regarding          SUN-
          of Bharati            ANDA Submission                           BOS0074220 -
          Nadkarni                                                        228




                                                           14
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 314 of 397 PageID #: 6181
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description              Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                                 Objections
No.

DTX-085   Deposition   1        Amended Notice of Deposition              Exhibit 1 to the
          of Gregg                                                        Deposition of
          Feigelson                                                       Gregg
                                                                          Feigelson


DTX-086   Deposition   2        Amended Notice of Deposition              Exhibit 2 to the
          of Gregg                                                        Deposition of
          Feigelson                                                       Gregg
                                                                          Feigelson
DTX-087   Deposition   8        SKI-606 Technical Review 1                PFE-
          of Gregg                                                        BOS01683588
          Feigelson                                                       - 620
DTX-088   Deposition   9        Plaintiffs' Supplemental Objections and   Exhibit 9 to the
          of Gregg              Responses -                               Deposition of
          Feigelson             Defendants' First Set of Joint            Gregg
                                Interrogatories                           Feigelson
DTX-089   Deposition   10       Laboratory Notebook L23445                PFE-
          of Gregg                                                        BOS02575275
          Feigelson                                                       - 486
DTX-090   Deposition   11       Laboratory Notebook L27546                PFE-
          of Gregg                                                        BOS02545487
          Feigelson                                                       - 690
DTX-091   Deposition   14       Plaintiffs' Responses and Objections -    Exhibit 14 to
          of Gregg              Defendants' Notice of Deposition          the Deposition
          Feigelson                                                       of Gregg
                                                                          Feigelson




                                                           15
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 315 of 397 PageID #: 6182
                                                        Exhibit 11


Proposed Cited in       Source   Document Title / Description             Bates Range      Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                              Objections
No.

DTX-092   Deposition    15       Email String re: Wyeth v. Alembic        Exhibit 15 to
          of Gregg               depositions                              the Deposition
          Feigelson                                                       of Gregg
                                                                          Feigelson
DTX-093   Deposition    16       Email dated 10/21/02                     PFE-
          of Gregg                                                        BOS01593572
          Feigelson
DTX-094   Deposition    28       Team Meeting Minutes dated 9/16/03       PFE-
          of Gregg                                                        BOS01517047
          Feigelson                                                       - 055
DTX-095   Deposition    29       Team Meeting Minutes dated 10/3/03       PFE-
          of Gregg                                                        BOS01517064
          Feigelson                                                       - 066
DTX-096   Deposition    30       Team Meeting Minutes dated 10/5/03       PFE-
          of Gregg                                                        BOS01517068
          Feigelson                                                       - 070
DTX-097   Deposition    31       SKI-606 End of Phase 1 Meeting           PFE-
          of Gregg               PowerPoint                               BOS01683146
          Feigelson                                                       - 323
DTX-098   Deposition    1        Curriculum vitae of Jennifer M. Golas    PFE-
          of Jennifer                                                     BOS01742533
          Golas                                                           - 536
DTX-099   Deposition    2        Wyeth interoffice correspondence dated   PFE-
          of Jennifer            May 30, 2000                             BOS01530958
          Golas                                                           - 959
DTX-100   Deposition    4        Wyeth interoffice correspondence dated   PFE-
          of Jennifer            April 26, 2001                           BOS01531788
          Golas                                                           - 800


                                                           16
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 316 of 397 PageID #: 6183
                                                       Exhibit 11


Proposed Cited in       Source   Document Title / Description             Bates Range        Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                                Objections
No.

DTX-101   Deposition    5        Wyeth interoffice correspondence dated   PFE-
          of Jennifer            August 24, 2001                          BOS01582578
          Golas                                                           - 587
DTX-102   Deposition    6        Wyeth interoffice correspondence dated   PFE-
          of Jennifer            October 26, 2001                         BOS01582889
          Golas                                                           - 893
DTX-103   Deposition    9        Article from Cancer Research dated       Exhibit 9 to the                   PP
          of Jennifer            January 15, 2003                         Deposition of
          Golas                                                           Jennifer Golas
DTX-104   Deposition    1        Notice of subpoena                       Exhibit 1 to the
          of Brian                                                        Deposition of
          Druker                                                          Brian Druker
DTX-105   Deposition    2        Documents in response to request         Exhibit 2 to the
          of Brian               number 3                                 Deposition of
          Druker                                                          Brian Druker
DTX-106   Deposition    3        Documents in response to request         Exhibit 3 to the
          of Brian               number 1                                 Deposition of
          Druker                                                          Brian Druker




                                                           17
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 317 of 397 PageID #: 6184
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description            Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                               Objections
No.

DTX-107   Deposition   4        Documents in response to request        Exhibit 4 to the
          of Brian              number 2                                Deposition of
          Druker                                                        Brian Druker




DTX-108   Deposition   5        Frank Boschelli et al., Dual Src/Abl    Exhibit 5 to the                   C, PP
          of Brian              Kinase Inhibitor Causes Regression of   Deposition of
          Druker                CML Xenografts in Nude Mice, 100        Brian Druker
                                BLOOD 786a (2002)



DTX-109   Deposition   8        10/08/2002 e-mail                       PFE-
          of Brian                                                      BOS02768294
          Druker
DTX-110   Deposition   9        E-mail string                           PFE-
          of Brian                                                      BOS02768296
          Druker                                                        - 297
DTX-111   Deposition   10       Proposal                                PFE-
          of Brian                                                      BOS02768298
          Druker                                                        - 299
DTX-112   Deposition   11       E-mail string                           PFE-
          of Brian                                                      BOS01611076
          Druker                                                        - 077
DTX-113   Deposition   13       E-mail string                           PFE-
          of Brian                                                      BOS01566859
          Druker

                                                          18
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 318 of 397 PageID #: 6185
                                                       Exhibit 11


Proposed Cited in       Source   Document Title / Description              Bates Range        Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                                 Objections
No.

DTX-114   Deposition    14       E-mail string                             PFE-
          of Brian                                                         BOS02768289
          Druker                                                           - 292
DTX-115   Deposition    1        Curriculum vitae of Dr. Kim T. Arndt      PFE-
          of Kim T.                                                        BOS01502593
          Arndt                                                            - 597
DTX-116   Deposition    4        Article entitled "Optimization of 4-      Exhibit 4 to the                   PP
          of Kim T.              phenylamino-3-quinoliner carbonitriles    Deposition of
          Arndt                  as Potent Inhibitors of Src Kinase in     Kim T. Arndt
                                 Activity"
DTX-117   Deposition    8        Presentation called Kinases in Oncology   PFE-
          of Kim T.                                                        BOS02664492
          Arndt                                                            - 436
DTX-118   Deposition    10       E-mail from Kim Arndt to Frank            PFE-
          of Kim T.              Boschelli                                 BOS01598733
          Arndt
DTX-119   Deposition    11       Summary of February 5, 2003, Src          PFE-
          of Kim T.              Kinase Program Discussion                 BOS01598734
          Arndt                                                            - 738
DTX-120   Deposition    12       Memo describing Src Kinase program        PFE-
          of Kim T.              discussion on February 5                  BOS1532072 -
          Arndt                                                            073
DTX-121   Deposition    1        Wen Subpoena                              Exhibit 1 to the
          of Hong Wen                                                      Deposition of
                                                                           Hong Wen
DTX-122   Deposition  2          Defendants' Amended Notice of             Exhibit 2 to the
          of Hong Wen            Deposition of Hong Wen                    Deposition of
                                                                           Hong Wen


                                                           19
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 319 of 397 PageID #: 6186
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description          Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                             Objections
No.

DTX-123   Deposition  7         WAY-173606 Meeting Minutes            PFE-
          of Hong Wen                                                 BOS01532477
                                                                      - 478
DTX-124   Deposition  8         SKI-606 Chemical Development Status   PFE-
          of Hong Wen                                                 BOS01680541
                                                                      - 546
DTX-125   Deposition  9         Technical Memo                        PFE-
          of Hong Wen                                                 BOS01850858
                                                                      - 868
DTX-126   Deposition  10        Above and Beyond Award Nomination     PFE-
          of Hong Wen                                                 BOS01754033
                                                                      - 035
DTX-127   Deposition  11        Laboratory Notebook L-24710           PFE-
          of Hong Wen                                                 BOS02594088
                                                                      - 299
DTX-128   Deposition  12        Laboratory Notebook L-24711           PFE-
          of Hong Wen                                                 BOS02594300
                                                                      - 510
DTX-129   Deposition  13        Laboratory Notebook L-26019           PFE-
          of Hong Wen                                                 BOS02593975
                                                                      - 4087
DTX-130   Deposition  14        Email to Sherry Ku and Marc           PFE-
          of Hong Wen                                                 BOS01856949
DTX-131   Deposition   1        Defendants' 30(b)(6) Notice           Exhibit 1 to the
          of Edward                                                   Deposition of
          Gramling                                                    Edward
                                                                      Gramling



                                                          20
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 320 of 397 PageID #: 6187
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description              Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                                 Objections
No.

DTX-133   Deposition   3        License Agreement                         PFE-
          of Edward                                                       BOS00000018
          Gramling                                                        - 050




DTX-134   Deposition   4        Plaintiffs' Supplemental Objections and   Exhibit 4 to the
          of Edward             Responses to Defendants' Joint            Deposition of
          Gramling              Interrogatory Number 9                    Edward
                                                                          Gramling



DTX-135   Deposition   5        Contribution Agreement                    PFE-
          of Edward                                                       BOS00000001
          Gramling                                                        - 005
DTX-136   Deposition   6        License Agreement between Wyeth LLC       PFE-
          of Edward             to Wyeth Holdings LLC                     BOS02787310
          Gramling                                                        - 325
DTX-137   Deposition   7        Amendment to License Agreement            PFE-
          of Edward                                                       BOS02787344
          Gramling                                                        - 346
DTX-138   Deposition   8        License and Sublicense Novation Deed      PFE-
          of Edward                                                       BOS00000006
          Gramling                                                        - 017



                                                           21
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 321 of 397 PageID #: 6188
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description             Bates Range    Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                            Objections
No.

DTX-140   Deposition   10       Second Amendment to License              PFE-
          of Edward             Agreement                                BOS02787289
          Gramling                                                       - 309



DTX-141   Deposition   1        Resume of Judy Lucas                     PFE-
          of Judy                                                        BOS1771581 -
          Lucas                                                          584
DTX-142   Deposition   4        Wyeth interoffice correspondence dated   PFE-
          of Judy               March 4, 2000                            BOS01531771
          Lucas                                                          - 776
DTX-143   Deposition   5        Wyeth interoffice correspondence dated   PFE-
          of Judy               September 28, 2000                       BOS01531045
          Lucas                                                          - 049
DTX-144   Deposition   8        Wyeth interoffice correspondence dated   PFE-
          of Judy               October 26, 2001                         BOS01582889
          Lucas                                                          - 893
DTX-145   Deposition   9        Testing charts                           PFE-
          of Judy                                                        BOS02760555
          Lucas                                                          - 561
DTX-146   Deposition   10       Wyeth interoffice correspondence dated   PFE-
          of Judy               December 28, 2001                        BOS01531809
          Lucas                                                          - 816
DTX-147   Deposition   11       Testing worksheet                        PFE-
          of Judy                                                        BOS02730857
          Lucas



                                                          22
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 322 of 397 PageID #: 6189
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description             Bates Range      Also Cited In         Plaintiffs’
Exhibit                Ex. #                                                                                    Objections
No.

DTX-148   Deposition   14       Abstract from Cancer Research, volume    Exhibit 14 to                          PP
          of Judy               63, pages 375 to 381 dated January 15,   the Deposition
          Lucas                 2003                                     of Judy Lucas
DTX-149   Deposition   1        8/24/01 Wyeth Interoffice                PFH-
          of James              Correspondence                           BOS01868771
          Gibbons                                                        - 780
DTX-150   Deposition   2        Article, Optimization of 4-Phenylamino   Exhibit 2 to the Tesconi Dep. Ex.      PP
          of James              3-Quinolineccarbonitriles as Potent      Deposition of    15; Feigelson Dep.
          Gibbons               Inhibitors of Src Kinase Activity, the   James Gibbons Ex. 7; Lindsley
                                Journal of Medicinal Chemistry 2001                       Dep. Ex. 15;
                                                                                          Murcko Resp Rep
                                                                                          Ex E; D. Boschelli
                                                                                          Dep. Ex. 38; Shah
                                                                                          Validity Report Ex.
                                                                                          MMM; Lindsley
                                                                                          Reply Report Ex. B
DTX-151   Deposition   3        Email Correspondence,                    PFE-
          of James              Subject:Manuscript Attached              BOS01772244
          Gibbons
DTX-152   Deposition   5        Jennifer Golas et al., SKI-606, a 4-     Exhibit 5 to the Levis Validity        PP
          of James              Anilino-3-quinolinecarbonitrile Dual     Deposition of    Report Ex. U;
          Gibbons               Inhibitor of Src and Abl Kinases, Is a   James Gibbons Lindsley Reply
                                Potent Antiproliferative Agent Against                    Report Ex. F; Shah
                                Chronic Myelogenous Leukemia Cells in                     Validity Report Ex.
                                Culture and Causes Regression of K562                     PPP
                                Xenografts in Nude Mice, 63 Cancer
                                Res. 375, 376-77 (2003)



                                                            23
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 323 of 397 PageID #: 6190
                                                        Exhibit 11


Proposed Cited in       Source   Document Title / Description           Bates Range        Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                              Objections
No.

DTX-155   Deposition    1        U.S. Patent 7,767,678 B2               EML015471
          of Henry
          Strong
DTX-156   Deposition    2        Email from Tesconi to Clarke et al.    PFE-
          of Henry                                                      BOS01865456
          Strong
DTX-157   Deposition    3        Meeting Minutes dated 6-25-03          PFE-
          of Henry                                                      BOS01532477
          Strong                                                        - 478
DTX-158   Deposition    4        Email from Ku to Hadfield and Strong   PFE-
          of Henry                                                      BOS02697233
          Strong
DTX-159   Deposition    5        Confidential Laboratory Notebook L     PFE-
          of Henry               23263                                  BOS02591297
          Strong                                                        - 509
DTX-160   Deposition    6        Confidential Laboratory Notebook L     PFE-
          of Henry               27384                                  BOS02591593
          Strong                                                        - 804
DTX-161   Deposition    1        Notice of Subpoena                     Exhibit 1 to the
          of Nicholas                                                   Deposition of
          J. Donato                                                     Nicholas J.
                                                                        Donato
DTX-162   Deposition    2        Program of the American Society of     Exhibit 2 to the                   PP
          of Nicholas            Hematology - December 6-10, 2002       Deposition of
          J. Donato                                                     Nicholas J.
                                                                        Donato




                                                            24
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 324 of 397 PageID #: 6191
                                                        Exhibit 11


Proposed Cited in        Source   Document Title / Description               Bates Range        Also Cited In   Plaintiffs’
Exhibit                  Ex. #                                                                                  Objections
No.

DTX-163   Deposition     3        Article entitled BCR-ABL independence      Exhibit 3 to the                   PP
          of Nicholas             and LYN kinase overexpression in           Deposition of
          J. Donato               chronic myelogenous leukemia cells         Nicholas J.
                                  selected for resistance to STI-571         Donato
DTX-164   Deposition     1        Defendants' Second Amended Notice of       Exhibit 1 to the
          of David                Deposition of Plaintiffs Pursuant to       Deposition of
          Clarke                  Federal Rule of Civil Procedure 30(b)(6)   David Clarke
DTX-165   Deposition     15       SKI-606 Oncology Global Development        PFE-
          of David                Team August 14, 2003 Meeting Minutes       BOS02605633
          Clarke                                                             - 638
DTX-166   Deposition     16       SKI-606 Oncology Global Development        PFE-
          of David                Team September 11, 2003 Meeting            BOS02689485
          Clarke                  Minutes                                    - 491
DTX-167   Deposition     17       SKI-606 Oncology Global Development        PFE-
          of David                Team October 15, 2003 Meeting Minutes      BOS02694116
          Clarke                                                             - 122
DTX-168   Deposition     18       SKI-606 Oncology Global Development        PFE-
          of David                Team November 11, 2003 Meeting             BOS02694602
          Clarke                  Minutes                                    - 608
DTX-169   Deposition     42       Statements of Certification Under          SUN-
          of Rajeev S.            Section 505(j)(2)(A)(vii) and 23 CFR       BOS0043563 -
          Mathur                  314.94(a)(12)                              568




                                                             25
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 325 of 397 PageID #: 6192
                                                        Exhibit 11


Proposed Cited in        Source   Document Title / Description             Bates Range    Also Cited In    Plaintiffs’
Exhibit                  Ex. #                                                                             Objections
No.

DTX-170   Deposition     43       Strategic Note – Bosutinib Tablets 100   SUN-
          of Rajeev S.            mg and 500 mg                            BOS0082038 -
          Mathur                                                           040




DTX-171   Deposition     44       Regulatory Expectations                  SUN-
          of Rajeev S.                                                     BOS0081749 -
          Mathur                                                           753
DTX-172   Deposition     45       FDA Complete Response Letter, dated      SUN-
          of Rajeev S.            October 29, 2018                         BOS0089496 -
          Mathur                                                           500
DTX-173   Deposition     46       Cover Letter to Sun Pharmaceutical’s     SUN-
          of Rajeev S.            Response to Complete Response Letter,    BOS0089501 -
          Mathur                  dated February 1, 2019                   503
DTX-174   Deposition     47       Sun Pharmaceutical’s Response to         SUN-           Chyall Opening
          of Rajeev S.            Complete Response Letter, dated          BOS0089504 -   Report Ex. U
          Mathur                  February 1, 2019                         506
DTX-175   Deposition     48       Sun’s Annexure-1 XRD Overlay of          SUN-           Chyall Opening
          of Rajeev S.            Batch Nos. GKR0165B, GKR0164B,           BOS0089448 -   Report Ex. O
          Mathur                  GKR0163B, GKR0162B, GKR0160B,            493
                                  GKR0161B, BS0031215, BS0010116,
                                  BS0021215, AMK(6680)011P (Placebo)




                                                            26
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 326 of 397 PageID #: 6193
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description               Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                                  Objections
No.

DTX-176   Deposition   1        Defendant's Amended Notice of              Exhibit 1 to the
          of Marc               Deposition of Marc Sadler Tesconi          Deposition of
          Sadler                                                           Marc Sadler
          Tesconi                                                          Tesconi
DTX-177   Deposition   2        Defendant's Third Amended Notice of        Exhibit 2 to the
          of Marc               Deposition of the Plaintiff Pursuant to    Deposition of
          Sadler                Federal Rule of Civil Procedure 30(b)(6)   Marc Sadler
          Tesconi                                                          Tesconi
DTX-178   Deposition   6        Plaintiff's Supplemental Objections and    Exhibit 6 to the
          of Marc               Responses to Defendant's First Set of      Deposition of
          Sadler                Joint Interrogatories                      Marc Sadler
          Tesconi                                                          Tesconi
DTX-179   Deposition   7        Email attaching manuscript describing      PFE-
          of Marc               CML                                        BOS01772244
          Sadler                                                           - 290
          Tesconi
DTX-180   Deposition   9        Plaintiff's Second Supplemental            Exhibit 9 to the
          of Marc               Objections and Response to Defendant's     Deposition of
          Sadler                Interrogatory No. 1                        Marc Sadler
          Tesconi                                                          Tesconi
DTX-181   Deposition   10       Email re: Src Kinase WAY-173606            PFE-BOS
          of Marc                                                          01754411
          Sadler
          Tesconi
DTX-182   Deposition   12       Rationalization of the Formation and       Exhibit 12 to                      PP
          of Marc               Stability of Bosutinib Solvated Forms      the Deposition
          Sadler                                                           of Marc Sadler
          Tesconi                                                          Tesconi



                                                           27
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 327 of 397 PageID #: 6194
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description           Bates Range      Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                            Objections
No.

DTX-183   Deposition   13       Confirmation of Bosutinib Structure;   Exhibit 13 to                    PP
          of Marc               Demonstration of Controls to Ensure    the Deposition
          Sadler                Product Quality                        of Marc Sadler
          Tesconi                                                      Tesconi
DTX-184   Deposition   16       Laboratory Notebook L23540             PFE-
          of Marc                                                      BOS02554109
          Sadler                                                       - 321
          Tesconi
DTX-185   Deposition   17       Laboratory Notebook L23541             PFE-
          of Marc                                                      BOS02554322
          Sadler                                                       - 534
          Tesconi
DTX-186   Deposition   18       Laboratory Notebook L24462             PFE-
          of Marc                                                      BOS02554831
          Sadler                                                       - 5041
          Tesconi
DTX-187   Deposition   19       Laboratory Notebook L24454             PFE-
          of Marc                                                      BOS02555042
          Sadler                                                       - 253
          Tesconi
DTX-188   Deposition   20       Laboratory Notebook L28411             PFE-
          of Marc                                                      BOS02591805
          Sadler                                                       - 2018
          Tesconi
DTX-189   Deposition   21       Laboratory Notebook L24711             PFE-
          of Marc                                                      BOS02594300
          Sadler                                                       - 510
          Tesconi



                                                          28
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 328 of 397 PageID #: 6195
                                                         Exhibit 11


Proposed Cited in         Source   Document Title / Description            Bates Range        Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                               Objections
No.

DTX-190   Deposition      22       Meeting Minutes WAY 173606,             PFE-
          of Marc                  Freebase Polymorph/Salt Selection       BOS01532477
          Sadler                                                           - 478
          Tesconi


DTX-191   Deposition      23       Technical Memo                          PFE-
          of Marc                                                          BOS01850858
          Sadler                                                           - 868
          Tesconi
DTX-200   Deposition      33       Publication Presentation Approval Wyeth PFE-
          of Marc                  Research and Wyeth BioPharma            BOS02613006
          Sadler                                                           - 007
          Tesconi
DTX-201   Deposition      34       Publication Presentation Approval       PFE-
          of Marc                  Wyeth-Ayerst Research                   BOS02612930
          Sadler                                                           - 931
          Tesconi
DTX-204   Deposition      2        Exhibit AA of the Opening Expert        Excerpt from
          of Leonard J.            Report of Leonard J. Chyall, PH.D.      Exhibit 2 to the
          Chyall                   Regarding Infringement of U.S. Patent   Deposition of
                                   No. 7,767,678 by Sun Pharmaceutical     Leonard J.
                                   Industries Limited and Sun              Chyall
                                   Pharmaceutical Industries, Inc.
DTX-208   Deposition      3        Guide for the Care and Use of           Exhibit 3 to the                   PP
          of Bernhardt             Laboratory Animals                      Deposition of
          L. Trout,                                                        Bernhardt L.
          Ph.D.                                                            Trout, Ph. D.



                                                             29
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 329 of 397 PageID #: 6196
                                                       Exhibit 11


Proposed Cited in       Source   Document Title / Description              Bates Range        Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                                 Objections
No.

DTX-222   Deposition    14       Curriculum vitae                          Exhibit 14 to
          of Craig W.                                                      the Deposition
          Lindsley,                                                        of Craig W.
          Ph.D.                                                            Lindsley,
                                                                           Ph.D.
DTX-223   Deposition    16       Article in Blood, Journal of the American Exhibit 16 to                      PP
          of Craig W.            Society of Hematology                     the Deposition
          Lindsley,                                                        of Craig W.
          Ph.D.                                                            Lindsley,
                                                                           Ph.D.
DTX-224   Deposition    17       PCT patent application with international Exhibit 17 to                      PP
          of Craig W.            publication number WO03/013540 A1         the Deposition
          Lindsley,                                                        of Craig W.
          Ph.D.                                                            Lindsley,
                                                                           Ph.D.
DTX-256   Deposition    7        U.S. Patent 8,343,984 B2                  Exhibit 7 to the                   PP
          of Piotr                                                         Deposition of
          Karpinski,                                                       Piotr
          Ph.D.                                                            Karpinski,
                                                                           Ph.D.
DTX-257   Deposition    8        U.S. Patent 7,989,494 B2                  Exhibit 8 to the                   PP
          of Piotr                                                         Deposition of
          Karpinski,                                                       Piotr
          Ph.D.                                                            Karpinski,
                                                                           Ph.D.




                                                           30
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 330 of 397 PageID #: 6197
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description        Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                           Objections
No.

DTX-258   Deposition   9        U.S. Patent 9,181,215 B2            Exhibit 9 to the                   PP
          of Piotr                                                  Deposition of
          Karpinski,                                                Piotr
          Ph.D.                                                     Karpinski,
                                                                    Ph.D.
DTX-259   Deposition   10       PCT Application, International      Exhibit 10 to                      PP
          of Piotr              Publication No. WO 2006/063762 A1   the Deposition
          Karpinski,                                                of Piotr
          Ph.D.                                                     Karpinski,
                                                                    Ph.D.
DTX-260   Deposition   11       U.S. Patent 8,486,930 B2            Exhibit 11 to                      PP
          of Piotr                                                  the Deposition
          Karpinski,                                                of Piotr
          Ph.D.                                                     Karpinski,
                                                                    Ph.D.
DTX-261   Deposition   12       Desiraju paper                      Exhibit 12 to                      PP
          of Piotr                                                  the Deposition
          Karpinski,                                                of Piotr
          Ph.D.                                                     Karpinski,
                                                                    Ph.D.
DTX-262   Deposition   14       Bowles et al. Paper                 Exhibit 14 to                      PP
          of Piotr                                                  the Deposition
          Karpinski,                                                of Piotr
          Ph.D.                                                     Karpinski,
                                                                    Ph.D.




                                                           31
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 331 of 397 PageID #: 6198
                                                        Exhibit 11


Proposed Cited in        Source   Document Title / Description            Bates Range     Also Cited In         Plaintiffs’
Exhibit                  Ex. #                                                                                  Objections
No.

DTX-268   Infringement   A        Certified U.S. Patent 7,417,148 B2      PFZFH000119     Lindsley Dep. Ex.
          Expert                                                          8 - 208         1; DTX-001; Shah
          Report of                                                                       Validity Report Ex.
          Neil Shah                                                                       A; Levis Validity
                                                                                          Report Ex. A;
                                                                                          Murcko Responsive
                                                                                          Report Ex. A

DTX-269   Infringement   B        Certified U.S. Patent 7,919,625 B2      PFZFH000120     DTX-005; Lindsley
          Expert                                                          9 - 219         Dep. Ex. 2; Shah
          Report of                                                                       Validity Report Ex.
          Neil Shah                                                                       B; Trout
                                                                                          Responsive Report
                                                                                          Ex. A; Murcko
                                                                                          Responsive Report
                                                                                          Ex. A; Levis
                                                                                          Validity Report Ex.
                                                                                          B
DTX-270   Infringement   C        Curriculum vitae of Neil Pravin Shah    Exhibit C to    Shah Validity
          Expert                                                          the             Report Ex. C
          Report of                                                       Infringement
          Neil Shah                                                       Expert Report
                                                                          of Neil Shah
DTX-271   Infringement   D        Mercedes E. Gorre et al., Clinical      Exhibit D to    Shah Validity     PP
          Expert                  Resistance to STI-571 Cancer Therapy    the             Report Ex. D;
          Report of               Caused by BCR-ABL Gene Mutation or      Infringement    Murcko Responsive
          Neil Shah               Amplification, 293 Science 876 (2001)   Expert Report   Report Ex. KK
                                                                          of Neil Shah



                                                            32
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 332 of 397 PageID #: 6199
                                                         Exhibit 11


Proposed Cited in        Source   Document Title / Description               Bates Range     Also Cited In      Plaintiffs’
Exhibit                  Ex. #                                                                                  Objections
No.

DTX-272   Infringement   E        Neil P. Shah et al., Multiple BCR-ABL      Exhibit E to    Validity Expert     PP
          Expert                  Kinase Domain Mutations Confer             the             Report of Neil Shah
          Report of               Polyclonal Resistance to the Tyrosine      Infringement    Ex. E
          Neil Shah               Kinase Inhibitor Imatinib (STI571) in      Expert Report
                                  Chronic Phase and Blast Crisis Chronic     of Neil Shah
                                  Myeloid Leukemia, 2 CANCER CELL
                                  117 (2002)


DTX-273   Infringement   F        Neil P. Shah et al., Overriding Imatinib   Exhibit F to    Validity Expert     PP
          Expert                  Resistance with a Novel ABL Kinase         the             Report of Neil Shah
          Report of               Inhibitor, 305 SCIENCE 399 (2004)          Infringement    Ex. F
          Neil Shah                                                          Expert Report
                                                                             of Neil Shah
DTX-274   Infringement   G        Moshe Talpaz et al., Dasatinib in          Exhibit G to    Shah Validity      PP
          Expert                  Imatinib-Resistant Philadelphia            the             Report Ex. G;
          Report of               Chromosome–Positive Leukemias, 354         Infringement    Lindsley Reply
          Neil Shah               N. Eng. J. Med. 2531 (2006)                Expert Report   Report Ex. L
                                                                             of Neil Shah


DTX-275   Infringement   H        Neil P. Shah et al., Intermittent Target   Exhibit H to    Validity Expert     PP
          Expert                  Inhibition With Dasatinib 100 mg Once      the             Report of Neil Shah
          Report of               Daily Preserves Efficacy and Improves      Infringement    Ex. H
          Neil Shah               Tolerability in Imatinib-Resistant and -   Expert Report
                                  Intolerant Chronic-Phase Chronic           of Neil Shah
                                  Myeloid Leukemia, 26 J. CLINICAL
                                  ONCOLOGY 3204 (2008)


                                                              33
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 333 of 397 PageID #: 6200
                                                         Exhibit 11


Proposed Cited in        Source   Document Title / Description                 Bates Range        Also Cited In      Plaintiffs’
Exhibit                  Ex. #                                                                                       Objections
No.

DTX-276   Infringement   I        Hagop Kantarjian et al., Dasatinib versus    Exhibit I to the   Shah Validity      PP
          Expert                  Imatinib in Newly Diagnosed Chronic-         Infringement       Report Ex. I
          Report of               Phase Chronic Myeloid Leukemia, 362          Expert Report
          Neil Shah               N. Eng. J. Med. 2260 (2010)                  of Neil Shah


DTX-277   Infringement   J        Jorge E. Cortes et al., Ponatinib in         Exhibit J to the   Shah Validity      PP
          Expert                  Refractory Philadelphia Chromosome–          Infringement       Report Ex. J
          Report of               Positive Leukemias, 367 N. Eng. J. Med.      Expert Report
          Neil Shah               2075 (2012)                                  of Neil Shah
DTX-278   Infringement   K        Jorge E. Cortes et al., A Phase 2 Trial of
                                                                           Exhibit K to           Shah Validity      PP
          Expert                  Ponatinib in Philadelphia Chromosome–    the                    Report Ex. K
          Report of               Positive Leukemias, 369 N. Eng. J. Med.  Infringement
          Neil Shah               1783 (2013)                              Expert Report
                                                                           of Neil Shah
DTX-279   Infringement   L        Neil P. Shah et al., Long-Term Outcome Exhibit L to             Validity Expert     PP
          Expert                  with Dasatinib After Imatinib Failure in the                    Report of Neil Shah
          Report of               Chronic-Phase Chronic Myeloid            Infringement           Ex. L
          Neil Shah               Leukemia: Follow-up of a Phase 3 Study, Expert Report
                                  123 BLOOD 2317 (2014)                    of Neil Shah




                                                              34
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 334 of 397 PageID #: 6201
                                                         Exhibit 11


Proposed Cited in        Source   Document Title / Description                 Bates Range     Also Cited In      Plaintiffs’
Exhibit                  Ex. #                                                                                    Objections
No.

DTX-280   Infringement   M        Jennifer Asmussen et al., MEK-               Exhibit M to    Validity Expert     PP
          Expert                  Dependent Negative Feedback Underlies        the             Report of Neil Shah
          Report of               BCR–ABL-Mediated Oncogene                    Infringement    Ex. M
          Neil Shah               Addiction, 73 CANCER DISCOVERY               Expert Report
                                  200 (2014)                                   of Neil Shah




DTX-281   Infringement   N        Srdan Verstovsek et al., Phase I             Exhibit N to    Validity Expert     PP
          Expert                  Evaluation of XL019, an Oral, Potent,        the             Report of Neil Shah
          Report of               and Selective JAK2 Inhibitor, 38             Infringement    Ex. N
          Neil Shah               LEUKEMIA RES. 316 (2014)                     Expert Report
                                                                               of Neil Shah
DTX-282   Infringement   O        Catherine C. Smith et al., Crenolanib is a   Exhibit O to    Validity Expert     PP
          Expert                  Selective Type I pan-FLT3 Inhibitor, 111     the             Report of Neil Shah
          Report of               Proc. Nat’l Acad. Sci. 5319 (2014)           Infringement    Ex. O
          Neil Shah                                                            Expert Report
                                                                               of Neil Shah
DTX-283   Infringement   P        Joint Claim Construction Brief, Dkt. 91      Exhibit P to    Validity Expert     U
          Expert                                                               the             Report of Neil Shah
          Report of                                                            Infringement    Ex. P; Murcko
          Neil Shah                                                            Expert Report   Responsive Report
                                                                               of Neil Shah    Ex. F; Trout
                                                                                               Responsive Report
                                                                                               Ex. D; Levis
                                                                                               Validity Report Ex.
                                                                                               D


                                                             35
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 335 of 397 PageID #: 6202
                                                         Exhibit 11


Proposed Cited in        Source   Document Title / Description             Bates Range      Also Cited In         Plaintiffs’
Exhibit                  Ex. #                                                                                    Objections
No.

DTX-284   Infringement   Q        List of materials considered             Exhibit Q to     Validity Expert
          Expert                                                           the              Report of Neil Shah
          Report of                                                        Infringement     Ex. Q
          Neil Shah                                                        Expert Report
                                                                           of Neil Shah

DTX-285   Infringement   R        Peter C. Nowell, Discovery of the         Exhibit R to    Validity Expert     PP
          Expert                  Philadelphia Chromosome: a Personal       the             Report of Neil Shah
          Report of               Perspective, 117 J. CLINICAL              Infringement    Ex. R; Levis
          Neil Shah               INVESTIGATION 2033 (2007)                 Expert Report   Validity Report Ex.
                                                                            of Neil Shah    G
DTX-286   Infringement   S        James B. Konopka et al., An Alteration    Exhibit S to    Shah Validity       PP
          Expert                  of the Human c-abl Protein in K562        the             Report Ex. BB;
          Report of               Leukemia Cells Unmasks Associated         Infringement    Levis Validity
          Neil Shah               Tyrosine Kinase Activity, 37 CELL 1035 Expert Report      Report Ex. H
                                  (1984)                                    of Neil Shah
DTX-287   Infringement   T        Nora Heisterkamp et al., Structural       Exhibit T to    Shah Validity         PP
          Expert                  Organization of the bcr Gene and its Role the             Report Ex. DD;
          Report of               in the Ph′ Translocation, 315 Nature 758 Infringement     Levis Validity
          Neil Shah               (1985)                                    Expert Report   Report Ex. I
                                                                            of Neil Shah




                                                             36
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 336 of 397 PageID #: 6203
                                                         Exhibit 11


Proposed Cited in        Source   Document Title / Description                 Bates Range     Also Cited In         Plaintiffs’
Exhibit                  Ex. #                                                                                       Objections
No.

DTX-288   Infringement   U        Merat K. Esfahani et al., Blastic Phase of
                                                                         Exhibit U to          Shah Validity         PP
          Expert                  Chronic Myelogenous Leukemia, 7        the                   Report Ex. S; Levis
          Report of               Current Treatment Options in Oncology  Infringement          Validity Report Ex.
          Neil Shah               189 (2006)                             Expert Report         J
                                                                         of Neil Shah
DTX-289   Infringement   V        Rüdiger Hehlmann et al., Management of Exhibit V to          Shah Validity         PP
          Expert                  CML-Blast Crisis, 29 BEST PRAC. &      the                   Report Ex. T
          Report of               RES. CLINICAL HAEMATOLOGY              Infringement
          Neil Shah               295, 300-01 (2016)                     Expert Report
                                                                         of Neil Shah
DTX-290   Infringement   W        Nikolas von Bubnoff et al., Bcr-Abl          Exhibit W to    Shah Validity         PP
          Expert                  Gene Mutations in Relation to Clinical       the             Report Ex. BBB
          Report of               Resistance of Philadelphia-Chromosome-       Infringement
          Neil Shah               Positive Leukaemia to STI571: a              Expert Report
                                  Prospective Study, 359 LANCET 487            of Neil Shah
                                  (2002)
DTX-291   Infringement   X        BOSULIF®(bosuthilb) tablets, for oral        PFE-            Thirman Reply
          Expert                  use, Initial U.S. Approval: 2012             BOS02522143     Report Ex. L; Shah
          Report of                                                            - 166           Validity Report Ex.
          Neil Shah                                                                            FFFF; Levis
                                                                                               Validity Report Ex.
                                                                                               FF

DTX-312   Validity       Q        List of materials considered                 Exhibit Q to    Infringement
          Expert                                                               the Validity    Expert Report of
          Report of                                                            Expert Report   Neil Shah Ex. Q
          Neil Shah                                                            of Neil Shah



                                                              37
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 337 of 397 PageID #: 6204
                                                     Exhibit 11


Proposed Cited in     Source   Document Title / Description               Bates Range     Also Cited In       Plaintiffs’
Exhibit               Ex. #                                                                                   Objections
No.

DTX-316   Validity    U        John Goldman, CML – a Short History        Exhibit U to                        PP
          Expert               of Treatment Since the Mid-20th            the Validity
          Report of            Century, INTERNATIONAL CML                 Expert Report
          Neil Shah            FOUNDATION (2019)                          of Neil Shah
                               https://www.cml-
                               foundation.org/news/169-cml-a-short-
                               history-of-treatment-since-the-mid-20th-
                               century.html (last visited May 21, 2019)
DTX-317   Validity    V        Robert D. Lange et al., Leukemia in   Exhibit V to                             PP
          Expert               Atomic Bomb Survivors: I. General     the Validity
          Report of            Observations, 9 BLOOD 574, 582 (1954) Expert Report
          Neil Shah                                                  of Neil Shah


DTX-318   Validity    W        Janet D. Rowley, Letter: A New             Exhibit W to                        PP
          Expert               Consistent Chromosomal Abnormality in      the Validity
          Report of            Chronic Myelogenous Leukaemia              Expert Report
          Neil Shah            Identified by Quinacrine Fluorescence      of Neil Shah
                               and Giemsa Staining, 243 NATURE 290,
                               291 (1973)
DTX-319   Validity    X        Mamta Kalidas et al., Chronic              Exhibit X to    Lindsley Dep. Ex.   PP
          Expert               Myelogenous Leukemia, 286 J. AM.           the Validity    27
          Report of            MED. ASS’N 895 (2001)                      Expert Report
          Neil Shah                                                       of Neil Shah
DTX-320   Validity    Y        Owen N. Witte et al., Abelson Murine       Exhibit Y to                        PP
          Expert               Leukaemia Virus Protein is                 the Validity
          Report of            Phosphorylated in vitro to Form            Expert Report
          Neil Shah            Phosphotyrosine, 283 NATURE 826            of Neil Shah
                               (1980)

                                                          38
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 338 of 397 PageID #: 6205
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description               Bates Range     Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                               Objections
No.

DTX-321   Validity    Z        Ashwin Srinivasan et al., Abelson          Exhibit Z to                    PP
          Expert               Murine Leukemia Virus: Structural          the Validity
          Report of            Requirements for Transforming Gene         Expert Report
          Neil Shah            Function, 79 PROC. NAT’L ACAD.             of Neil Shah
                               SCI. 5508 (1982)
DTX-322   Validity    AA       Nora Heisterkamp et al., Localization of   Exhibit AA to                   PP
          Expert               the c-abl Oncogene Adjacent to a           the Validity
          Report of            Translocation Break Point in Chronic       Expert Report
          Neil Shah            Myelocytic Leukaemia, 306 NATURE           of Neil Shah
                               239 (1983)
DTX-324   Validity    CC       Emma Shtivelman, Fused Transcript of       Exhibit CC to                   PP
          Expert               abl and bcr Genes in Chronic               the Validity
          Report of            Myelogenous Leukaemia, 315 NATURE          Expert Report
          Neil Shah            550 (1985)                                 of Neil Shah
DTX-326   Validity    EE       Tracy G. Lugo et al., Tyrosine Kinase      Exhibit EE to                   PP
          Expert               Activity and Transformation Potency of     the Validity
          Report of            bcr-abl Oncogene Products, 247             Expert Report
          Neil Shah            SCIENCE 1079 (1990)                        of Neil Shah


DTX-327   Validity    FF       George Q. Daley et al., Induction of       Exhibit FF to                   PP
          Expert               Chronic Myelogenous Leukemia in Mice       the Validity
          Report of            by the P210bcr/abl Gene of the             Expert Report
          Neil Shah            Philadelphia Chromosome, 247               of Neil Shah
                               SCIENCE 824 (1990)




                                                          39
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 339 of 397 PageID #: 6206
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description               Bates Range     Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                               Objections
No.

DTX-328   Validity    GG       Alfred S. Ponticelli et al., In Vivo       Exhibit GG to                   PP
          Expert               Tyrosine Phosphorylations of the           the Validity
          Report of            Abelson Virus Transforming Protein are     Expert Report
          Neil Shah            Absent in its Normal Cellular Homolog,     of Neil Shah
                               29 CELL 953 (1982)
DTX-329   Validity    HH       Xiaowu Zhang & Ruibao Ren, Bcr-Abl         Exhibit HH to                   PP
          Expert               Efficiently Induces a Myeloproliferative   the Validity
          Report of            Disease and Production of Excess           Expert Report
          Neil Shah            Interleukin-3 and Granulocyte-             of Neil Shah
                               Macrophage Colony-Stimulating Factor
                               in Mice: A Novel Model for Chronic
                               Myelogenous Leukemia, 92 BLOOD
                               3829 (1998)
DTX-331   Validity    JJ       Junko Sonoyama et al., Functional          Exhibit JJ to                   PP
          Expert               Cooperation Among Ras, STAT5, and          the Validity
          Report of            Phosphatidylinositol 3-Kinase Is           Expert Report
          Neil Shah            Required for Full Oncogenic Activities     of Neil Shah
                               of BCR/ABL in K562 Cells, 277 J.
                               BIOLOGICAL CHEMISTRY 8076
                               (2002)
DTX-332   Validity    KK       Ruibao Ren, Dissecting the Molecular       Exhibit KK to                   PP
          Expert               Mechanism of Chronic Myelogenous           the Validity
          Report of            Leukemia Using Murine Models, 43           Expert Report
          Neil Shah            LEUKEMIA & LYMPHOMA 1549                   of Neil Shah
                               (2002)
DTX-333   Validity    LL       Peyton Rous, A Transmissible Avian         Exhibit LL to                   PP
          Expert               Neoplasm: Sarcoma of the Common            the Validity
          Report of            Fowl, 12 J. EXPERIMENTAL MED.              Expert Report
          Neil Shah            696 (1910)                                 of Neil Shah

                                                          40
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 340 of 397 PageID #: 6207
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description                 Bates Range     Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                                 Objections
No.

DTX-334   Validity    MM       Dominique Stehelin et al., Detection and     Exhibit MM to                   PP
          Expert               Enumeration of Transformation-               the Validity
          Report of            Defective Strains of Avian Sarcoma           Expert Report
          Neil Shah            Virus with Molecular Hybridization, 76       of Neil Shah
                               VIROLOGY 675 (1977)
DTX-335   Validity    NN       Hermann Oppermann et al., Uninfected         Exhibit NN to                   PP
          Expert               Vertebrate Cells Contain a Protein that is   the Validity
          Report of            Closely Related to the Product of the        Expert Report
          Neil Shah            Avian Sarcoma Virus Transforming             of Neil Shah
                               Gene (Src), 76 PROC. NAT’L. ACAD.
                               SCI. 1804 (1979)
DTX-336   Validity    OO       Nobel Media AG, The Nobel Prize in           Exhibit OO to                   PP
          Expert               Physiology or Medicine 1989, THE             the Validity
          Report of            NOBEL FOUNDATION (1989),                     Expert Report
          Neil Shah            https://www.nobelprize.org/prizes/medici     of Neil Shah
                               ne/1989/summary/
DTX-337   Validity    PP       Tony Hunter & Bartholomew M. Sefton,         Exhibit PP to                   PP
          Expert               Transforming Gene Product of Rous            the Validity
          Report of            Sarcoma Virus Phosphorylates Tyrosine,       Expert Report
          Neil Shah            77 PROC. NAT’L ACAD. SCI. 1311,              of Neil Shah
                               1311, 1313 (1980)
DTX-338   Validity    QQ       Rosalyn B. Irby et al., Activating SRC       Exhibit QQ to                   PP
          Expert               Mutation in a Subset of Advanced             the Validity
          Report of            Human Colon Cancers, 21 NATURE               Expert Report
          Neil Shah            Genetics 187 (1999)                          of Neil Shah
DTX-340   Validity    SS       Dan R. Robinson et al., The Protein          Exhibit SS to                   PP
          Expert               Tyrosine Kinase Family of the Human          the Validity
          Report of            Genome, 19 ONCOGENE 5548 (2000)              Expert Report
          Neil Shah                                                         of Neil Shah

                                                          41
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 341 of 397 PageID #: 6208
                                                     Exhibit 11


Proposed Cited in     Source   Document Title / Description               Bates Range       Also Cited In        Plaintiffs’
Exhibit               Ex. #                                                                                      Objections
No.

DTX-344   Validity    WW       Jack M. Lionberger et al.,                 Exhibit WW to     Lindsley Dep. Ex.    PP
          Expert               Transformation of Myeloid Leukemia         the Validity      25; Lindsley Reply
          Report of            Cells to Cytokine Independence by Bcr-     Expert Report     Report Ex. H
          Neil Shah            Abl is Suppressed by Kinase-Defective      of Neil Shah
                               Hck, 275 J. BIOLOGICAL
                               CHEMISTRY 18581, 18581-82 (2000)
DTX-353   Validity    GGG      Robert L. Panek et al., In Vitro           Exhibit GGG                            PP
          Expert               Pharmacological Characterization of PD     to the Validity
          Report of            166285, a New Nanomolar Potent and         Expert Report
          Neil Shah            Broadly Active Protein Tyrosine Kinase     of Neil Shah
                               Inhibitor, 283 J. PHARMACOLOGY
                               AND EXPERIMENTAL
                               THERAPEUTICS 1433 (1997)

DTX-354   Validity    HHH      V. Roginskaya et al., Therapeutic          Exhibit HHH       Lindsley Dep. Ex.    PP
          Expert               Targeting of Src-Kinase Lyn in Myeloid     to the Validity   20
          Report of            Leukemic Cell Growth, 13 LEUKEMIA          Expert Report
          Neil Shah            855 (1999)                                 of Neil Shah

DTX-356   Validity    JJJ      Alan J. Kraker, Biochemical and Cellular   Exhibit JJJ to                         PP
          Expert               Effects of c-Src Kinase-Selective          the Validity
          Report of            Pyrido[2,3-d]pyrimidine Tyrosine Kinase    Expert Report
          Neil Shah            Inhibitors, 60 BIOCHEMICAL                 of Neil Shah
                               PHARMACOLOGY 885, 888 (2000)




                                                         42
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 342 of 397 PageID #: 6209
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description                Bates Range       Also Cited In    Plaintiffs’
Exhibit               Ex. #                                                                                   Objections
No.

DTX-358   Validity    LLL      Ramadevi Nimmanapalli et al.,               Exhibit LLL to                     PP
          Expert               Geldanamycin and Its Analogue 17-           the Validity
          Report of            Allylamino-17-demethoxygeldanamycin         Expert Report
          Neil Shah            Lowers Bcr-Abl Levels and Induces           of Neil Shah
                               Apoptosis and Differentiation of Bcr-
                               Abl-positive Human Leukemic Blasts, 61
                               CANCER RES. 1799 (2001)

DTX-360   Validity    NNN      Frank Boschelli et al., Dual Src/Abl        Exhibit NNN       Lindsley Reply   PP
          Expert               Kinase Inhibitor Causes Regression of       to the Validity   Report Ex. C
          Report of            CML Xenografts in Nude Mice, 100            Expert Report
          Neil Shah            BLOOD 786a (2002)                           of Neil Shah

DTX-361   Validity    OOO      Nicholas J. Donato et al., Novel Tyrosine   Exhibit OOO                        PP
          Expert               Kinase Inhibitors Suppress BCR-ABL          to the Validity
          Report of            Signaling and Induce Apoptosis in STI-      Expert Report
          Neil Shah            571 Sensitive and Resistant CML Cells,      of Neil Shah
                               100 BLOOD 370a (2002)
DTX-363   Validity    RRR      Nan Zhang et al., Synthesis and             Exhibit RRR to Lindsley Dep. Ex.   PP
          Expert               Structure-Activity Relationships of 3-      the Validity   26
          Report of            Cyano-4-(phenoxyanilino)quinolines as       Expert Report
          Neil Shah            MEK (MAPKK) Inhibitors, 10                  of Neil Shah
                               BIOORGANIC & MED. CHEMISTRY
                               LETTERS 2825 (2000)




                                                          43
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 343 of 397 PageID #: 6210
                                                       Exhibit 11


Proposed Cited in     Source   Document Title / Description                 Bates Range       Also Cited In       Plaintiffs’
Exhibit               Ex. #                                                                                       Objections
No.

DTX-367   Validity    VVV      Guillermo Garcia-Manero et al., Current      Exhibit VVV       Lindsley Dep. Ex.   PP
          Expert               Therapy of Chronic Myelogenous               to the Validity   32
          Report of            Leukemia, 41 INTERNAL MED. 254               Expert Report
          Neil Shah            (2002)                                       of Neil Shah

DTX-368   Validity    WWW      Brigette Ma et al., Clinical trial designs   Exhibit WWW       Lindsley Dep. Ex.   PP
          Expert               for targeted agents, 16 HEMATOLOGY           to the Validity   36
          Report of            ONCOLOGY CLINICS N. AM. 1287                 Expert Report
          Neil Shah            (2002)                                       of Neil Shah


DTX-370   Validity    YYY      WO 03/013540                              Exhibit YYY                              PP
          Expert                                                         to the Validity
          Report of                                                      Expert Report
          Neil Shah                                                      of Neil Shah
DTX-371   Validity    ZZZ      Xuemei Sun et al., Comparison of Effects Exhibit ZZZ to                            PP
          Expert               of the Tyrosine Kinase Inhibitors AG957, the Validity
          Report of            AG490, and STI571 on BCR-ABL–             Expert Report
          Neil Shah            Expressing Cells, Demonstrating           of Neil Shah
                               Synergy Between AG490 and STI571, 97
                               BLOOD 2008 (2001)
DTX-372   Validity    AAAA     M. Stanglmaier et al., The Interaction of Exhibit AAAA                             PP
          Expert               the Bcr-Abl Tyrosine Kinase with the Src to the Validity
          Report of            Kinase Hck Is Mediated by Multiple        Expert Report
          Neil Shah            Binding Domains, 17 LEUKEMIA 283          of Neil Shah
                               (2003)




                                                           44
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 344 of 397 PageID #: 6211
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description                Bates Range       Also Cited In    Plaintiffs’
Exhibit               Ex. #                                                                                   Objections
No.

DTX-373   Validity    BBBB     Louise Tatton et al., The Src-selective     Exhibit BBBB      Lindsley Reply   PP
          Expert               Kinase Inhibitor PP1 Also Inhibits Kit      to the Validity   Report Ex. N
          Report of            and Bcr-Abl Tyrosine Kinases, 278 J.        Expert Report
          Neil Shah            BIOLOGICAL CHEMISTRY 4847                   of Neil Shah
                               (2003)
DTX-374   Validity    CCCC     Dan Berger et al., Synthesis and            Exhibit CCCC                       PP
          Expert               Evaluation of 4-Anilino-6,7-dialkoxy-3-     to the Validity
          Report of            quinolinecarbonitriles as Inhibitors of     Expert Report
          Neil Shah            Kinases of the Ras-MAPK Signaling           of Neil Shah
                               Cascade, 13 BIOORGANIC & MED.
                               CHEMISTRY LETTERS 3031 (2003)
DTX-375   Validity    DDDD     David Cortez et al., Structural and         Exhibit DDDD                       PP
          Expert               Signaling Requirements for BCR-ABL-         to the Validity
          Report of            Mediated Transformation and Inhibition      Expert Report
          Neil Shah            of Apoptosis, 15 MOLECULAR &                of Neil Shah
                               CELLULAR BIOLOGY 5531 (1995)

DTX-376   Validity    EEEE     Shingo Dan et al., Selective Induction of   Exhibit EEEE                       PP
          Expert               Apoptosis in Philadelphia Chromosome-       to the Validity
          Report of            Positive Chronic Myelogenous Leukemia       Expert Report
          Neil Shah            Cells by an Inhibitor of BCR-ABL            of Neil Shah
                               Tyrosine Kinase, CGP 57148, 5 CELL
                               DEATH & DIFFERENTIATION 710,
                               712 (1998)




                                                           45
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 345 of 397 PageID #: 6212
                                                          Exhibit 11


Proposed Cited in         Source   Document Title / Description               Bates Range       Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                                 Objections
No.

DTX-379   Validity        HHHH     M. Missbach et al., A Novel Inhibitor of   Exhibit HHHH                      PP
          Expert                   the Tyrosine Kinase Src Suppresses         to the Validity
          Report of                Phosphorylation of Its Major Cellular      Expert Report
          Neil Shah                Substrates and Reduces Bone Resorption     of Neil Shah
                                   In Vitro and in Rodent Models In Vivo,
                                   24 BONE 437 (1999)


DTX-380   Validity        IIII     U.S. PTO Provisional Application           Exhibit IIII to                   PP
          Expert                   60/311,690                                 the Validity
          Report of                                                           Expert Report
          Neil Shah                                                           of Neil Shah
DTX-381   Infringement    DD       Gleevec (imatinib mesylate) Labeling       Exhibit DD to
          Reply Expert                                                        the
          Report of Dr.                                                       Infringement
          Neil Shah                                                           Reply Expert
                                                                              Report of Dr.
                                                                              Neil Shah
DTX-384   Infringement    GG       Jorge E. Cortes et al., Bosutinib Versus   Exhibit GG to                     PP
          Reply Expert             Imatinib in Newly Diagnosed Chronic-       the
          Report of Dr.            Phase Chronic Myeloid Leukemia:            Infringement
          Neil Shah                Results From the BELA Trial, 30 J.         Reply Expert
                                   Clinical Oncology 3846 (2012)              Report of Dr.
                                                                              Neil Shah




                                                               46
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 346 of 397 PageID #: 6213
                                                          Exhibit 11


Proposed Cited in         Source   Document Title / Description               Bates Range     Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                               Objections
No.

DTX-385   Infringement    HH       B. Hanfstein et al., Early molecular and   Exhibit HH to                   PP
          Reply Expert             cytogenetic response is predictive for     the
          Report of Dr.            long-term progression-free and overall     Infringement
          Neil Shah                survival in chronic myeloid leukemia       Reply Expert
                                   (CML), 26 Leukemia 2069 (2012)             Report of Dr.
                                                                              Neil Shah
DTX-386   Infringement    II       Julieta Politi & Neil P. Shah, What Does   Exhibit II to                   PP
          Reply Expert             a Deep Molecular Response Signify?, 32     the
          Report of Dr.            J. Clinical Oncology 471 (2014)            Infringement
          Neil Shah                                                           Reply Expert
                                                                              Report of Dr.
                                                                              Neil Shah
DTX-387   Opening         A        List of Materials Considered               Exhibit A to
          Report of                                                           the Opening
          Craig W.                                                            Report of
          Lindsley                                                            Craig W.
                                                                              Lindsley
DTX-388   Opening         B        Curriculum vitae of Dr. Craig Lindsley     Exhibit B to
          Report of                                                           the Opening
          Craig W.                                                            Report of
          Lindsley                                                            Craig W.
                                                                              Lindsley
DTX-389   Opening         C        Dan Berger et al., Synthesis and           SUN-                            PP
          Report of                Evaluation of 4-Anilino-6,7-dialkoxy-3-    BOS0011827 -
          Craig W.                 quinolinecarbonitriles as Inhibitors of    830
          Lindsley                 Kinases of the Ras-MAPK Signaling
                                   Cascade, 13 BIOORGANIC & MED.
                                   CHEMISTRY LETTERS 3031 (2003)



                                                              47
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 347 of 397 PageID #: 6214
                                                     Exhibit 11


Proposed Cited in     Source   Document Title / Description               Bates Range    Also Cited In       Plaintiffs’
Exhibit               Ex. #                                                                                  Objections
No.

DTX-391   Opening     E        Frank Boschelli et al., Dual Src/Abl       SUN-                               PP
          Report of            Kinase Inhibitor Causes Regression of      BOS0089943 -
          Craig W.             CML Xenografts in Nude Mice, 100           951
          Lindsley             BLOOD 786a (2002)

DTX-392   Opening     F        Susanne Danhauser-Riedl et al.,            SUN-           Shah Validity       PP
          Report of            Activation of Src Kinases p53/56lyn and    BOS0011995 -   Report Ex. UU;
          Craig W.             p59hck by p210bcr/abl in Myeloid Cells,    2003           Lindsley Dep. Ex.
          Lindsley             56 CANCER RES. 3589 (1996)                                18
DTX-393   Opening     G        Deininger, et al., The Molecular Biology   SUN-                               PP
          Report of            of Chronic Myeloid Leukemia, Blood         BOS0012004 -
          Craig W.             96(10):3343-3356 (2000)                    018
          Lindsley

DTX-395   Opening     I        Nicolas J. Donato et al., Use of c-Src     SUN-                               PP
          Report of            Inhibitors Alone or in Combination with    BOS012021 -
          Craig W.             STI571 for the Treatment of Leukemia,      045
          Lindsley             WO 03/013540 (Feb. 20, 2003)




DTX-396   Opening     J        International Application No.              SUN-                               PP
          Report of            PCT/EP02/08941                             BOS0089970 -
          Craig W.                                                        90268
          Lindsley




                                                          48
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 348 of 397 PageID #: 6215
                                                     Exhibit 11


Proposed Cited in     Source   Document Title / Description              Bates Range    Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                             Objections
No.

DTX-397   Opening     K        U.S. PTO Provisional Application No.      SUN-                           PP
          Report of            60/311,690                                BOS0090269 -
          Craig W.                                                       90290
          Lindsley
DTX-398   Opening     L        U.S. Patent 8,119,649 B2                  SUN-                           PP
          Report of                                                      BOS0089952 -
          Craig W.                                                       958
          Lindsley
DTX-399   Opening     M        U.S. Patent 8,268,837 B2                  SUN-                           PP
          Report of                                                      BOS0089959 -
          Craig W.                                                       964
          Lindsley
DTX-400   Opening     N        Jay F. Dorsey et al., The Pyrido[2,3-     SUN-                           PP
          Report of            d]pyrimidine Derivative PD180970          BOS0012046 -
          Craig W.             Inhibits p210Bcr-Abl Tyrosine Kinase      051
          Lindsley             and Induces Apoptosis of K562
                               Leukemic Cells, 60 CANCER RES.
                               3127, 3131 (2000)
DTX-401   Opening     O        Brian J. Druker & Nicholas B. Lydon,      SUN-                           PP
          Report of            Lessons Learned from the Development      BOS0090291 -
          Craig W.             of an Abl Tyrosine Kinase Inhibitor for   295
          Lindsley             Chronic Myelogenous Leukemia, 105 J.
                               CLINICAL INVESTIGATION 3 (2000)




                                                          49
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 349 of 397 PageID #: 6216
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description                 Bates Range    Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                                Objections
No.

DTX-402   Opening     P        Brian J. Druker et al., Efficacy and         SUN-                           PP
          Report of            Safety of a Specific Inhibitor of the Bcr-   BOS0090296 -
          Craig W.             Abl Tyrosine Kinase in Chronic Myeloid       302
          Lindsley             Leukemia, 344 NEW ENG. J. MED.
                               1031 (2001)

DTX-403   Opening     Q        Druker, et al., Activity of a Specific       SUN-                           PP
          Report of            Inhibitor of the Bcr-Abl Tyrosine Kinase     BOS0090303 -
          Craig W.             in the Blast Crisis of Chronic Myeloid       307
          Lindsley             Leukemia and Acute Lymphoblastic
                               Leukemia With the Philadelphia
                               Chromosome, New England J. of Med.,
                               344, 1038-1042 (2001)
DTX-404   Opening     R        Brian J. Druker et al., Chronic              SUN-           Thirman Reply   PP
          Report of            Myelogenous Leukemia, 1 Hematology           BOS0090349 -   Report Ex. G
          Craig W.             111, 112 (2002)                              373
          Lindsley



DTX-405   Opening     S        Guillermo Garcia-Manero et al., Current      SUN-           Thirman Reply   PP
          Report of            Therapy of Chronic Myelogenous               BOS0090308 -   Report Ex. H
          Craig W.             Leukemia, 41 INTERNAL MED. 254               318
          Lindsley             (2002)




                                                           50
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 350 of 397 PageID #: 6217
                                                     Exhibit 11


Proposed Cited in     Source   Document Title / Description               Bates Range    Also Cited In       Plaintiffs’
Exhibit               Ex. #                                                                                  Objections
No.

DTX-406   Opening     T        Jennifer Golas et al., SKI-606, a 4-       SUN-                               PP
          Report of            Anilino-3-quinolinecarbonitrile Dual       BOS0012168 -
          Craig W.             Inhibitor of Src and Abl Kinases, Is a     175
          Lindsley             Potent Antiproliferative Agent Against
                               Chronic Myelogenous Leukemia Cells in
                               Culture and Causes Regression of K562
                               Xenografts in Nude Mice, 63 Cancer
                               Res. 375, 376-77 (2003)
DTX-407   Opening     U        Rosalyn B. Irby & Timothy J. Yeatman,      SUN-                               PP
          Report of            Role of Src Expression and Activation in   BOS0012211 -
          Craig W.             Human Cancer, 19 ONCOGENE 5636             217
          Lindsley             (2000)
DTX-408   Opening     V        Mamta Kalidas et al., Chronic              SUN-           Thirman Report      PP
          Report of            Myelogenous Leukemia, 286 J. AM.           BOS0090374 -   Report Ex. J
          Craig W.             MED. ASS’N 895 (2001)                      377
          Lindsley
DTX-409   Opening     W        Klejman et al., The Src Family Kinase      SUN-           Shah Validity       PP
          Report of            Hck Couples BCR/ABL to STAT5               BOS0012218 -   Report Ex. XXX ;
          Craig W.             Activation in Myeloid Leukemia Cells,      226            Lindsley Dep. Ex.
          Lindsley             The EMBO Journal, 21, 5766-74 (2002)                      37



DTX-410   Opening     X        Jack M. Lionberger et al.,                 SUN-                               PP
          Report of            Transformation of Myeloid Leukemia         BOS0090320 -
          Craig W.             Cells to Cytokine Independence by Bcr-     324
          Lindsley             Abl is Suppressed by Kinase-Defective
                               Hck, 275 J. BIOLOGICAL
                               CHEMISTRY 18581, 18581-82 (2000)
                                                         51
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 351 of 397 PageID #: 6218
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description                 Bates Range    Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                                Objections
No.

DTX-411   Opening     Y        Ma et al., Clinical trial designs for        SUN-                           PP
          Report of            targeted agents, Hematol. Oncol. Clin. N.    BOS0090378 -
          Craig W.             Am. 16:1287– 1305 (2002)                     396
          Lindsley
DTX-412   Opening     Z        Michael J. Mauro & Brian J. Druker,  SUN-                                   PP
          Report of            STI571: Targeting BCR-ABL as Therapy BOS0012227 -
          Craig W.             for CML, 6 ONCOLOGIST 233 (2001)     232
          Lindsley
DTX-413   Opening     AA       Ramadevi Nimmanapalli et al.,                SUN-                           PP
          Report of            Molecular Characterization and               BOS0012233 -
          Craig W.             Sensitivity of STI-571 (Imatinib             242
          Lindsley             Mesylate, Gleevec)-resistant, Bcr-Abl-
                               positive, Human Acute Leukemia Cells
                               to SRC Kinase Inhibitor PD180970 and
                               17-Allylamino-17-
                               demethoxygeldanamycin, 62 Cancer Res.
                               5761, 5761 (2002)
DTX-414   Opening     BB       V. Roginskaya et al., Therapeutic            SUN-                           PP
          Report of            Targeting of Src-Kinase Lyn in Myeloid       BOS0090325 -
          Craig W.             Leukemic Cell Growth, 13 LEUKEMIA            331
          Lindsley             855 (1999)
DTX-415   Opening     CC       Stanglmaier et al., The Interaction of the   SUN-                           PP
          Report of            Bcr-Abl Tyrosine Kinase with the Src         BOS0012261 -
          Craig W.             Kinase Hck Is Mediated by Multiple           267
          Lindsley             Binding Domains, Leukemia 17:283-289
                               (February 2003)



                                                           52
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 352 of 397 PageID #: 6219
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description              Bates Range    Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                             Objections
No.

DTX-416   Opening     DD       Louise Tatton et al., The Src-selective   SUN-                           PP
          Report of            Kinase Inhibitor PP1 Also Inhibits Kit    BOS0012268 -
          Craig W.             and Bcr-Abl Tyrosine Kinases, 278 J.      275
          Lindsley             BIOLOGICAL CHEMISTRY 4847
                               (2003)
DTX-417   Opening     EE       Warmuth et al., The Src Family Kinase     SUN-                           PP
          Report of            Hck Interacts with Bcr-Abl by a Kinase-   BOS0012434 -
          Craig W.             Independent Mechanism and                 445
          Lindsley             Phosphorylates the Grb2-Binding Site of
                               Bcr, J. Biol. Chem. 272(52):33260-
                               33270 (1997)
DTX-418   Opening     FF       Warmuth et al., Dual-Specific Src and     SUN-                           PP
          Report of            Abl Kinase Inhibitors, PP1and             BOS0012446 -
          Craig W.             CGP76030, Inhibit Growth and Survival     454
          Lindsley             of Cells Expressing Imatinib Mesylate-
                               Resistant Bcr-Abl Kinases, Blood
                               101:664-672 (2003)
DTX-419   Opening     GG       Matthew B. Wilson et al., Selective       SUN-                           PP
          Report of            Pyrrolo-pyrimidine Inhibitors Reveal a    BOS0012455 -
          Craig W.             Necessary Role for Src Family Kinases     468
          Lindsley             in Bcr-Abl Signal Transduction and
                               Oncogenesis, 21 Oncogene 8075 (2002)

DTX-420   Opening     HH       David Wisniewski et al., Characterization SUN-                           PP
          Report of            of Potent Inhibitors of the Bcr-Abl and   BOS0090332 -
          Craig W.             the c-Kit Receptor Tyrosine Kinases, 62   344
          Lindsley             Cancer Research 4244 (2002)



                                                           53
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 353 of 397 PageID #: 6220
                                                         Exhibit 11


Proposed Cited in        Source   Document Title / Description                Bates Range        Also Cited In   Plaintiffs’
Exhibit                  Ex. #                                                                                   Objections
No.

DTX-421   Opening        II       Nan Zhang et al., Synthesis and             SUN-                               PP
          Report of               Structure-Activity Relationships of 3-      BOS0090345 -
          Craig W.                Cyano-4-(phenoxyanilino)quinolines as       348
          Lindsley                MEK (MAPKK) Inhibitors, 10
                                  BIOORGANIC & MED. CHEMISTRY
                                  LETTERS 2825 (2000)
DTX-422   Reply Expert   A        List of Materials Considered                Exhibit A to
          Report of                                                           the Reply
          Craig W.                                                            Expert Report
          Lindsley                                                            of Craig W.
                                                                              Lindsley
DTX-428   Reply Expert   G        Kantarjian et al., Nilotinib in imatinib-   Exhibit G to                       PP
          Report of               resistant CML and Philadelphia              the Reply
          Craig W.                chromosome-positive ALL, New Engl J         Expert Report
          Lindsley                Med 354(24):2542-51 (2006)                  of Craig W.
                                                                              Lindsley
DTX-431   Reply Expert   J        Norman, Drugs, Devices, and the FDA:        Exhibit J to the   Thirman Reply   PP
          Report of               Part 1: An Overview of Approval             Reply Expert       Report Ex. K
          Craig W.                Processes for Drugs, JACC : Basic To        Report of
          Lindsley                Translational Science Vol. 1, No. 3, 170-   Craig W.
                                  179 (2016)                                  Lindsley
DTX-432   Reply Expert   K        SPRYCEL Prescribing Information,            Exhibit K to
          Report of               available at                                the Reply
          Craig W.                http://packageinserts.bms.com/pi/pi_spry    Expert Report
          Lindsley                cel.pdf                                     of Craig W.
                                                                              Lindsley




                                                              54
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 354 of 397 PageID #: 6221
                                                         Exhibit 11


Proposed Cited in        Source   Document Title / Description                 Bates Range     Also Cited In   Plaintiffs’
Exhibit                  Ex. #                                                                                 Objections
No.

DTX-434   Reply Expert   M        TASIGNA Prescribing Information,             Exhibit M to
          Report of               available at                                 the Reply
          Craig W.                https://www.pharma.us.novartis.com/site      Expert Report
          Lindsley                s/                                           of Craig W.
                                  www.pharma.us.novartis.com/files/tasign      Lindsley
                                  a.pdf
DTX-438   Reply Expert   Q        Williams, et al., Insights into Src kinase   Exhibit Q to                    PP
          Report of               functions: structural comparisons, Trends    the Reply
          Craig W.                in Biochemical Sciences, 23(5):179-184       Expert Report
          Lindsley                (1998)                                       of Craig W.
                                                                               Lindsley
DTX-443   Opening        B        Curriculum Vitae of Leonard J. Chyall,       Exhibit B to
          Expert                  Ph.D.                                        the Opening
          Report of                                                            Expert Report
          Leonard                                                              of Leonard
          Chyall                                                               Chyall
DTX-444   Opening        C        Chyall Materials Considered                  Exhibit C to
          Expert                                                               the Opening
          Report of                                                            Expert Report
          Leonard                                                              of Leonard
          Chyall                                                               Chyall




                                                             55
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 355 of 397 PageID #: 6222
                                                     Exhibit 11


Proposed Cited in     Source   Document Title / Description             Bates Range     Also Cited In     Plaintiffs’
Exhibit               Ex. #                                                                               Objections
No.

DTX-445   Opening     D        Markman Order, D.I. 98                   Exhibit D to    Chyal Validity     U
          Expert                                                        the Opening     Report Ex. AA;
          Report of                                                     Expert Report   Validity Expert
          Leonard                                                       of Leonard      Report of Mark
          Chyall                                                        Chyall          Levis Ex. E;
                                                                                        Responsive Expert
                                                                                        Report of Berhardt
                                                                                        L. Trout Ex. E;
                                                                                        Murcko Responsive
                                                                                        Report Ex. MM
DTX-446   Opening     E        William Clegg, Crystal Structure         Exhibit E to    Chyall Validity    PP
          Expert               Determination 1-21 (John Evans ed.,      the Opening     Report Ex. D
          Report of            1998)                                    Expert Report
          Leonard                                                       of Leonard
          Chyall                                                        Chyall
DTX-447   Opening     F        John K. Haleblian, Characterization of   Exhibit F to    Chyall Validity   PP
          Expert               Habits and Crystalline Modification of   the Opening     Report Ex. E
          Report of            Solids and Their Pharmaceutical          Expert Report
          Leonard              Applications, 64 J. Pharm. Sci. 1269     of Leonard
          Chyall               (1975)                                   Chyall

DTX-448   Opening     G        Igor Ivanisevic et al., Uses of X-Ray    Exhibit G to    Chyall Validity   PP
          Expert               Powder Diffraction In the Pharmaceutical the Opening     Report Ex. H
          Report of            Industry (Shayne C. Gad ed., 2010)       Expert Report
          Leonard                                                       of Leonard
          Chyall                                                        Chyall




                                                          56
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 356 of 397 PageID #: 6223
                                                       Exhibit 11


Proposed Cited in     Source   Document Title / Description                   Bates Range        Also Cited In     Plaintiffs’
Exhibit               Ex. #                                                                                        Objections
No.

DTX-449   Opening     H        Steve J. Chipera & David L. Bish, Fitting      Exhibit H to                         PP
          Expert               Full X-Ray Diffraction Patterns for            the Opening
          Report of            Quantitative Analysis: A Method for            Expert Report
          Leonard              Readily Quantifying Crystalline and            of Leonard
          Chyall               Disordered Phases, 3 Advances in               Chyall
                               Materials Physics and Chemistry 47
                               (2013)
DTX-450   Opening     I        G.S. Pawley, Unit-cell Refinement From         Exhibit I to the                     PP
          Expert               Powder Diffraction Scans, 14 J. Applied        Opening
          Report of            Crystallography 357 (1981)                     Expert Report
          Leonard                                                             of Leonard
          Chyall                                                              Chyall
DTX-451   Opening     J        U.S. Pharmacopeia 27, Ch. 891, Thermal         Exhibit J to the   Chyall Validity   PP
          Expert               Analysis (27th rev. 2004)                      Opening            Report Ex. K
          Report of                                                           Expert Report
          Leonard                                                             of Leonard
          Chyall                                                              Chyall
DTX-452   Opening     K        Harry G. Brittain, Methods for the             Exhibit K to       Chyall Validity   PP
          Expert               Characterization of Polymorphs and             the Opening        Report Ex. L
          Report of            Solvates, in 95 Drugs and the                  Expert Report
          Leonard              Pharmaceutical Sciences, Polymorphism          of Leonard
          Chyall               in Pharmaceutical Solids 227 (James            Chyall
                               Swarbrick ed., 1999)

DTX-453   Opening     L        Eszter Tieger et al., Rationalization of the   Exhibit L to                         PP
          Expert               Formation and Stability of Bosutinib           the Opening
          Report of            Solvated Forms, 18 CrystEngComm.               Expert Report
          Leonard              9260 (2016)                                    of Leonard
          Chyall                                                              Chyall

                                                            57
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 357 of 397 PageID #: 6224
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description                 Bates Range     Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                                 Objections
No.

DTX-465   Opening     X        Overlay plot of the XRPD pattern             Exhibit X to
          Expert               provided in Fig. 1, Pattern A of US          the Opening
          Report of            Patent No. 7,767,678 with the XRPD           Expert Report
          Leonard              pattern for 100 mg Sun’s ANDA Product        of Leonard
          Chyall               Batch No. GKR0162B obtained by SSCI          Chyall

DTX-466   Opening     Y        Overlay plot of the XRPD pattern             Exhibit Y to
          Expert               provided in Fig. 1, Pattern A of US          the Opening
          Report of            Patent No. 7,767,678 with the XRPD           Expert Report
          Leonard              pattern for 500 mg Sun’s ANDA Product        of Leonard
          Chyall               Batch No. GKR0165B obtained by SSCI          Chyall
DTX-467   Opening     Z        Report of Richard B. McClurg, Ph.D.,         Exhibit Z to
          Expert               titled “Characterization of Sun              the Opening
          Report of            Pharmaceutical Bosutinib Products”           Expert Report
          Leonard                                                           of Leonard
          Chyall                                                            Chyall
DTX-468   Opening     AA       Overlay plot of the XRPD pattern             Exhibit AA to
          Expert               provided in Fig. 1, Pattern A of US          the Opening
          Report of            Patent No. 7,767,678 with the XRPD           Expert Report
          Leonard              pattern for Pfizer’s sample of Form I        of Leonard
          Chyall               bosutinib API obtained by SSCI               Chyall
DTX-469   Opening     BB       Sun list of each and every recited peak in   SUN-
          Expert               claim 2 of the ’678 patent in its analysis   BOS0024881 -
          Report of            of the XRPD patterns generated by Sun        882
          Leonard              of samples of Sun’s ANDA Products
          Chyall




                                                           58
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 358 of 397 PageID #: 6225
                                                      Exhibit 11


Proposed Cited in     Source   Document Title / Description                 Bates Range   Also Cited In   Plaintiffs’
Exhibit               Ex. #                                                                               Objections
No.

DTX-470   Opening     CC       Sun list of each and every recited peak in   SUN-
          Expert               claim 2 of the ’678 patent in its analysis   BOS0024861
          Report of            of the XRPD patterns generated by Sun
          Leonard              of samples of Sun’s ANDA Products
          Chyall
DTX-471   Opening     DD       Overlay plot of the XRPD pattern             SUN-
          Expert               provided in Fig. 1, Pattern A of US          BOS0024879
          Report of            Patent No. 7,767,678 with the XRPD
          Leonard              pattern for 100 mg Sun’s ANDA Product
          Chyall               Batch No. GKR0162B as shown on
                               SUN-BOS0024879
DTX-472   Opening     EE       Overlay plot of the XRPD pattern             SUN-
          Expert               provided in Fig. 1, Pattern A of US          BOS0024859
          Report of            Patent No. 7,767,678 with the XRPD
          Leonard              pattern for 500 mg Sun’s ANDA Product
          Chyall               Batch No. GKR0165B as shown on
                               SUN-BOS0024859
DTX-473   Opening     FF       Overlay plot of the XRPD pattern             SUN-
          Expert               provided in Fig. 1, Pattern A of US          BOS0089455
          Report of            Patent No. 7,767,678 with the XRPD
          Leonard              pattern for 100 mg Sun’s ANDA Product
          Chyall               Batch No. GKR0162B as shown on
                               SUN-BOS0089455
DTX-474   Opening     GG       Overlay plot of the XRPD pattern             SUN-
          Expert               provided in Fig. 1, Pattern A of US          BOS0089449
          Report of            Patent No. 7,767,678 with the XRPD
          Leonard              pattern for 500 mg Sun’s ANDA Product
          Chyall               Batch No. GKR0165B as shown on
                               SUN-BOS0089449

                                                           59
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 359 of 397 PageID #: 6226
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description             Bates Range      Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                              Objections
No.

DTX-476   Validity     B        Curriculum vitae of Dr. Leonard Chyall Exhibit B to
          Expert                                                       the Validity
          Report of                                                    Expert Report
          Leonard J.                                                   of Leonard J.
          Chyall                                                       Chyall
DTX-477   Validity     C        List of materials relied upon          Exhibit C to
          Expert                                                       the Validity
          Report of                                                    Expert Report
          Leonard J.                                                   of Leonard J.
          Chyall                                                       Chyall
DTX-480   Validity     F        Joel Bernstein, Polymorphism in        Exhibit F to                       PP
          Expert                Molecular Crystals, at 2-8 (2002)      the Validity
          Report of                                                    Expert Report
          Leonard J.                                                   of Leonard J.
          Chyall                                                       Chyall
DTX-481   Validity     G        Bernstein at 111-125; United States    Exhibit G to                       PP
          Expert                Pharmacopeia, USP 28, NF 23, Ch. 941   the Validity
          Report of             X-Ray (Jan. 1, 2005)                   Expert Report
          Leonard J.                                                   of Leonard J.
          Chyall                                                       Chyall
DTX-483   Validity     I        United States Pharmacopeia, USP 25, NF Exhibit I to the                   PP
          Expert                20, Chapter 741 Melting Point (Jan. 1, Validity Expert
          Report of             2002)                                  Report of
          Leonard J.                                                   Leonard J.
          Chyall                                                       Chyall




                                                          60
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 360 of 397 PageID #: 6227
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description             Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                                Objections
No.

DTX-484   Validity     J        Royston M. Roberts et al., Chapter 3:    Exhibit J to the                   PP
          Expert                Solids: Recrystallization and Melting    Validity Expert
          Report of             Points, in MODERN EXPERIMENTAL           Report of
          Leonard J.            ORGANIC CHEMISTRY, at 81 (1985)          Leonard J.
          Chyall                                                         Chyall
DTX-486   Validity     O        Eun Hee Lee, A Practical Guide to        Exhibit O to                       PP
          Expert                Pharmaceutical Polymorph Screening &     the Validity
          Report of             Selection, 9 Asian J. Pharm. Sci. 163,   Expert Report
          Leonard J.            169 (2014)                               of Leonard J.
          Chyall                                                         Chyall

DTX-487   Validity     R        International Patent Publication, WO     Exhibit R to                       PP
          Expert                2003/093241                              the Validity
          Report of                                                      Expert Report
          Leonard J.                                                     of Leonard J.
          Chyall                                                         Chyall
DTX-488   Validity     S        European Medicines Agency, ICH           SUN-                               PP
          Expert                Harmonised Tripartite Guideline, “Topic BOS0012065 -
          Report of             Q6A. Specifications, Test Procedures and 096
          Leonard J.            Acceptance Criteria for New Drug
          Chyall                Substances and New Drug Products:
                                Chemical Substances” (2000)

DTX-489   Validity     T        European Medicines Agency, Committee     SUN-                               PP
          Expert                for Proprietary Medicinal Products       BOS0012052 -
          Report of             (CPMP) “Guideline on the Chemistry of    064
          Leonard J.            New Active Substances” (2003)
          Chyall



                                                          61
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 361 of 397 PageID #: 6228
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description               Bates Range     Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                               Objections
No.

DTX-490   Validity     V        Raw et al., Regulatory Considerations of   Exhibit V to                    PP
          Expert                Pharmaceutical Solid Polymorphism in       the Validity
          Report of             Abbreviated New Drug Applications, 56      Expert Report
          Leonard J.            Adv. Drug. Deliv. Rev. 397 (2004)          of Leonard J.
          Chyall                                                           Chyall
DTX-491   Validity     W        Threlfall, “Analysis of Organic            Exhibit W to                    PP
          Expert                Polymorphs, A Review,” 120 Analyst         the Validity
          Report of             2435 (1995)                                Expert Report
          Leonard J.                                                       of Leonard J.
          Chyall                                                           Chyall
DTX-492   Validity     Y        “International Conference on               Exhibit Y to                    PP
          Expert                Harmonisation; Guidance on Q6A             the Validity
          Report of             Specifications: Test Procedures and        Expert Report
          Leonard J.            Acceptance Criteria for New Drug           of Leonard J.
          Chyall                Substances and New Drug Products:          Chyall
                                Chemical Substances,” 65 Federal
                                Register 83041-63 (2000)
DTX-494   Validity     BB       Richard W. Ramette, CHEMICAL               Exhibit BB to                   PP
          Expert                EQUILIBRIUM AND ANALYSIS at                the Validity
          Report of             49-64 (1981)                               Expert Report
          Leonard J.                                                       of Leonard J.
          Chyall                                                           Chyall
DTX-495   Validity     CC       John R. Taylor, AN INTRODUCTION            Exhibit CC to                   PP
          Expert                TO ERROR ANALYSIS: THE STUDY               the Validity
          Report of             OF UNCERTAINTIES IN PHYSICAL               Expert Report
          Leonard J.            MEASUREMENTS, at 3-24 (2d ed.              of Leonard J.
          Chyall                1997)                                      Chyall




                                                           62
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 362 of 397 PageID #: 6229
                                                        Exhibit 11


Proposed Cited in      Source   Document Title / Description                   Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                                      Objections
No.

DTX-496   Validity     DD       Sampath S. Iyengar et al., Quantitative        Exhibit DD to                      PP
          Expert                Analyses of Complex Pharmaceutical             the Validity
          Report of             Mixtures by the Rietveld Method, 16(1)         Expert Report
          Leonard J.            Powder Diffraction 20, 23 (March 2001)         of Leonard J.
          Chyall                                                               Chyall
DTX-497   Validity     FF       Gregory Stephenson et al.,                     Exhibit FF to                      PP
          Expert                Characterization of the Solid State:           the Validity
          Report of             Quantitative Issues, 48 Advanced Drug          Expert Report
          Leonard J.            Delivery Reviews 67, 87 (2001)                 of Leonard J.
          Chyall                                                               Chyall
DTX-498   Validity     II       Qiu, J. et al., Quantification of febuxostat   Exhibit II to                      PP
          Expert                polymorphs using powder X-ray                  the Validity
          Report of             diffraction technique, 107 J. Pharm. and       Expert Report
          Leonard J.            Biomed. Analysis, 298, 302 (2015)              of Leonard J.
          Chyall                                                               Chyall
DTX-499   Validity     OO       Piqi Zhao et al., Error Analysis and           Exhibit OO to                      PP
          Expert                Correction for Quantitative Phase              the Validity
          Report of             Analysis Based on Rietveld-Internal            Expert Report
          Leonard J.            Standard Method: Whether the Minor             of Leonard J.
          Chyall                Phases Can Be Ignored?, 8 Crystals 110,        Chyall
                                at 3 (of 11) (2018)
DTX-500   Validity     PP       De la Torre, A.G.; Bruque, S.; Aranda,         Exhibit PP to                      PP
          Expert                M.A.G. Rietveld Quantitative                   the Invalidity
          Report of             Amorphous Content Analysis, 34 J.              expert report of
          Leonard J.            Appl. Crystallogr. 196 (2001)                  Leonard J.
          Chyall                                                               Clark




                                                             63
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 363 of 397 PageID #: 6230
                                                        Exhibit 11


Proposed Cited in      Source   Document Title / Description         Bates Range     Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                         Objections
No.

DTX-501   Validity     QQ       WO 2011/161245                       Exhibit QQ to                   PP
          Expert                                                     the Validity
          Report of                                                  Expert Report
          Leonard J.                                                 of Leonard J.
          Chyall                                                     Chyall
DTX-502   Validity     RR       U.S. Patent 7,345,171 B2             Exhibit RR to                   PP
          Expert                                                     the Validity
          Report of                                                  Expert Report
          Leonard J.                                                 of Leonard J.
          Chyall                                                     Chyall
DTX-503   Validity     SS       U.S. Patent 7,977,357 B2             Exhibit SS to                   PP
          Expert                                                     the Validity
          Report of                                                  Expert Report
          Leonard J.                                                 of Leonard J.
          Chyall                                                     Chyall
DTX-504   Validity     TT       U.S. Patent 5,118,483                Exhibit TT to                   PP
          Expert                                                     the Validity
          Report of                                                  Expert Report
          Leonard J.                                                 of Leonard J.
          Chyall                                                     Chyall
DTX-505   Validity     UU       U.S. Patent 9,024,068 B2             Exhibit UU to                   PP
          Expert                                                     the Validity
          Report of                                                  Expert Report
          Leonard J.                                                 of Leonard J.
          Chyall                                                     Chyall




                                                           64
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 364 of 397 PageID #: 6231
                                                         Exhibit 11


Proposed Cited in         Source   Document Title / Description           Bates Range        Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                              Objections
No.

DTX-506   Validity        VV       U.S. Patent 9,718,846 B1               Exhibit VV to                      PP
          Expert                                                          the Validity
          Report of                                                       Expert Report
          Leonard J.                                                      of Leonard J.
          Chyall                                                          Chyall
DTX-507   Validity        WW       U.S. Patent 10,087,193 B2              Exhibit WW to                      PP
          Expert                                                          the Validity
          Report of                                                       Expert Report
          Leonard J.                                                      of Leonard J.
          Chyall                                                          Chyall
DTX-508   Validity        XX       WO 2015/149727 A1                      Exhibit XX to                      PP
          Expert                                                          the Validity
          Report of                                                       Expert Report
          Leonard J.                                                      of Leonard J.
          Chyall                                                          Chyall
DTX-509   Validity        ZZ       Determination of Melting Point-Mixed   Exhibit ZZ to                      PP
          Expert                   Melting Points, I,34, in VOGEL’S       the Validity
          Report of                TEXTBOOK OF PRACTICAL                  Expert Report
          Leonard J.               ORGANIC CHEMISTRY, at 223 (1978)       of Leonard J.
          Chyall                                                          Chyall
DTX-510   Invalidity      A        Curriculum vitae of Piotr Karpinski    Exhibit A to
          expert report                                                   the Invalidity
          of Piotr                                                        expert report of
          Karpinski                                                       Piotr Karpinski




                                                               65
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 365 of 397 PageID #: 6232
                                                          Exhibit 11


Proposed Cited in         Source   Document Title / Description               Bates Range        Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                                  Objections
No.

DTX-511   Invalidity      B        Expert report from Polycrystalline         Exhibit B to                       H, U
          expert report                                                       the Invalidity
          of Piotr                                                            expert report of
          Karpinski                                                           Piotr Karpinski




DTX-512   Invalidity      C        List of Materials Cited by Piotr Karpinski Excerpt from
          expert report                                                       Exhibit C to
          of Piotr                                                            the Invalidity
          Karpinski                                                           expert report of
                                                                              Piotr Karpinski




DTX-513   Reply expert    A        Davey R.J. & Garside J., From molecules Exhibit A to                          PP
          report of                to crystallizers, Oxford University Press, the Reply
          Piotr                    at 1-5, 36-43 (2000)                       expert report of
          Karpinski                                                           Piotr Karpinski
DTX-514   Reply expert    B        Franklin et al., Machanics and Heat: A     Exhibit B to                       PP
          report of                Text Book for Colleges and Technical       the Reply
          Piotr                    Schools, p. 317 (1910)                     expert report of
          Karpinski                                                           Piotr Karpinski


                                                              66
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 366 of 397 PageID #: 6233
                                                         Exhibit 11


Proposed Cited in        Source   Document Title / Description                Bates Range        Also Cited In   Plaintiffs’
Exhibit                  Ex. #                                                                                   Objections
No.

DTX-515   Reply expert   C        S. Oka et al., Staurosporine, a Potent      Exhibit C to                       PP
          report of               Platelet Aggregation Inhibitor from a       the Reply
          Piotr                   Streptomyces Species, AGRIC. BIOL.          expert report of
          Karpinski               CHEM. 50 (11), 1986                         Piotr Karpinski
DTX-516   Reply expert   D        Lian Yu, Amorphous pharmaceutical           Exhibit D to                       PP
          report of               solids: preparation, characterization and   the Reply
          Piotr                   stabilization, ADVANCED DRUG                expert report of
          Karpinski               REVIEWS 48 (2001)                           Piotr Karpinski
DTX-519   Validity       C        Curriculum vitae of Dr. Mark J. Lewis       Exhibit C to
          Expert                                                              the Validity
          Report of                                                           Expert Report
          Mark Levis                                                          of Mark Levis
DTX-522   Validity       F        Materials reviewed and relied upon          Exhibit F to
          Expert                                                              the Validity
          Report of                                                           Expert Report
          Mark Levis                                                          of Mark Levis




                                                              67
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 367 of 397 PageID #: 6234
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description              Bates Range     Also Cited In       Plaintiffs’
Exhibit                Ex. #                                                                                  Objections
No.

DTX-527   Validity     K        Rüdiger Hehlmann et al., Management of    Exhibit K to                        PP
          Expert                CML-Blast Crisis, 29 BEST PRAC. &         the Validity
          Report of             RES. CLINICAL HAEMATOLOGY                 Expert Report
          Mark Levis            295, 300-01 (2016)                        of Mark Levis




DTX-528   Validity     L        Michael W.N. Deininger et al., The        Exhibit L to    Shah Validity       PP
          Expert                Molecular Biology of Chronic Myeloid      the Validity    Report Ex. II;
          Report of             Leukemia, 96 BLOOD 3343, Fig. 4           Expert Report   Lindsley Dep. Ex.
          Mark Levis            (2000)                                    of Mark Levis   22


DTX-529   Validity     M        Markus Warmuth et al., The Src Family     Exhibit M to    Reply expert report PP
          Expert                Kinase Hck Interacts with Bcr-Abl by a    the Validity    of Craig Lindsley
          Report of             Kinase independent Mechanism and          Expert Report   Ex. O; Validity
          Mark Levis            Phosphorylates the Grb2-binding Site of   of Mark Levis   Expert Report of
                                Bcr, 272 J. Biological Chemistry 33260                    Neil Shah Ex. VV;
                                (1997)                                                    Murcko Responsive
                                                                                          Report Ex. O;
                                                                                          Lindsley Dep. Ex.
                                                                                          19

                                                          68
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 368 of 397 PageID #: 6235
                                                        Exhibit 11


Proposed Cited in      Source   Document Title / Description                  Bates Range     Also Cited In         Plaintiffs’
Exhibit                Ex. #                                                                                        Objections
No.

DTX-530   Validity     N        Brian J. Druker & Nicholas B. Lydon,          Exhibit N to    Shah Validity         PP
          Expert                Lessons Learned from the Development          the Validity    Report Ex. XX;
          Report of             of an Abl Tyrosine Kinase Inhibitor for       Expert Report   Thirman Reply
          Mark Levis            Chronic Myelogenous Leukemia, 105 J.          of Mark Levis   Report Ex. D;
                                CLINICAL INVESTIGATION 3 (2000)                               Lindsley Dep. Ex.
                                                                                              21; Murcko Expert
                                                                                              Report Ex. H
DTX-531   Validity     O        Brian J. Druker et al., Effects of a          Exhibit O to    Thirman Reply         PP
          Expert                Selective Inhibitor of the Abl Tyrosine       the Validity    Report Ex. C; Shah
          Report of             Kinase on the Growth of Bcr-Abl               Expert Report   Validity Report Ex.
          Mark Levis            Positive Cells, 2 NATURE MED. 561,            of Mark Levis   YY; Murcko
                                562 (1996)                                                    Responsive Report
                                                                                              Ex. Q
DTX-532   Validity     P        Philipp le Coutre et al., In Vivo             Exhibit P to                          PP
          Expert                Eradication of Human BCR/ABL-                 the Validity
          Report of             Positive Leukemia Cells with an ABL           Expert Report
          Mark Levis            Kinase Inhibitor, 91 J. Nat’l Cancer Inst.,   of Mark Levis
                                163, 165-66 (1999)
DTX-533   Validity     Q        Brian J. Druker et al., Efficacy and          Exhibit Q to    Shah Validity     PP
          Expert                Safety of a Specific Inhibitor of the Bcr-    the Validity    Report Ex. SSS;
          Report of             Abl Tyrosine Kinase in Chronic Myeloid        Expert Report   Shah Reply Report
          Mark Levis            Leukemia, 344 NEW ENG. J. MED.                of Mark Levis   Ex. EE; Lindsley
                                1031 (2001)                                                   Dep. Ex. 28;
                                                                                              Murcko Responsive
                                                                                              Report Ex. J;
                                                                                              Thirman Reply
                                                                                              Report Ex. E



                                                            69
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 369 of 397 PageID #: 6236
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description               Bates Range     Also Cited In       Plaintiffs’
Exhibit                Ex. #                                                                                   Objections
No.

DTX-534   Validity     R        Brian J. Druker et al., Chronic            Exhibit R to    Lindsley Dep. Ex.   PP
          Expert                Myelogenous Leukemia, 1 Hematology         the Validity    31; Murcko
          Report of             111, 112 (2002)                            Expert Report   Responsive Report
          Mark Levis                                                       of Mark Levis   Ex. P
DTX-535   Validity     S        Lydia Roy et al., Survival Advantage       Exhibit S to                        PP
          Expert                from Imatinib Compared with the            the Validity
          Report of             Combination Interferon-α Plus              Expert Report
          Mark Levis            Cytarabine in Chronic-Phase Chronic        of Mark Levis
                                Myelogenous Leukemia: Historical
                                Comparison Between Two Phase 3
                                Trials, 108 Blood 1478, 1479 (2006)
DTX-536   Validity     T        Ctr. for Drug Evaluation & Research,       Exhibit T to    Murcko Responsive
          Expert                Application Number NDA 21-335,             the Validity    Report Ex. JJ
          Report of             Gleevec Final Printed Labeling 6 (2001)    Expert Report
          Mark Levis                                                       of Mark Levis

DTX-538   Validity     V        Harold Boxenbaum & Clifford DiLea,         Exhibit V to                        PP
          Expert                First-Time-in-Human Dose Selection:        the Validity
          Report of             Allometric Thoughts and Perspectives,      Expert Report
          Mark Levis            35 J. Clinical Pharmacology. 957, 958      of Mark Levis
                                (1995)
DTX-539   Validity     W        Bruno G. Reigner & Karen Smith Blesch,     Exhibit W to                        PP
          Expert                Estimating the Starting Dose for Entry     the Validity
          Report of             into Humans: Principles and Practice, 57   Expert Report
          Mark Levis            Eur. J. Clinical Pharmacology 835, 836-    of Mark Levis
                                38 (2002)




                                                          70
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 370 of 397 PageID #: 6237
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description               Bates Range     Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                               Objections
No.

DTX-540   Validity     X        Eiichi Fuse, et al., Prediction of the     Exhibit X to                    PP
          Expert                Maximal Tolerated Dose (MTD) and           the Validity
          Report of             Therapeutic Effect of Anticancer Drugs     Expert Report
          Mark Levis            in Humans: Integration of                  of Mark Levis
                                Pharmacokinetics with
                                Pharmacodynamics and Toxicodynamics,
                                21 Cancer Treatment Reviews 133, 133-
                                34 (1995)
DTX-541   Validity     Y        James W. Paxton, The Allometric            Exhibit Y to                    PP
          Expert                Approach for Interspecies Scaling of       the Validity
          Report of             Pharmacokinetics and Toxicity of Anti-     Expert Report
          Mark Levis            Cancer Drugs, 22 Clinical &                of Mark Levis
                                Experimental Pharmacology &
                                Physiology 851, 853 (1995)
DTX-542   Validity     Z        February 2004 IND 68268 Pre-IND            PFE-
          Expert                Meeting Briefing Package                   BOS01441751
          Report of                                                        - 823
          Mark Levis
DTX-543   Validity     AA       Bosutinib 2011 Investigator’s Brochure     PFE-
          Expert                                                           BOS00302596
          Report of                                                        - 770
          Mark Levis

DTX-544   Validity     BB       Adil I. Daud et al., Phase I Study of      Exhibit BB to                   PP
          Expert                Bosutinib, a Src/Abl Tyrosine Kinase       the Validity
          Report of             Inhibitor, Administered to Patients with   Expert Report
          Mark Levis            Advanced Solid Tumors, 18 Clinical         of Mark Levis
                                Cancer Res. 1092, 1092 (2012)


                                                           71
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 371 of 397 PageID #: 6238
                                                        Exhibit 11


Proposed Cited in      Source   Document Title / Description                  Bates Range     Also Cited In       Plaintiffs’
Exhibit                Ex. #                                                                                      Objections
No.

DTX-545   Validity     CC       Jorge E. Cortes et al., Safety and Efficacy   Exhibit CC to   Shah Infringement   PP
          Expert                of Bosutinib (SKI-606) in Chronic Phase       the Validity    Report Ex. FF;
          Report of             Philadelphia Chromosome–Positive              Expert Report   Shah Validity
          Mark Levis            Chronic Myeloid Leukemia Patients             of Mark Levis   Report Ex. GGGG
                                With Resistance or Intolerance to
                                Imatinib, 118 BLOOD 4567 (2011)



DTX-546   Validity     DD       Naoto Takahashi et al., Long-term             Exhibit DD to                       PP
          Expert                Treatment with Bosutinib in a Phase 1/2       the Validity
          Report of             Study in Japanese Chronic Myeloid             Expert Report
          Mark Levis            Leukemia Patients Resistant/Intolerant to     of Mark Levis
                                Prior Tyrosine Kinase Inhibitor
                                Treatment, 106 Int’l J. Hematology 398
                                (2017)
DTX-547   Validity     EE       Jorge E. Cortes et al., Bosutinib Versus      Exhibit EE to                       PP
          Expert                Imatinib for Newly Diagnosed Chronic          the Validity
          Report of             Myeloid Leukemia: Results from the            Expert Report
          Mark Levis            Randomized BFORE Trial, 36 J. Clinical        of Mark Levis
                                Oncology 231 (2017)

DTX-549   Validity     GG       U.S. Dept. of Health & Human Services,        Exhibit GG to                       PP
          Expert                Common Terminology Criteria for               the Validity
          Report of             Adverse Events (CTCAE) Version 5.0            Expert Report
          Mark Levis            (2017)                                        of Mark Levis
DTX-550   Validity     HH       National Cancer Institute Cancer              Exhibit HH to                       PP
          Expert                Evaluation Program, Common Toxicity           the Validity
          Report of             Criteria, Version 2.0 (1999)                  Expert Report
          Mark Levis                                                          of Mark Levis
                                                            72
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 372 of 397 PageID #: 6239
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description                Bates Range        Also Cited In       Plaintiffs’
Exhibit                Ex. #                                                                                       Objections
No.

DTX-551   Validity     II       P.S. Amare et al., Flourescence in Situ     Exhibit II to                          PP
          Expert                Hybridization: A Highly Efficient           the Validity
          Report of             Technique of Molecular Diagnosis and        Expert Report
          Mark Levis            Prediction for Disease Course in Patients   of Mark Levis
                                with Myeloid Leukemias, 131 Cancer
                                Genetics & Cytogenetics 125, 126 (2001)
DTX-554   Responsive   C        Curriculum vitae of Dr. Mark A. Murcko      Exhibit C to
          Expert                                                            the Responsive
          Report of                                                         Expert Report
          Mark A.                                                           of Mark A.
          Murcko                                                            Murcko

DTX-555   Responsive   D        Nicolas J. Donato et al., Use of c-Src      Exhibit D to       Lindsley Reply      PP
          Expert                Inhibitors Alone or in Combination with     the Responsive     Report Ex. D
          Report of             STI571 for the Treatment of Leukemia,       Expert Report
          Mark A.               WO 03/013540 (Feb. 20, 2003)                of Mark A.
          Murcko                                                            Murcko
DTX-558   Responsive   G        List of materials relied upon               Exhibit G to
          Expert                                                            the Responsive
          Report of                                                         Expert Report
          Mark A.                                                           of Mark A.
          Murcko                                                            Murcko
DTX-560   Responsive   I        Brian J. Druker et al., Activity of a       Exhibit I to the   Shah Validity       PP
          Expert                Specific Inhibitor of the BCR-ABL           Responsive         Report Ex. TTT;
          Report of             Tyrosine Kinase in the Blast Crisis of      Expert Report      Lindsley Dep. Ex.
          Mark A.               Chronic Myeloid Leukemia and Acute          of Mark A.         30; Thirman Reply
          Murcko                Lymphoblastic Leukemia with the             Murcko             Report Ex. F
                                Philadelphia Chromosome, 344 NEW
                                ENG. J. MED. 1038 (2001)

                                                            73
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 373 of 397 PageID #: 6240
                                                       Exhibit 11


Proposed Cited in      Source   Document Title / Description                Bates Range      Also Cited In       Plaintiffs’
Exhibit                Ex. #                                                                                     Objections
No.

DTX-562   Responsive   K        Mark M. Moasser et al., Inhibition of Src   Exhibit K to     Shah Validity       PP
          Expert                Kinases by a Selective Tyrosine Kinase      the Responsive   Report Ex. III
          Report of             Inhibitor Causes Mitotic Arrest, 59         Expert Report
          Mark A.               CANCER RES. 6145, 6147 (1999)               of Mark A.
          Murcko                                                            Murcko
DTX-563   Responsive   L        Rosalyn B. Irby & Timothy J. Yeatman,       Exhibit L to     Shah Validity       PP
          Expert                Role of Src Expression and Activation in    the Responsive   Report Ex. RR;
          Report of             Human Cancer, 19 ONCOGENE 5636              Expert Report    Lindsley Dep. Ex.
          Mark A.               (2000)                                      of Mark A.       24
          Murcko                                                            Murcko
DTX-564   Responsive   M        Yi Liu et al., Structural Basis for         Exhibit M to     Shah Validity       PP
          Expert                Selective Inhibition of Src Family          the Responsive   Report Ex. TT
          Report of             Kinases by PP1, 6 CHEMISTRY &               Expert Report
          Mark A.               BIOLOGY 671, 675 (1999)                     of Mark A.
          Murcko                                                            Murcko


DTX-565   Responsive   N        Susanne Danhauser-Riedl et al.,             Exhibit N to                         PP
          Expert                Activation of Src Kinases p53/56lyn and     the Responsive
          Report of             p59hck by p210bcr/abl in Myeloid Cells,     Expert Report
          Mark A.               56 CANCER RES. 3589 (1996)                  of Mark A.
          Murcko                                                            Murcko
DTX-569   Responsive   R        Jeffrey H. Hanke et al., Discovery of a     Exhibit R to     Shah Validity       PP
          Expert                Novel, Potent, and Src Family-selective     the Responsive   Report Ex. CCC
          Report of             Tyrosine Kinase Inhibitor: Study of Lck-    Expert Report
          Mark A.               and FynT-Dependent T Cell Activation,       of Mark A.
          Murcko                271 J. BIOLOGICAL CHEMISTRY                 Murcko
                                695, 697-98 (1996)


                                                           74
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 374 of 397 PageID #: 6241
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description               Bates Range      Also Cited In         Plaintiffs’
Exhibit                Ex. #                                                                                      Objections
No.

DTX-570   Responsive   S        Jay F. Dorsey et al., The Pyrido[2,3-      Exhibit S to     Shah Validity         PP
          Expert                d]pyrimidine Derivative PD180970           the Responsive   Report Ex. DDD;
          Report of             Inhibits p210Bcr-Abl Tyrosine Kinase       Expert Report    Lindsley Reply
          Mark A.               and Induces Apoptosis of K562              of Mark A.       Report Ex. E;
          Murcko                Leukemic Cells, 60 CANCER RES.             Murcko           Lindsley Dep. Ex.
                                3127, 3131 (2000)                                           23
DTX-571   Responsive   T        Markus Warmuth et al., Dual-Specific       Exhibit T to     Lindsley Dep. Ex.     PP
          Expert                Src and Abl Kinase Inhibitors, PP1 and     the Responsive   34; Lindsley Reply
          Report of             CGP76030, Inhibit Growth and Survival      Expert Report    Report Ex. P; Shah
          Mark A.               of Cells Expressing Imatinib Mesylate-     of Mark A.       Validity Report Ex.
          Murcko                Resistant Bcr-Abl Kinases, 15 BLOOD        Murcko           FFF
                                664 (2003)
DTX-572   Responsive   U        Ramadevi Nimmanapalli et al.,              Exhibit U to     Shah Validity         PP
          Expert                Molecular Characterization and             the Responsive   Report Ex. KKK;
          Report of             Sensitivity of STI-571 (Imatinib           Expert Report    Lindsley Reply
          Mark A.               Mesylate, Gleevec)-resistant, Bcr-Abl-     of Mark A.       Report Ex. I;
          Murcko                positive, Human Acute Leukemia Cells       Murcko           Lindsley Dep. Ex.
                                to SRC Kinase Inhibitor PD180970 and                        35
                                17-Allylamino-17-
                                demethoxygeldanamycin, 62 Cancer Res.
                                5761, 5761 (2002)
DTX-573   Responsive   V        Bhushan Nagar et al., Crystal Structures   Exhibit V to     Shah Validity         PP
          Expert                of the Kinase Domain of c-Abl in           the Responsive   Report Ex. AAA
          Report of             Complex with the Small Molecule            Expert Report
          Mark A.               Inhibitors PD173955 and Imatinib (STI-     of Mark A.
          Murcko                571), 62 CANCER RES. 4236, 4236            Murcko
                                (2002)




                                                          75
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 375 of 397 PageID #: 6242
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description                Bates Range      Also Cited In       Plaintiffs’
Exhibit                Ex. #                                                                                     Objections
No.

DTX-574   Responsive   W        David Wisniewski et al., Characterization   Exhibit W to     Shah Validity       PP
          Expert                of Potent Inhibitors of the Bcr-Abl and     the Responsive   Report Ex. EEE;
          Report of             the c-Kit Receptor Tyrosine Kinases, 62     Expert Report    Lindsley Opening
          Mark A.               Cancer Research 4244 (2002)                 of Mark A.       Report Ex. HH;
          Murcko                                                            Murcko           Lindsley Reply
                                                                                             Report Ex. R;
                                                                                             Lindsley Dep. Ex.
                                                                                             33
DTX-575   Responsive   X        U.S. Patent 8,119,649 B2                    Exhibit X to                         PP
          Expert                                                            the Responsive
          Report of                                                         Expert Report
          Mark A.                                                           of Mark A.
          Murcko                                                            Murcko
DTX-576   Responsive   Y        U.S. Patent 8,268,837 B2                    Exhibit Y to                         PP
          Expert                                                            the Responsive
          Report of                                                         Expert Report
          Mark A.                                                           of Mark A.
          Murcko                                                            Murcko
DTX-577   Responsive   Z        Fahad A. Al-Obeidi &Kit S. Lam,             Exhibit Z to                         PP
          Expert                Development of Inhibitors for Protein       the Responsive
          Report of             Tyrosine Kinases, 19 Oncogene 5690,         Expert Report
          Mark A.               5692 (2000)                                 of Mark A.
          Murcko                                                            Murcko
DTX-578   Responsive   AA       Thomas Schindler et al., Structural         Exhibit AA to                        PP
          Expert                Mechanism for STI-571 Inhibition of         the Responsive
          Report of             Abelson Tyrosine Kinase, 289 Science        Expert Report
          Mark A.               1938, 1939 (2000)                           of Mark A.
          Murcko                                                            Murcko



                                                           76
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 376 of 397 PageID #: 6243
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description                Bates Range      Also Cited In       Plaintiffs’
Exhibit                Ex. #                                                                                     Objections
No.

DTX-579   Responsive   BB       Robert A. Blake et al., SU6656, a           Exhibit BB to                        PP
          Expert                Selective Src Family Kinase Inhibitor,      the Responsive
          Report of             Used to Probe Growth Factor Signaling,      Expert Report
          Mark A.               20 Molecular & Cellular Biology 9018,       of Mark A.
          Murcko                9021 (2000)                                 Murcko
DTX-580   Responsive   CC       Zimmerman et al., Potent and Selective      Exhibit CC to    Lindsley Reply      PP
          Expert                Inhibitors of the Abl-Kinase:               the Responsive   Report Ex. T;
          Report of             Phenylaminopyrimidine (PAP)                 Expert Report    Lindsley Dep. Ex.
          Mark A.               Derivatives, 7 Bioorganic & Med.            of Mark A.       39
          Murcko                Chemistry Letters 187 (1997)                Murcko

DTX-581   Responsive   DD       Uwe Trinks et al., Dianilinophthalimides:   Exhibit DD to                        PP
          Expert                Potent and Selective, ATP-Competitive       the Responsive
          Report of             Inhibitors of the EGF-Receptor Protein      Expert Report
          Mark A.               Tyrosine Kinase, 37 J. Med. Chemistry       of Mark A.
          Murcko                1015, 1017, Table 2 (1994)                  Murcko
DTX-582   Responsive   EE       Peter Traxler et al., Use of a              Exhibit EE to                        PP
          Expert                Pharmacophore Model for the Design of       the Responsive
          Report of             EGF-R Tyrosine Kinase Inhibitors: 4-        Expert Report
          Mark A.               (Phenylamino)pyrazolo[3,4-                  of Mark A.
          Murcko                d]pyrimidines, 40 J. Med. Chemistry         Murcko
                                3601, 3604, Table 1 (1997)
DTX-583   Responsive   FF       Martin Missbach et al., Substituted 5,7-    Exhibit FF to                        PP
          Expert                Diphenyl-pyrrolo[2,3d]pyrimidines:          the Responsive
          Report of             Potent Inhibitors of the Tyrosine Kinase    Expert Report
          Mark A.               c-Src, 10 Bioorganic & Med. Chemistry       of Mark A.
          Murcko                Letters 945, 947, Table 1 (2000)            Murcko




                                                           77
           Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 377 of 397 PageID #: 6244
                                                      Exhibit 11


Proposed Cited in      Source   Document Title / Description              Bates Range      Also Cited In        Plaintiffs’
Exhibit                Ex. #                                                                                    Objections
No.

DTX-584   Responsive   GG       Eva Altmann et al., 7-Pyrrolidinyl- and   Exhibit GG to                         PP
          Expert                7-Piperidinyl-5-aryl-pyrrolo[2,3-d]-      the Responsive
          Report of             pyrimidines--Potent Inhibitors of the     Expert Report
          Mark A.               Tyrosine Kinase c-Src, 11 Biorganic &     of Mark A.
          Murcko                Med. Chemistry Letters 853, 854-55,       Murcko
                                Tables 1-3 (2001)
DTX-585   Responsive   HH       Leo Widler et al., 7-Alkyl- and 7-        Exhibit HH to                         PP
          Expert                Cycloalkyl-5-aryl-pyrrolo[2,3-            the Responsive
          Report of             d]pyrimidines--Potent Inhibitors of the   Expert Report
          Mark A.               Tyrosine Kinase c-Src, 11 Biorganic &     of Mark A.
          Murcko                Med. Chemistry Letters 849, 851-52,       Murcko
                                Tables 1 and 2 (2001)
DTX-586   Responsive   II       Michael J. Mauro & Brian J. Druker,       Exhibit II to    Shah Validity        PP
          Expert                STI571: Targeting BCR-ABL as Therapy      the Responsive   Report Ex. UUU;
          Report of             for CML, 6 ONCOLOGIST 233 (2001)          Expert Report    Lindsley Dep. Ex.
          Mark A.                                                         of Mark A.       39
          Murcko                                                          Murcko
DTX-589   Responsive   LL       Matthew B. Wilson et al., Selective       Exhibit LL to    Validity expert      PP
          Expert                Pyrrolo-pyrimidine Inhibitors Reveal a    the Responsive   report of Shah Ex.
          Report of             Necessary Role for Src Family Kinases     Expert Report    QQQ; Lindsley
          Mark A.               in Bcr-Abl Signal Transduction and        of Mark A.       Dep. Ex. 38
          Murcko                Oncogenesis, 21 Oncogene 8075 (2002)      Murcko




                                                          78
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 378 of 397 PageID #: 6245
                                                         Exhibit 11


Proposed Cited in       Source   Document Title / Description                   Bates Range      Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                                    Objections
No.

DTX-593   Responsive    C        Curriculum vitae of Dr. Bernhardt L.           Exhibit C to
          Expert                 Trout                                          the Responsive
          Report of                                                             Expert Report
          Berhardt L.                                                           of Berhardt L.
          Trout                                                                 Trout


DTX-596   Responsive    F        List of materials cited and listed in report   Exhibit F to
          Expert                                                                the Responsive
          Report of                                                             Expert Report
          Berhardt L.                                                           of Berhardt L.
          Trout                                                                 Trout


DTX-597   Responsive    G        Gareth Thomas ed., Ch. 3 An                    Exhibit G to                     PP
          Expert                 Introduction to Drug Discovery, in             the Responsive
          Report of              Fundamentals of Medicinal Chemistry            Expert Report
          Berhardt L.            57, 57-58 (2003)                               of Berhardt L.
          Trout                                                                 Trout


DTX-598   Responsive    H        Gareth Thomas ed., Ch. 11: Drug                Exhibit H to                     PP
          Expert                 Development and Production, in                 the Responsive
          Report of              Fundamentals of Medicinal Chemistry            Expert Report
          Berhardt L.            223, 223-24 (2003)                             of Berhardt L.
          Trout                                                                 Trout




                                                              79
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 379 of 397 PageID #: 6246
                                                      Exhibit 11


Proposed Cited in       Source   Document Title / Description              Bates Range        Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                                 Objections
No.

DTX-599   Responsive    I        Ann W. Newman & G. Patrick Stahly,        Exhibit I to the                   PP
          Expert                 Ch. 1: Form Selection of Pharmaceutical   Responsive
          Report of              Compounds, in Handbook of                 Expert Report
          Berhardt L.            Pharmaceutical Analysis 1, 1-2, Fig. 1    of Berhardt L.
          Trout                  (Lena Ohannesian & Anthony J. Streeter,   Trout
                                 eds., 2002)
DTX-600   Responsive    J        Lester A. Mitscher, Ch. 1: Drug Design    Exhibit J to the                   PP
          Expert                 and Discovery: An Overview, in            Responsive
          Report of              Textbook of Drug Design and Discovery     Expert Report
          Berhardt L.            1, 9-11 (Povl Krogsgaard-Larsen et al.    of Berhardt L.
          Trout                  eds., 3d ed. 2002)                        Trout


DTX-601   Responsive    K        Howard Y. Ando & Galen W.                 Exhibit K to                       PP
          Expert                 Radebaugh, Ch. 38: Preformulation, in     the Responsive
          Report of              Remington: The Science and Practice of    Expert Report
          Berhardt L.            Pharmacy 700, 700-01 (Alfonso R.          of Berhardt L.
          Trout                  Gennaro et al. eds., 20th ed. 2000)       Trout
DTX-602   Responsive    L        Maria L. Webb, Ch. 10: Research, in       Exhibit L to                       PP
          Expert                 Remington: The Science and Practice of    the Responsive
          Report of              Pharmacy 81, 87-88 (Alfonso R.            Expert Report
          Berhardt L.            Gennaro et al. eds., 20th ed. 2000)       of Berhardt L.
          Trout                                                            Trout

DTX-603   Responsive    M        Garnet E. Peck, Ch. 36: Separation, in    Exhibit M to                       PP
          Expert                 Remington: The Science and Practice of    the Responsive
          Report of              Pharmacy 669, 669 (Alfonso R. Gennaro     Expert Report
          Berhardt L.            et al. eds., 20th ed. 2000)               of Berhardt L.
          Trout                                                            Trout

                                                           80
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 380 of 397 PageID #: 6247
                                                        Exhibit 11


Proposed Cited in       Source   Document Title / Description              Bates Range      Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                               Objections
No.

DTX-604   Responsive    N        ICH, Guideline for Industry: Impurities   Exhibit N to                     PP
          Expert                 in New Drug Substances Q3A, 2-3, 5        the Responsive
          Report of              (Jan. 1996)                               Expert Report
          Berhardt L.                                                      of Berhardt L.
          Trout                                                            Trout


DTX-605   Responsive    O        U.S. Pharmacopeial Convention, Inc.,      Exhibit O to                     PP
          Expert                 1074 Excipient Biological Safety          the Responsive
          Report of              Evaluation Guidelines, in U.S.            Expert Report
          Berhardt L.            Pharmacopeia and National Formulary       of Berhardt L.
          Trout                  (USP 25–NF 20) 2145, 2146 (2002)          Trout


DTX-606   Responsive    P        Arthur H. Kibbe ed., Preface, in          Exhibit P to                     PP
          Expert                 Handbook of Pharmaceutical Excipients     the Responsive
          Report of              xv, xv (3d ed. 2000)                      Expert Report
          Berhardt L.                                                      of Berhardt L.
          Trout                                                            Trout
DTX-607   Responsive    Q        U.S. Pharmacopeial Convention, Inc.,      Exhibit Q to                     PP
          Expert                 1078 Good Manufacturing Processes for     the Responsive
          Report of              Bulk Pharmaceutical Excipients, in U.S.   Expert Report
          Berhardt L.            Pharmacopeia and National Formulary       of Berhardt L.
          Trout                  (USP 25–NF 20) 2148, 2148-49 (2002)       Trout




                                                            81
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 381 of 397 PageID #: 6248
                                                       Exhibit 11


Proposed Cited in       Source   Document Title / Description              Bates Range      Also Cited In    Plaintiffs’
Exhibit                 Ex. #                                                                                Objections
No.

DTX-608   Responsive    R        U.S. Pharmacopeial Convention, Inc.,      Exhibit R to                      PP
          Expert                 Preface, in U.S. Pharmacopeia and         the Responsive
          Report of              National Formulary (USP 25–NF 20)         Expert Report
          Berhardt L.            xlv, xlv (2002)                           of Berhardt L.
          Trout                                                            Trout
DTX-609   Responsive    S        U.S. Pharmacopeial Convention, Inc.,      Exhibit S to                      PP
          Expert                 Polysorbate 80, Official Monographs, in   the Responsive
          Report of              U.S. Pharmacopeia and National            Expert Report
          Berhardt L.            Formulary (USP 25–NF 20) 2603, 2603       of Berhardt L.
          Trout                  (2002)                                    Trout

DTX-610   Responsive    T        Axel Wolff et al., Office of Laboratory   Exhibit T to     Lindsley Reply   PP
          Expert                 Animal Welfare Frequently Asked           the Responsive   Report Ex. S
          Report of              Questions About the Public Health         Expert Report
          Berhardt L.            Service Policy on Humane Care and Use     of Berhardt L.
          Trout                  of Laboratory Animals, 32 Lab Animal      Trout
                                 33 (2003)
DTX-611   Responsive    U        Sigma-Aldrich, Polyoxyethylenesorbitan    Exhibit U to                      PP
          Expert                 Monooleate (Tween 80), Products for       the Responsive
          Report of              Life Science Research, 2000-2001 at       Expert Report
          Berhardt L.            361, 972                                  of Berhardt L.
          Trout                                                            Trout

DTX-612   Responsive    V        Sigma-Aldrich, General Information,       Exhibit V to                      PP
          Expert                 Products for Life Science Research,       the Responsive
          Report of              2000-2001 at 2                            Expert Report
          Berhardt L.                                                      of Berhardt L.
          Trout                                                            Trout


                                                           82
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 382 of 397 PageID #: 6249
                                                       Exhibit 11


Proposed Cited in       Source   Document Title / Description             Bates Range       Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                               Objections
No.

DTX-613   Responsive    W        Millipore Sigma, Tween 80®               Exhibit W to                      PP
          Expert                 (Polysorbate),                           the Responsive
          Report of              www.emdmillipore.com/US/en/product/      Expert Report
          Berhardt L.            Tween-80-Polysorbate,MDA_CHEM-           of Berhardt L.
          Trout                  817061#overview (last visited May 13,    Trout
                                 2019)
DTX-614   Responsive    X        Sigma-Aldrich, D(+)-Glucose               Exhibit X to                     PP
          Expert                 (Dextrose), Products for Life Science     the Responsive
          Report of              Research, 2000-2001 at 241                Expert Report
          Berhardt L.                                                      of Berhardt L.
          Trout                                                            Trout
DTX-615   Responsive    Y        TNJ Chemical, Pharmaceutical Grade        Exhibit Y to                     PP
          Expert                 Dextrose (Anhydrous & Monohydrate),       the Responsive
          Report of              www.tnjchem.com/pharmaceutical-           Expert Report
          Berhardt L.            grade-dextrose-anhydrous-monohydrate- of Berhardt L.
          Trout                  at-bestprice_p1442.html (last visited May Trout
                                 9, 2019)
DTX-616   Responsive    Z        U.S. Pharmacopeial Convention, Inc.,      Exhibit Z to                     PP
          Expert                 Water, Official Monographs, in U.S.       the Responsive
          Report of              Pharmacopeia and National Formulary       Expert Report
          Berhardt L.            (USP 25–NF 20) 1809, 1809-10 (2002)       of Berhardt L.
          Trout                                                            Trout
DTX-617   Responsive    AA       Kenneth E. Avis & John W. Levchuck,       Exhibit AA to                    PP
          Expert                 Ch. 41 Parenteral Preparations, in        the Responsive
          Report of              Remington: The Science and Practice of Expert Report
          Berhardt L.            Pharmacy 780, 783-84 (Alfonso R.          of Berhardt L.
          Trout                  Gennaro et al. eds., 20th ed. 2000)       Trout




                                                           83
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 383 of 397 PageID #: 6250
                                                       Exhibit 11


Proposed Cited in       Source   Document Title / Description                Bates Range      Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                                 Objections
No.

DTX-618   Responsive    BB       J.G. Nairn, Ch. 39: Solutions, Emulsions,   Exhibit BB to                    PP
          Expert                 Suspensions, and Extracts, in Remington:    the Responsive
          Report of              The Science and Practice of Pharmacy        Expert Report
          Berhardt L.            721, 722 (Alfonso R. Gennaro et al. eds.,   of Berhardt L.
          Trout                  20th ed. 2000)                              Trout
DTX-619   Responsive    CC       U.S. Food & Drug Admin., Q6A                Exhibit CC to                    PP
          Expert                 Specifications: Test Procedures and         the Responsive
          Report of              Acceptance Criteria for New Drug            Expert Report
          Berhardt L.            Substances and New Drug Products:           of Berhardt L.
          Trout                  Chemical Substances, 65 Fed. Reg.           Trout
                                 83,042, §§ 3.2–3.3 (Dec. 29, 2000)
DTX-620   Responsive    DD       Ctr. for Drug Evaluation & Research,        Exhibit DD to                    PP
          Expert                 Guidance for Industry: INDs for Phase 2     the Responsive
          Report of              and Phase 3 Studies – Chemistry,            Expert Report
          Berhardt L.            Manufacturing, and Controls Information     of Berhardt L.
          Trout                  §§ III.A.4, B.3-4, IV.A.4, B.3-4 (2003)     Trout
DTX-621   Responsive    EE       U.S. Food & Drug Admin., Q3C                Exhibit EE to                    PP
          Expert                 Impurities: Residual Solvents, 62 Fed.      the Responsive
          Report of              Reg. 67,377, 67,378-79 (Dec. 24, 1997)      Expert Report
          Berhardt L.                                                        of Berhardt L.
          Trout                                                              Trout
DTX-622   Responsive    FF       Arthur H. Kibbe, ed, Dextrose, in           Exhibit FF to                    PP
          Expert                 Handbook of Pharmaceutical Excipients       the Responsive
          Report of              175, 176 (3rd ed. 2000)                     Expert Report
          Berhardt L.                                                        of Berhardt L.
          Trout                                                              Trout




                                                            84
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 384 of 397 PageID #: 6251
                                                       Exhibit 11


Proposed Cited in       Source   Document Title / Description              Bates Range      Also Cited In   Plaintiffs’
Exhibit                 Ex. #                                                                               Objections
No.

DTX-623   Responsive    GG       Arthur H. Kibbe, ed, Polyoxyethylene      Exhibit GG to                    PP
          Expert                 Sorbitan Fatty Acid Esters, in Handbook   the Responsive
          Report of              of Pharmaceutical Excipients 416, 419     Expert Report
          Berhardt L.            (3rd ed. 2000)                            of Berhardt L.
          Trout                                                            Trout
DTX-624   Responsive    HH       A.M. Katti & P. Jagland, Development      Exhibit HH to                    PP
          Expert                 and Optimization of Industrial Scale      the Responsive
          Report of              Chromatography for Use in                 Expert Report
          Berhardt L.            Manufacturing, 26 Analusis Mag. 38, 45- of Berhardt L.
          Trout                  46 (1998)                                 Trout
DTX-625   Responsive    II       Steven A. Hardinger, A Simple             Exhibit II to                    PP
          Expert                 Demonstration of the Effect of Impurities the Responsive
          Report of              on Melting Point, 72 J. Chemical Educ.    Expert Report
          Berhardt L.            250, 250 (1995)                           of Berhardt L.
          Trout                                                            Trout
DTX-626   Responsive    JJ       Leonard C. Baily, Ch. 33:                 Exhibit JJ to                    PP
          Expert                 Chromatography, in Remington: The         the Responsive
          Report of              Science and Practice of Pharmacy 587,     Expert Report
          Berhardt L.            587 (Alfonso R. Gennaro et al. eds., 20th of Berhardt L.
          Trout                  ed. 2000)                                 Trout
DTX-627   Responsive    KK       Paul J. Niebergall, Ch. 17: Ionic         Exhibit KK to                    PP
          Expert                 Solutions and Electrolytic Equilibria, in the Responsive
          Report of              Remington: The Science and Practice of Expert Report
          Berhardt L.            Pharmacy 227, 244-45 (Alfonso R.          of Berhardt L.
          Trout                  Gennaro et al. eds., 20th ed. 2000)       Trout




                                                           85
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 385 of 397 PageID #: 6252
                                                         Exhibit 11


Proposed Cited in         Source   Document Title / Description              Bates Range        Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                                 Objections
No.

DTX-628   Responsive      LL       Irwin Reich et al., Ch. 18: Tonicity,     Exhibit LL to                      PP
          Expert                   Osmoticity, Osmolality, and Osmolarity,   the Responsive
          Report of                in Remington: The Science and Practice    Expert Report
          Berhardt L.              of Pharmacy 246, 247 (Alfonso R.          of Berhardt L.
          Trout                    Gennaro et al. eds., 20th ed. 2000)       Trout
DTX-630   Reply Expert    A        List of Materials Considered              Exhibit A to
          Report of                                                          the Reply
          Michael J.                                                         Expert Report
          Thirman                                                            of Michael J.
                                                                             Thirman
DTX-631   Reply Expert    B        Curriculum vitae of Dr. Michael J.        Exhibit B to
          Report of                Thirman                                   the Reply
          Michael J.                                                         Expert Report
          Thirman                                                            of Michael J.
                                                                             Thirman
DTX-638   Reply Expert    I        Hantel et al., Imatinib is still          Exhibit I to the                   PP
          Report of                recommended for frontline therapy for     Reply Expert
          Michael J.               CML, Blood Advances Volume 2,             Report of
          Thirman                  Number 24: 3648-3652 (2018)               Michael J.
                                                                             Thirman
DTX-642   Invalidity      C        S.R. Vippagunta, Henry G. Brittain, &     Excerpt from
          expert report            David J. W. Grant, Crystalline solids,    Exhibit C to
          of Piotr                 Advanced Drug Delivery Reviews, 48:3‐     the Invalidity
          Karpinski                26 (May 16, 2001)                         expert report of
                                                                             Piotr Karpinski




                                                              86
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 386 of 397 PageID #: 6253
                                                          Exhibit 11


Proposed Cited in         Source   Document Title / Description                 Bates Range        Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                                    Objections
No.

DTX-643   Invalidity      C        Aurora J. Cruz‐Cabeza, Susan M.         Excerpt from
          expert report            Reutzel‐Edens, & Joel Bernstein, Facts  Exhibit C to
          of Piotr                 and fictions about polymorphism, Chem.  the Invalidity
          Karpinski                Soc. Rev., 44, 8619‐8635 (2015)         expert report of
                                                                           Piotr Karpinski
DTX-644   Invalidity      C        G. Patrick Stahly, Diversity in Single‐ Excerpt from
          expert report            and Multiple‐Component Crystals. The    Exhibit C to
          of Piotr                 Search for and Prevalence of Polymorphs the Invalidity
          Karpinski                and Cocrystals, Crystal Growth &        expert report of
                                   Design, 7, 6, 1007–1026, SCSI           Piotr Karpinski
                                   (2007)
DTX-645   Invalidity      C        Piotr H. Karpinski, Polymorphism of     Excerpt from
          expert report            Active Pharmaceutical Ingredients,      Exhibit C to
          of Piotr                 Chemical Engineering & Technology,      the Invalidity
          Karpinski                29(2) 233‐237 (2006)                    expert report of
                                                                           Piotr Karpinski
DTX-646   Invalidity      C        Ashwini Nangia & Gautam R. Desiraju,    Excerpt from
          expert report            Pseudopolymorphism: occurrences of      Exhibit C to
          of Piotr                 hydrogen bonding organic solvents in    the Invalidity
          Karpinski                molecular crystals, Chemical            expert report of
                                   Communications, 7, 605‐606 (1999)       Piotr Karpinski

DTX-647   Invalidity      C        Saganowska P. and Wesolowski M.              Excerpt from
          expert report            (2017). DSC as a screening tool for rapid    Exhibit C to
          of Piotr                 co‐crystal detection in binary mixtures of   the Invalidity
          Karpinski                benzodiazepines with co‐formers. Journal     expert report of
                                   of Thermal Analysis and Calorimetry          Piotr Karpinski




                                                              87
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 387 of 397 PageID #: 6254
                                                         Exhibit 11


Proposed Cited in         Source   Document Title / Description                Bates Range        Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                                   Objections
No.

DTX-648   Invalidity      C        Chong Hui Gu, C., Victor G. Young, &        Excerpt from
          expert report            David J.W. Grant, Polymorph Screening:      Exhibit C to
          of Piotr                 Influence of Solvents on the Rate of        the Invalidity
          Karpinski                Solvent‐Mediated Polymorphic                expert report of
                                   Transformation. J. Pharm. Sci., 90: 1878‐   Piotr Karpinski
                                   1890
                                   (2001)
DTX-649   Invalidity      C        ICH Harmonised Tripartite Guideline,        Excerpt from
          expert report            Specifications: Test Procedures and         Exhibit C to
          of Piotr                 Acceptance Criteria for New Drug            the Invalidity
          Karpinski                Substances and New Drug Products:           expert report of
                                   Chemical Substances Q6A,                    Piotr Karpinski
                                   Public_Web_Site/ICH_Products/Guideli
                                   nes/Quality/Q6A/Step4/Q6Astep4.pdf
                                   (International Conference on
                                   Harmonisation of Technical
                                   Requirements for Registration of
                                   Pharmaceuticals for Human Use, October
                                   6, 1999)

DTX-650   Invalidity      C        Stephen Byrn, Ralph Pfeiffer, Michael       Excerpt from
          expert report            Ganey, Charles Hoiberg, & Guirag            Exhibit C to
          of Piotr                 Poochikian, Pharmaceutical Solids: A        the Invalidity
          Karpinski                Strategic Approach to Regulatory            expert report of
                                   Considerations, Pharmaceutical              Piotr Karpinski
                                   Research, Vol. 12, No. 7 (1995)




                                                              88
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 388 of 397 PageID #: 6255
                                                          Exhibit 11


Proposed Cited in         Source   Document Title / Description               Bates Range        Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                                  Objections
No.

DTX-651   Invalidity      C        Sherry L. Morissette et al., High‐         Excerpt from
          expert report            throughput crystallization: polymorphs,    Exhibit C to
          of Piotr                 salts, co‐crystals and solvates of         the Invalidity
          Karpinski                pharmaceutical solids, Advanced Drug       expert report of
                                   Delivery Reviews, 56(3):275‐300 (2004)     Piotr Karpinski

DTX-652   Invalidity      C        Henry G. Brittain, Polymorphism in         Excerpt from
          expert report            Pharmaceutical Solids, in 95 Drugs and     Exhibit C to
          of Piotr                 the Pharmaceutical Sciences, 41 (1999)     the Invalidity
          Karpinski                                                           expert report of
                                                                              Piotr Karpinski
DTX-653   Invalidity      C        Német Z, Sajó I, Demeter A. (2010)         Excerpt from
          expert report            Rietveld refinement in the routine         Exhibit C to
          of Piotr                 quantitative analysis of famotidine        the Invalidity
          Karpinski                polymorphs. J. Pharm. and Biomed.          expert report of
                                   Analysis, 51, 572‐576                      Piotr Karpinski
DTX-654   Invalidity      C        Silva R P, M F S Ambrósio, E K             Excerpt from
          expert report            Epprecht, R R Avillez, C A Achete , A      Exhibit C to
          of Piotr                 Kuznetsov, L C Visentin (2016)             the Invalidity
          Karpinski                Validation of the method of quantitative   expert report of
                                   phase analysis by X‐ray diffraction in     Piotr Karpinski
                                   API: case of Tibolone J. Phys.: Conf.
                                   Ser. 733 012030




                                                              89
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 389 of 397 PageID #: 6256
                                                          Exhibit 11


Proposed Cited in         Source   Document Title / Description                Bates Range        Also Cited In   Plaintiffs’
Exhibit                   Ex. #                                                                                   Objections
No.

DTX-655   Invalidity      C        Eszter Tieger, “Investigation of the        Excerpt from
          expert report            pharmaceutical applicability of solvates:   Exhibit C to
          of Piotr                 screening, characterization,                the Invalidity
          Karpinski                crystallization” PhD Thesis 2017,           expert report of
                                   Budapest University of Technology and       Piotr Karpinski
                                   Economics, Faculty of Chemical
                                   Technology and Biotechnology,
                                   https://repozitorium.omikk.bme.hu/bitstr
                                   eam/handle/10890/5428/ertekezes.pdf?
DTX-656   Deposition      5        2002-10-18 Email from Frank Boschelli       PFE-
          of Brian                                                             BOS01566859
          Druker                                                               - 860




DTX-657   Deposition      5        2002-11-04 Email from Heidi Henning         Excerpt from
          of Brian                                                             Exhibit 5 to the
          Druker                                                               Deposition of
                                                                               Brian Druker




                                                              90
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 390 of 397 PageID #: 6257
                                                     Exhibit 11


Proposed Cited in      Source   Document Title / Description           Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                              Objections
No.

DTX-658   Deposition   5        2002-11-04 Email from Sarah to Shelly Excerpt from
          of Brian              Ziegler                               Exhibit 5 to the
          Druker                                                      Deposition of
                                                                      Brian Druker




DTX-659   Deposition   5        2003-01-07 Email from Janet Lucas      Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




DTX-660   Deposition   5        2003-01-07 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




                                                         91
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 391 of 397 PageID #: 6258
                                                     Exhibit 11


Proposed Cited in      Source   Document Title / Description           Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                              Objections
No.

DTX-661   Deposition   5        2003-01-07 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




DTX-662   Deposition   5        2003-01-15 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




DTX-663   Deposition   5        2003-01-23 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




                                                         92
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 392 of 397 PageID #: 6259
                                                     Exhibit 11


Proposed Cited in      Source   Document Title / Description           Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                              Objections
No.

DTX-664   Deposition   5        2003-01-28 Email from Jeff Barnhardt   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




DTX-665   Deposition   5        2003-01-30 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




DTX-666   Deposition   5        2003-02-10 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




                                                         93
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 393 of 397 PageID #: 6260
                                                     Exhibit 11


Proposed Cited in      Source   Document Title / Description           Bates Range        Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                              Objections
No.

DTX-667   Deposition   5        2003-02-15 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




DTX-668   Deposition   5        2003-03-12 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




DTX-669   Deposition   5        2003-04-16 Email from Sarah Anderson   Excerpt from
          of Brian                                                     Exhibit 5 to the
          Druker                                                       Deposition of
                                                                       Brian Druker




                                                         94
            Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 394 of 397 PageID #: 6261
                                                     Exhibit 11


Proposed Cited in      Source   Document Title / Description           Bates Range      Also Cited In   Plaintiffs’
Exhibit                Ex. #                                                                            Objections
No.

DTX-670   Deposition   5        2014-07-15 Email from Sarah Anderson Excerpt from
          of Brian              to Brian Druker                      Exhibit 5 to the
          Druker                                                     Deposition of
                                                                     Brian Druker




                                                         95
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 395 of 397 PageID #: 6262




                            EXHIBIT 12
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 396 of 397 PageID #: 6263
                                     EXHIBIT 12

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   WYETH LLC, WYETH                       )
   PHARMACEUTICALS LLC, PF PRISM          )
   C.V., PBG PUERTO RICO LLC and          )
   PF PRISM IMB B.V.                      )
                                          )
                    Plaintiffs,           )
                                          )
              v.                          ) C.A. No. 16-1305 (RGA)
                                          ) CONSOLIDATED
   SUN PHARMACEUTICAL INDUSTRIES          )
   LIMITED and SUN PHARMACEUTICAL         )
   INDUSTRIES, INC.,                      )
                                          )
                    Defendants.           )
                                          )
                                          )

                              JOINT TRIAL EXHIBIT LIST
Case 1:16-cv-01305-RGA Document 251-1 Filed 10/25/19 Page 397 of 397 PageID #: 6264
                                               EXHIBIT 12


Joint Exhibit No.       Document Title / Description             Date         Bates Nos.
JTX - 001           U.S. Patent Number 7,417,148            8/26/2008    PFZFH0001198 - 208
JTX - 002           U.S. Patent Number 7,767,678            8/3/2010     PFZFH0001220 - 39
JTX - 003           U.S. Patent Number 7,919,625            4/5/2011     PFZFH0001209 - 19
JTX - 004           ’148 patent file history certificate                 PFZFH0000001
JTX - 005           File History 10980097                                PFZFH0000002 -473
JTX - 006           ’678 patent file history certificate                 PFZFH0000474
JTX - 007           File History 11478216 (’678 patent)                  PFZFH0000475 - 1020
JTX - 008           ’625 patent file history certificate                 PFZFH0001021
JTX - 009           File History 12139834 (’625 patent)                  PFZFH0001022 - 197
JTX - 010           Label for Pfizer’s Bosulif - Latest
                    Version (August 2019)
JTX - 011           INTENTIONALLY LEFT BLANK
JTX - 012           Provisional Application No.             11/6/2003    PFZFH0001249 - 99
                    60/517,819
JTX - 013           Provisional Application No.             9/26/2005    PFZFH0001300 - 41
                    60/696,381
JTX - 014           Terminal Disclaimer ’148 Patent                      PFZFH0001240 - 48
JTX - 015           Label for Sun’s Bosutinib Tablets -     12/00/2018   SUN-BOS0089353 - 78
                    Latest Version (December 2018)
